EXHIBIT 10.2

[Execution Copy]

Loan and Security Agreement

by and among

Spartan Stores, Inc.
Spartan Stores Distribution, LLC
United Wholesale Grocery Company
Market Development Corporation
Spartan Stores Associates, LLC
Family Fare, LLC
MSFC, LLC
Seaway Food Town, Inc.
The Pharm of Michigan, Inc.
Valley Farm Distributing Co.
Gruber's Food Town, Inc.
Gruber's Real Estate, LLC
Prevo's Family Markets, Inc.
Custer Pharmacy, Inc.
Buckeye Real Estate Management Co.
as Borrowers

and

JFW Distributing Company
LLJ Distributing Company
Spartan Stores Holding, Inc.
SI Insurance Agency, Inc.
as Guarantors

Congress Financial Corporation (Central)
as Agent

and

The Lenders from Time to Time Party Hereto
as Lenders







--------------------------------------------------------------------------------





TABLE OF CONTENTS


 

Page

 

 

SECTION 1 DEFINITIONS

2

 

 

SECTION 2 CREDIT FACILITIES

35

 

 

 

2.1

Loans

35

 

2.2

Letter of Credit Accommodations

35

 

2.3

Commitments

40

 

2.4

Joint and Several Liability

40

 

 

SECTION 3 INTEREST AND FEES

41

 

 

 

3.1

Interest

41

 

3.2

Fees

42

 

3.3

Changes in Laws and Increased Costs of Loans

43

 

 

SECTION 4 CONDITIONS PRECEDENT

46

 

 

 

4.1

Conditions Precedent to Initial Loans and Letter of Credit Accommodations

46

 

4.2

Conditions Precedent to All Loans and Letter of Credit Accommodations

49

 

 

SECTION 5 GRANT AND PERFECTION OF SECURITY INTEREST

49

 

 

 

5.1

Grant of Security Interest

49

 

5.2

Perfection of Security Interests

51

 

 

SECTION 6 COLLECTION AND ADMINISTRATION

54

 

 

 

6.1

Borrowers' Loan Accounts

54

 

6.2

Statements

54

 

6.3

Collection of Accounts

55

 

6.4

Payments

57

 

6.5

Authorization to Make Loans

58

 

6.6

Use of Proceeds.

59

 

6.7

Appointment of Parent as Lead Borrower for Requesting Loans and Receipts of
Loans and Statements

59

 

6.8

Pro Rata Treatment

60

 

6.9

Sharing of Payments, Etc

60

 

6.10

Settlement Procedures

61

 

6.11

Obligations Several; Independent Nature of Lenders' Rights

64

 

 

SECTION 7 COLLATERAL REPORTING AND COVENANTS

64

 

 

 

7.1

Collateral Reporting

64

 

7.2

Accounts Covenants

66

 

7.3

Inventory Covenants

67

 

7.4

Equipment and Real Property Covenants

68



(ii)

--------------------------------------------------------------------------------




 

7.5

Prescription Files Covenants

69

 

7.6

Power of Attorney

69

 

7.7

Right to Cure

70

 

7.8

Access to Premises

71

 

 

SECTION 8 REPRESENTATIONS AND WARRANTIES

71

 

 

 

8.1

Corporate Existence, Power and Authority

71

 

8.2

Name; State of Organization; Chief Executive Office; Collateral Locations

72

 

8.3

Financial Statements; No Material Adverse Change

72

 

8.4

Priority of Liens; Title to Properties

72

 

8.5

Tax Returns

73

 

8.6

Litigation

73

 

8.7

Compliance with Other Agreements and Applicable Laws

73

 

8.8

Environmental Compliance

74

 

8.9

Employee Benefits

74

 

8.10

Bank Accounts

75

 

8.11

Intellectual Property

75

 

8.12

Subsidiaries; Affiliates; Capitalization; Solvency

76

 

8.13

Labor Disputes

76

 

8.14

Restrictions on Subsidiaries

77

 

8.15

Material Contracts

77

 

8.16

Credit Card Agreements

77

 

8.17

HIPPA Compliance

78

 

8.18

Compliance with Health Care Laws

78

 

8.19

Interrelated Businesses

79

 

8.20

Notices from Farm Products Sellers, etc

79

 

8.21

Accuracy and Completeness of Information

80

 

8.22

Survival of Warranties; Cumulative

80

 

 

SECTION 9 AFFIRMATIVE AND NEGATIVE COVENANTS

80

 

 

 

9.1

Maintenance of Existence

80

 

9.2

New Collateral Locations

81

 

9.3

Compliance with Laws, Regulations, Etc

81

 

9.4

Payment of Taxes and Claims

82

 

9.5

Insurance

82

 

9.6

Financial Statements and Other Information

83

 

9.7

Sale of Assets, Consolidation, Merger, Dissolution, Etc

85

 

9.8

Encumbrances

94

 

9.9

Indebtedness

96

 

9.10

Loans, Investments, Etc

101

 

9.11

Dividends and Redemptions

106

 

9.12

Transactions with Affiliates

107

 

9.13

Compliance with ERISA

108

 

9.14

End of Fiscal Years; Fiscal Quarters

108

 

9.15

Credit Card Agreements

108

 

9.16

Change in Business

109



(iii)

--------------------------------------------------------------------------------




 

9.17

Limitation of Restrictions Affecting Subsidiaries

109

 

9.18

Minimum EBITDA

109

 

9.19

Capital Expenditures

109

 

9.20

Minimum Excess Availability

110

 

9.21

License Agreements

110

 

9.22

Agricultural Products

111

 

9.23

After Acquired Real Property

112

 

9.24

Costs and Expenses

112

 

9.25

Further Assurances

113

 

 

SECTION 10 EVENTS OF DEFAULT AND REMEDIES

113

 

 

 

10.1

Events of Default

113

 

10.2

Remedies

116

 

 

SECTION 11 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

120

 

 

 

11.1

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

120

 

11.2

Waiver of Notices

121

 

11.3

Amendments and Waivers

121

 

11.4

Waiver of Counterclaims

123

 

11.5

Indemnification

123

 

 

SECTION 12 THE AGENT

124

 

 

 

12.1

Appointment, Powers and Immunities

124

 

12.2

Reliance by Agent

124

 

12.3

Events of Default

125

 

12.4

Congress in its Individual Capacity

125

 

12.5

Indemnification

125

 

12.6

Non-Reliance on Agent and Other Lenders

126

 

12.7

Failure to Act

126

 

12.8

Additional Loans

126

 

12.9

Concerning the Collateral and the Related Financing Agreements

127

 

12.10

Field Audit, Examination Reports and other Information; Disclaimer by Lenders.
By signing this Agreement, each Lender:

127

 

12.11

Collateral Matters

127

 

12.12

Agency for Perfection

129

 

12.13

Successor Agent

129

 

12.14

Co-Agent

130

 

 

SECTION 13 TERM OF AGREEMENT; MISCELLANEOUS

130

 

 

 

13.1

Term

130

 

13.2

Interpretative Provisions

132

 

13.3

Notices

133

 

13.4

Partial Invalidity

134

 

13.5

Confidentiality

134



(iv)

--------------------------------------------------------------------------------




 

13.6

Successors

136

 

13.7

Assignments; Participations

136

 

13.8

Entire Agreement

138

 

13.9

Counterparts, Etc

138

 

LOAN AND SECURITY AGREEMENT

2




























(v)

--------------------------------------------------------------------------------




INDEX TO
EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Assignment and Acceptance

     

 

Exhibit B

Form of Borrowing Base Certificate

     

 

Exhibit C

Information Certificate

     

 

Exhibit D

Form of Financial Statements

     

 

Exhibit E

Form of Compliance Certificate

     

 

Schedule 1.52

Existing Lenders

     

 

Schedule 1.53

Existing Letters of Credit

     

 

Schedule 1.83

Marion Real Property

     

 

Schedule 1.92

Mortgages

     

 

Schedule 1.128

Supplemental Loan Guarantors

     

 

Schedule 1.131

Supplemental Loan Lender Agreements

     

 

Schedule 1.132

Supplemental Loan Priority Collateral

     

 

Schedule 1.136

United Wholesale Division Assets

     

 

Schedule 1.137

United Wholesale Sale Agreements

     

 

Schedule 8.9

ERISA Matters

     

 

Schedule 8.17

Business Associate Agreements

     

 

Schedule 8.18

Participation Agreements

     

 

Schedule 9.7

Existing Subleases of Real Property and Minimum
Proceeds Amount for Owned Real Property

     

 

Schedule 9.14

Fiscal Year and Quarter Ends

     

 

Schedule 9.18

Minimum EBITDA

     

 

Schedule 10.1

Minimum Quarterly Consolidated Revenues




(vi)

--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT

          This Loan and Security Agreement dated December 23, 2003 is entered
into by and among Spartan Stores, Inc., a Michigan corporation ("Parent"),
Spartan Stores Distribution, LLC, a Michigan limited liability company ("Stores
Distribution"), United Wholesale Grocery Company, a Michigan corporation
("United"), Market Development Corporation, a Michigan corporation ("MDC"),
Spartan Stores Associates, LLC, a Michigan limited liability company
("Associates"), Family Fare, LLC, a Michigan limited liability company ("Family
Fare"), MSFC, LLC, a Michigan limited liability company ("MSFC"), Seaway Food
Town, Inc., a Michigan corporation ("Seaway"), The Pharm of Michigan, Inc.
("Pharm"), a Michigan corporation, Valley Farm Distributing Co., an Ohio
corporation ("Valley Farm"), Gruber's Food Town, Inc., a Michigan corporation
("Gruber Food Town"), Gruber's Real Estate, LLC, a Michigan limited liability
company ("Gruber RE"), Prevo's Family Markets, Inc., a Michigan corporation
("Prevo"), Custer Pharmacy, Inc., a Michigan corporation ("Custer"), Buckeye
Real Estate Management Co., an Ohio corporation ("Buckeye" and together with
Parent, Stores Distribution, United, MDC, Associates, Family Fare, MSFC, Seaway,
Pharm, Valley Farm, Gruber Food Town, Gruber RE, Prevo and Custer, each
individually a "Borrower" and collectively, "Borrowers"), Spartan Stores
Holding, Inc., a Michigan corporation ("Holding"), SI Insurance Agency, Inc., a
Michigan corporation ("SI"), , JFW Distributing Company, a Michigan corporation
("JFW"), LLJ Distributing Company, a Michigan corporation ("LLJ", and together
with Holding, SI and JFW, each individually a "Guarantor" and collectively,
"Guarantors"), the parties hereto from time to time as lenders, whether by
execution of this Agreement or an Assignment and Acceptance (each individually,
a "Lender" and collectively, "Lenders") and Congress Financial Corporation
(Central), an Illinois corporation, in its capacity as agent for Lenders (in
such capacity, "Agent").

W I T N E S S E T H:

          WHEREAS, Borrowers and Guarantors have requested that Agent and
Lenders enter into financing arrangements with Borrowers pursuant to which
Lenders may make loans and provide other financial accommodations to Borrowers;
and

          WHEREAS, each Lender is willing to agree (severally and not jointly)
to make such loans and provide such financial accommodations to Borrowers on a
pro rata basis according to its Commitment (as defined below) on the terms and
conditions set forth herein and Agent is willing to act as agent for Lenders on
the terms and conditions set forth herein and the other Financing Agreements;

          NOW, THEREFORE, in consideration of the mutual conditions and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:



--------------------------------------------------------------------------------




SECTION 1 DEFINITIONS

          For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:

          1.1 "Account Debtor" shall mean a person obligated on an Account, and
including, without limitation, an account debtor as such term is defined in the
UCC, Credit Card Issuer, Credit Card Processor, Fiscal Intermediary or other
Third Party Payor.

          1.2 "Accounts" shall mean, as to each Borrower and Guarantor, all
present and future rights of such Borrower and Guarantor to payment of a
monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for property that has been or
is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card. The term "Accounts" as used
herein shall include, without limitation, Credit Card Receivables.

          1.3 "Adjusted Eurodollar Rate" shall mean, with respect to each
Interest Period for any Eurodollar Rate Loan, the rate per annum (rounded
upwards, if necessary, to the next one-sixteenth (1/16) of one (1%) percent)
determined by dividing (a) the Eurodollar Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes
hereof, "Reserve Percentage" shall mean the reserve percentage, expressed as a
decimal, prescribed by any United States or foreign banking authority for
determining the reserve requirement which is or would be applicable to deposits
of United States dollars in a non-United States or an international banking
office of Reference Bank used to fund a Eurodollar Rate Loan or any Eurodollar
Rate Loan made with the proceeds of such deposit, whether or not the Reference
Bank actually holds or has made any such deposits or loans. The Adjusted
Eurodollar Rate shall be adjusted on and as of the effective day of any change
in the Reserve Percentage.

          1.4 "Affiliate" shall mean, with respect to a specified Person, any
other Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds ten (10%) percent or more of any class of Voting
Stock of such Person or other equity interests in such Person, (b) any Person of
which such Person beneficially owns or holds ten (10%) percent or more of any
class of Voting Stock or in which such Person beneficially owns or holds ten
(10%) percent or more of the equity interests and (c) any director or executive
officer of such Person. For the purposes of this definition, the term "control"
(including with correlative meanings, the terms "controlled by" and "under
common control with"), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.



2

--------------------------------------------------------------------------------




          1.5 "Agent" shall mean Congress Financial Corporation (Central), in
its capacity as agent on behalf of Lenders pursuant to the terms hereof and any
replacement or successor agent hereunder.

          1.6 "Agent Payment Account" shall mean account no. 5000000030266 of
Agent at Wachovia Bank, National Association, or such other account of Agent as
Agent may from time to time designate to Lead Borrower as the Agent Payment
Account for purposes of this Agreement and the other Financing Agreements.

          1.7 "Applicable Margin" means, at any time, as to the interest rate
for Prime Rate Loans and the interest rate for Eurodollar Rate Loans the
applicable percentage (on a per annum basis) set forth below if the Monthly
Average Excess Availability for the immediately preceding calendar month is at
or within the amounts indicated for such percentage:

 



Tier

 


Monthly Average
Excess Availability

 

Applicable
Prime
Rate Margin

Applicable
Eurodollar
Rate Margin

                   

1

 

$50,000,000 or more

 

1/2%

2 3/4 %

                   

2

 

Greater than or equal
to $25,000,000 and
less than $50,000,000

 

3/4%

3%

                   

3

 

Less than $25,000,000

 

1%

3 1/4 %

 

provided, that, (a) the Applicable Margin shall be calculated and established
once each calendar month and shall remain in effect until adjusted thereafter as
of the first day of the next month and (b) notwithstanding the amount of the
Monthly Average Excess Availability, for each month prior to the month
commencing July 1, 2004, in no event shall the Applicable Margin be less than
the percentages set forth in Tier 2 of the schedule above for the applicable
category of Loans.

          1.8 "Assignment and Acceptance" shall mean an Assignment and
Acceptance substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender's interest hereunder in accordance with the provisions of Section 13.7
hereof.

          1.9 "Blocked Accounts" shall have the meaning set forth in Section 6.3
hereof.

          1.10 "Borrowing Base" shall mean, at any time, the amount equal to:

                    (a) the lesser of:

                              (i) the amount equal to:

                                        (A) eighty-five (85%) percent of
Eligible Accounts, plus



3

--------------------------------------------------------------------------------




                                        (B) eighty-five (85%) percent of
Eligible Credit Card Receivables, plus

                                        (C) the lesser of: (1) sixty-five (65%)
percent multiplied by the Value of the Eligible Inventory of the Retail Division
or (2) eighty-five (85%) percent of the Net Recovery Percentage for the
Inventory of the Retail Division multiplied by the Value of such Eligible
Inventory; plus

                                        (D) the lesser of: (1) seventy-five
(75%) percent multiplied by the Value of the Eligible Inventory of the
Distribution Division or (2) eighty-five (85%) percent of the Net Recovery
Percentage for the Inventory of the Distribution Division multiplied by the
Value of such Eligible Inventory, plus

                                        (E) the lesser of: (1) seventy-five
(75%) percent multiplied by the Value of the Eligible Inventory of the United
Wholesale Division or (2) eighty-five (85%) percent of the Net Recovery
Percentage for the Inventory of the United Wholesale Division multiplied by the
Value of such Eligible Inventory, plus

                                        (F) the Prescription File Availability;
plus

                                        (G) the Fixed Asset Availability; or

                              (ii) the Maximum Credit,

                                        minus

                    (b) Reserves.

The amounts of Eligible Inventory of any Borrower shall, at Agent's option, be
determined based on the lesser of the amount of Inventory set forth in the
general ledger of such Borrower, as reconciled, or the perpetual inventory
record or stock ledger record, as applicable, maintained by such Borrower.

          1.11 "Borrowing Base Certificate" shall mean a certificate
substantially in the form of Exhibit B hereto, as such form may from time to
time be modified by Agent, which is duly completed (including all schedules
thereto) and executed by the chief financial officer, vice president of finance,
treasurer or controller of Parent and delivered to Agent.

          1.12 "Business Day" shall mean any day other than a Saturday, Sunday,
or other day on which commercial banks are authorized or required to close under
the laws of the State of Illinois, or the State of North Carolina, and a day on
which Agent is open for the transaction of business, except that if a
determination of a Business Day shall relate to any Eurodollar Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
Eurodollar Rate market.

          1.13 "Capital Expenditures" shall mean with respect to any Person for
any period the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in a


4

--------------------------------------------------------------------------------


similar fixed asset account on its balance sheet, whether such expenditures are
paid in cash or financed and including all obligations under Capital Leases paid
or payable during such period (but not including in the case of Borrowers and
Guarantors payments made pursuant to Section 9.10(i) hereof).

          1.14 "Capital Leases" shall mean, as applied to any Person, any lease
of (or any agreement conveying the right to use) any property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is
required to be reflected as a liability on the balance sheet of such Person.

          1.15 "Capital Stock" shall mean, with respect to any Person, any and
all shares, interests, participations or other equivalents (however designated)
of such Person's capital stock or partnership, limited liability company or
other equity interests at any time outstanding, and any and all rights, warrants
or options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).

          1.16 "Cash Equivalents" shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers' acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$250,000,000; (c) commercial paper (including variable rate demand notes) with a
maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor's Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody's Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $250,000,000; (e) repurchase agreements and reverse repurchase
agreements relating to marketable direct obligations issued or unconditionally
guaranteed by the United States of America or issued by any governmental agency
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within ninety (90) days or less from the date of
acquisition; provided, that, the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions with Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985; and (f) investments in money market funds
and mutual funds which invest substantially all of their assets in securities of
the types described in clauses (a) through (e) above.

          1.17 "Change of Control" shall mean (a) the transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of any Borrower or Guarantor to any Person or group (as such term is used
in Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof;


5

--------------------------------------------------------------------------------


(c) the acquisition by any Person or group (as such term is used in Section
13(d)(3) of the Exchange Act), of beneficial ownership, directly or indirectly,
of more than thirty (30%) percent of the voting power of the total outstanding
Voting Stock of Parent; (d) during any period of two (2) consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Parent (together with any new directors whose nomination for
election or election was approved by a vote of at least a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Parent then still in office; or (e) the failure of Parent to own
directly or indirectly one hundred (100%) percent of the voting power of the
total outstanding Voting Stock of any other Borrower or Guarantor (except to the
extent resulting from mergers, consolidations, liquidations or dissolutions
permitted under Section 9.7 hereof).

          1.18 "Code" shall mean the Internal Revenue Code of 1986, as the same
now exists or may from time to time hereafter be amended, modified, recodified
or supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

          1.19 "Collateral" shall have the meaning set forth in Section 5
hereof.

          1.20 "Collateral Access Agreement" shall mean an agreement in writing,
in form and substance satisfactory to Agent, by any lessor of premises to any
Borrower or Guarantor, or any other person to whom any Collateral is consigned
or who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is
located, in favor of Agent with respect to the collateral located at such
premises or otherwise in the custody, control or possession of such person.

          1.21 "Commitment" shall mean, at any time, as to each Lender, the
principal amount set forth below such Lender's signature on the signatures pages
hereto designated as the Commitment or on Schedule 1 to the Assignment and
Acceptance Agreement pursuant to which such Lender became a Lender hereunder in
accordance with the provisions of Section 13.7 hereof, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as "Commitments".

          1.22 "Congress" shall mean Congress Financial Corporation (Central),
an Illinois corporation, in its individual capacity, and its successors and
assigns.

          1.23 "Consolidated Net Income" shall mean, with respect to any Person
for any period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period (and as to Borrowers and
Guarantors, excluding to the extent included therein (i) any extraordinary,
one-time or non-recurring gains, (ii) extraordinary, one-time or non-recurring
non-cash losses or charges, (iii) operations that have been discontinued on or
before the date hereof, and (iv) the net income (loss) of United on and after
the date that the United Wholesale Division Assets are sold in accordance with
the terms hereof ) after deducting all charges which should be deducted before
arriving at the net income (loss) for such period (but without regard to
operations that have been discontinued on or before the date hereof) and after
deducting the Provision for Taxes for such period, all as determined in
accordance with GAAP; provided, that, (a) the net income of any Person that is
not a wholly-owned Subsidiary or that is


6

--------------------------------------------------------------------------------


accounted for by the equity method of accounting shall be included only to the
extent of the amount of dividends or distributions paid or payable to such
Person or a wholly-owned Subsidiary of such Person (except that up to $750,000
of the net income of MDP L.L.C. may be included in the calculation of the net
income (loss) of Borrowers notwithstanding that no such dividends or
distributions are paid or payable); (b) except to the extent included pursuant
to the foregoing clause, the net income of any Person accrued prior to the date
it becomes a wholly-owned Subsidiary of such Person or is merged into or
consolidated with such Person or any of its wholly-owned Subsidiaries or that
Person's assets are acquired by such Person or by any of its wholly-owned
Subsidiaries shall be excluded; (c) the effect of any change in accounting
principles adopted by such Person or its Subsidiaries after the date hereof
shall be excluded; (d) net income shall exclude interest accruing, but not paid
on indebtedness owing to a Subsidiary or parent corporation of such Person; and
(e) the net income (if positive) of any wholly-owned Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
wholly-owned Subsidiary to such Person or to any other wholly-owned Subsidiary
of such Person is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such wholly-owned Subsidiary shall be
excluded (except that up to $750,000 of the net income of MDP L.L.C. may be
included in the calculation of the net income (loss) of Borrowers
notwithstanding that no such dividends or distributions are paid or payable).
For the purposes of this definition, net income excludes any gain and non-cash
loss together with any related Provision for Taxes for such gain and non-cash
loss realized upon the sale or other disposition of any assets that are not sold
in the ordinary course of business (including, without limitation, dispositions
pursuant to sale and leaseback transactions and for this purpose sales or other
dispositions of retail store locations shall not be deemed to be in the ordinary
course of the business of Borrowers and Guarantors) or of any Capital Stock of
such Person or a Subsidiary of such Person and any net income or non-cash loss
realized as a result of changes in accounting principles or the application
thereof to such Person.

          1.24 "Credit Card Acknowledgments" shall mean, collectively, the
agreements by Credit Card Issuers or Credit Card Processors who are parties to
Credit Card Agreements in favor of Agent acknowledging Agent's first priority
security interest, in the monies due and to become due to a Borrower or
Guarantor (including, without limitation, credits and reserves) under the Credit
Card Agreements, and agreeing to transfer all such amounts to the Blocked
Accounts, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced; sometimes being referred
to herein individually as a "Credit Card Acknowledgment".

          1.25 "Credit Card Agreements" shall mean all agreements now or
hereafter entered into by any Borrower or any Guarantor for the benefit of any
Borrower, in each case with any Credit Card Issuer or any Credit Card Processor,
as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, including, but not limited to, the
agreements set forth on Schedule 8.16 hereto.

          1.26 "Credit Card Issuer" shall mean any person (other than a Borrower
or Guarantor) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover,


7

--------------------------------------------------------------------------------


Diners Club, Carte Blanche and other non-bank credit or debit cards, including,
without limitation, credit or debit cards issued by or through American Express
Travel Related Services Company, Inc. or Discover Financial Services, Inc.

          1.27 "Credit Card Processor" shall mean any servicing or processing
agent or any factor or financial intermediary who facilitates, services,
processes or manages the credit authorization, billing transfer and/or payment
procedures with respect to any Borrower's or Guarantor's sales transactions
involving credit card or debit card purchases by customers using credit cards or
debit cards issued by any Credit Card Issuer.

          1.28 "Credit Card Receivables" shall mean, collectively, (a) all
present and future rights of any Borrower or Guarantor to payment from any
Credit Card Issuer, Credit Card Processor or other third party arising from
sales of goods or rendition of services to customers who have purchased such
goods or services using a credit card or debit card and (b) all present and
future rights of any Borrower or Guarantor to payment from any Credit Card
Issuer, Credit Card Processor or other third party in connection with the sale
or transfer of Accounts arising pursuant to the sale of goods or rendition of
services to customers who have purchased such goods or services using a credit
card or a debit card, including, but not limited to, all amounts at any time due
or to become due from any Credit Card Issuer or Credit Card Processor under the
Credit Card Agreements or otherwise.

          1.29 "Credit Facility" shall mean the Loans and Letter of Credit
Accommodations provided to or for the benefit of any Borrower pursuant to
Sections 2.1 and 2.2 hereof.

          1.30 "Default" shall mean an act, condition or event which with notice
or passage of time or both would constitute an Event of Default.

          1.31 "Defaulting Lender" shall have the meaning set forth in Section
6.10 hereof.

          1.32 "Deposit Account Control Agreement" shall mean an agreement in
writing, in form and substance satisfactory to Agent, by and among Agent, the
Borrower or Guarantor with a deposit account at any bank and the bank at which
such deposit account is at any time maintained which provides that such bank
will comply with instructions originated by Agent directing disposition of the
funds in the deposit account without further consent by such Borrower or
Guarantor and has such other terms and conditions as Agent may require.

          1.33 "Distribution Division" shall mean, collectively, the following
(together with their respective successors and assigns): Parent, Associates,
Stores Distribution, Valley Farm and MDC.

          1.34 "EBITDA" shall mean, as to any Person, with respect to any
period, an amount equal to: (a) the Consolidated Net Income of such Person and
its Subsidiaries for such period, plus (b) depreciation and amortization and
other non-cash charges including imputed interest, deferred compensation and in
the case of Borrowers and Guarantors, non-cash costs associated with the closing
of retail store locations, in each case for such period (to the extent deducted
in the computation of Consolidated Net Income of such Person), all in accordance
with GAAP, plus (c) Interest Expense for such period (to the extent deducted in
the computation of Consolidated Net Income of such Person), plus (d) the
Provision for Taxes for such period (to the extent


8

--------------------------------------------------------------------------------


deducted in the computation of Consolidated Net Income of such Person), plus (e)
all charges with respect to the Single Business Tax as levied by the Michigan
Department of Treasury for such period (to the extent deducted in the
computation of Consolidated Net Income for such Person).

          1.35 "Eligible Accounts" shall mean Accounts created by a Borrower
which are and continue to be acceptable to Agent in good faith based on the
criteria set forth below. In general, Accounts shall be Eligible Accounts if:

                    (a) such Accounts arise from the actual and bona fide sale
and delivery of goods by such Borrower or rendition of services by such Borrower
in the ordinary course of its business which transactions are completed in
accordance with the terms and provisions contained in any documents related
thereto;

                    (b) such Accounts are not unpaid (i) for Accounts with
stated terms of fifteen (15) days or greater, more than sixty (60) days after
the original due date thereof or more than ninety (90) days after the original
invoice or statement date (as applicable) or (ii) for Accounts with stated terms
of less than fifteen (15) days, more than thirty (30) days after the original
due date thereof or more than ninety (90) days after the original invoice or
statement date (as applicable) (it being understood that the statement date is
applicable to Accounts of the Distribution Division);

                    (c) such Accounts comply with the terms and conditions
contained in Section 7.2(b) of this Agreement;

                    (d) such Accounts do not arise from sales on consignment,
guaranteed sale, sale and return, sale on approval, or other terms under which
payment by the Account Debtor may be conditional or contingent;

                    (e) the chief executive office of the Account Debtor with
respect to such Accounts is located in the United States of America or Canada
(provided, that, at any time promptly upon Agent's request, such Borrower shall
execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may be required by Agent to perfect the
security interests of Agent in those Accounts of an Account Debtor with its
chief executive office or principal place of business in Canada in accordance
with the applicable laws of the Province of Canada in which such chief executive
office or principal place of business is located and take or cause to be taken
such other and further actions as Agent may request to enable Agent as secured
party with respect thereto to collect such Accounts under the applicable Federal
or Provincial laws of Canada) or, at Agent's option, if the chief executive
office and principal place of business of the Account Debtor with respect to
such Accounts is located other than in the United States of America or Canada,
then if either: (i) the Account Debtor has delivered to such Borrower an
irrevocable letter of credit issued or confirmed by a bank satisfactory to Agent
and payable only in the United States of America and in U.S. dollars, sufficient
to cover such Account, in form and substance satisfactory to Agent and if
required by Agent, the original of such letter of credit has been delivered to
Agent or Agent's agent and the issuer thereof, and such Borrower has complied
with the terms of Section 5.2(f) hereof with respect to the assignment of the
proceeds of such letter of credit to Agent or naming Agent as


9

--------------------------------------------------------------------------------


transferee beneficiary thereunder, as Agent may specify, or (ii) such Account is
subject to credit insurance payable to Agent issued by an insurer and on terms
and in an amount acceptable to Agent, or (iii) such Account is otherwise
acceptable in all respects to Agent (subject to such lending formula with
respect thereto as Agent may determine);

                    (f) such Accounts do not consist of progress billings (such
that the obligation of the Account Debtors with respect to such Accounts is
conditioned upon such Borrower's satisfactory completion of any further
performance under the agreement giving rise thereto), bill and hold invoices or
retainage invoices, except as to bill and hold invoices, if Agent shall have
received an agreement in writing from the Account Debtor, in form and substance
satisfactory to Agent, confirming the unconditional obligation of the Account
Debtor to take the goods related thereto and pay such invoice;

                    (g) the Account Debtor with respect to such Accounts has not
asserted a counterclaim, defense or dispute and is not owed any amounts that may
give rise to any right of setoff or recoupment against such Accounts (but the
portion of the Accounts of such Account Debtor in excess of the amount at any
time and from time to time owed by such Borrower to such Account Debtor or
claimed owed by such Account Debtor may be deemed Eligible Accounts),

                    (h) there are no facts, events or occurrences which would
impair the validity, enforceability or collectability of such Accounts;

                    (i) such Accounts are subject to the first priority, valid
and perfected security interest of Agent and any goods giving rise thereto are
not, and were not at the time of the sale thereof, subject to any liens except
those permitted in this Agreement that are subject to an intercreditor agreement
in form and substance satisfactory to Agent between the holder of such security
interest or lien and Agent;

                    (j) neither the Account Debtor nor any officer or employee
of the Account Debtor with respect to such Accounts is an officer, employee,
agent or other Affiliate of any Borrower or Guarantor;

                    (k) the Account Debtors with respect to such Accounts are
not any foreign government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, unless, if the
Account Debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Agent's
request, the Federal Assignment of Claims Act of 1940, as amended or any similar
State or local law, if applicable, has been complied with in a manner
satisfactory to Agent or except as to Medicaid Accounts, Medicare Accounts and
Accounts arising from WIC or food stamp programs, such Accounts otherwise
constitute Eligible Accounts hereunder;

                    (l) there are no proceedings or actions which are threatened
or pending against the Account Debtors with respect to such Accounts which might
result in any material adverse change in any such Account Debtor's financial
condition (including, without limitation, any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding);



10

--------------------------------------------------------------------------------




                    (m) the aggregate amount of such Accounts owing by a single
Account Debtor do not constitute more than fifteen (15%) percent of the
aggregate amount of all otherwise Eligible Accounts of Borrowers (but the
portion of the Accounts not in excess of the applicable percentages may be
deemed Eligible Accounts);

                    (n) such Accounts are not owed by an Account Debtor who has
Accounts unpaid (i) for Accounts with stated terms of fifteen (15) days or
greater, more than sixty (60) days after the original due date thereof or more
than ninety (90) days after the original invoice or statement date (as
applicable) or (ii) for Accounts with stated terms of less than fifteen (15)
days, more than thirty (30) days after the original due date thereof or more
than ninety (90) days after the original invoice or statement date (as
applicable), in any case which constitute more than fifty (50%) percent of the
total Accounts of such Account Debtor (it being understood that the statement
date is applicable to Accounts of the Distribution Division);

                    (o) the Account Debtor is not located in a state requiring
the filing of a Notice of Business Activities Report or similar report in order
to permit such Borrower to seek judicial enforcement in such State of payment of
such Account, unless such Borrower has qualified to do business in such state or
has filed a Notice of Business Activities Report or equivalent report for the
then current year or such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;

                    (p) such Accounts are owed by Account Debtors whose total
indebtedness to such Borrower does not exceed the credit limit with respect to
such Account Debtors as determined by such Borrower from time to time, to the
extent such credit limit as to any Account Debtor is established consistent with
the current practices of such Borrower as of the date hereof and such credit
limit is acceptable to Agent (but the portion of the Accounts not in excess of
such credit limit may be deemed Eligible Accounts);

                    (q) such Accounts are owed by Account Debtors deemed
creditworthy at all times by Agent in good faith;

                    (r) as to Medicaid Accounts, (i) the claim for reimbursement
related to such Account has been submitted to the appropriate Fiscal
Intermediary in accordance with the applicable regulations under Medicaid within
thirty (30) days from the date the claim arose, (ii) the person to whom the
goods were sold is an eligible Medicaid beneficiary at the time such goods are
sold and such eligibility has been verified by the Borrower making such sale,
(iii) such Account is owed to a Borrower who is not under any investigation
(other than the periodic audits conducted by a Fiscal Intermediary in the
ordinary course of business) or subject to any action or proceeding concerning
the status of such Borrower as a Certified Medicaid Provider and/or the payments
under Medicaid to such Borrower have not been contested, suspended, delayed,
deferred or otherwise postponed due to any investigation, action or proceeding
by the U.S. Justice Department or any other Governmental Authority, (iv) the
amount of such Account does not exceed the amounts to which the Borrower making
such sale is entitled to reimbursement for such eligible Medicaid beneficiary
under applicable Medicaid regulations (provided, that, to the extent that the
amount of any such excess is de minimis, the portion of the Account not in
excess of the reimbursable amount may be deemed an Eligible Account), (v) all
authorization and billing procedures and documentation required in order for the
Borrower making such sale to be


11

--------------------------------------------------------------------------------


reimbursed and paid on such Account by the Fiscal Intermediary have been
properly completed and satisfied to the extent required in order for such
Borrower to be so reimbursed and paid and (vi) the terms of the sale giving rise
to such Accounts and all practices of such Borrower and Guarantors with respect
to such Accounts comply in all material respects with applicable Federal, State,
and local laws and regulations; provided, that, in no event shall the aggregate
amount of Medicaid Accounts, Medicare Accounts and Accounts arising from WIC or
food stamp programs that are deemed to be Eligible Accounts (but without
limitation as to the amount of such Accounts) exceed $2,500,000;

                    (s) as to Medicare Accounts, (i) the claim for reimbursement
related to such Account has been submitted to the appropriate Fiscal
Intermediary in accordance with the applicable regulations under Medicare within
thirty (30) days from the date the claim arose, (ii) the person to whom the
goods were sold is an eligible Medicare beneficiary at the time such goods are
sold and such eligibility has been verified by the Borrower making such sale,
(iii) such Account is owed to a Borrower who is not under any investigation
(other than the periodic audits conducted by a Fiscal Intermediary in the
ordinary course of business) or subject to any action or proceeding concerning
the status of such Borrower as a Certified Medicare Provider and/or the payments
under Medicare to such Borrower have not been contested, suspended, delayed,
deferred or otherwise postponed due to any investigation, action or proceeding
by the U.S. Justice Department or any other Governmental Authority, (iv) the
amount of such Account does not exceed the amounts to which the Borrower making
such sale is entitled to reimbursement for such eligible Medicare beneficiary
under applicable Medicare regulations (provided, that, to the extent that the
amount of any such excess is de minimis, the portion of the Account not in
excess of the reimbursable amount may be deemed an Eligible Account); (v) all
authorization and billing procedures and documentation required in order for the
Borrower making such sale to be reimbursed and paid on such Account by the
Fiscal Intermediary have been properly completed and satisfied to the extent
required for such Borrower to be so reimbursed and paid, and (vi) the terms of
the sale giving rise to such Accounts and all practices of such Borrower and
Guarantors with respect to such Accounts comply in all material respects with
applicable Federal, State, and local laws and regulations; provided, that, in no
event shall the aggregate amount of Medicaid Accounts, Medicare Accounts and
Accounts arising from WIC or food stamp programs that are deemed to be Eligible
Accounts (but without limitation as to the amount of such Accounts) exceed
$2,500,000;

                    (t) as to Accounts where the Account Debtor is a Third Party
Payor (other than for Medicare Accounts and Medicaid Accounts), (i) the Borrower
making the sale giving rise to such Account has a valid and enforceable
agreement with the Third Party Payor providing for payment to such Borrower or
such Borrower is otherwise entitled to payment under the terms of its
arrangements with the insurance company that is the Third Party Payor, and such
agreement and arrangements are in full force and effect and there is no default
thereunder that would be a basis for such Third Party Payor to cease or suspend
any payments to such Borrower (including any deductions, setoffs or defenses),
(ii) the goods sold giving rise to such Account are of the type that are covered
under the agreement or arrangements with the Third Party Payor and the party
receiving such goods is entitled to coverage under such agreement or
arrangement, (iii) the Borrower making the sale giving rise to such Account has
contacted the Third Party Payor or otherwise received confirmation from such
Third Party Payor that the party receiving the goods is entitled to coverage
under the terms of the agreement with such Third Party Payor and the


12

--------------------------------------------------------------------------------


Borrower is entitled to reimbursement for such Account, (iv) the amount of such
Account does not exceed the amounts to which the Borrower making such sale is
entitled to reimbursement for the goods sold under the terms of such agreements
or arrangements (provided, that, to the extent that the amount of any such
excess is de minimis, the portion of the Account not in excess of the
reimbursable amount may be deemed an Eligible Account), (v) there are no
contractual or statutory limitations or restrictions on the rights of the
Borrower making such sale to assign its rights to payment arising as a result
thereof or to grant any security interest therein, (vi) all authorization and
billing procedures and documentation required in order for the Borrower making
such sale to be reimbursed and paid on such Account by the Third Party Payor
have been properly completed and satisfied to the extent required for such
Borrower to be so reimbursed and paid and (vii) the terms of the sale giving
rise to such Accounts and all practices of such Borrower and Guarantors with
respect to such Accounts comply in all material respects with applicable
Federal, State, and local laws and regulations.

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in good
faith based on either: (A) an event, condition or other circumstance arising
after the date hereof, or (B) an event, condition or other circumstance existing
on the date hereof to the extent Agent has no written notice thereof from a
Borrower prior to the date hereof, in either case under clause (A) or (B) which
adversely affects or could reasonably be expected to adversely affect the
Accounts in the good faith determination of Agent. Any Accounts that are not
Eligible Accounts shall nevertheless be part of the Collateral.

          1.36 "Eligible Credit Card Receivables" shall mean, as to each
Borrower, Credit Card Receivables of such Borrower which are and continue to be
acceptable to Agent in good faith based on the criteria set forth below. Credit
Card Receivables shall be Eligible Credit Card Receivables if:

                    (a) such Credit Card Receivables arise from the actual and
bona fide sale and delivery of goods or rendition of services by such Borrower
in the ordinary course of the business of such Borrower which transactions are
completed in accordance with the terms and provisions contained in any
agreements binding on such Borrower or the other party or parties related
thereto;

                    (b) such Credit Card Receivables are not past due (beyond
any stated applicable grace period, if any, therefor) pursuant to the terms set
forth in the Credit Card Agreements with the Credit Card Issuer or Credit Card
Processor of the credit card or debit card used in the purchase which give rise
to such Credit Card Receivables;

                    (c) such Credit Card Receivables are not unpaid more than
seven (7) days after the date of the sale of Inventory giving rise to such
Credit Card Receivables;

                    (d) all material procedures required by the Credit Card
Issuer or the Credit Card Processor of the credit card or debit card used in the
purchase which gave rise to such Credit Card Receivables shall have been
followed by such Borrower (including, but not limited to, obtaining any required
authorization and approval by such Credit Card Issuer or Credit Card Processor
for the sale giving rise to such Credit Card Receivables and submitting all
materials


13

--------------------------------------------------------------------------------


required by the Credit Card Issuer or Credit Card Processor obligated in respect
of such Credit Card Receivables in order for such Borrower to be entitled to
payment in respect thereof) and all documents required for the authorization and
approval by such Credit Card Issuer or Credit Card Processor shall have been
obtained in connection with the sale giving rise to such Credit Card
Receivables;

                    (e) the Credit Card Issuer or Credit Card Processor
obligated in respect of such Credit Card Receivable has not failed to remit any
monthly payment in respect of such Credit Card Receivable;

                    (f) such Credit Card Receivables comply with the applicable
terms and conditions contained in Section 7.2 of this Agreement;

                    (g) the Credit Card Issuer or Credit Card Processor with
respect to such Credit Card Receivables has not asserted a counterclaim, defense
or dispute and does not have, and does not engage in transactions which may give
rise to, any right of setoff against such Credit Card Receivables (other than
setoffs to fees and chargebacks consistent with the practices of such Credit
Card Issuer or Credit Card Processor with such Borrower as of the date hereof or
as such practices may change as a result of changes to the policies of such
Credit Card Issuer or Credit Card Processor applicable to its customers
generally and unrelated to the circumstance of such Borrower), but the portion
of the Credit Card Receivables owing by such Credit Card Issuer or Credit Card
Processor in excess of the amount owing by such Borrower to such Credit Card
Issuer or Credit Card Processor pursuant to such fees and chargebacks may be
deemed Eligible Credit Card Receivables;

                    (h) the Credit Card Issuer or Credit Card Processor with
respect to such Credit Card Receivables has not setoff against amounts otherwise
payable by such Credit Card Issuer or Credit Card Processor to such Borrower for
the purpose of establishing a reserve or collateral for obligations of such
Borrower to such Credit Card Issuer or Credit Card Processor (notwithstanding
that the Credit Card Issuer or Credit Card Processor may have setoffs for fees
and chargebacks consistent with the practices of such Credit Card Issuer or
Credit Card Processor with such Borrower as of the date hereof or as such
practices may hereafter change as a result of changes to the policies of such
Credit Card Issuer or Credit Card Processor applicable to its customers
generally and unrelated to the circumstances of such Borrower);

                    (i) there are no facts, events or occurrences which would
impair the validity, enforceability or collectability of such Credit Card
Receivables;

                    (j) such Credit Card Receivables are subject to the first
priority, valid and perfected security interest and lien of Agent, for and on
behalf of itself and Lenders, as to such Credit Card Receivables of such
Borrower and any goods giving rise thereto are not, and were not at the time of
the sale thereof, subject to any security interest or lien in favor of any
person other than Agent except as otherwise permitted in this Agreement, in each
case subject to and in accordance with the terms and conditions applicable
hereunder to any such permitted security interest or lien;




14

--------------------------------------------------------------------------------




                    (k) there are no proceedings or actions which are pending
against the Credit Card Issuers or Credit Card Processors with respect to such
Credit Card Receivables which would reasonably be expected to result in any
material adverse change in the financial condition of any such Credit Card
Issuer or Credit Card Processor;

                    (l) such Credit Card Receivables are owed by Credit Card
Issuers or Credit Card Processors deemed creditworthy at all times by Agent in
good faith;

                    (m) no event of default has occurred under the Credit Card
Agreement of such Borrower with the Credit Card Issuer or Credit Card Processor
who has issued the credit card or debit card or handles payments under the
credit card or debit card used in the sale which gave rise to such Credit Card
Receivables which event of default gives such Credit Card Issuer or Credit Card
Processor the right to cease or suspend payments to such Borrower or any
Guarantor and no event shall have occurred which gives such Credit Card Issuer
or Credit Card Processor the right to setoff against amounts otherwise payable
to such Borrower, including on behalf of a Guarantor (other than for then
current fees and chargebacks consistent with the current practices of such
Credit Card Issuer or Credit Card Processor as of the date hereof or as such
practices may hereafter change as a result of changes to the policies of such
Credit Card Issuer or Credit Card Processor applicable to its customers
generally and unrelated to the circumstances of such Borrower or any Guarantor),
except as may have been waived in writing on terms and conditions reasonably
satisfactory to Agent pursuant to the Credit Card Acknowledgment by such Credit
Card Issuer or Credit Card Processor) or the right to establish reserves or
establish or demand collateral, and the Credit Card Issuer or Credit Card
Processor has not sent any written notice of default and/or notice of its
intention to cease or suspend payments to such Borrower in respect of such
Credit Card Receivables or to establish reserves or cash collateral for
obligations of such Borrower to such Credit Card Issuer or Credit Card
Processor, and such Credit Card Agreements are otherwise in full force and
effect and constitute the legal, valid, binding and enforceable obligations of
the parties thereto;

                    (n) the terms of the sale giving rise to such Credit Card
Receivables and all practices of such Borrower and Guarantors with respect to
such Credit Card Receivables comply in all material respects with applicable
Federal, State, and local laws and regulations; and

                    (o) the customer using the credit card or debit card giving
rise to such Credit Card Receivable shall not have returned the merchandise
purchased giving rise to such Credit Card Receivable.

Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this Section will not be deemed ineligible solely by
virtue of the Credit Card Agreements with respect thereto having been entered
into by any Guarantor, for the benefit of Borrowers. General criteria for
Eligible Credit Card Receivables may only be changed and any new criteria for
Eligible Credit Card Receivables may only be established by Agent in good faith,
upon notice to Borrower Agent, based on either: (i) an event, condition or other
circumstance arising after the date hereof, or (ii) existing on the date hereof
to the extent Agent has no written notice thereof from a Borrower prior to the
date hereof, in either case under clause (i) or (ii) which adversely affects or
could reasonably be expected to adversely affect the Credit


15

--------------------------------------------------------------------------------


Card Receivables in the good faith determination of Agent. Any Credit Card
Receivables that are not Eligible Credit Card Receivables shall nevertheless be
part of the Collateral.

          1.37 "Eligible Equipment" shall mean, as to each Borrower, Equipment
owned by such Borrower and included in an appraisal of Equipment received by
Agent in accordance with the requirements of Agent (including Equipment acquired
by such Borrower after the date hereof), which Equipment is in good order,
repair, running and marketable condition (ordinary wear and tear excepted) and
in each case acceptable to Agent in good faith based on the criteria set forth
below. In general, Eligible Equipment shall not include: (a) Equipment at
premises other than those owned or leased and controlled by any Borrower; (b)
Equipment subject to a security interest or lien in favor of any person other
than Agent except those permitted hereunder that are subject to an intercreditor
agreement in form and substance satisfactory to Agent between the holder of such
security interest or lien and Agent); (c) Equipment located outside the United
States of America; (d) Equipment that is not subject to the first priority,
valid and perfected security interest of Agent; (e) damaged or defective
Equipment or Equipment not used or usable in the ordinary course of such
Borrower's business as presently conducted. Any Equipment that is not Eligible
Equipment shall nevertheless be part of the Collateral.

          1.38 "Eligible Inventory" shall mean, as to each Borrower, Inventory
of such Borrower consisting of finished goods held for resale in the ordinary
course of the business of such Borrower, in each case which are acceptable to
Agent in good faith based on the criteria set forth below. In general, Eligible
Inventory shall not include (a) spare parts for equipment; (b) packaging and
shipping materials; (c) supplies used or consumed in such Borrower's business;
(d) Inventory at premises other than those owned or leased and controlled by any
Borrower; (e) Inventory subject to a security interest or lien in favor of any
Person other than Agent except those permitted in this Agreement that are
subject to an intercreditor agreement in form and substance satisfactory to
Agent between the holder of such security interest or lien and Agent; (f) bill
and hold goods; (g) obsolete Inventory; (h) Inventory which is not subject to
the first priority, valid and perfected security interest of Agent; (i)
Inventory that is past the expiration date; (j) Inventory that is held for
return to vendors (other than undamaged overstock allowed to be returned to a
vendor under the return policy between a Borrower and the vendor that is on
terms and conditions acceptable to Agent in good faith); (k) damaged and/or
defective Inventory; (l) Inventory purchased or sold on consignment and (m)
Inventory located outside the United States of America. The criteria for
Eligible Inventory set forth above may only be changed and any new criteria for
Eligible Inventory may only be established by Agent in good faith based on
either: (i) an event, condition or other circumstance arising after the date
hereof, or (ii) an event, condition or other circumstance existing on the date
hereof to the extent Agent has no written notice thereof from a Borrower prior
to the date hereof, in either case under clause (i) or (ii) which adversely
affects or could reasonably be expected to adversely affect the Inventory in the
good faith determination of Agent. Any Inventory that is not Eligible Inventory
shall nevertheless be part of the Collateral.

          1.39 "Eligible Prescription Files" shall mean, as to each Borrower,
Prescription Files of such Borrower arising and maintained in the ordinary
course of the business of such Borrower and included in an appraisal of
Prescription Files received by Agent in accordance with the requirements of
Agent (including Prescription Files acquired by such Borrower after the date
hereof), in each case which are acceptable to Agent in good faith based on the
criteria set forth


16

--------------------------------------------------------------------------------


below. In general, Eligible Prescription Files shall not include (a)
Prescription Files at premises other than those owned or leased and controlled
by any Borrower; (b) Prescription Files subject to a security interest or lien
in favor of any Person other than Agent except those permitted in this Agreement
that are subject to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such security interest or lien and
Agent; (c) Prescription Files that are not in a form that may be sold or
otherwise transferred or are subject to regulatory restrictions on the transfer
thereof that are not acceptable to Agent in good faith, provided that, the
existing limitations as of the date hereof applicable in the States of Ohio and
Michigan that the transferee have the licenses required under applicable State
law to operate a pharmacy and sell products subject to a prescription shall be
deemed acceptable to Agent. The criteria for Eligible Prescription Files set
forth above may only be changed and any new criteria for Eligible Prescription
Files may only be established by Agent in good faith based on either: (i) an
event, condition or other circumstance arising after the date hereof, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Agent has no written notice thereof from a Borrower prior to the date hereof, in
either case under clause (i) or (ii) which adversely affects or could reasonably
be expected to adversely affect the value of the Prescription Files or ability
of Agent to sell or otherwise dispose of them in the good faith determination of
Agent. Any Prescription Files that are not Eligible Prescription Files shall
nevertheless be part of the Collateral.

          1.40 "Eligible Real Property" shall mean, as to each Borrower, Real
Property owned by such Borrower in fee simple and included in an appraisal of
such Real Property received by Agent in accordance with the requirements of
Agent (including Real Property acquired by such Borrower after the date hereof)
and in each case acceptable to Agent in good faith based on the criteria set
forth below. In general, Eligible Real Property shall not include: (a) Real
Property which is not owned and operated by a Borrower (and for this purpose
vacant land or Real Property, including any closed retail store location, that
is actively managed by a Borrower shall be deemed to be "operated" by such
Borrower); (b) Real Property subject to a security interest, lien or mortgage or
other encumbrance in favor of any person other than Agent, except those
permitted hereunder that are subject to an intercreditor agreement in form and
substance satisfactory to Agent between the holder of such lien and Agent or are
otherwise acceptable to Agent); (c) Real Property that is not located in the
United States of America; (d) Real Property that is not subject to the valid and
enforceable, first priority, perfected security interest, lien and mortgage of
Agent; (e) Real Property where Agent determines that issues relating to
compliance with Environmental Laws adversely affect in any material respect the
value thereof or the ability of Agent to sell or otherwise dispose thereof (but
subject to the right of Agent to establish Reserves after the date hereof to
reflect such adverse affect); and (f) Real Property improved with residential
housing. Any Real Property that is not Eligible Real Property shall nevertheless
be part of the Collateral.

          1.41 "Eligible Transferee" shall mean (a) any Lender; (b) the parent
company of any Lender and/or any Affiliate of such Lender which is at least
fifty (50%) percent owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and


17

--------------------------------------------------------------------------------


similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor, and in each case is
approved by Agent; and (A) any other commercial bank having a combined capital
and surplus of at least $250,000,000 or financial institution having a net worth
(or the equivalent thereof in the case of an investment partnership, managed
account, limited liability company or similar entity) calculated in accordance
with applicable generally accepted accounting principles of not less than
$100,000,000, or "accredited investor" (as defined in Regulation D under the
Securities Act) that is engaged in the business of making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business having a net worth (or the equivalent thereof in
the case of an investment partnership, managed account, limited liability
company or similar entity) calculated in accordance with applicable generally
accepted accounting principles of not less than $100,000,000, and in each case,
approved by Agent, provided, that, (ii) neither any Borrower nor any Guarantor
or any Affiliate of any Borrower or Guarantor shall qualify as an Eligible
Transferee and (iii) no Person to whom any Indebtedness which is in any way
subordinated in right of payment to any other Indebtedness of any Borrower or
Guarantor shall qualify as an Eligible Transferee, except as Agent may otherwise
specifically agree.

          1.42 "Environmental Laws" shall mean all foreign, Federal, State and
local laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between any Borrower or
Guarantor and any Governmental Authority, (a) relating to pollution and the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, ground water, drinking water, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), or to human health or safety, (b) relating to the exposure to, or the
use, storage, recycling, treatment, generation, manufacture, processing,
distribution, transportation, handling, labeling, production, release or
disposal, or threatened release, of Hazardous Materials, or (c) relating to all
laws with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials. The term "Environmental Laws"
includes (i) the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Superfund Amendments and Reauthorization Act,
the Federal Water Pollution Control Act of 1972, the Federal Clean Water Act,
the Federal Clean Air Act, the Federal Resource Conservation and Recovery Act of
1976 (including the Hazardous and Solid Waste Amendments thereto), the Federal
Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.

          1.43 "Equipment" shall mean, as to each Borrower and Guarantor, all of
such Borrower's and Guarantor's now owned and hereafter acquired equipment,
wherever located, including machinery, data processing and computer equipment
(whether owned or licensed and including embedded software), vehicles, tools,
furniture, fixtures, all attachments, accessions and property now or hereafter
affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.



18

--------------------------------------------------------------------------------




          1.44 "ERISA" shall mean the Employee Retirement Income Security Act of
1974, together with all rules, regulations and interpretations thereunder or
related thereto.

          1.45 "ERISA Affiliate" shall mean any person required to be aggregated
with any Borrower, any Guarantor or any of its or their respective Subsidiaries
under Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

          1.46 "ERISA Event" shall mean (a) any "reportable event", as defined
in Section 4043(c) of ERISA or the regulations issued thereunder, with respect
to a Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an "accumulated funding
deficiency" (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the occurrence of a non-exempt
"prohibited transaction" with respect to which any Borrower, Guarantor or any of
its or their respective Subsidiaries is a "disqualified person" (within the
meaning of Section 4975 of the Code) or with respect to which any Borrower,
Guarantor or any of its or their respective Subsidiaries could otherwise be
liable; (f) a complete or partial withdrawal by any Borrower, Guarantor or any
ERISA Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (g) the filing of a notice of intent to terminate a Plan subject
to Title IV of ERISA, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Plan; (h) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (i) the imposition of any liability under Title IV of
ERISA, other than the Pension Benefit Guaranty Corporation premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower, Guarantor or any
ERISA Affiliate in excess of $5,000,000 and (j) any other event or condition
with respect to a Plan including any Plan subject to Title IV of ERISA
maintained, or contributed to, by any ERISA Affiliate that could reasonably be
expected to result in an increase of $5,000,000 or more in the amount required
to be paid by any Borrower in any year in excess of the amount such Borrower
would have been required but for such event or condition.

          1.47 "Eurodollar Rate" shall mean with respect to the Interest Period
for a Eurodollar Rate Loan, the interest rate per annum equal to the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the next one-sixteenth (1/16) of one (1%) percent) at which Reference Bank is
offered deposits of United States dollars in the London interbank market (or
other Eurodollar Rate market selected by a Borrower and approved by Agent) on or
about 9:00 a.m. (New York time) two (2) Business Days prior to the commencement
of such Interest Period in amounts substantially equal to the principal amount
of the Eurodollar Rate Loans requested by and available to such Borrower in
accordance with this Agreement, with a maturity of comparable duration to the
Interest Period selected by or on behalf of a Borrower.

          1.48 "Eurodollar Rate Loans" shall mean any Loans or portion thereof
on which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.



19

--------------------------------------------------------------------------------




          1.49 "Event of Default" shall mean the occurrence or existence of any
event or condition described in Section 10.1 hereof.

          1.50 "Excess Availability" shall mean the amount, as determined by
Agent, calculated at any date, equal to:

                    (a) the lesser of: (i) the Borrowing Base and (ii) the
Maximum Credit (in each case under (i) or (ii) after giving effect to any
Reserves other than any Reserves in respect of Letter of Credit Accommodations),
minus

                    (b) the sum of: (i) the amount of all then outstanding and
unpaid Obligations of such Borrower (but not including for this purpose
Obligations of such Borrower arising pursuant to any guarantees in favor of
Agent and Lenders of the Obligations of the other Borrowers or any outstanding
Letter of Credit Accommodations), plus (ii) the amount of all Reserves then
established in respect of Letter of Credit Accommodations, plus (iii) the
aggregate amount of all then outstanding and unpaid trade payables and other
obligations of such Borrower which are outstanding more than thirty (30) days
past due as of such time (other than trade payables or other obligations being
contested or disputed by such Borrower in good faith), plus (iv) without
duplication, the amount of checks issued by such Borrower to pay trade payables
and other obligations which are more than thirty (30) days past due as of such
time (other than trade payables or other obligations being contested or disputed
by such Borrower in good faith), but not yet sent.

          1.51 "Exchange Act" shall mean the Securities Exchange Act of 1934,
together with all rules, regulations and interpretations thereunder or related
thereto.

          1.52 "Existing Lenders" shall mean the lenders to Borrowers listed on
Schedule 1.52 hereto (and including Standard Federal Bank, formerly known as
Michigan National Bank in its capacity as agent acting for such lenders) and
their respective predecessors, successors and assigns.

          1.53 "Existing Letters of Credit" shall mean, collectively, the
letters of credit issued for the account of a Borrower or Guarantor or for which
such Borrower or Guarantor is otherwise liable listed on Schedule 1.53 hereto,
as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

          1.54 "Farm Products" shall mean crops, livestock, supplies used or
produced in a farming operation and products of crops or livestock and including
farm products as such term is defined in the Food Security Act and the UCC.

          1.55 "Farm Products Sellers" shall mean, collectively, sellers or
suppliers to any Borrower of any farm product (as such term is defined in the
Food Security Act and the UCC) and including any perishable agricultural
commodity (as defined in PACA) or livestock (as defined in the PSA), meat, meat
food products or livestock products derived therefrom or any poultry or poultry
products derived therefrom; sometimes being referred to herein individually as a
"Farm Product Seller".



20

--------------------------------------------------------------------------------




          1.56 "Fee Letter" shall mean the amended and restated letter
agreement, dated of even date herewith, by and among Borrowers, Guarantors and
Agent, setting forth certain fees payable by Borrowers to Agent for the benefit
of itself and Lenders, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

          1.57 "Financing Agreements" shall mean, collectively, this Agreement
and all notes, guarantees, security agreements, deposit account control
agreements, investment property control agreements, intercreditor agreements and
all other agreements, documents and instruments now or at any time hereafter
executed and/or delivered by any Borrower or Obligor in connection with this
Agreement.

          1.58 "Fiscal Intermediary" shall mean any qualified insurance company
or other financial institution that has entered into an ongoing relationship
with any Governmental Authority to make payments to payees under Medicare,
Medicaid or any other Federal, State or local public health care or medical
assistance program pursuant to any of the Health Care Laws.

          1.59 "Fixed Asset Availability" shall mean the amount equal to the
lesser of:

                    (a) the Fixed Asset Availability Limit; or

                    (b) the sum of:

                              (i) sixty (60%) percent of the fair market value
of Eligible Real Property as set forth in the most recent acceptable appraisal
(or acceptable updates of existing appraisals) of such Real Property received by
Agent in accordance with Section 7.4 hereof, plus

                              (ii) eighty-five (85%) percent of the forced
liquidation value of the Eligible Equipment as set forth in the most recent
acceptable appraisal (or acceptable updates of existing appraisals) of such
Equipment received by Agent in accordance with Section 7.4 hereof, net of
estimated liquidation expenses, costs and commissions;

Provided, that, the Fixed Asset Availability shall be reduced as of the first
day of each month, commencing on the first day of the month after the date
hereof, by an amount equal to the initial Fixed Asset Availability divided by
eighty-four (84).

          1.60 "Fixed Asset Availability Limit" shall mean $40,000,000.

          1.61 "Food Security Act" shall mean the Food Security Act of 1984, 7
U.S.C. Section 1631 et. seq., as the same now exists or may hereafter from time
to time be amended, modified, recodified or supplemented, together with all
rules and regulations thereunder.

          1.62 "Food Security Act Notices" shall have the meaning set forth in
Section 8.21 hereof.

          1.63 "GAAP" shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are


21

--------------------------------------------------------------------------------


applicable to the circumstances as of the date of determination consistently
applied, except that, for purposes of Section 9.18 hereof, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered to Agent prior to the date hereof.

          1.64 "Governmental Authority" shall mean any nation or government, any
state, province, or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

          1.65 "Guarantors" shall have the meaning assigned thereto in the
preamble to this Agreement.

          1.66 "Hazardous Materials" shall mean any hazardous, toxic or
dangerous substances, materials and wastes, including hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
polychlorinated biphenyls, pesticides, herbicides, sewage, sludge, industrial
slag, solvents and/or any other similar substances, materials, or wastes and
including any other substances, materials or wastes that are or become regulated
under any Environmental Law (including any that are or become classified as
hazardous or toxic under any Environmental Law).

          1.67 "Health Care Laws" shall mean all Federal, State and local laws,
rules, regulations, interpretations, guidelines, ordinances and decrees
primarily relating to patient healthcare, any health care provider, medical
assistance and cost reimbursement program, as now or at any time hereafter in
effect, applicable any Borrower or Guarantor, including, but not limited to, the
Social Security Act, the Social Security Amendments of 1972, the
Medicare-Medicaid Anti-Fraud and Abuse Amendments of 1977, the Medicare and
Medicaid Patient and Program Protection Act of 1987 and HIPAA.

          1.68 "HIPAA" shall mean the Health Insurance Portability and
Accountability Act of 1996, as the same now exists or may hereafter from time to
time be amended, modified, recodified or supplemented, together with all rules
and regulations thereunder.

          1.69 "Indebtedness" shall mean, with respect to any Person, any
liability, whether or not contingent, (a) in respect of borrowed money (whether
or not the recourse of the lender is to the whole of the assets of such Person
or only to a portion thereof) or evidenced by bonds, notes, debentures or
similar instruments; (b) representing the balance deferred and unpaid of the
purchase price of any property or services (except any such balance that
constitutes an account payable to a trade creditor (whether or not an Affiliate)
created, incurred, assumed or guaranteed by such Person in the ordinary course
of business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade
payable is being contested in good faith); (c) all obligations as lessee under
leases which have been, or should be, in accordance with GAAP recorded as
Capital Leases; (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase,


22

--------------------------------------------------------------------------------


or otherwise acquire such indebtedness, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof, or to
maintain solvency, assets, level of income, or other financial condition; (e)
all obligations with respect to redeemable stock and redemption or repurchase
obligations under any Capital Stock or other equity securities issued by such
Person; (f) all reimbursement obligations and other liabilities of such Person
with respect to surety bonds (whether bid, performance or otherwise), letters of
credit, banker's acceptances, drafts or similar documents or instruments issued
for such Person's account; (g) all indebtedness of such Person in respect of
indebtedness of another Person for borrowed money or indebtedness of another
Person otherwise described in this definition which is secured by any consensual
lien, security interest, collateral assignment, conditional sale, mortgage, deed
of trust, or other encumbrance on any asset of such Person, whether or not such
obligations, liabilities or indebtedness are assumed by or are a personal
liability of such Person, all as of such time; (h) all obligations, liabilities
and indebtedness of such Person (marked to market) arising under swap
agreements, cap agreements and collar agreements and other agreements or
arrangements designed to protect such person against fluctuations in interest
rates or currency or commodity values; (i) all obligations owed by such Person
under License Agreements with respect to non-refundable, advance or minimum
guarantee royalty payments; and (j) the principal and interest portions of all
rental obligations of such Person under any synthetic lease or similar
off-balance sheet financing where such transaction is considered to be borrowed
money for tax purposes but is classified as an operating lease in accordance
with GAAP.

          1.70 "Information Certificate" shall mean, collectively, the
Information Certificates of Borrowers and Guarantors constituting Exhibit C
hereto containing material information with respect to Borrowers and Guarantors,
their respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Agent in connection with the preparation of this Agreement and the
other Financing Agreements and the financing arrangements provided for herein.

          1.71 "Intellectual Property" shall mean, as to each Borrower and
Guarantor, such Borrower's and Guarantor's now owned and hereafter arising or
acquired: patents, patent rights, patent applications, copyrights, works which
are the subject matter of copyrights, copyright registrations, trademarks, trade
names, trade styles, trademark and service mark applications, and licenses and
rights to use any of the foregoing; all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing; all
rights to sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or the license of any
trademark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.

          1.72 "Interest Expense" shall mean, for any period, as to any Person,
as determined in accordance with GAAP, the total interest expense of such
Person, whether paid or accrued during such period (including the interest
component of Capital Leases for such period), including, without limitation,
discounts in connection with the sale of any Accounts, but excluding interest
paid in property other than cash and any other interest expense not payable in
cash.



23

--------------------------------------------------------------------------------




          1.73 "Interest Period" shall mean for any Eurodollar Rate Loan, a
period of approximately one (1), two (2), three (3) or six (6) months duration
as any Borrower may elect, the exact duration to be determined in accordance
with the customary practice in the applicable Eurodollar Rate market; provided,
that, such Borrower may not elect an Interest Period which will end after the
last day of the then-current term of this Agreement.

          1.74 "Interest Rate" shall mean,

                    (a) Subject to clauses (b) and (c) of this definition below:

                              (i) as to Prime Rate Loans, a rate equal to
three-quarters (3/4%) percent per annum in excess of the Prime Rate;

                              (ii) as to Eurodollar Rate Loans, a rate equal to
three (3%) percent per annum in excess of the Adjusted Eurodollar Rate (in each
case, based on the Eurodollar Rate applicable for the relevant Interest Period,
whether such rate is higher or lower than any rate previously quoted to a
Borrower);

                    (b) Subject to clause (c) of this definition below,
effective as of the first (1st) day of the second calendar month after the date
hereof, the Interest Rate payable by each Borrower shall be increased or
decreased, as the case may be, (i) as to Prime Rate Loans, to the rate equal to
the Applicable Margin for Prime Rate Loans on a per annum basis in excess of the
Prime Rate, and (ii) as to Eurodollar Rate Loans, to the rate equal to the
Applicable Margin for Eurodollar Rate Loans on a per annum basis in excess of
the Adjusted Eurodollar Rate.

                    (c) Notwithstanding anything to the contrary contained in
clauses (a) and (b) of this definition, the Applicable Margin otherwise used to
calculate the Interest Rate for Prime Rate Loans and Eurodollar Rate Loans shall
be the highest percentage set forth in the definition of the term Applicable
Margin for each category of Loans (without regard to the amount of Monthly
Average Excess Availability) plus two (2%) percent per annum, at Agent's option,
(i) for the period (A) from and after the effective date of termination or
non-renewal hereof until Agent and Lenders have received full and final payment
of all outstanding and unpaid Obligations which are not contingent and cash
collateral or letter of credit, as Agent may specify, in the amounts and on the
terms required under Section 13.1 hereof for contingent Obligations
(notwithstanding entry of a judgment against any Borrower or Guarantor) and (B)
from and after the date of the occurrence of an Event of Default and for so long
as such Event of Default is continuing and (ii) on Loans to a Borrower at any
time outstanding in excess of the Borrowing Base of such Borrower (whether or
not such excess(es) arise or are made with or without the knowledge or consent
of Agent or any Lender and whether made before or after an Event of Default).

          1.75 "Interest Rate Protection Agreements" shall mean, collectively,
any interest rate protection agreements and other types of interest rate hedging
agreements (including, without limitation, interest rate swaps, caps, floors,
collars and similar agreements) between an Obligor and an Affiliate of Agent, or
another financial institution acceptable to Agent, designed to protect against
or manage exposure to fluctuations in interest rates; sometimes being referred
to herein individually as an "Interest Rate Protection Agreement".



24

--------------------------------------------------------------------------------




          1.76 "Inventory" shall mean, as to each Borrower and Guarantor, all of
such Borrower's and Guarantor's now owned and hereafter existing or acquired
goods, wherever located, which (a) are leased by such Borrower or Guarantor as
lessor; (b) are held by such Borrower for sale or lease or to be furnished under
a contract of service; (c) are furnished by such Borrower or Guarantor under a
contract of service; or (d) consist of raw materials, work in process, finished
goods or materials used or consumed in its business

          1.77 "Investment Property Control Agreement" shall mean an agreement
in writing, in form and substance satisfactory to Agent, by and among Agent, any
Borrower or Guarantor (as the case may be) and any securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property of such Borrower or Guarantor agreeing that such
securities intermediary, commodity intermediary or other person will comply with
entitlement orders originated by Agent with respect to such investment property,
or other instructions of Agent and including such other terms and conditions as
Agent may require.

          1.78 "Lead Borrower" shall mean Spartan Stores, Inc., a Michigan
corporation in its capacity as Lead Borrower on behalf of itself and the other
Borrowers pursuant to Section 6.7 hereof and it successors and assigns in such
capacity.

          1.79 "Lenders" shall mean the financial institutions who are
signatories hereto as Lenders and other persons made a party to this Agreement
as a Lender in accordance with Section 13.7 hereof, and their respective
successors and assigns; each sometimes being referred to herein individually as
a "Lender".

          1.80 "Letter of Credit Accommodations" shall mean, collectively, the
letters of credit, merchandise purchase or other guaranties which are from time
to time either (a) issued or opened by Agent or any Lender for the account of
any Borrower or Obligor or (b) with respect to which Agent or Lenders have
agreed to indemnify the issuer or guaranteed to the issuer the performance by
any Borrower or Obligor of its obligations to such issuer; sometimes being
referred to herein individually as "Letter of Credit Accommodation".

          1.81 "License Agreements" shall have the meaning set forth in Section
8.11 hereof.

          1.82 "Loans" shall mean the loans now or hereafter made by or on
behalf of any Lender or by Agent for the account of any Lender on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.

          1.83 "Marion Real Property" shall mean the Real Property owned by
Buckeye as of the date hereof located in Marion, Ohio and the assets related
thereto described on Schedule 1.83 hereto.

          1.84 "Material Adverse Effect" shall mean a material adverse effect on
(a) the financial condition, business, performance or operations of Borrowers
and Guarantors (taken as a whole) or the legality, validity or enforceability of
this Agreement or any of the other Financing Agreements; (b) the legality,
validity, enforceability, perfection or priority of the security interests and
liens of Agent upon the Collateral (taken as a whole); (c) the Collateral (taken
as a whole) or its value (taken as a whole), (d) the ability of Borrowers (taken
as a whole) to repay the Obligations or of Borrowers (taken as a whole) to
perform their obligations under this


25

--------------------------------------------------------------------------------


Agreement or any of the other Financing Agreements as and when to be performed;
or (e) the ability of Agent or any Lender to enforce the Obligations or realize
upon the Collateral or otherwise with respect to the rights and remedies of
Agent and Lenders under this Agreement or any of the other Financing Agreements
(taken as a whole).

          1.85 "Material Contract" shall mean (a) any contract or other
agreement (other than the Financing Agreements or contracts relating to the
purchase or sale of Inventory in the ordinary course of business)), written or
oral, of any Borrower or Guarantor involving monetary liability of or to any
Person in an amount in excess of $5,000,000 in any fiscal year and (b) any other
contract or other agreement (other than the Financing Agreements or contracts
relating to the purchase or sale of Inventory in the ordinary course of
business), whether written or oral, to which any Borrower or Guarantor is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto would have a Material Adverse Effect.

          1.86 "Maximum Credit" shall mean the amount of $170,000,000.

          1.87 "Medicaid" shall mean the health care financial assistance
program jointly financed and administered by the Federal and State governments
under Title XIX of the Social Security Act.

          1.88 "Medicaid Account" shall mean any Accounts of Borrowers or
Guarantors arising pursuant to services rendered by Borrowers or Guarantors to
eligible Medicaid beneficiaries to be paid by a Fiscal Intermediary or by the
United States of America acting under the Medicaid program, any State or the
District of Columbia acting pursuant to a health plan adopted pursuant to Title
XIX of the Social Security Act or any other Governmental Authority under
Medicaid.

          1.89 "Medicare" shall mean the health care financial assistance
program under Title XVIII of the Social Security Act.

          1.90 "Medicare Account" shall mean any Accounts of Borrowers or
Guarantors arising pursuant to goods sold or services rendered by Borrowers or
Guarantors to eligible Medicare beneficiaries to be paid by a Fiscal
Intermediary or by the United States of America acting under the Medicare
program or any other Governmental Authority under Medicare.

          1.91 "Monthly Average Excess Availability" shall mean, at any time,
the average of the aggregate amount of the Excess Availability of Borrowers
during the immediately preceding calendar month as calculated by Agent in good
faith based on the date of the information received by Agent with respect to the
components of the Borrowing Base during such month.

          1.92 "Mortgages" shall mean, collectively, the mortgages, deeds of
trust and deeds to secure debt with respect to Real Property of any Borrower or
Guarantor in favor of, or for the benefit of Agent, as set forth on Schedule
1.92 hereto, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

          1.93 "Multiemployer Plan" shall mean a "multi-employer plan" as
defined in Section 4001(a)(3) of ERISA which is or was at any time during the
current year or the immediately preceding six (6) years contributed to by any
Borrower, Guarantor or any ERISA Affiliate.



26

--------------------------------------------------------------------------------




          1.94 "Net Proceeds" shall mean the aggregate cash proceeds payable to
any Borrower or Guarantor in respect of any sale, lease, transfer or other
disposition of any assets or properties, or interest in assets and properties or
as proceeds of any loans or other financial accommodations provided to any
Borrower or Guarantor or as proceeds from the issuance and/or sale of any
Capital Stock, in each case net of the reasonable and customary direct costs
relating to such sale, lease, transfer or other disposition or loans or other
financial accommodation or issuance and/or sale (including, without limitation,
legal, accounting and investment banking fees, and sales commissions) and taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), and amounts applied to
the repayment of indebtedness secured by a valid and enforceable lien on the
asset or assets that are the subject of such sale or other disposition required
to be repaid in connection with such transaction. Net Proceeds shall exclude any
non-cash proceeds received from any sale or other disposition or other
transaction, but shall include such proceeds when and as converted by any
Borrower or Guarantor to cash or other immediately available funds.

          1.95 "Net Recovery Percentage" shall mean the fraction, expressed as a
percentage, as to Inventory, (a) the numerator of which is the amount equal to
the amount of the recovery in respect of the Inventory at such time, as to
Inventory of the Retail Division, on a "going-out-of-business sale" basis, and
as to Inventory of the Distribution Division and the United Wholesale Division,
on a "net orderly liquidation value" basis as set forth in the most recent
acceptable appraisal of Inventory received by Agent in accordance with Section
7.3, in each case, net of operating expenses, liquidation expenses and
commissions, and (b) the denominator of which is the applicable original cost of
the aggregate amount of the Inventory subject to such appraisal.

          1.96 "Obligations" shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers to Agent or any
Lender and/or any of their Affiliates, including principal, interest, charges,
fees, costs and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, arising under this Agreement or any of the
other Financing Agreements, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to such Borrower
under the United States Bankruptcy Code or any similar statute (including the
payment of interest and other amounts which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, or secured or unsecured and (b) for purposes only of
Section 5.1 hereof and subject to the priority in right of payment set forth in
Section 6.4 hereof, all obligations of Borrowers or Guarantors to a Lender or an
Affiliate of Lender, or another financial institution acceptable to Agent,
arising under or pursuant to an Interest Rate Protection Agreement in each case
acceptable to Agent, provided, that, upon Agent's request, Agent shall have
entered into an agreement, in form and substance satisfactory to Agent, with
such Lender, Affiliate or other Person that is a counterparty to such Interest
Rate Protection Agreement, as acknowledged and agreed to by Borrowers and
Guarantors, providing for the delivery to Agent by such counterparty of
information with respect to the amount of such obligations and providing for the
other rights of Agent and such Lender, Affiliate or other Person, as the case
may be, in connection with such arrangements. In no event shall the party to
such Interest Rate Protection Agreement to whom such obligations are owed be
deemed a Lender


27

--------------------------------------------------------------------------------


for purposes hereof to the extent of and as to such obligations other than for
purposes of Section 5.1 hereof and other than for purposes of Sections 12.1,
12.2, 12.5, 12.6, 12.7 and 12.12 hereof.

          1.97 "Obligor" shall mean any guarantor, endorser, acceptor, surety or
other person liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations (including, without
limitation, Guarantors), other than Borrowers.

          1.98 "PACA" shall mean the Perishable Agricultural Commodities Act,
1930, as amended, 7 U.S.C. Section 499a et. seq., as the same now exists or may
hereafter from time to time be amended, modified, recodified or supplemented,
together with all rules and regulations thereunder.

          1.99 "PSA" shall mean the Packers and Stockyard Act of 1921, 7 U.S.C.
Section 181 et. seq., as the same now exists or may from time to time hereafter
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

          1.100 "Parent" shall mean Spartan Stores, Inc., a Michigan
corporation, and its successors and assigns.

          1.101 "Participant" shall mean any financial institution that acquires
and holds a participation in the interest of any Lender in any of the Loans and
Letter of Credit Accommodations in conformity with the provisions of Section
13.7 of this Agreement governing participations.

          1.102 "Person" or "person" shall mean any individual, sole
proprietorship, partnership, corporation (including any corporation which elects
subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

          1.103 "Plan" means an employee benefit plan (as defined in Section
3(3) of ERISA) which any Borrower or Guarantor sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years.

          1.104 "Prescription Files" shall mean, as to each Borrower and
Guarantor, all of such Borrower's or Guarantor's now owned or hereafter existing
or acquired retail customer files, including prescriptions for retail customers
and other medical information related thereto, maintained by the retail
pharmacies of Borrowers and Guarantors, wherever located.

          1.105 "Prescription File Availability" shall mean the lesser of: (a)
seventy-five (75%) percent of the "net orderly liquidation value" of the
Eligible Prescription Files based on the most recent acceptable appraisal
thereof received by Agent using the average of the average recovery under each
of the percent of script sales method, the dollars per average number of scripts
filled per week method and the percent of past year script margin method (or
such other methodology or methodologies as may be acceptable to Agent), net of
estimated liquidation expenses, costs and commissions, or (b) $10,000,000.



28

--------------------------------------------------------------------------------




          1.106 "Prime Rate" shall mean the rate from time to time publicly
announced by Wachovia Bank, National Association, or its successors, as its
prime rate, whether or not such announced rate is the best rate available at
such bank.

          1.107 "Prime Rate Loans" shall mean any Loans or portion thereof on
which interest is payable based on the Prime Rate in accordance with the terms
thereof.

          1.108 "Pro Rata Share" shall mean as to any Lender, the fraction
(expressed as a percentage) the numerator of which is such Lender's Commitment
and the denominator of which is the aggregate amount of all of the Commitments
of Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender's Loans and its interest
in the Letter of Credit Accommodations and the denominator shall be the
aggregate amount of all unpaid Loans and Letter of Credit Accommodations.

          1.109 "Provision for Taxes" shall mean an amount equal to all taxes
imposed on or measured by net income, whether Federal, State, Provincial, county
or local, and whether foreign or domestic, that are paid or payable by any
Person in respect of any period in accordance with GAAP.

          1.110 "Real Property" shall mean all now owned and hereafter acquired
real property of each Borrower and Guarantor, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located, including the real property and related assets more particularly
described in the Mortgages.

          1.111 "Receivables" shall mean all of the following now owned or
hereafter arising or acquired property of each Borrower and Guarantor: (a) all
Accounts; (b) all interest, fees, late charges, penalties, collection fees and
other amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d) letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or (e)
all other accounts, contract rights, chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to any Borrower or Guarantor,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).



29

--------------------------------------------------------------------------------




          1.112 "Records" shall mean, as to each Borrower and Guarantor, all of
such Borrower's and Guarantor's present and future books of account of every
kind or nature, purchase and sale agreements, invoices, ledger cards, bills of
lading and other shipping evidence, statements, correspondence, memoranda,
credit files and other data relating to the Collateral or any Account Debtor,
together with the tapes, disks, diskettes and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored (including any rights of any Borrower or Guarantor with respect to the
foregoing maintained with or by any other person).

          1.113 "Reference Bank" shall mean Wachovia Bank, National Association,
or such other bank as Agent may from time to time designate.

          1.114 "Refinancing Indebtedness" shall have meaning set forth in
Section 9.9 hereof.

          1.115 "Renewal Date" shall the meaning set forth in Section 13.1
hereof.

          1.116 "Register" shall have the meaning set forth in Section 13.7
hereof.

          1.117 "Required Lenders" shall mean, at any time, those Lenders whose
Pro Rata Shares aggregate fifty-one (51%) percent or more of the aggregate of
the Commitments of all Lenders, or if the Commitments shall have been
terminated, Lenders to whom at least fifty-one (51%) percent of the then
outstanding Obligations are owing.

          1.118 "Reserves" shall mean as of any date of determination, such
amounts as Agent may from time to time establish and revise in good faith
reducing the amount of Loans and Letter of Credit Accommodations which would
otherwise be available to any Borrower under the lending formula(s) provided for
herein: (a) to reflect events, conditions, contingencies or risks which
adversely affect, or have a reasonable likelihood of adversely affecting (i) the
assets or business of Borrowers, including the Collateral or its value or the
amount that might be obtained upon the sale or other disposition or realization
on such Collateral or (ii) the security interests and other rights of Agent or
any Lender in the Collateral (including the enforceability, perfection and
priority thereof) or (b) to reflect Agent's good faith belief that any
collateral report or financial information furnished by or on behalf of any
Borrower or Obligor to Agent is or was incomplete, inaccurate or misleading in
any material respect or (c) to reflect outstanding Letter of Credit
Accommodations as provided in Section 2.2 hereof or (d) in respect of any state
of facts which Agent determines in good faith constitutes a Default or an Event
of Default. Without limiting the generality of the foregoing, Reserves may, at
Agent's option in good faith, be established to reflect: (i) chargebacks with
respect to Accounts, (ii) returns, discounts, claims, credits and allowances of
any nature that are not paid pursuant to the reduction of Accounts, (iii) the
sales, excise or similar taxes included in the amount of any Accounts reported
to Agent, (iv) a change in the turnover, age or mix of the categories of
Inventory that adversely affects the aggregate value of all Inventory, (v)
variances between the perpetual inventory records of Borrowers (to the extent
such perpetual inventory records are maintained) and the results of the test
counts of the Inventory that is subject to such perpetual inventory records
conducted by Agent with respect thereto in excess of the percentage acceptable
to Agent, (vi) variances between the inventory records of Borrowers and
Guarantors and the results of test counts or physical counts of inventory with
respect thereto, (vii) upon the establishment of reliable,


30

--------------------------------------------------------------------------------


consistent and accurate stock ledger inventory system at the Retail Division,
variances between the stock ledger inventory report for non-perishable items in
the Retail Division and the general ledger with respect thereto; (viii) the
failure of Borrowers and Guarantors to establish a reliable, consistent and
accurate stock ledger inventory system at the Retail Division on or before March
31, 2004, and failure of Agent to receive evidence, in form and substance
satisfactory to it of the establishment of such a system by such date, (ix) in
the event that the United Wholesale Division Assets are not sold pursuant to the
terms of the United Wholesale Sale Agreements on or before March 31, 2004, the
variances, lack of detail and information and other deficiencies in the
inventory reporting systems of the United Wholesale Division, (x) amounts owing
by Borrowers to Credit Card Issuers or Credit Card Processors in connection with
the Credit Card Agreements, (xi) amounts due or to become due in respect of
sales, excise, use and/or withholding taxes, (xii) liabilities of any Borrower
or Guarantor that are entitled to receive the benefit of a security interest or
trust pursuant to the PACA, the PSA or any other similar state law (provided,
that, as of the date hereof, Borrowers represent that there are no such
liabilities under the PSA since Borrowers have written agreements providing for
the extension of credit to them for all purchases of meat, meat products and
livestock products by Borrowers), (xiii) inventory shrinkage, (xiv) the
aggregate amount of merchandise gift certificates and coupons, (xv) any rental
payments, service charges or other amounts to become due to lessors of real
property to the extent Inventory, Equipment or Records are located in or on such
property or such Records are needed to monitor or otherwise deal with the
Collateral (except for rents and amounts due for the lease of Real Property by
Borrowers where Agent has received a Collateral Access Agreement in a form
acceptable to Agent, provided, that, in the event that Agent has not received a
Collateral Access Agreement or has received a Collateral Access Agreement that
does not have terms that are acceptable to Agent for any retail store location
that is leased by a Borrower, the Reserves established in respect of such
location pursuant to this clause (xvi) shall not exceed at any time the lesser
of (A) the aggregate of amounts payable to the owners and lessors of such
location for the next two (2) months from any such time and including amounts if
any, then outstanding and unpaid owed by a Borrower to such owners and lessors
or (B) the value of the Eligible Equipment and Eligible Inventory at such
location to the extent included in the Borrowing Base, except that such
limitation on the amount of the Reserves shall not apply at any time that a
Default or Event of Default shall exist or have occurred and be continuing, or a
notice of any default or event of default under the lease with respect to such
location has been received by or on behalf of any Borrower or Guarantor (except
where the existence of the default specified in such notice is being disputed in
good faith by such Borrower or Guarantor provided that such Borrower or
Guarantor is continuing to pay rent and all other amounts payable under the
lease with respect to such premises or if not, then is paying such rent and
other amounts into escrow so that such funds will be available to the lessor in
the event that such Borrower or Guarantor does not succeed in such dispute) or a
Borrower has granted to the owner and lessor a security interest or lien upon
any assets of such Borrower, (xvii) reductions in the number of repeat
prescriptions, the average volume of prescriptions being filled, or the change
in the mix of the types of payors with respect to sales of prescriptions, or any
other changes to the factors identified in any appraisal that adversely affect
the amount that may be recovered by Agent from the sale or other disposition of
the Prescription Files (provided, that, Borrowers may at any time and from time
to time obtain appraisals that satisfy the requirements of Agent provided for
herein with respect to the Prescription Files, and to the extent that the
Borrowing Base has been adjusted to reflect the then current value of the
Eligible Prescription Files based on the results of


31

--------------------------------------------------------------------------------


such appraisal, such Reserves shall not be established), (xviii) any statutory
or regulatory changes after the date hereof, or as to Ohio and Michigan laws are
not disclosed in the opinions of counsel to Borrowers addressed and delivered to
Agent on the date hereof, that adversely affect the transferability of the
Prescription Files, (xix) obligations (contingent or otherwise) of Borrowers or
Guarantors to any Affiliate of Agent or a Lender or any other Person arising
under or in connection with any Interest Rate Protection Agreement of any
Borrower or Guarantor with such Affiliate or Person or as such Affiliate or
Person may otherwise require in connection therewith to the extent that such
obligations constitute Obligations as such term is defined herein or otherwise
receive the benefit of the security interest of Agent in any Collateral,
provided, that, the amount of the Reserves in respect of such obligations shall
be based on the amount of the liability of Borrowers or Guarantors as agreed by
the other party or parties to the Interest Rate Protection Agreements and
reported by such other party or parties to Agent in a form and substance
satisfactory to Agent. To the extent Agent may revise the lending formulas used
to determine the Borrowing Base or establish new criteria or revise existing
criteria for Eligible Accounts or Eligible Inventory so as to address any
circumstances, condition, event or contingency in a manner satisfactory to
Agent, Agent shall not establish a Reserve for the same purpose. The amount of
any Reserve established by Agent shall have a reasonable relationship to the
event, condition or other matter which is the basis for such reserve as
determined by Agent in good faith.

          1.119 "Retail Division" shall mean, collectively (together with their
respective successors and assigns): Family Fare, Prevo, MSFC, Seaway, Custer,
Pharm, Gruber Food Town and Gruber RE.

          1.120 "Social Security Act" shall mean the Social Security Act, 92
U.S.C. $$1396, et seq, as the same now exists or may from time to time hereafter
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

          1.121 "Solvent" shall mean, at any time with respect to any Person,
that at such time such Person (a) is able to pay its debts as they mature and
has (and has a reasonable basis to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business consistent
with its practices as of the date hereof, and (b) the assets and properties of
such Person at a fair valuation (and including as assets for this purpose at a
fair valuation all rights of subrogation, contribution or indemnification
arising pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

          1.122 "Special Agent Advances" shall have the meaning set forth in
Section 12.11 hereof.

          1.123 "Store Accounts" shall have the meaning set forth in Section 6.3
hereof.



32

--------------------------------------------------------------------------------




          1.124 "Subsidiary" or "subsidiary" shall mean, with respect to any
Person, any corporation, limited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.

          1.125 "Supplemental Loan Agent" shall mean Kimco Capital Spartan,
L.L.C., in its capacity as agent acting for and on behalf of the Supplemental
Loan Lenders pursuant to the Supplemental Loan Lender Agreements, and any
replacement or successor agent in such capacity, and their respective successors
and assigns.

          1.126 "Supplemental Loan Agreement" shall mean the Loan Agreement,
dated of even date herewith, by and among Supplemental Loan Agent, Supplemental
Loan Lenders, Parent as the borrower thereunder and the other Borrowers and
Guarantors as the guarantors thereunder, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

          1.127 "Supplemental Loan Debt" shall mean all obligations, liabilities
and indebtedness of every kind, nature and description owing by any Borrower or
Guarantor to Supplemental Loan Lenders, including principal, interest, charges,
fees, premiums, indemnities, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under the
Supplemental Loan Lender Agreements.

          1.128 "Supplemental Loan Guarantors" shall mean, collectively, the
Borrowers and Guarantors listed on Schedule 1.128 hereto that have guaranteed
the Indebtedness of Parent to Supplemental Loan Lenders arising under the
Supplemental Loan Agreement.

          1.129 "Supplemental Loan Intercreditor Agreement" shall mean the
Intercreditor and Subordination Agreement, dated of even date herewith, by and
between Agent and Supplemental Loan Agent , as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

          1.130 "Supplemental Loan Lenders" shall mean, collectively, (together
with their respective successors and assigns): (a) Kimco Capital Spartan L.L.C.
and (b) the other parties to the Supplemental Loan Agreement from time to time
as a lender; sometimes being referred to herein individually as a "Supplemental
Loan Lender".

          1.131 "Supplemental Loan Lender Agreements" shall mean, collectively,
the following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced): (a) the Supplemental
Loan Agreement; (b) the agreements, documents and instruments set forth on
Schedule 1.131 hereto; and (d) all other agreements, documents and instruments
at any time executed and/or delivered by any Borrower or Guarantor with, to or
in favor of Supplemental Loan Agent or any Supplemental Loan Lender in
connection


33

--------------------------------------------------------------------------------


therewith or related thereto; sometimes being referred to herein individually as
a "Supplemental Loan Lender Agreement".

          1.132 "Supplemental Loan Priority Collateral" shall mean the leasehold
interests of Borrowers and Guarantors in Real Property that are subject to the
valid and enforceable first priority security interests and mortgages and liens
of Supplemental Loan Agent and described on Schedule 1.132 hereto.

          1.133 "Third Party Payor" shall mean any Person, such as, a Fiscal
Intermediary, Blue Cross/Blue Shield, or private health insurance company, which
is obligated to reimburse or otherwise make payments to health care providers
who provide medical care or medical assistance or other goods or services for
eligible patients under Medicare, Medicaid or any private insurance contract.

          1.134 "UCC" shall mean the Uniform Commercial Code as in effect in the
State of Illinois, and any successor statute, as in effect from time to time
(except that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of Illinois on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as Agent may otherwise determine).

          1.135 "United Wholesale Division" shall mean United.

          1.136 "United Wholesale Division Assets" shall mean the assets and
properties of the United Wholesale Division as described on Schedule 1.136
hereto.

          1.137 "United Wholesale Sale Agreements" shall mean, collectively, the
agreements, documents and instruments listed on Schedule 1.137 hereto, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

          1.138 "Value" shall mean, as determined by Agent in good faith, with
respect to Inventory, the lower of (A) cost computed on a first-in first-out
basis in accordance with GAAP or (b) market value, provided, that, for purposes
of the calculation of the Borrowing Base, (i) the Value of the Inventory shall
not include: (A) the portion of the value of Inventory equal to the profit
earned by any Affiliate on the sale thereof to any Borrower (other than the
profit of the Distribution Division for sales of Inventory to the Retail
Division in the ordinary course of business consistent with current practices
and for sales at prices no more than the Retail Division could purchase such
Inventory from a person that is not an Affiliate), (B) the amount of cigarette
taxes that are capitalized in inventory, or (C) write-ups or write-downs in
value with respect to currency exchange rates and (ii) notwithstanding anything
to the contrary contained herein, the cost of the Inventory shall be computed in
the same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Agent prior to the date hereof, if any (except to the
extent that the method of calculation of the cost may be affected by the
establishment of a reliable, consistent and accurate stock ledger inventory
system at the Retail Division in accordance with the terms hereof).

          1.139 "Voting Stock" shall mean with respect to any Person, (a) one
(1) or more classes of Capital Stock of such Person having general voting powers
to elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time


34

--------------------------------------------------------------------------------


Capital Stock of any other class or classes have or might have voting power by
reason of the happening of any contingency, and (b) any Capital Stock of such
Person convertible or exchangeable without restriction at the option of the
holder thereof into Capital Stock of such Person described in clause (a) of this
definition.

          1.140 "Weighted Average Life to Maturity" shall mean, when applied to
any Indebtedness at any date, the number of years obtained by dividing (a) the
then outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (A) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (B) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

SECTION 2 CREDIT FACILITIES

          2.1 Loans.

                    (a) Subject to and upon the terms and conditions contained
herein, each Lender severally (and not jointly) agrees to make its Pro Rata
Share of Loans to Borrowers from time to time in amounts requested by a Borrower
up to the amount outstanding at any time equal to the lesser of: (i) the
Borrowing Base at such time or (ii) the Maximum Credit.

                    (b) Except in Agent's discretion, with the consent of all
Lenders, or as otherwise provided herein, (i) the aggregate amount of the Loans
and the Letter of Credit Accommodations outstanding at any time shall not exceed
the Maximum Credit and (ii) the aggregate principal amount of the Loans and
Letter of Credit Accommodations outstanding at any time shall not exceed the
Borrowing Base.

                    (c) In the event that the aggregate principal amount of the
Loans and Letter of Credit Accommodations outstanding exceed the Borrowing Base,
or the aggregate amount of the outstanding Letter of Credit Accommodations
exceed the sublimit for Letter of Credit Accommodations set forth in Section
2.2(e), or the aggregate amount of the Loans and Letter of Credit Accommodations
exceed the Maximum Credit, such event shall not limit, waive or otherwise affect
any rights of Agent or Lenders in such circumstances or on any future occasions
and Borrowers shall, upon demand by Agent, which may be made at any time or from
time to time, immediately repay to Agent the entire amount of any such
excess(es) for which payment is demanded.

          2.2 Letter of Credit Accommodations.

                    (a) Subject to and upon the terms and conditions contained
herein, at the request of a Borrower, Agent agrees, for the ratable risk of each
Lender according to its Pro Rata Share, to provide or arrange for Letter of
Credit Accommodations for the account of such Borrower containing terms and
conditions acceptable to Agent and the issuer thereof (which issuer shall be
Wachovia Bank, National Association, a Lender or such other institution
reasonably acceptable to Agent and Parent). Any payments made by or on behalf of
Agent or any Lender to any issuer thereof and/or related parties in connection
with the Letter of Credit Accommodations provided


35

--------------------------------------------------------------------------------


to or for the benefit of a Borrower shall constitute additional Loans to such
Borrower pursuant to this Section 2 (or Special Agent Advances as the case may
be).

                    (b) In addition to any charges, fees or expenses charged by
any bank or issuer in connection with the Letter of Credit Accommodations,
Borrowers shall pay to Agent, for the benefit of Lenders, monthly a letter of
credit fee at a rate equal to two and one-quarter (2 1/4%) percent per annum on
the daily outstanding balance of the Letter of Credit Accommodations during the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month, provided, that, effective as of the first
(1st) day of the second calendar month after the date hereof, such percentage
shall be increased or decreased, as the case may be, to the percentage (on a per
annum basis) set forth below if the Monthly Average Excess Availability for the
immediately preceding calendar month is at or within the amounts indicated for
such percentages:

 


Tier

 

Monthly Average
Excess Availability

 

Applicable Letter of
Credit Fee Margin

                 

1

 

$50,000,000 or more

 

2%

                 

2

 

Greater than or equal to
$25,000,000 and less than
$50,000,000

 

2 1/4%

                 

3

 

Less than $25,000,000

 

2 1/2%

 

Provided, that, (i) the applicable percentage shall be calculated and
established once each calendar month and shall remain in effect until adjusted
thereafter after the end of the next calendar month, (ii) notwithstanding the
amount of the Monthly Average Excess Availability, for each month prior to the
month commencing July 1, 2004, in no event shall the Applicable Letter of Credit
Fee Margin be less than the percentage set forth in Tier 2 of the schedule above
and (iii) notwithstanding anything to the contrary contained herein, Agent may,
and upon the written direction of Required Lenders shall, require Borrowers to
pay to Agent for the benefit of Lenders, such letter of credit fee at a rate
equal to four and one-half (4 1/2%) percent per annum on such daily outstanding
balance (A) for the period (1) from and after the effective date of termination
or non-renewal hereof until Agent and Lenders have received full and final
payment of all outstanding and unpaid Obligations which are not contingent and
cash collateral or letter of credit, as Agent may specify, in the amounts and on
the terms required under Section 13.1 hereof for contingent Obligations
(notwithstanding entry of a judgment against any Borrower or Guarantor) and (2)
from and after the date of the occurrence of an Event of Default and for so long
as such Event of Default is continuing. Such letter of credit fee shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrowers to pay such fee shall survive the
termination of this Agreement.

                    (c) The Borrower requesting such Letter of Credit
Accommodation shall give Agent two (2) Business Days' prior written notice of
such Borrower's request for the issuance of a Letter of Credit Accommodation.
Such notice shall be irrevocable and shall specify the original face amount of
the Letter of Credit Accommodation requested, the effective date (which


36

--------------------------------------------------------------------------------


date shall be a Business Day and in no event shall be a date less than ten (10)
days prior to the end of the then current term of this Agreement) of issuance of
such requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day), the purpose for which such Letter of Credit Accommodation is to
be issued, and the beneficiary of the requested Letter of Credit Accommodation.
The Borrower requesting the Letter of Credit Accommodation shall attach to such
notice the proposed terms of the Letter of Credit Accommodation.

                    (d) In addition to being subject to the satisfaction of the
applicable conditions precedent contained in Section 4 hereof and the other
terms and conditions contained herein, no Letter of Credit Accommodations shall
be available unless each of the following conditions precedent have been
satisfied in a manner satisfactory to Agent: (i) the Borrower requesting such
Letter of Credit Accommodation shall have delivered to the proposed issuer of
such Letter of Credit Accommodation at such times and in such manner as such
proposed issuer may require, an application, in form and substance satisfactory
to such proposed issuer and Agent, for the issuance of the Letter of Credit
Accommodation and such other documents as may be required pursuant to the terms
thereof, and the form and terms of the proposed Letter of Credit Accommodation
shall be satisfactory to Agent and such proposed issuer, (ii) as of the date of
issuance, no order of any court, arbitrator or other Governmental Authority
shall purport by its terms to enjoin or restrain money center banks generally
from issuing letters of credit of the type and in the amount of the proposed
Letter of Credit Accommodation, and no law, rule or regulation applicable to
money center banks generally and no request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over money
center banks generally shall prohibit, or request that the proposed issuer of
such Letter of Credit Accommodation refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit Accommodation; and
(iii) the Excess Availability of the Borrower requesting such Letter of Credit
Accommodation, prior to giving effect to any Reserves with respect to such
Letter of Credit Accommodations, on the date of the proposed issuance of any
Letter of Credit Accommodations, shall be equal to or greater than: (A) if the
proposed Letter of Credit Accommodation is for the purpose of purchasing
Eligible Inventory and the documents of title with respect thereto are consigned
to the issuer, the sum of (1) the percentage equal to one hundred (100%) percent
minus the then applicable percentage with respect to Eligible Inventory set
forth in the definition of the term Borrowing Base multiplied by the Value of
such Eligible Inventory, plus (2) freight, taxes, duty and other amounts which
Agent estimates must be paid in connection with such Inventory upon arrival and
for delivery to one of such Borrower's locations for Eligible Inventory within
the United States of America and (B) if the proposed Letter of Credit
Accommodation is for any other purpose or the documents of title are not
consigned to the issuer in connection with a Letter of Credit Accommodation for
the purpose of purchasing Inventory, an amount equal to one hundred (100%)
percent of the face amount thereof and all other commitments and obligations
made or incurred by Agent with respect thereto. Effective on the issuance of
each Letter of Credit Accommodation, a Reserve shall be established in the
applicable amount set forth in Section 2.2(d)(iii)(A) or Section 2.2(d)(iii)(B).

                    (e) Except in Agent's discretion, with the consent of all
Lenders, the amount of all outstanding Letter of Credit Accommodations and all
other commitments and obligations


37

--------------------------------------------------------------------------------


made or incurred by Agent or any Lender in connection therewith shall not at any
time exceed $30,000,000.

                    (f) Borrowers and Guarantors shall indemnify and hold Agent
and Lenders harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Agent or any Lender may suffer or incur in
connection with any Letter of Credit Accommodations and any documents, drafts or
acceptances relating thereto, including any losses, claims, damages,
liabilities, costs and expenses due to any action taken by any issuer or
correspondent with respect to any Letter of Credit Accommodation, except to the
extent of losses, claims, damages, liabilities, costs or expenses resulting from
the gross negligence or wilful misconduct of Agent or any Lender as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.
As between Agent and Lenders, on the one hand, and Borrowers and Guarantors, on
the other hand, and without limitation of any rights of any Borrower or
Guarantor as against any issuer of a Letter of Credit Accommodation, each
Borrower and Guarantor assumes all risks with respect to the acts or omissions
of the drawer under or beneficiary of any Letter of Credit Accommodation and for
such purposes the drawer or beneficiary shall be deemed such Borrower's agent.
Each Borrower and Guarantor assumes all risks for, and agrees to pay, all
foreign, Federal, State and local taxes, duties and levies relating to any goods
subject to any Letter of Credit Accommodations or any documents, drafts or
acceptances thereunder. Each Borrower and Guarantor hereby releases and holds
Agent and Lenders harmless from and against any acts, waivers, errors, delays or
omissions, whether caused by any Borrower, Guarantor, by any issuer or
correspondent or otherwise with respect to or relating to any Letter of Credit
Accommodation, except to the extent resulting from the gross negligence or
wilful misconduct of Agent or any Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. The provisions of
this Section 2.2(f) shall survive the payment of Obligations and the termination
of this Agreement.

                    (g) In connection with Inventory purchased pursuant to
Letter of Credit Accommodations, Borrowers and Guarantors shall, at Agent's
request, instruct all suppliers, carriers, forwarders, customs brokers,
warehouses or others receiving or holding cash, checks, Inventory, documents or
instruments in which Agent holds a security interest to, at such time as Agent
may request, deliver them to Agent and/or subject to Agent's order, and if they
shall come into such Borrower's or Guarantor's possession, to deliver them, upon
Agent's request, to Agent in their original form, provided, that, Agent shall
not exercise its rights under this clause (g) to have such persons deliver any
cash, checks or Inventory to Agent unless a Default or Event of Default shall
exist or have occurred and be continuing.. Borrowers and Guarantors shall also,
at Agent's request, designate Agent as the consignee on all bills of lading and
other negotiable and non-negotiable documents.

                    (h) Each Borrower and Guarantor hereby irrevocably
authorizes and directs any issuer of a Letter of Credit Accommodation to name
such Borrower or Guarantor as the account party therein and to deliver to Agent
all instruments, documents and other writings and property received by issuer
pursuant to the Letter of Credit Accommodations and to accept and rely upon
Agent's instructions and agreements with respect to all matters arising in
connection with the Letter of Credit Accommodations or the applications
therefor. Nothing contained herein shall be deemed or construed to grant any
Borrower or Guarantor any right or authority to pledge the credit of Agent or
any Lender in any manner. Agent and Lenders shall have no liability of any


38

--------------------------------------------------------------------------------


kind with respect to any Letter of Credit Accommodation provided by an issuer
other than Agent or any Lender unless Agent has duly executed and delivered to
such issuer the application or a guarantee or indemnification in writing with
respect to such Letter of Credit Accommodation. Borrowers and Guarantors shall
be bound by any reasonable interpretation made in good faith by Agent, or any
other issuer or correspondent under or in connection with any Letter of Credit
Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of any Borrower or Guarantor, except as to any issuer without
limiting the rights of any Borrower or Guarantor as against any issuer to the
extent provided in clause (m) below.

                    (i) So long as no Event of Default exists or has occurred
and is continuing, a Borrower may (i) approve or resolve any questions of
non-compliance of documents, (ii) give any instructions as to acceptance or
rejection of any documents or goods, (iii) execute any and all applications for
steamship or airway guaranties, indemnities or delivery orders, and (iv) with
Agent's consent, grant any extensions of the maturity of, time of payment for,
or time of presentation of, any drafts, acceptances, or documents, and agree to
any amendments, renewals, extensions, modifications, changes or cancellations of
any of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral.

                    (j) At any time an Event of Default exists or has occurred
and is continuing, Agent shall have the right and authority to, and Borrowers
shall not, without the prior written consent of Agent, (i) approve or resolve
any questions of non-compliance of documents, (ii) give any instructions as to
acceptance or rejection of any documents or goods, (iii) execute any and all
applications for steamship or airway guaranties, indemnities or delivery orders,
(iv) grant any extensions of the maturity of, time of payments for, or time of
presentation of, any drafts, acceptances, or documents, and (v) agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral. Agent may take such actions either in its own
name or in any Borrower's name.

                    (k) Any rights, remedies, duties or obligations granted or
undertaken by any Borrower or Guarantor to any issuer or correspondent in any
application for any Letter of Credit Accommodation, or any other agreement in
favor of any issuer or correspondent relating to any Letter of Credit
Accommodation, shall be deemed to have been granted or undertaken by such
Borrower or Guarantor to Agent for the ratable benefit of Lenders. Any duties or
obligations undertaken by Agent to any issuer or correspondent in any
application for any Letter of Credit Accommodation, or any other agreement by
Agent in favor of any issuer or correspondent to the extent relating to any
Letter of Credit Accommodation, shall be deemed to have been undertaken by
Borrowers and Guarantors to Agent for the ratable benefit of Lenders and to
apply in all respects to Borrowers and Guarantors.

                    (l) Immediately upon the issuance or amendment of any Letter
of Credit Accommodation, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation to


39

--------------------------------------------------------------------------------


the extent of such Lender's Pro Rata Share of the liability with respect to such
Letter of Credit Accommodation (including, without limitation, all Obligations
with respect thereto).

                    (m) Each Borrower is irrevocably and unconditionally
obligated, without presentment, demand or protest, to pay to Agent any amounts
paid by an issuer of a Letter of Credit Accommodation with respect to such
Letter of Credit Accommodation (whether through the borrowing of Loans in
accordance with Section 2.2(a) or otherwise); provided, that, nothing contained
herein shall be construed to limit or waive any right of any Borrower to assert
against an issuer of a Letter of Credit Accommodation any claim for direct
damages suffered by such Borrower to the extent caused by the gross negligence
or wilful misconduct of the issuer in determining whether a request presented
under any Letter of Credit Accommodation issued by it complied with the terms of
such Letter of Credit Accommodation. In the event that any Borrower fails to pay
Agent on the date of any payment under a Letter of Credit Accommodation in an
amount equal to the amount of such payment, Agent (to the extent it has actual
notice thereof) shall promptly notify each Lender of the unreimbursed amount of
such payment and each Lender agrees, upon one (1) Business Day's notice, to fund
to Agent the purchase of its participation in such Letter of Credit
Accommodation in an amount equal to its Pro Rata Share of the unpaid amount. The
obligation of each Lender to deliver to Agent an amount equal to its respective
participation pursuant to the foregoing sentence is absolute and unconditional
and such remittance shall be made notwithstanding the occurrence or continuance
of any Event of Default, the failure to satisfy any other condition set forth in
Section 4 or any other event or circumstance. If such amount is not made
available by a Lender when due, Agent shall be entitled to recover such amount
on demand from such Lender with interest thereon, for each day from the date
such amount was due until the date such amount is paid to Agent at the interest
rate then payable by any Borrower in respect of Loans that are Prime Rate Loans
as set forth in Section 3.1(a) hereof.

          2.3 Commitments. The aggregate amount of each Lender's Pro Rata Share
of the Loans and Letter of Credit Accommodations shall not exceed the amount of
such Lender's Commitment, as the same may from time to time be amended in
accordance with the provisions hereof.

          2.4 Joint and Several Liability. All Borrowers shall be jointly and
severally liable for all amounts due to Agent and Lenders under this Agreement
and the other Financing Agreements, regardless of which Borrower actually
receives the Loans or Letter of Credit Accommodations hereunder or the amount of
such Loans received or the manner in which Agent or any Lender accounts for such
Loans, Letter of Credit Accommodations or other extensions of credit on its
books and records. All references herein or in any of the other Financing
Agreements to any of the obligation of Borrowers to make any payment hereunder
or thereunder shall constitute joint and several obligations of Borrowers. The
Obligations with respect to Loans made to a Borrower, and the Obligations
arising as a result of the joint and several liability of a Borrower hereunder,
with respect to Loans made to the other Borrowers, shall be separate and
distinct obligations, but all such other Obligations shall be primary
obligations of all Borrowers. The Obligations arising as a result of the joint
and several liability of a Borrower hereunder with respect to Loans, Letter of
Credit Accommodations or other extensions of credit made to the other Borrowers
shall, to the fullest extent permitted by law, be unconditional irrespective of
(a) the validity or enforceability, avoidance or subordination of the
Obligations of the other


40

--------------------------------------------------------------------------------


Borrowers or of any promissory note or other document evidencing all or any part
of the Obligations of the other Borrowers, (b) the absence of any attempt to
collect the Obligations from the other Borrowers, any Guarantor or any other
security therefor, or the absence of any other action to enforce the same, (c)
the waiver, consent, extension, forbearance or granting of any indulgence by
Agent or any Lender with respect to any provisions of any instrument evidencing
the Obligations of the other Borrowers, or any part thereof, or any other
agreement now or hereafter executed by the other Borrowers and delivered to
Agent or any Lender, (d) the failure by Agent or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights and
maintain its security or collateral for the Obligations of the other Borrowers,
(e) the election of Agent and Lenders in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code, (f) the disallowance of all or any portion of the claim(s) of Agent or any
Lender for the repayment of the Obligations of the other Borrowers under Section
502 of the Bankruptcy Code, or (g) any other circumstances which might
constitute a legal or equitable discharge or defense of a Guarantor or of the
other Borrowers other than to the extent of the gross negligence or wilful
misconduct of Agent or a Lender as determined pursuant to a final non-appealable
order of a court of competent jurisdiction. With respect to the Obligations
arising as a result of the joint and several liability of a Borrower hereunder
with respect to Loans, Letter of Credit Accommodations or other extensions of
credit made to the other Borrowers hereunder, each Borrower waives, until the
Obligations shall have been paid in full and this Agreement shall have been
terminated, any right to enforce any right of subrogation or any remedy which
Agent or any Lender now has or may hereafter have against any Borrower or
Guarantor and any benefit of, and any right to participate in, any security or
collateral given to Agent or any Lender. Upon any Event of Default, and for so
long as such Event of Default is continuing, Agent may proceed directly and at
once, without notice, against any Borrower to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against the
other Borrowers or any other Person, or against any security or collateral for
the Obligations. Each Borrower consents and agrees that Agent and Lenders shall
be under no obligation to marshall any assets in favor of Borrower(s) or against
or in payment of any or all of the Obligations.

SECTION 3 INTEREST AND FEES

          3.1 Interest.

                    (a) Borrowers shall pay to Agent, for the benefit of
Lenders, interest on the outstanding principal amount of the Loans at the
Interest Rate. All interest accruing hereunder on and after the date of any
Event of Default or termination hereof shall be payable on demand.

                    (b) Each Borrower may from time to time request Eurodollar
Rate Loans or may request that Prime Rate Loans be converted to Eurodollar Rate
Loans or that any existing Eurodollar Rate Loans continue for an additional
Interest Period. Such request from a Borrower shall specify the amount of the
Eurodollar Rate Loans or the amount of the Prime Rate Loans to be converted to
Eurodollar Rate Loans or the amount of the Eurodollar Rate Loans to be continued
(subject to the limits set forth below) and the Interest Period to be applicable
to such Eurodollar Rate Loans. Subject to the terms and conditions contained
herein, three (3) Business Days after receipt by Agent of such a request from a
Borrower, such Eurodollar Rate Loans shall be made or Prime Rate Loans shall be
converted to Eurodollar Rate Loans or such Eurodollar


41

--------------------------------------------------------------------------------


Rate Loans shall continue, as the case may be, provided, that, (i) no Default or
Event of Default shall exist or have occurred and be continuing, (ii) no party
hereto shall have sent any notice of termination of this Agreement, such
Borrower shall have complied with such customary procedures as are established
by Agent and specified by Agent to Lead Borrower from time to time for requests
by Borrowers for Eurodollar Rate Loans, (iii) no more than eight (8) Interest
Periods may be in effect at any one time, (iv) the amount of any Eurodollar Rate
Loan shall be not less than $1,000,000 and the aggregate amount of the
Eurodollar Rate Loans outstanding at any time must be in an amount not less than
$5,000,000, and (v) Agent and each Lender shall have determined that the
Interest Period or Adjusted Eurodollar Rate is available to Agent and such
Lender and can be readily determined as of the date of the request for such
Eurodollar Rate Loan by such Borrower. Any request by or on behalf of a Borrower
for Eurodollar Rate Loans or to convert Prime Rate Loans to Eurodollar Rate
Loans or to continue any existing Eurodollar Rate Loans shall be irrevocable.
Notwithstanding anything to the contrary contained herein, Agent and Lenders
shall not be required to purchase United States Dollar deposits in the London
interbank market or other applicable Eurodollar Rate market to fund any
Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as if
Agent and Lenders had purchased such deposits to fund the Eurodollar Rate Loans.

                    (c) Any Eurodollar Rate Loans shall automatically convert to
Prime Rate Loans upon the last day of the applicable Interest Period, unless
Agent has received and approved a request to continue such Eurodollar Rate Loan
at least three (3) Business Days prior to such last day in accordance with the
terms hereof. Any Eurodollar Rate Loans shall, at Agent's option, upon notice by
Agent to Parent, be subsequently converted to Prime Rate Loans in the event that
this Agreement shall terminate or not be renewed. Borrowers shall pay to Agent,
for the benefit of Lenders, upon demand by Agent (or Agent may, at its option,
charge any loan account of any Borrower) any amounts required to compensate any
Lender or Participant for any loss (including loss of anticipated profits), cost
or expense incurred by such person, as a result of the conversion of Eurodollar
Rate Loans to Prime Rate Loans pursuant to any of the foregoing.

                    (d) Interest shall be payable by Borrowers to Agent, for the
account of Lenders, monthly in arrears not later than the first day of each
calendar month and shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed. The interest rate on non-contingent
Obligations (other than Eurodollar Rate Loans) shall increase or decrease by an
amount equal to each increase or decrease in the Prime Rate effective on the
first day of the month after any change in such Prime Rate is announced based on
the Prime Rate in effect on the last day of the month in which any such change
occurs. In no event shall charges constituting interest payable by Borrowers to
Agent and Lenders exceed the maximum amount or the rate permitted under any
applicable law or regulation, and if any such part or provision of this
Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

          3.2 Fees.

                    (a) Borrowers shall pay to Agent, for the account of
Lenders, monthly an unused line fee at a rate equal to one-quarter (1/4%)
percent per annum calculated upon the amount by which the Maximum Credit (less
any reduction in the Fixed Asset Availability effected in accordance with the
proviso to the definition thereof) exceeds the average daily principal balance


42

--------------------------------------------------------------------------------


of the outstanding Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) while this Agreement is in effect
and for so long thereafter as any of the Obligations are outstanding, which fee
shall be payable on the first day of each month in arrears.

                    (b) Borrowers agree to pay to Agent the other fees and
amounts set forth in the Fee Letter in the amounts and at the times specified
therein.

          3.3 Changes in Laws and Increased Costs of Loans.

                    (a) If after the date hereof, either (i) any change in, or
in the interpretation of, any law or regulation is introduced, including,
without limitation, with respect to reserve requirements, applicable to Lender
or any banking or financial institution from whom any Lender borrows funds or
obtains credit necessary to fund the Loans hereunder (a "Funding Bank"), or (ii)
a Funding Bank or any Lender complies with any future guideline or request from
any central bank or other Governmental Authority or (iii) a Funding Bank or any
Lender determines that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof has or would have the effect described below, or a Funding Bank or any
Lender complies with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, and in the case of any event set forth in this clause (iii),
such adoption, change or compliance has or would have the direct or indirect
effect of reducing the rate of return on any Lender's capital as a consequence
of its obligations hereunder to a level below that which Lender could have
achieved but for such adoption, change or compliance (taking into consideration
the Funding Bank's or Lender's policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, and the result of any of the
foregoing events described in clauses (i), (ii) or (iii) is or results in an
increase in the cost to any Lender of funding or maintaining the Loans, the
Letter of Credit Accommodations or its Commitment, then Borrowers and Guarantors
shall from time to time upon demand by Agent pay to Agent additional amounts
sufficient to indemnify Lenders against such increased cost on an after-tax
basis (after taking into account applicable deductions and credits in respect of
the amount indemnified). A certificate as to the amount of such increased cost
shall be submitted to Lead Borrower by Agent and shall be conclusive, absent
manifest error.

                    (b) If prior to the first day of any Interest Period, (i)
Agent shall have determined in good faith (which determination shall be
conclusive and binding upon Borrowers and Guarantors) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, (ii)
Agent has received notice from the Required Lenders that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to Lenders of making or maintaining Eurodollar Rate
Loans during such Interest Period, or (iii) Dollar deposits in the principal
amounts of the Eurodollar Rate Loans to which such Interest Period is to be
applicable are not generally available in the London interbank market, Agent
shall give telecopy or telephonic notice thereof to Lead Borrower as soon as
practicable thereafter, and will also give prompt written notice to Lead
Borrower when such conditions no longer exist. If such


43

--------------------------------------------------------------------------------


notice is given (A) any Eurodollar Rate Loans requested to be made on the first
day of such Interest Period shall be made as Prime Rate Loans, (B) any Loans
that were to have been converted on the first day of such Interest Period to or
continued as Eurodollar Rate Loans shall be converted to or continued as Prime
Rate Loans and (C) each outstanding Eurodollar Rate Loan shall be converted, on
the last day of the then-current Interest Period thereof, to Prime Rate Loans.
Until such notice has been withdrawn by Agent, no further Eurodollar Rate Loans
shall be made or continued as such, nor shall any Borrower have the right to
convert Prime Rate Loans to Eurodollar Rate Loans.

                    (c) Notwithstanding any other provision herein, if the
adoption of or any change in any law, treaty, rule or regulation or final,
non-appealable determination of an arbitrator or a court or other Governmental
Authority or in the interpretation or application thereof occurring after the
date hereof shall make it unlawful for Agent or any Lender to make or maintain
Eurodollar Rate Loans as contemplated by this Agreement, (i) Agent or such
Lender shall promptly give written notice of such circumstances to Lead Borrower
(which notice shall be withdrawn whenever such circumstances no longer exist),
(ii) the commitment of such Lender hereunder to make Eurodollar Rate Loans,
continue Eurodollar Rate Loans as such and convert Prime Rate Loans to
Eurodollar Rate Loans shall forthwith be canceled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain Eurodollar Rate
Loans, such Lender shall then have a commitment only to make a Prime Rate Loan
when a Eurodollar Rate Loan is requested and (iii) such Lender's Loans then
outstanding as Eurodollar Rate Loans, if any, shall be converted automatically
to Prime Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law. If any such conversion of a Eurodollar Rate Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto,
Borrowers and Guarantors shall pay to such Lender such amounts, if any, as may
be required pursuant to Section 3.3(d) below.

                    (d) Borrowers and Guarantors shall indemnify Agent and each
Lender and to hold Agent and each Lender harmless from any loss or expense which
Agent or such Lender may sustain or incur as a consequence of (i) default by a
Borrower in making a borrowing of, conversion into or extension of Eurodollar
Rate Loans after such Borrower has given a notice requesting the same in
accordance with the provisions of this Loan Agreement, (ii) default by any
Borrower in making any prepayment of a Eurodollar Rate Loan after such Borrower
has given a notice thereof in accordance with the provisions of this Agreement,
and (iii) the making of a prepayment of Eurodollar Rate Loans on a day which is
not the last day of an Interest Period with respect thereto. With respect to
Eurodollar Rate Loans, such indemnification may include an amount equal to the
excess, if any, of (A) the amount of interest which would have accrued on the
amount so prepaid, or not so borrowed, converted or extended, for the period
from the date of such prepayment or of such failure to borrow, convert or extend
to the last day of the applicable Interest Period (or, in the case of a failure
to borrow, convert or extend, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Eurodollar Rate Loans provided for herein over (B) the amount of interest
(as determined by such Agent or such Lender) which would have accrued to Agent
or such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurodollar market. This covenant
shall survive the termination or non-renewal of this Loan Agreement and the
payment of the Obligations.



44

--------------------------------------------------------------------------------




                    (e) Borrowers and Guarantors shall be liable for any tax or
penalties imposed on Agent or any Lender as a result of the financing
arrangements provided for herein and each Borrower and Guarantor agrees to
indemnify and hold Agent harmless with respect to the foregoing, and to repay to
Agent, for the benefit of Lenders, on demand the amount thereof, and until paid
by such Borrower or Guarantor such amount shall be added and deemed part of the
Loans, provided, that, nothing contained herein shall be construed to require
any Borrower or Guarantor to pay any income, franchise or similar taxes imposed
upon Lenders and attributable to any amounts charged or paid hereunder to
Lenders. The foregoing indemnity shall survive the payment of the Obligations
and the termination of this Agreement.

                    (f) Each Lender requiring compensation pursuant to Section
3.3(a), 3.3(d) or 3.3(e) shall notify Borrowers and Agent in writing of any
event or circumstance giving rise to such demand for compensation no later than
ninety (90) days following the date upon which the Lender has actual knowledge
of such event or circumstance. Any demand for compensation pursuant to this
Section 3.3 shall be in writing and shall state the amount due, if any, under
Section 3.3(d) or 3.3(e) and shall set forth in reasonable detail the
calculations upon which such Lender determined such amount. Such written demand
shall be conclusive, absent manifest error.

                    (g) If a Borrower is required to pay additional amounts to
any Lender pursuant to Section 3.3(a) or Section 3.3(e) that increase the
effective lending rate of such Lender with respect to its share of the Loans to
greater than one-eighth (1/8%) percent in excess of the percentage of the
effective lending rate of the other Lenders, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office with respect to making Eurodollar Rate
Loans so as to eliminate any such additional payment by Borrowers which may
thereafter accrue, if such change in the judgment of such Lender is not
otherwise disadvantageous to such Lender. In the event that any one or more
Lenders, pursuant to Section 3.3(a) or Section 3.3(e) hereof, incur any
increased costs or taxes (other than increased costs to the extent such
increased costs are not a recurring cost) for which any such Lender demands
compensation pursuant to Section 3.3(a) or Section 3.3(e) hereof which increases
the effective lending rate of such Lender with respect to its share of the Loans
to greater than one-eighth (1/8%) percent in excess of the percentage of the
effective lending rate of the other US Lenders and such Lender has not mitigated
such costs within sixty (60) days after receipt by such Lender from Lead
Borrower of a written notice that such Lender's effective lending rate has so
exceeded the effective lending rate of the other Lenders, then and in any such
event, Lead Borrower may substitute another financial institution which is an
Eligible Transferee acceptable to Agent for such Lender to assume the Commitment
of such Lender and to purchase the Loans of such Lender hereunder, without
recourse to or warranty by, or expense to, such Lender for a purchase price
equal to the outstanding principal amount of the Loans owing to such Lender plus
any accrued but unpaid interest on such Loans and accrued but unpaid fees and
other amounts in respect of such Lender's Commitment and share of the Loans
(other than any early termination fee). Upon such purchase such Lender shall no
longer be a party hereto or have any rights or benefits hereunder (except for
rights or benefits that such Lender would retain hereunder and under the other
Financing Agreements upon payment in full of all of the Obligations other than
as to any early termination fee) and the replacement Lender shall succeed to the
rights and benefits, and shall assume the obligations, of such Lender hereunder
and


45

--------------------------------------------------------------------------------


thereunder. In no event may Lead Borrower replace a Lender that is also Agent or
an issuer of a Letter of Credit Accommodation.

SECTION 4 CONDITIONS PRECEDENT

          4.1 Conditions Precedent to Initial Loans and Letter of Credit
Accommodations. Each of the following is a condition precedent to Agent and
Lenders making the initial Loans and providing the initial Letter of Credit
Accommodations hereunder:

                    (a) Agent shall have received, in form and substance
satisfactory to Agent in good faith, all releases, terminations and such other
documents as Agent may request to evidence and effectuate the termination by the
Existing Lenders of their respective financing arrangements with Borrowers and
Guarantors and the termination and release by it or them, as the case may be, of
any interest in and to any assets and properties of each Borrower and Guarantor,
duly authorized, executed and delivered by it or each of them, including, but
not limited to, (i) UCC termination statements for all UCC financing statements
previously filed by it or any of them or their predecessors, as secured party
and any Borrower or Guarantor, as debtor; and (ii) satisfactions and discharges
of any mortgages, deeds of trust or deeds to secure debt by any Borrower or
Guarantor in favor of it or any of them, in form acceptable for recording with
the appropriate Governmental Authority;

                    (b) all requisite corporate or limited liability company
action and proceedings in connection with this Agreement and the other Financing
Agreements shall be satisfactory in form and substance to Agent in good faith,
and Agent shall have received all information and copies of all documents,
including records of requisite corporate or limited liability company action and
proceedings which Agent may have requested in connection therewith, such
documents where requested by Agent or its counsel to be certified by appropriate
officers or Governmental Authority (and including a copy of the articles or
certificate of incorporation or comparable organizational documents of each
Borrower and Guarantor certified by the Secretary of State (or equivalent
Governmental Authority) which shall set forth the same complete corporate or
limited liability company name of such Borrower or Guarantor as is set forth
herein and such document as shall set forth the organizational identification
number of each Borrower or Guarantor, if one is issued in its jurisdiction of
organization);

                    (c) no material adverse change shall have occurred in the
assets, business or prospects of Borrowers and Guarantors (taken as a whole)
since the date of Agent's latest field examination (not including for this
purpose the field review referred to in clause (d) below, it being understood
that macroeconomic adverse changes within the same industry of Borrowers and
Guarantors that do not affect Borrowers and Guarantors shall not be deemed a
material adverse change for purposes of this clause (c);

                    (d) Agent shall have completed a field review of the Records
and such other information with respect to the Collateral as Agent may require
to determine the amount of Loans available to Borrowers (including, without
limitation, current perpetual inventory records and/or roll-forwards of Accounts
and Inventory through the Borrowers' fiscal period ended December 6, 2003 and
test counts of the Inventory of the Distribution Division in a manner
satisfactory to Agent, together with such supporting documentation as may be
necessary or


46

--------------------------------------------------------------------------------


appropriate, and other documents and information that will enable Agent to
accurately identify and verify the Collateral), the results of which in each
case shall be satisfactory to Agent, not more than seven (7) Business Days prior
to the date hereof or such longer period not more than thirty (30) days prior to
the date hereof if Agent shall have been receiving such reports with respect to
the Collateral as are provided for herein and are otherwise acceptable to Agent
at all times during such period;

                    (e) Agent shall have received, in form and substance
satisfactory to Agent in good faith, all consents, waivers, acknowledgments and
other agreements from third persons which Agent may deem necessary or desirable
in order to permit, protect and perfect its security interests in and liens upon
the Collateral or to effectuate the provisions or purposes of this Agreement and
the other Financing Agreements, including, without limitation, Credit Card
Acknowledgments (except as to American Express, Agent shall only require a
letter from Borrowers and Guarantors to American Express in form and substance
satisfactory to Agent) and Collateral Access Agreements by owners and lessors of
leased premises of each Borrower and by processors and warehouses at which
Collateral is located; provided, that, so long as Borrowers have delivered up to
sixty (60) Collateral Access Agreements for the leased locations of Borrowers
such condition as to such Collateral Access Agreements shall be deemed
satisfied, so long as all other conditions are met after giving effect to any
Reserves established by Agent in respect of amounts due or to become due to the
owners or lessors of leased locations for which such Collateral Access
Agreements have not been delivered;

                    (f) Agent shall have received the Supplemental Loan
Intercreditor Agreement, in form and substance satisfactory to Agent, as duly
authorized, executed and delivered by the Supplemental Loan Agent , Borrowers
and Guarantors;

                    (g) Agent shall have received true, correct and complete
copies of the Supplemental Loan Lender Agreements and all related agreements,
documents and instruments, which shall each be in form and substance
satisfactory to Agent, as duly authorized, executed and delivered by the parties
thereto;

                    (h) Agent shall have received evidence, in form and
substance satisfactory to Agent, that Borrowers and Guarantors have received not
less than $15,000,000 (less fees and expenses of Supplemental Loan Agent in
amounts reasonably acceptable to Agent) in cash or other immediately available
funds constituting proceeds of the initial loans from the Supplemental Loan
Lenders;

                    (i) the Excess Availability as determined by Agent, as of
the date hereof, shall be not less than $20,000,000 after giving effect to the
initial Loans made or to be made and Letter of Credit Accommodations issued or
to be issued in connection with the initial transactions hereunder;

                    (j) Agent shall have received, in form and substance
satisfactory to Agent, Deposit Account Control Agreements by and among Agent,
each Borrower and Guarantor, as the case may be and each bank where such
Borrower (or Guarantor) has a deposit account other than banks where such
Borrower (or Guarantor) maintains a Store Account for which no Deposit


47

--------------------------------------------------------------------------------


Account Control Agreement is required pursuant to Section 6.3 hereof, in each
case, duly authorized, executed and delivered by such bank and Borrower or
Guarantor, as the case may be;

                    (k) Agent shall have received evidence, in form and
substance satisfactory to Agent, that (i) Agent has a valid perfected first
priority security interest in all of the Collateral (other than the Supplemental
Loan Priority Collateral) and (ii) Agent has a valid and enforceable second
priority security interest in the Supplemental Loan Priority Collateral
subordinate only to the first priority security interest of Supplemental Loan
Agent pursuant to the terms of the Supplemental Loan Intercreditor Agreement;

                    (l) Agent shall have received a Borrowing Base Certificate
setting forth the Loans available to Borrowers as completed in a manner
satisfactory to Agent and duly authorized, executed and delivered on behalf of
Parent;

                    (m) Agent shall have received and reviewed lien and
judgement search results for the jurisdiction of organization of each Borrower
and Guarantor, the jurisdiction of the chief executive office of each Borrower
and Guarantor and all jurisdictions in which assets of Borrowers and Guarantors
are located, which search results shall be in form and substance satisfactory to
Agent;

                    (n) Agent shall have received environmental audits of the
Real Property to be subject to the Mortgages conducted by an independent
environmental engineering firm acceptable to Agent, and in form, scope and
methodology satisfactory to Agent in good faith, confirming that (i) each
Borrower and Guarantor is in compliance with all material applicable
Environmental Laws in all material respects and (ii) the absence of any material
environmental problems;

                    (o) Agent shall have received, in form and substance
satisfactory to Agent, a valid and effective title insurance policy issued by a
company and agent acceptable to Agent: (i) insuring the priority, amount and
sufficiency of the Mortgages, (ii) insuring against matters that would be
disclosed by surveys and (iii) containing any legally available endorsements,
assurances or affirmative coverage reasonably requested by Agent in accordance
with its customary practices for protection of its interests;

                    (p) Agent shall have received originals of the shares of the
stock certificates representing all of the issued and outstanding shares of the
Capital Stock of each Borrower and Guarantor (other than Parent) and owned by
any Borrower or Guarantor (other than the shares of Capital Stock of MDP L.L.C.,
Port Clinton Realty Co. and Spartan Insurance Company Ltd.), in each case
together with stock powers duly executed in blank with respect thereto;

                    (q) Agent shall have received evidence of insurance and loss
payee endorsements required hereunder and under the other Financing Agreements,
in form and substance satisfactory to Agent, and certificates of insurance
policies and/or endorsements naming Agent as loss payee;

                    (r) Agent shall have received, in form and substance
satisfactory to Agent, such opinion letters of counsel to Borrowers and
Guarantors with respect to the Financing Agreements and such other matters as
Agent may reasonably request; and



48

--------------------------------------------------------------------------------




                    (s) the other Financing Agreements and all instruments and
documents hereunder and thereunder shall have been duly executed and delivered
to Agent, in form and substance satisfactory to Agent.

          4.2 Conditions Precedent to All Loans and Letter of Credit
Accommodations. Each of the following is an additional condition precedent to
the Loans and/or providing Letter of Credit Accommodations to Borrowers,
including the initial Loans and Letter of Credit Accommodations and any future
Loans and Letter of Credit Accommodations:

                    (a) all representations and warranties contained herein and
in the other Financing Agreements shall be true and correct with the same effect
as though such representations and warranties had been made on and as of the
date of the making of each such Loan or providing each such Letter of Credit
Accommodation and after giving effect thereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date);

                    (b) no law, regulation, order, judgment or decree of any
Governmental Authority shall exist, and no action, suit, investigation,
litigation or proceeding shall be pending or threatened in any court or before
any arbitrator or Governmental Authority, which purports to enjoin, prohibit,
restrain or otherwise affect (i) the making of the Loans or providing the Letter
of Credit Accommodations, or (ii) the consummation of the transactions
contemplated pursuant to the terms hereof or the other Financing Agreements; and

                    (c) no Default or Event of Default shall exist or have
occurred and be continuing on and as of the date of the making of such Loan or
providing each such Letter of Credit Accommodation and after giving effect
thereto.

SECTION 5 GRANT AND PERFECTION OF SECURITY INTEREST

          5.1 Grant of Security Interest.

                    (a) To secure payment and performance of all Obligations,
each Borrower and Guarantor hereby grants to Agent, for itself and the benefit
of Lenders, a continuing security interest in, a lien upon, and a right of set
off against, and hereby assigns to Agent, for itself and the benefit of Lenders,
as security, all personal and real property and fixtures, and interests in
property and fixtures, of each Borrower and Guarantor, whether now owned or
hereafter acquired or existing, and wherever located (together with all other
collateral security for the Obligations at any time granted to or held or
acquired by Agent or any Lender, collectively, the "Collateral"), including:

                              (i) all Accounts;

                              (ii) all general intangibles, including, without
limitation, all Intellectual Property;

                              (iii) all goods, including, without limitation,
Inventory and Equipment;



49

--------------------------------------------------------------------------------




                              (iv) all Real Property and fixtures;

                              (v) all chattel paper, including, without
limitation, all tangible and electronic chattel paper;

                              (vi) all instruments, including, without
limitation, all promissory notes;

                              (vii) all documents;

                              (viii) all deposit accounts;

                              (ix) all letters of credit, banker's acceptances
and similar instruments and including all letter-of-credit rights;

                              (x) all supporting obligations and all present and
future liens, security interests, rights, remedies, title and interest in, to
and in respect of Receivables and other Collateral, including (A) rights and
remedies under or relating to guaranties, contracts of suretyship, letters of
credit and credit and other insurance related to the Collateral, (B) rights of
stoppage in transit, replevin, repossession, reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, (C) goods described in
invoices, documents, contracts or instruments with respect to, or otherwise
representing or evidencing, Receivables or other Collateral, including returned,
repossessed and reclaimed goods, and (D) deposits by and property of Account
Debtors or other persons securing the obligations of Account Debtors;

                              (xi) all (A) investment property (including
securities, whether certificated or uncertificated, securities accounts,
security entitlements, commodity contracts or commodity accounts) and (B)
monies, credit balances, deposits and other property of any Borrower or
Guarantor now or hereafter held or received by or in transit to Agent, any
Lender or its Affiliates or at any other depository or other institution from or
for the account of any Borrower or Guarantor, whether for safekeeping, pledge,
custody, transmission, collection or otherwise;

                              (xii) all commercial tort claims, including,
without limitation, those identified in the Information Certificate;

                              (xiii) to the extent not otherwise described
above, all Receivables;

                              (xiv) all Prescription Files and other Records;
and

                              (xv) all products and proceeds of the foregoing,
in any form, including insurance proceeds and all claims against third parties
for loss or damage to or destruction of or other involuntary conversion of any
kind or nature of any or all of the other Collateral.

                    (b) Notwithstanding anything to the contrary set forth in
Section 5.1(a) above, the types or items of Collateral described in such Section
shall not include the Capital Stock of MDP L.L.C., Port Clinton Realty Co. and
Spartan Insurance Company Ltd.



50

--------------------------------------------------------------------------------




          5.2 Perfection of Security Interests.

                    (a) Each Borrower and Guarantor irrevocably and
unconditionally authorizes Agent (or its agent) to file at any time and from
time to time such financing statements with respect to the Collateral naming
Agent or its designee as the secured party and such Borrower or Guarantor as
debtor, as Agent may require, and including any other information with respect
to such Borrower or Guarantor or otherwise required by part 5 of Article 9 of
the Uniform Commercial Code of such jurisdiction as Agent may determine,
together with any amendment and continuations with respect thereto, which
authorization shall apply to all financing statements filed on, prior to or
after the date hereof. Each Borrower and Guarantor hereby ratifies and approves
all financing statements naming Agent or its designee as secured party and such
Borrower or Guarantor, as the case may be, as debtor with respect to the
Collateral (and any amendments with respect to such financing statements) filed
by or on behalf of Agent prior to the date hereof and ratifies and confirms the
authorization of Agent to file such financing statements (and amendments, if
any). Each Borrower and Guarantor hereby authorizes Agent to adopt on behalf of
such Borrower and Guarantor any symbol required for authenticating any
electronic filing. In the event that the description of the collateral in any
financing statement naming Agent or its designee as the secured party and any
Borrower or Guarantor as debtor includes assets and properties of such Borrower
or Guarantor that do not at any time constitute Collateral, whether hereunder,
under any of the other Financing Agreements or otherwise, the filing of such
financing statement shall nonetheless be deemed authorized by such Borrower or
Guarantor to the extent of the Collateral included in such description and it
shall not render the financing statement ineffective as to any of the Collateral
or otherwise affect the financing statement as it applies to any of the
Collateral. In no event shall any Borrower or Guarantor at any time file, or
permit or cause to be filed, any correction statement or termination statement
with respect to any financing statement (or amendment or continuation with
respect thereto) naming Agent or its designee as secured party and such Borrower
or Guarantor as debtor.

                    (b) Each Borrower and Guarantor does not have any chattel
paper (whether tangible or electronic) or instruments as of the date hereof,
except as set forth in the Information Certificate. In the event that any
Borrower or Guarantor shall be entitled to or shall receive any chattel paper or
instrument after the date hereof, Borrowers and Guarantors shall promptly notify
Agent thereof in writing. Promptly upon the receipt thereof by or on behalf of
any Borrower or Guarantor (including by any agent or representative), such
Borrower or Guarantor shall deliver, or cause to be delivered to Agent, all
tangible chattel paper and instruments that such Borrower or Guarantor has or
may at any time acquire, accompanied by such instruments of transfer or
assignment duly executed in blank as Agent may from time to time specify, in
each case except as Agent may otherwise agree. At Agent's option, each Borrower
and Guarantor shall, or Agent may at any time on behalf of any Borrower or
Guarantor, cause the original of any such instrument or chattel paper to be
conspicuously marked in a form and manner acceptable to Agent with the following
legend referring to chattel paper or instruments as applicable: "This [chattel
paper][instrument] is subject to the security interest of Congress Financial
Corporation and any sale, transfer, assignment or encumbrance of this [chattel
paper][instrument] violates the rights of such secured party."

                    (c) In the event that any Borrower or Guarantor shall at any
time hold or acquire an interest in any electronic chattel paper or any
"transferable record" (as such term is defined in


51

--------------------------------------------------------------------------------


Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction), such Borrower or Guarantor shall promptly notify
Agent thereof in writing. Promptly upon Agent's request, such Borrower or
Guarantor shall take, or cause to be taken, such actions as Agent may request to
give Agent control of such electronic chattel paper under Section 9-105 of the
UCC and control of such transferable record under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction.

                    (d) Each Borrower and Guarantor does not have any deposit
accounts as of the date hereof, except as set forth in the Information
Certificate. Borrowers and Guarantors shall not, directly or indirectly, after
the date hereof open, establish or maintain any deposit account unless each of
the following conditions is satisfied: (i) Agent shall have received not less
than five (5) Business Days prior written notice of the intention of any
Borrower or Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Agent the name of the
account, the owner of the account, the name and address of the bank at which
such account is to be opened or established, the individual at such bank with
whom such Borrower or Guarantor is dealing and the purpose of the account, (ii)
the bank where such account is opened or maintained shall be acceptable to
Agent, and (iii) on or before the opening of such deposit account, such Borrower
or Guarantor shall as Agent may specify either (A) deliver to Agent a Deposit
Account Control Agreement with respect to such deposit account duly authorized,
executed and delivered by such Borrower or Guarantor and the bank at which such
deposit account is opened and maintained The terms of this subsection (d) shall
not apply to deposit accounts specifically and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Borrower's or Guarantor's salaried employees or deposit accounts for
which a Deposit Account Control Agreement is not required pursuant to Section
6.3.

                    (e) No Borrower or Guarantor owns or holds, directly or
indirectly, beneficially or as record owner or both, any investment property, as
of the date hereof, or have any investment account, securities account,
commodity account or other similar account with any bank or other financial
institution or other securities intermediary or commodity intermediary as of the
date hereof, in each case except as set forth in the Information Certificate.

                              (i) In the event that any Borrower or Guarantor
shall be entitled to or shall at any time after the date hereof hold or acquire
any certificated securities, such Borrower or Guarantor shall promptly endorse,
assign and deliver the same to Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as Agent may from time to time
specify. If any securities, now or hereafter acquired by any Borrower or
Guarantor are uncertificated and are issued to such Borrower or Guarantor or its
nominee directly by the issuer thereof, such Borrower or Guarantor shall
immediately notify Agent thereof and cause the issuer to agree to comply with
instructions from Agent as to such securities, without further consent of any
Borrower or Guarantor or such nominee.

                              (ii) Borrowers and Guarantors shall not, directly
or indirectly, after the date hereof open, establish or maintain any investment
account, securities account, commodity account or any other similar account
(other than a deposit account) with any securities


52

--------------------------------------------------------------------------------


intermediary or commodity intermediary unless each of the following conditions
is satisfied: (A) Agent shall have received not less than five (5) Business Days
prior written notice of the intention of such Borrower or Guarantor to open or
establish such account which notice shall specify in reasonable detail and
specificity acceptable to Agent the name of the account, the owner of the
account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Borrower or Guarantor is dealing
and the purpose of the account, (B) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be acceptable to Agent, and (C) on or before the opening of such
investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, such Borrower or Guarantor
shall execute and deliver, and cause to be executed and delivered to Agent, an
Investment Property Control Agreement with respect thereto duly authorized,
executed and delivered by such Borrower or Guarantor and such securities
intermediary or commodity intermediary.

                    (f) Borrowers and Guarantors are not the beneficiary or
otherwise entitled to any right to payment under any letter of credit, banker's
acceptance or similar instrument as of the date hereof, except as set forth in
the Information Certificate. In the event that any Borrower or Guarantor shall
be entitled to or shall receive any right to payment under any letter of credit,
banker's acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, such Borrower or Guarantor shall promptly
notify Agent thereof in writing. Such Borrower or Guarantor shall immediately,
as Agent may specify, either (i) deliver, or cause to be delivered to Agent,
with respect to any such letter of credit, banker's acceptance or similar
instrument, the written agreement of the issuer and any other nominated person
obligated to make any payment in respect thereof (including any confirming or
negotiating bank), in form and substance satisfactory to Agent, consenting to
the assignment of the proceeds of the letter of credit to Agent by such Borrower
or Guarantor and agreeing to make all payments thereon directly to Agent or as
Agent may otherwise direct or (ii) cause Agent to become, at Borrowers' expense,
the transferee beneficiary of the letter of credit, banker's acceptance or
similar instrument (as the case may be).

                    (g) Borrowers and Guarantors do not have any commercial tort
claims as of the date hereof, except as set forth in the Information
Certificate. In the event that any Borrower or Guarantor shall at any time after
the date hereof have any commercial tort claims, such Borrower or Guarantor
shall promptly notify Agent thereof in writing, which notice shall (i) set forth
in reasonable detail the basis for and nature of such commercial tort claim and
(ii) include the express grant by such Borrower or Guarantor to Agent of a
security interest in such commercial tort claim (and the proceeds thereof). In
the event that such notice does not include such grant of a security interest,
the sending thereof by such Borrower or Guarantor to Agent shall be deemed to
constitute such grant to Agent. Upon the sending of such notice, any commercial
tort claim described therein shall constitute part of the Collateral and shall
be deemed included therein. Without limiting the authorization of Agent provided
in Section 5.2(a) hereof or otherwise arising by the execution by such Borrower
or Guarantor of this Agreement or any of the other Financing Agreements, Agent
is hereby irrevocably authorized from time to time and at any time to file such
financing statements naming Agent or its designee as secured party and such
Borrower or Guarantor as debtor, or any amendments to any financing statements,
covering any such commercial tort claim as Collateral. In addition, each
Borrower and Guarantor shall


53

--------------------------------------------------------------------------------


promptly upon Agent's request, execute and deliver, or cause to be executed and
delivered, to Agent such other agreements, documents and instruments as Agent
may require in connection with such commercial tort claim.

                    (h) Borrowers and Guarantors do not have any goods,
documents of title or other Collateral in the custody, control or possession of
a third party as of the date hereof, except as set forth in the Information
Certificate and except for goods located in the United States in transit to a
location of a Borrower or Guarantor permitted herein in the ordinary course of
business of such Borrower or Guarantor in the possession of the carrier
transporting such goods. In the event that any goods, documents of title or
other Collateral are at any time after the date hereof in the custody, control
or possession of any other person not referred to in the Information Certificate
or such carriers, Borrowers and Guarantors shall promptly notify Agent thereof
in writing. Promptly upon Agent's request, Borrowers and Guarantors shall
deliver to Agent a Collateral Access Agreement duly authorized, executed and
delivered by such person and the Borrower or Guarantor that is the owner of such
Collateral.

                    (i) Borrowers and Guarantors shall take any other actions
reasonably requested by Agent from time to time to cause the attachment,
perfection and first priority of, and the ability of Agent to enforce, the
security interest of Agent in any and all of the Collateral, including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC or other applicable
law, to the extent, if any, that any Borrower's or Guarantor's signature thereon
is required therefor, (ii) causing Agent's name to be noted as secured party on
any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, the
security interest of Agent in such Collateral, (iii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iv) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.

SECTION 6 COLLECTION AND ADMINISTRATION

          6.1 Borrowers' Loan Accounts. Agent shall maintain one or more loan
account(s) on its books in which shall be recorded (a) all Loans, Letter of
Credit Accommodations and other Obligations and the Collateral, (b) all payments
made by or on behalf of any Borrower or Guarantor and (c) all other appropriate
debits and credits as provided in this Agreement, including fees, charges,
costs, expenses and interest. All entries in the loan account(s) shall be made
in accordance with Agent's customary practices as in effect from time to time.

          6.2 Statements. Agent shall render to Lead Borrower each month a
statement setting forth the balance in the Borrowers' loan account(s) maintained
by Agent for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and Guarantors
and conclusively binding upon Borrowers and Guarantors as an account stated
except to the


54

--------------------------------------------------------------------------------


extent that Agent receives a written notice from Lead Borrower of any specific
exceptions of Lead Borrower thereto within forty-five (45) days after the date
such statement has been received by Parent. Until such time as Agent shall have
rendered to Lead Borrower a written statement as provided above, the balance in
any Borrower's loan account(s) shall be presumptive evidence of the amounts due
and owing to Agent and Lenders by Borrowers and Guarantors.

          6.3 Collection of Accounts.

                    (a) Each Borrower and Guarantor shall establish and
maintain, at its expense, deposit account arrangements and merchant payment
arrangements with the banks set forth on Schedule 8.10 to the Information
Certificate and subject to Section 5.2(d) hereof such other banks as such
Borrower or Guarantor may hereafter select. The banks set forth on Schedule 8.10
to the Information Certificate constitute all of the banks with which Borrowers
and Guarantors have deposit account arrangements and merchant payment
arrangements as of the date hereof and identifies each of the deposit accounts
at such banks that are used solely for receiving store receipts from a retail
store location of a Borrower (together with any other deposit accounts at any
time established or used by any Borrower for receiving such store receipts from
any retail store location, collectively, the "Store Accounts" and each
individually, a "Store Account") or otherwise describes the nature of the use of
such deposit account by such Borrower.

                              (i) Each Borrower shall deposit all proceeds from
sales of Inventory in every form, including, without limitation, cash, checks,
credit card sales drafts, credit card sales or charge slips or receipts and
other forms of daily store receipts, from each retail store location of such
Borrower (other than Medicare Accounts and Medicaid Accounts) into the Store
Account of such Borrower used solely for such purpose in accordance with the
current practices of such Borrower as of the date hereof, but in any event no
less frequently than once every three (3) Business Days; provided, that, each
retail store of a Borrower may retain in such store funds of up to $15,000
immediately after each deposit of funds from such store into the applicable
Store Account. All such funds deposited into the Store Accounts shall be sent by
wire transfer or other electronic funds transfer on each Business Day to the
Blocked Accounts as provided in Section 6.3(a)(ii) below, except nominal amounts
which are required to be maintained in such Store Accounts under the terms of
such Borrower's arrangements with the bank at which such Store Accounts are
maintained (which amounts, together with all amounts held at the retail store
locations and not yet deposited in the Store Accounts, shall not in the
aggregate exceed $5,000,000 at any one time, except to the extent from time to
time additional amounts may be held in the retail stores or the Store Accounts
on Saturday, Sunday or other days where the applicable depository bank is
closed, which additional amounts are to be, and shall be, transferred on the
next Business Day to the Blocked Accounts) and except as Agent may otherwise
agree.

                              (ii) Within thirty (30) days after the date
hereof, each Borrower shall establish and maintain a separate lockbox and
related deposit account into which such Borrower shall promptly deposit, and
shall direct each Fiscal Intermediary or other Third Party Payor in accordance
with the applicable Medicare and Medicaid regulations to directly remit, all
payments in respect of any Medicare Accounts or Medicaid Accounts. Such separate
lockboxes and related deposit accounts shall only be used for purposes of
receiving payments in respect of Medicare Accounts and Medicaid Accounts and
shall be under the sole control of the applicable


55

--------------------------------------------------------------------------------


Borrower; provided, that, (A) Borrowers shall authorize, direct and instruct the
depository banks at which such separate lockboxes and deposit accounts are
maintained to remit by federal funds wire transfer all funds received or
deposited into such lockboxes and related deposit accounts amounts on deposit in
such accounts on a daily basis to one of the Blocked Accounts or such bank
account of Agent as Agent may from time to time designate for such purpose,
which instructions by Borrowers to such banks may only be changed after not less
than three (3) Business Days' prior written notice to such banks and Agent and
(B) any change in such instructions without the prior written consent of Agent
shall be an Event of Default hereunder.

                              (iii) Each Borrower shall establish and maintain,
at its expense, deposit accounts with such banks as are reasonably acceptable to
Agent (the "Blocked Accounts") into which each Borrower shall promptly either
cause all amounts on deposit in the Store Accounts of such Borrower to be sent
as provided in Section 6.3(a)(i) above or shall itself deposit or cause to be
deposited all proceeds of Receivables or other Collateral, including all
proceeds from sales of Inventory, all amounts payable to each Borrower from
Credit Card Issuers and Credit Card Processors and all other proceeds of
Collateral (but not including payments of Medicare Accounts or Medicaid Accounts
that are sent to the separate lockbox and related deposit accounts established
pursuant to clause (ii) above).

                              (iv) Borrowers and Guarantors shall deliver, or
cause to be delivered to Agent a Deposit Account Control Agreement duly
authorized, executed and delivered by each bank where a Blocked Account is
maintained as provided in Section 5.2 hereof. At any time a Default or an Event
of Default shall exist or have occurred and be continuing, promptly upon Agent's
request, Borrowers and Guarantors shall deliver, or cause to be delivered, to
Agent a Deposit Account Control Agreement duly authorized, executed and
delivered by such banks where a Store Account is maintained as Agent shall
specify. Without limiting any other rights or remedies of Agent or Lenders,
Agent may, at its option, instruct the depository banks at which the Blocked
Accounts are maintained to transfer all available funds received or deposited
into the Blocked Accounts to the Agent Payment Account at any time that either:
(A) an Event of Default shall exist or have occurred and be continuing, or (B)
at any time prior to December 31, 2004, Excess Availability is less than
$20,000,000 or at any time on and after December 31, 2004, Excess Availability
is less than $30,000,000. Without limiting any other rights or remedies of Agent
or Lenders, in the event that a Deposit Account Control Agreement is in effect
for a Store Account, then Agent may, at its option, instruct the depository bank
at which the Store Account is maintained to transfer all available funds
received or deposited into the Store Account to the Agent Payment Account at any
time that an Event of Default shall exist or have occurred and be continuing. As
to the Blocked Accounts or the Store Accounts, as the case may be, Agent shall
send to Lead Borrower a copy of any such written instruction sent by Agent to
the depository bank promptly thereafter. In the event that at any time ninety
(90) days after Agent has instructed such depository banks to transfer such
funds to the Agent Payment Account, the Monthly Average Excess Availability for
any calendar month commencing after the end of such ninety (90) day period is
greater than $20,000,000 for any month ending on or before December 31, 2004 or
$30,000,000 for any month ending thereafter and so long as no Event of Default
exist or have occurred, upon Lead Borrower's written request received by Agent
within five (5) Business Days after the satisfaction of such conditions, Agent
shall rescind its prior instructions and give new instructions to such
depository banks to transfer the funds on deposit in such accounts to such
operating deposit account of Borrowers and Guarantors as Lead Borrower may


56

--------------------------------------------------------------------------------


specify in writing to Agent until such time as Agent is entitled to notify and
shall notify the depository bank otherwise as provided above. At all times that
Agent shall have notified any depository bank to transfer funds from a Blocked
Account or Store Account to the Agent Payment Account, all payments made to such
Blocked Accounts or Store Accounts, whether in respect of the Receivables, as
proceeds of Inventory or other Collateral or otherwise shall be treated as
payments to Agent in respect of the Obligations and therefore shall constitute
the property of Agent and Lenders to the extent of the then outstanding
Obligations.

                    (b) For purposes of calculating the amount of the Loans
available to each Borrower, such payments will be applied (conditional upon
final collection) to the Obligations on the Business Day of receipt by Agent of
immediately available funds in the Agent Payment Account provided such payments
and notice thereof are received in accordance with Agent's usual and customary
practices as in effect from time to time and within sufficient time to credit
the applicable loan account on such day, and if not, then on the next Business
Day. For the purposes of calculating interest on the Obligations, such payments
or other funds received will be applied (conditional upon final collection) to
the Obligations one (1) Business Day following the date of receipt of
immediately available funds by Agent in the Agent Payment Account provided such
payments or other funds and notice thereof are received in accordance with
Agent's usual and customary practices as in effect from time to time and within
sufficient time to credit the applicable loan account on such day, and if not,
then on the next Business Day. In the event that at any time or from time to
time there are no Loans outstanding or the amounts on deposit in the Blocked
Accounts are not being remitted to the Agent Payment Account, Agent shall be
entitled to an administrative fee in an amount calculated based on the Interest
Rate for Eurodollar Rate Loans (on a per annum basis) then in effect multiplied
by the amount of the funds received in the Blocked Account for such day in
accordance with the customary practice of Agent. The economic benefit of the
timing in the application of payments (and the administrative fee with respect
thereto, if applicable) shall be for the sole benefit of Agent.

                    (c) Each Borrower and Guarantor and their respective
employees, agents and Subsidiaries shall, acting as trustee for Agent, receive,
as the property of Agent, any monies, checks, notes, drafts or any other payment
relating to and/or proceeds of Accounts or other Collateral which come into
their possession or under their control and promptly upon receipt thereof, shall
deposit or cause the same to be deposited in the Blocked Accounts, or remit the
same or cause the same to be remitted, in kind, to Agent. In no event shall the
same be commingled with any Borrower's or Guarantor's own funds. Borrowers agree
to reimburse Agent on demand for any amounts owed or paid to any bank or other
financial institution at which a Blocked Account or any other deposit account or
investment account is established or any other bank, financial institution or
other person involved in the transfer of funds to or from the Blocked Accounts
arising out of Agent's payments to or indemnification of such bank, financial
institution or other person. The obligations of Borrowers to reimburse Agent for
such amounts pursuant to this Section 6.3 shall survive the termination of this
Agreement.

          6.4 Payments.

                    (a) All Obligations shall be payable to the Agent Payment
Account as provided in Section 6.3 or such other place as Agent may designate
from time to time. Agent shall apply payments received or collected from any
Borrower or Guarantor or for the account of any


57

--------------------------------------------------------------------------------


Borrower or Guarantor (including the monetary proceeds of collections or of
realization upon any Collateral) as follows: first, to pay any fees, indemnities
or expense reimbursements then due to Agent and Lenders from any Borrower or
Guarantor; second, to pay interest due in respect of any Loans (and including
any Special Agent Advances); third, to pay principal in respect of Special Agent
Advances; fourth, to pay principal in respect of the Loans and to pay or prepay
Obligations arising under or pursuant to any Interest Rate Protection Agreements
of a Borrower or Guarantor with an Affiliate of Agent (up to the amount of any
then effective Reserve established in respect of such Obligations), on a pro
rata basis; fifth, to pay or prepay any other Obligations whether or not then
due, in such order and manner as Agent determines or to be held as cash
collateral in connection with any Letter of Credit Accommodations or other
contingent Obligations (but not including for this purpose any Obligations
arising under or pursuant to any Interest Rate Protection Agreements) and sixth,
to pay or prepay any Obligations arising under or pursuant to Interest Rate
Protection Agreements (other than to the extent provided for above) on a pro
rata basis. Notwithstanding anything to the contrary contained in this
Agreement, (i) unless so directed by Lead Borrower, or unless a Default or an
Event of Default shall exist or have occurred and be continuing, Agent shall not
apply any payments which it receives to any Eurodollar Rate Loans, except (A) on
the expiration date of the Interest Period applicable to any such Eurodollar
Rate Loans or (B) in the event that there are no outstanding Prime Rate Loans
and (ii) to the extent any Borrower uses any proceeds of the Loans or Letter of
Credit Accommodations to acquire rights in or the use of any Collateral or to
repay any Indebtedness used to acquire rights in or the use of any Collateral,
payments in respect of the Obligations shall be deemed applied first to the
Obligations arising from Loans and Letter of Credit Accommodations that were not
used for such purposes and second to the Obligations arising from Loans and
Letter of Credit Accommodations the proceeds of which were used to acquire
rights in or the use of any Collateral in the chronological order in which such
Borrower acquired such rights in or the use of such Collateral.

                    (b) At Agent's option, all principal, interest, fees, costs,
expenses and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of any Borrower
maintained by Agent. Borrowers and Guarantors shall make all payments to Agent
and Lenders on the Obligations free and clear of, and without deduction or
withholding for or on account of, any setoff, counterclaim, defense, duties,
taxes, levies, imposts, fees, deductions, withholding, restrictions or
conditions of any kind. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations, Agent or any
Lender is required to surrender or return such payment or proceeds to any Person
for any reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender. Borrowers and Guarantors shall be liable to pay to Agent,
and do hereby indemnify and hold Agent and Lenders harmless for the amount of
any payments or proceeds surrendered or returned. This Section 6.4(b) shall
remain effective notwithstanding any contrary action which may be taken by Agent
or any Lender in reliance upon such payment or proceeds. This Section 6.4 shall
survive the payment of the Obligations and the termination of this Agreement.

          6.5 Authorization to Make Loans. Agent and Lenders are authorized to
make the Loans and provide the Letter of Credit Accommodations based upon
telephonic or other instructions received from anyone purporting to be the chief
financial officer, vice president of finance,


58

--------------------------------------------------------------------------------


treasurer, assistant treasurer, director of finance, controller of Parent or
other authorized person designated by any of such persons from time to time to
Agent or, at the discretion of Agent, if such Loans are necessary to satisfy any
Obligations. All requests for Loans or Letter of Credit Accommodations hereunder
shall specify the date on which the requested advance is to be made or Letter of
Credit Accommodations established (which day shall be a Business Day) and the
amount of the requested Loan. Requests received after 11:00 a.m. Chicago time on
any day shall be deemed to have been made as of the opening of business on the
immediately following Business Day. All Loans and Letter of Credit
Accommodations under this Agreement shall be conclusively presumed to have been
made to, and at the request of and for the benefit of, any Borrower or Guarantor
when deposited to the credit of any Borrower or Guarantor or otherwise disbursed
or established in accordance with the instructions of any Borrower or Guarantor
or in accordance with the terms and conditions of this Agreement.

          6.6 Use of Proceeds. Borrowers shall use the initial proceeds of the
Loans provided by Agent to Borrowers hereunder only for: (a) payments to each of
the persons listed in the disbursement direction letter furnished by Borrowers
to Agent on or about the date hereof and (b) costs, expenses and fees in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Financing Agreements. All other Loans made or Letter of
Credit Accommodations provided to or for the benefit of any Borrower pursuant to
the provisions hereof shall be used by such Borrower only for general operating,
working capital and other proper corporate purposes of such Borrower not
otherwise prohibited by the terms hereof. None of the proceeds will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
security or for the purposes of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any margin security or for any other
purpose which might cause any of the Loans to be considered a "purpose credit"
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

          6.7 Appointment of Parent as Lead Borrower for Requesting Loans and
Receipts of Loans and Statements.

                    (a) Each Borrower hereby irrevocably appoints and
constitutes Lead Borrower to request and receive Loans and Letter of Credit
Accommodations pursuant to this Agreement and the other Financing Agreements
from Agent or any Lender in the name or on behalf of such Borrower, to select
the applicable Interest Rate for any such Loans or to take other actions
contemplated as being taken by any Borrower under this Agreement or any of the
other Financing Agreements. Agent and Lenders may disburse the Loans to such
bank account of Lead Borrower or a Borrower or otherwise make such Loans to a
Borrower and provide such Letter of Credit Accommodations to a Borrower as Lead
Borrower may designate or direct, without notice to any other Borrower or
Obligor. Notwithstanding anything to the contrary contained herein, Agent and
Lead Borrower may at any time and from time to time require that Loans to or for
the account of any Borrower be disbursed directly to an operating account of
such Borrower.

                    (b) Lead Borrower hereby accepts the appointment by
Borrowers to act for and on behalf of the other Borrowers pursuant to this
Section 6.7. Lead Borrower shall ensure that the disbursement of any Loans to
each Borrower requested by or paid to or for the account of Parent,


59

--------------------------------------------------------------------------------


or the issuance of any Letter of Credit Accommodations for a Borrower hereunder,
shall be paid to or for the account of such Borrower.

                    (c) Each other Borrower and Guarantor hereby irrevocably
appoints and constitutes Lead Borrower to receive statements on account and all
other notices from Agent and Lenders with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Financing
Agreements and any statements or notices sent to or received by Lead Borrower
shall be deemed received by each of the other Borrowers and Guarantors.

                    (d) Any notice, election, representation, warranty,
agreement or undertaking by or on behalf of any other Borrower or any Guarantor
by Lead Borrower shall be deemed for all purposes to have been made by such
Borrower or Guarantor, as the case may be, and shall be binding upon and
enforceable against such Borrower or Guarantor to the same extent as if made
directly by such Borrower of Guarantor.

                    (e) No purported termination of the appointment of Lead
Borrower as agent as aforesaid shall be effective, except after ten (10) days'
prior written notice to Agent.

          6.8 Pro Rata Treatment. Except to the extent otherwise provided in
this Agreement: (a) the making and conversion of Loans shall be made among the
Lenders based on their respective Pro Rata Shares as to the Loans and (b) each
payment on account of any Obligations to or for the account of one or more of
Lenders in respect of any Obligations due on a particular day shall be allocated
among the Lenders entitled to such payments based on their respective Pro Rata
Shares and shall be distributed accordingly.

          6.9 Sharing of Payments, Etc.

                    (a) Each Borrower and Guarantor agrees that, in addition to
(and without limitation of) any right of setoff, banker's lien or counterclaim
Agent or any Lender may otherwise have, each Lender shall be entitled, at its
option (but subject, as among Agent and Lenders, to the provisions of Section
12.3(b) hereof), to offset balances held by it for the account of such Borrower
or Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or Guarantor), in which
case it shall promptly notify Lead Borrower and Agent thereof; provided, that,
such Lender's failure to give such notice shall not affect the validity thereof.

                    (b) If any Lender (including Agent) shall obtain from any
Borrower or Guarantor payment of any principal of or interest on any Loan owing
to it or payment of any other amount under this Agreement or any of the other
Financing Agreements through the exercise of any right of setoff, banker's lien
or counterclaim or similar right or otherwise (other than from Agent as provided
herein), and, as a result of such payment, such Lender shall have received more
than its Pro Rata Share of the principal of the Loans or more than its share of
such other amounts then due hereunder or thereunder by any Borrower or Guarantor
to such Lender than the percentage thereof received by any other Lender, it
shall promptly pay to Agent, for the benefit of Lenders, the amount of such
excess and simultaneously purchase from such other Lenders a participation


60

--------------------------------------------------------------------------------


in the Loans or such other amounts, respectively, owing to such other Lenders
(or such interest due thereon, as the case may be) in such amounts, and make
such other adjustments from time to time as shall be equitable, to the end that
all Lenders shall share the benefit of such excess payment (net of any expenses
that may be incurred by such Lender in obtaining or preserving such excess
payment) in accordance with their respective Pro Rata Shares or as otherwise
agreed by Lenders. To such end all Lenders shall make appropriate adjustments
among themselves (by the resale of participation sold or otherwise) if such
payment is rescinded or must otherwise be restored.

                    (c) Each Borrower and Guarantor agrees that any Lender
purchasing a participation (or direct interest) as provided in this Section may
exercise, in a manner consistent with this Section, all rights of setoff,
banker's lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans or other amounts (as
the case may be) owing to such Lender in the amount of such participation.

                    (d) Nothing contained herein shall require any Lender to
exercise any right of setoff, banker's lien, counterclaims or similar rights or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other Indebtedness or obligation
of any Borrower or Guarantor. If, under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section applies, such Lender shall, to the extent practicable, assign
such rights to Agent for the benefit of Lenders and, in any event, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of Lenders entitled under this Section to share in the benefits of any recovery
on such secured claim.

          6.10 Settlement Procedures.

                    (a) In order to administer the Credit Facility in an
efficient manner and to minimize the transfer of funds between Agent and
Lenders, Agent may, at its option, subject to the terms of this Section, make
available, on behalf of Lenders, the full amount of the Loans requested or
charged to any Borrower's loan account(s) or otherwise to be advanced by Lenders
pursuant to the terms hereof, without requirement of prior notice to Lenders of
the proposed Loans.

                    (b) With respect to all Loans made by Agent on behalf of
Lenders as provided in this Section, the amount of each Lender's Pro Rata Share
of the outstanding Loans shall be computed weekly, and shall be adjusted upward
or downward on the basis of the amount of the outstanding Loans as of 5:00 p.m.
Chicago time on the Business Day immediately preceding the date of each
settlement computation; provided, that, Agent retains the absolute right at any
time or from time to time to make the above described adjustments at intervals
more frequent than weekly, but in no event more than twice in any week. Agent
shall deliver to each of the Lenders after the end of each week, or at such
lesser period or periods as Agent shall determine, a summary statement of the
amount of outstanding Loans for such period (such week or lesser period or
periods being hereinafter referred to as a "Settlement Period"). If the summary
statement is sent by Agent and received by a Lender prior to 12:00 p.m. Chicago
time, then such Lender shall make the settlement transfer described in this
Section by no later than 3:00 p.m. Chicago time on the same Business Day and if
received by a Lender after 12:00 p.m. Chicago


61

--------------------------------------------------------------------------------


time, then such Lender shall make the settlement transfer by not later than 3:00
p.m. Chicago time on the next Business Day following the date of receipt. If, as
of the end of any Settlement Period, the amount of a Lender's Pro Rata Share of
the outstanding Loans is more than such Lender's Pro Rata Share of the
outstanding Loans as of the end of the previous Settlement Period, then such
Lender shall forthwith (but in no event later than the time set forth in the
preceding sentence) transfer to Agent by wire transfer in immediately available
funds the amount of the increase. Alternatively, if the amount of a Lender's Pro
Rata Share of the outstanding Loans in any Settlement Period is less than the
amount of such Lender's Pro Rata Share of the outstanding Loans for the previous
Settlement Period, Agent shall forthwith transfer to such Lender by wire
transfer in immediately available funds the amount of the decrease. The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Agent. Agent and each Lender agrees to mark its books and records at
the end of each Settlement Period to show at all times the dollar amount of its
Pro Rata Share of the outstanding Loans and Letter of Credit Accommodations.
Each Lender shall only be entitled to receive interest on its Pro Rata Share of
the Loans to the extent such Loans have been funded by such Lender. Because the
Agent on behalf of Lenders may be advancing and/or may be repaid Loans prior to
the time when Lenders will actually advance and/or be repaid such Loans,
interest with respect to Loans shall be allocated by Agent in accordance with
the amount of Loans actually advanced by and repaid to each Lender and the Agent
and shall accrue from and including the date such Loans are so advanced to but
excluding the date such Loans are either repaid by Borrowers or actually settled
with the applicable Lender as described in this Section.

                    (c) To the extent that Agent has made any such amounts
available and the settlement described above shall not yet have occurred, upon
repayment of any Loans by a Borrower, Agent may apply such amounts repaid
directly to any amounts made available by Agent pursuant to this Section. In
lieu of weekly or more frequent settlements, Agent may, at its option, at any
time require each Lender to provide Agent with immediately available funds
representing its Pro Rata Share of each Loan, prior to Agent's disbursement of
such Loan to Borrower. In such event, all Loans under this Agreement shall be
made by the Lenders simultaneously and proportionately to their Pro Rata Shares.
No Lender shall be responsible for any default by any other Lender in the other
Lender's obligation to make a Loan requested hereunder nor shall the Commitment
of any Lender be increased or decreased as a result of the default by any other
Lender in the other Lender's obligation to make a Loan hereunder.

                    (d) If Agent is not funding a particular Loan to or for the
benefit of a Borrower pursuant to Sections 6.10(a) and 6.10(b) on any day, but
is requiring each Lender to provide Agent with immediately available funds on
the date of such Loan, Agent may assume that each Lender will make available to
Agent such Lender's Pro Rata Share of the Loan requested or otherwise made on
such day and Agent may, in its discretion, but shall not be obligated to, cause
a corresponding amount to be made available to or for the benefit of such
Borrower on such day. If Agent makes such corresponding amount available to a
Borrower and such corresponding amount is not in fact made available to Agent by
such Lender, Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Agent at the
Federal Funds Rate for each day during such period (as published by the Federal
Reserve Bank of New York or at Agent's option based on the arithmetic mean
determined by Agent of the rates


62

--------------------------------------------------------------------------------


for the last transaction in overnight Federal funds arranged prior to 9:00 a.m.
(New York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent's demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Prime Rate Loans. During the
period in which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to or for the
benefit of any Borrower shall, for all purposes hereof, be a Loan made by Agent
for its own account. Upon any such failure by a Lender to pay Agent, Agent shall
promptly thereafter notify Lead Borrower of such failure and Borrowers shall pay
such corresponding amount to Agent for its own account within five (5) Business
Days of Lead Borrower's receipt of such notice. A Lender who fails to pay Agent
its Pro Rata Share of any Loans made available by the Agent on such Lender's
behalf, or any Lender who fails to pay any other amount owing by it to Agent, is
a "Defaulting Lender". Agent shall not be obligated to transfer to a Defaulting
Lender any payments received by Agent for the Defaulting Lender's benefit, nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees). Amounts payable to a Defaulting
Lender shall instead be paid to or retained by Agent. Agent may hold and, in its
discretion, relend to a Borrower the amount of all such payments received or
retained by it for the account of such Defaulting Lender. For purposes of voting
or consenting to matters with respect to this Agreement and the other Financing
Agreements and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a "Lender" and such Lender's Commitment shall be deemed to be
zero (0). This Section shall remain effective with respect to a Defaulting
Lender until such default is cured. The operation of this Section shall not be
construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by any Borrower or Obligor of their duties and
obligations hereunder.

                    (e) Lead Borrower and Agent shall have the right, but not
the obligation, at any time that there is a Defaulting Lender, and upon the
exercise by either Lead Borrower or Agent of such right, such Defaulting Lender
shall have the obligation, to sell, assign and transfer to an Eligible
Transferee designated by Lead Borrower and approved by Agent or designated by
Agent, the Commitment of such Defaulting Lender and all rights and interests of
such Defaulting Lender pursuant thereto. Lead Borrower or Agent, as the case may
be, shall provide the Defaulting Lender (and the Lead Borrower or the Agent as
the case may be) with prior written notice of its intent to exercise its right
under this Section, which notice shall specify the date on which such purchase
and sale shall occur. Such purchase and sale shall be pursuant to the terms of
an Assignment and Acceptance (whether or not executed by the Defaulting Lender),
except that on the date of such purchase and sale, the Eligible Transferee
specified by Lead Borrower and approved by Agent or Agent, shall pay to the
Defaulting Lender (except as Agent and such Defaulting Lender may otherwise
agree) the amount equal to: (i) the principal balance of the Loans held by the
Defaulting Lender outstanding as of the close of business on the Business Day
immediately preceding the effective date of such purchase and sale, plus (ii)
amounts accrued and unpaid in respect of interest and fees payable to the
Defaulting Lender to the effective date of the purchase (but in no event shall
the Defaulting Lender be deemed entitled to any early termination fee), minus
(iii) the amount of the closing fee received by the Defaulting Lender pursuant
to the terms hereof or of any of the other Financing Agreements multiplied by
the fraction, the numerator of which is the number of months remaining in the
then current term of the Credit Facility and the denominator of which is the
number of months in the then current


63

--------------------------------------------------------------------------------


term thereof. Such purchase and sale shall be effective on the date of the
payment of such amount to the Defaulting Lender and the Commitment of the
Defaulting Lender shall terminate on such date.

                    (f) Nothing in this Section or elsewhere in this Agreement
or the other Financing Agreements shall be deemed to require Agent to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its Commitment hereunder or to prejudice any rights that any Borrower
may have against any Lender as a result of any default by any Lender hereunder
in fulfilling its Commitment.

          6.11 Obligations Several; Independent Nature of Lenders' Rights. The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 12.3
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

SECTION 7 COLLATERAL REPORTING AND COVENANTS

          7.1 Collateral Reporting.

                    (a) Borrowers shall provide Agent with the following
documents in a form reasonably satisfactory to Agent:

                              (i) as soon as possible after the end of each
calendar week (but in any event within three (3) Business Days after the end
thereof), or more frequently as Agent may request at any time Excess
Availability is less than $30,000,000 or a Default or Event of Default shall
exist or have occurred, (A) an aging of accounts receivable for each of the
Retail Division, the Distribution Division and the United Wholesale Division and
(B) an inventory summary report for each of the Retail Division, the
Distribution Division and the United Wholesale Division (provided, that, the
summary report for the United Wholesale Division shall be only at the level of
the division using the beginning of month amounts, sales and purchases for the
entire division as the basis for the calculation thereof and prior to March 31,
2004, the summary report for the Retail Division shall be only at the level of
the division using the beginning of month amounts, sales and purchases for the
entire division as the basis for the calculation thereof);

                              (ii) as soon as possible after the end of each
fiscal four (4) week period of Borrowers and Guarantors determined in accordance
with the current accounting practices of Borrowers and Guarantors as of the date
hereof (but in any event within ten (10) Business Days after the end thereof),
or more frequently as Agent may request at any time that Excess Availability is
less than $30,000,000 or a Default or Event of Default shall exist or have
occurred, (A) a Borrowing Base Certificate setting forth the calculation of the
Borrowing Base as of the last Business Day of the immediately preceding period
as to the Accounts and Inventory, duly completed and executed by the chief
financial officer, vice president of finance, treasurer or


64

--------------------------------------------------------------------------------


controller of Parent, together with all schedules required pursuant to the terms
of the Borrowing Base Certificate duly completed (including a recap of all
Accounts created, collections received and credit memos issued for the
immediately preceding period); (B) perpetual inventory reports for the
Distribution Division, (C) agings of accounts receivable, (D) list of
outstanding accounts payable, (E) reports on sales and use tax collections,
deposits and payments, including a statement confirming the payment of monthly
sales and use taxes, and (F) the number of prescriptions filled in the
immediately preceding month, the average dollar amount of such prescriptions
during such period, and the dollar amount of sales of prescriptions in the
preceding period;

                              (iii) as soon as possible after the end of each
fiscal four (4) week period of Borrowers and Guarantors determined in accordance
with the current accounting practices of Borrowers and Guarantors as of the date
hereof (but in any event ten (10) Business Days after the end thereof), in each
case certified by the chief financial officer, vice president of finance,
treasurer or controller of Borrowers or Lead Borrower as true and correct: (A) a
statement confirming the payment of the aggregate amount of rent and other
amounts due to owners and lessors of real property used by Borrowers (other than
amounts being contested or disputed in good faith), subject to year-end or
monthly percentage rent payment adjustments, (B) the addresses of all new retail
store locations of Borrowers and Guarantors opened and existing retail store
locations closed or sold, in each case since the date of the most recent
certificate delivered to Agent containing the information required under this
clause, and (C) a report of any new deposit account established or used by any
Borrower or Guarantor with any bank or other financial institution, including
the Borrower or Guarantor in whose name the account is maintained, the account
number, the name and address of the financial institution at which such account
is maintained, the purpose of such account and, if any, the amount held in such
account on or about the date of such report;

                              (iv) upon Agent's request at any time Excess
Availability is less than $30,000,000 or a Default or Event of Default shall
exist or have occurred, (A) reports of sales for each category of Inventory, (B)
reports of aggregate Inventory purchases and identifying items of Inventory in
transit to any Borrower or Guarantor related to the applicable documentary
letter of credit and/or bill of lading number, (C) copies of remittance advices
and reports, and copies of deposit slips and bank statements, (D) copies of
shipping and delivery documents, (E) electronic summaries of purchase orders or
journals, invoices and delivery documents for Inventory and Equipment acquired
by Borrowers and Guarantor, and (F) reports by retail store location of sales
and four wall cash flows for each such retail store location;

                              (v) upon Agent's request at any time Excess
Availability is less than $30,000,000 or a Default or Event of Default shall
exist or have occurred, the monthly statements received by any Borrower or any
of its Affiliates from any Credit Card Issuers or Credit Card Processors,
together with such additional information with respect thereto as shall be
sufficient to enable Agent to monitor the transactions pursuant to the Credit
Card Agreements;

                              (vi) such other reports as to the Collateral as
Agent shall reasonably request from time to time.




65

--------------------------------------------------------------------------------




                    (b) Nothing contained in any Borrowing Base Certificate
shall be deemed to limit, impair or otherwise affect the rights of Agent
contained herein and in the event of any conflict or inconsistency between the
calculation of the Borrowing Base as set forth in any Borrowing Base Certificate
and as determined by Agent in good faith, the determination of Agent shall
govern and be conclusive and binding upon Borrowers and Guarantors. Without
limiting the foregoing, Borrowers shall furnish to Agent any information which
Agent may reasonably request regarding the determination and calculation of any
of the amounts set forth in any Borrowing Base Certificate. The Borrowing Base
may be adjusted based on the information set forth in the reports received by
Agent under Section 7.1(a)(i) above. If any Borrower's or Guarantor's records or
reports of the Collateral are prepared or maintained by an accounting service,
contractor, shipper or other agent, such Borrower and Guarantor hereby
irrevocably authorizes such service, contractor, shipper or agent to deliver
such records, reports, and related documents to Agent and to follow Agent's
instructions with respect to further services at any time that an Event of
Default exists or has occurred and is continuing.

          7.2 Accounts Covenants.

                    (a) Borrowers shall notify Agent promptly of: (i) any
material delay in any Borrower's or performance of any of its material
obligations to any Account Debtor or the assertion of any material claims,
offsets, defenses or counterclaims by any Account Debtor, or any material
disputes with Account Debtors, or any settlement, adjustment or compromise
thereof, (ii) all material adverse information known to any Borrower or
Guarantor relating to the financial condition of any Account Debtor reasonably
likely to adversely impact the collectability or enforceability of an Account,
(iii) any event or circumstance which, to the best of any Borrower's or
Guarantor's knowledge, would cause Agent to consider any then existing Accounts
as no longer constituting Eligible Accounts, (iv) any notice of a material
default by any Borrower under any of the Credit Card Agreements or of any
default which might result in the Credit Card Issuer or Credit Card Processor
ceasing to make payments or suspending payments to any Borrower, (v) any notice
from any Credit Card Issuer or Credit Card Processor that such person is ceasing
or suspending, or will cease or suspend, any present or future payments due or
to become due to any Borrower from such person, or that such person is
terminating or will terminate any of the Credit Card Agreements, and (vi) the
failure of any Borrower to comply with any material terms of the Credit Card
Agreements or any terms thereof which might result in the Credit Card Issuer or
Credit Card Processor ceasing or suspending payments to any Borrower. No credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any Account Debtor without Agent's consent, except in the ordinary
course of a Borrower's or Guarantor's business in accordance with its practices
and policies previously disclosed in writing to Agent and except as set forth in
the schedules delivered to Agent pursuant to Section 7.1(a) above. So long as no
Event of Default exists or has occurred and is continuing, Borrowers and
Guarantors shall settle, adjust or compromise any claim, offset, counterclaim or
dispute with any Account Debtor. At any time that an Event of Default exists or
has occurred and is continuing, Agent shall, at its option, have the exclusive
right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with Account Debtors or grant any credits, discounts or allowances.

                    (b) With respect to each Account: (i) the amounts shown on
any invoice delivered to Agent or schedule thereof delivered to Agent shall be
true and complete, (ii) no payments


66

--------------------------------------------------------------------------------


shall be made thereon except payments immediately delivered to Blocked Accounts
(or other deposit accounts in the case of Medicare Accounts and Medicaid
Accounts identified to Agent that are used exclusively for handling payments or
other remittances in respect of such Accounts), in each case, maintained in
accordance with the terms of this Agreement, (iii) no credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any Account Debtor except as reported to Agent in accordance with this Agreement
and except for credits, discounts, allowances or extensions made or given in the
ordinary course of each Borrower's business in accordance with practices and
policies previously disclosed to Agent, (iv) there shall be no setoffs,
deductions, contras, defenses, counterclaims or disputes existing or asserted
with respect thereto except as reported to Agent in accordance with the terms of
this Agreement, (v) none of the transactions giving rise thereto will violate
any applicable foreign, Federal, State or local laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.

                    (c) Agent shall have the right at any time or times, in
Agent's name or in the name of a nominee of Agent, to verify the validity,
amount or any other matter relating to any Receivables or other Collateral, by
mail, telephone, facsimile transmission or otherwise.

          7.3 Inventory Covenants. With respect to the Inventory: (a) each
Borrower and Guarantor shall at all times maintain correct and accurate
inventory records in a manner consistent with its current practices as of the
date hereof (except to the extent of changes in such practices as a result of
the establishment of a reliable, consistent and accurate stock ledger inventory
system at the Retail Division), (b) Borrowers and Guarantors shall, or a third
party inventory counting service on behalf of Borrowers and Guarantors shall,
conduct a physical count of the Inventory at least once each fiscal quarter as
to non-perishable Inventory of the Retail Division (or on and after the
establishment of a stock ledger inventory system at the Retail Division that is
satisfactory to Borrowers and Agent, two (2) times each year) and once each
fiscal four (4) week period of Borrowers and Guarantors (determined in
accordance with the current accounting practices of Borrowers and Guarantors as
of the date hereof) as to the perishable Inventory of the Retail Division, three
(3) times each year as to Inventory of the United Wholesale Division (provided,
that, in the event that the United Wholesale Division Assets are not sold
pursuant to the United Wholesale Sale Agreements on or before March 31, 2004,
Agent may require that such physical counts be conducted more frequently) and at
least once each year, whether through periodic cycle counts or otherwise, as to
the Inventory of the Distribution Division, but in each case at any time or
times as Agent may request on or after an Event of Default, and promptly
following any such physical inventory shall supply Agent with a report in the
form and with such specificity as may be reasonably satisfactory to Agent
concerning such physical count; (c) Borrowers and Guarantors shall not remove
any Inventory from the locations set forth or permitted herein, without the
prior written consent of Agent, except for sales, returns or transfers of
Inventory in the ordinary course of its business that are reported to Agent in
accordance with the terms hereof and except to move Inventory directly from one
location set forth or permitted herein to another such location and except for
Inventory shipped from the manufacturer thereof to such Borrower or Guarantor
which is in transit to the locations set forth or permitted herein; (d) upon
Agent's request, Borrowers shall, at their expense, no more than one (1) time in
any twelve (12) month period, but at any time or times as Agent may request on
or after an Event of Default, deliver or cause to be delivered to Agent


67

--------------------------------------------------------------------------------


written appraisals as to the Inventory in form, scope and methodology reasonably
acceptable to Agent and by an appraiser acceptable to Agent, addressed to Agent
and Lenders and upon which Agent and Lenders are expressly permitted to rely;
(e) Borrowers and Guarantors shall produce, use, store and maintain the
Inventory with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with applicable laws in all
material respects (including the requirements of the Federal Fair Labor
Standards Act of 1938, as amended and all rules, regulations and orders related
thereto); (f) as between Agent and Lenders, on the one hand, and Borrowers and
Guarantors, on the other hand, each Borrower and Guarantor assumes all
responsibility and liability arising from or relating to the production, use,
sale or other disposition of the Inventory (but nothing contained herein shall
be construed as the basis for any liability of any Borrower or Guarantor as to
any third party); (g) Borrowers and Guarantors shall not sell Inventory to any
customer on approval, or any other basis which entitles the customer to return
or may obligate any Borrower or Guarantor to repurchase such Inventory; except
for the right of return given to retail customers of Borrowers in the ordinary
course of business and in accordance with the then current return policy of
Borrowers; (h) Borrowers and Guarantors shall keep the Inventory in good and
marketable condition; and (i) upon Agent's request, Borrowers shall, at their
expense, conduct through an inventory counting service acceptable to Agent, a
physical count of the Inventory of the Retail Division and the United Wholesale
Division in form, scope and methodology acceptable to Agent (but only to the
extent that a physical count that is acceptable to Borrowers and Agent has not
been conducted by such inventory counting service within the immediately
preceding fiscal quarter so long as no Default or Event of Default shall exist
or have occurred or four (4) fiscal week period of Borrowers and Guarantors
(determined in accordance with the current accounting principles of Borrowers
and Guarantors as of the date hereof) at any time a Default or Event of Default
shall exist or have occurred, the results of which shall be reported directly by
such inventory counting service to Agent and Borrowers shall promptly deliver
confirmation to Agent that appropriate adjustments have been made to the
inventory records of Borrowers to reconcile the inventory count to the inventory
records of Borrowers; (k) Borrowers and Guarantors shall not, without prior
written notice to Agent or the specific identification of such Inventory in a
report with respect thereto provided by Lead Borrower to Agent pursuant to
Section 7.1(a) hereof, acquire or accept any Inventory on consignment or
approval.

          7.4 Equipment and Real Property Covenants. With respect to the
Equipment and Real Property: (a) upon Agent's request, Borrowers and Guarantors
shall, at their expense, no more than one (1) time in any twelve (12) month
period, but at any time or times as Agent may request on or after an Event of
Default, deliver or cause to be delivered to Agent written appraisals as to the
Equipment and/or the Real Property in form, scope and methodology reasonably
acceptable to Agent and by an appraiser acceptable to Agent, addressed to Agent
and upon which Agent is expressly permitted to rely; (b) Borrowers and
Guarantors shall keep the Equipment in good order, repair, running and
marketable condition (ordinary wear and tear excepted); (c) Borrowers and
Guarantors shall use the Equipment and Real Property with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with all applicable laws in all material respects; (d) the Equipment
is and shall be used in the business of Borrowers and Guarantors and not for
personal, family, household or farming use; (e) Borrowers and Guarantors shall
not remove any Equipment from the locations set forth or permitted herein,
except to the extent necessary to have any Equipment repaired, replaced or
maintained in the ordinary course of its business or to move Equipment directly
from one location set forth or


68

--------------------------------------------------------------------------------


permitted herein to another such location and except for the movement of motor
vehicles used by or for the benefit of such Borrower or Guarantor in the
ordinary course of business; (f) the Equipment is now and shall remain personal
property and Borrowers and Guarantors shall not permit any of the Equipment to
be or become a part of or affixed to real property (but not including for this
purpose any plumbing and electrical fixtures, heating, ventilation and air
conditioning, wall and floor coverings, walls or ceilings and other fixtures not
constituting trade fixtures); and (g) as between Agent and Lenders, on the one
hand, and Borrowers and Guarantors, on the other hand, each Borrower and
Guarantor assumes all responsibility and liability arising from or relating to
the use, sale or other disposition of the Equipment (but nothing contained
herein shall be construed as the basis for any liability of any Borrower or
Guarantor as to any third party).

          7.5 Prescription Files Covenants. With respect to the Prescription
Files: (a) each Borrower and Guarantor shall at all times maintain the
Prescription Files in a manner consistent with the requirements of Federal,
State and local laws and regulations in all material respects, including all
Health Care Laws, which files and records related thereto shall be correct and
accurate; (b) Borrowers and Guarantors shall not remove any Prescription Files
from the locations set forth or permitted herein, without the prior written
consent of Agent, except for transfers of Prescription Files in the ordinary
course of its business (including at the request of customers with respect to
such customer's own Prescription Files) and except to move Prescription Files
directly from one location set forth or permitted herein to another such
location; (c) upon Agent's request, Borrowers shall, at their expense, no more
than one (1) time in any twelve (12) month period, but at any time or times as
Agent may request on or after an Event of Default, deliver or cause to be
delivered to Agent written appraisals as to the Prescription Files in form,
scope and methodology reasonably acceptable to Agent and by an appraiser
acceptable to Agent, addressed to Agent and Lenders and upon which Agent and
Lenders are expressly permitted to rely; (d) Borrowers and Guarantors shall use,
store and maintain the Prescription Files with all reasonable care and caution
and in accordance with applicable standards of any insurance and in conformity
with applicable laws (including the requirements of the HIPAA, as amended and
all rules, regulations and orders related thereto) in all material respects; (e)
there are no limitations or restrictions on the rights of any Borrower or
Guarantor to sell, transfer or otherwise assign the Prescription Files to any
third party so long as such third party has the licenses required under
applicable state law to operate a pharmacy and sell products subject to a
prescription; (f) each Borrower and Guarantor assumes all responsibility and
liability arising from or relating to the use and sale of prescriptions and the
maintenance and use of the Prescription Files (but nothing contained herein
shall be construed as the basis for any liability of any Borrower or Guarantor
as to any third party); and (g) Borrowers and Guarantors shall keep the
Prescription Files in good and marketable condition.

          7.6 Power of Attorney. Each Borrower and Guarantor hereby irrevocably
designates and appoints Agent (and all persons designated by Agent) as such
Borrower's and Guarantor's true and lawful attorney-in-fact, and authorizes
Agent, in such Borrower's, Guarantor's or Agent's name, to: (a) at any time on
and after an Event of Default exists or has occurred and is continuing (i)
demand payment on Receivables or other Collateral, (ii) enforce payment of
Receivables by legal proceedings or otherwise, (iii) exercise all of such
Borrower's or Guarantor's rights and remedies to collect any Receivable or other
Collateral, (iv) sell or assign any Receivable upon such terms, for such amount
and at such time or times as the Agent deems


69

--------------------------------------------------------------------------------


advisable, (v) settle, adjust, compromise, extend or renew an Account, (vi)
discharge and release any Receivable, (vii) prepare, file and sign such
Borrower's or Guarantor's name on any proof of claim in bankruptcy or other
similar document against an Account Debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from Account Debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Agent, and open and dispose of all mail addressed to such Borrower
or Guarantor and handle and store all mail relating to the Collateral; and (ix)
do all acts and things which are necessary, in Agent's determination, to fulfill
such Borrower's or Guarantor's obligations under this Agreement and the other
Financing Agreements and (b) at all times that Agent has exercised its right to
instruct the depository banks at which Blocked Accounts are maintained to
transfer funds to the Agent Payment Account as provided in Section 6.3 hereto
(or at any time that any item of payment referred to below may be received by
Agent or any Lender), to (i) take control in any manner of any item of payment
in respect of Receivables or constituting Collateral or otherwise received in or
for deposit in the Blocked Accounts or otherwise received by Agent or any
Lender, (ii) have access to any lockbox or postal box into which remittances
from Account Debtors or other obligors in respect of Receivables or other
proceeds of Collateral are sent or received, (iii) endorse such Borrower's or
Guarantor's name upon any items of payment in respect of Receivables or
constituting Collateral or otherwise received by Agent and any Lender and
deposit the same in Agent's account for application to the Obligations, and (c)
at any time to (i) endorse such Borrower's or Guarantor's name upon any chattel
paper, document, instrument, invoice, or similar document or agreement relating
to any Receivable or any goods pertaining thereto or any other Collateral,
including any warehouse or other receipts, or bills of lading and other
negotiable or non-negotiable documents, (ii) clear Inventory the purchase of
which was financed with Letter of Credit Accommodations through U.S. Customs or
foreign export control authorities in such Borrower's or Guarantor's name,
Agent's name or the name of Agent's designee, and to sign and deliver to customs
officials powers of attorney in such Borrower's or Guarantor's name for such
purpose, and to complete in such Borrower's or Guarantor's or Agent's name, any
order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof, and (iii) sign such Borrower's or
Guarantor's name on any verification of Receivables and notices thereof to
Account Debtors or any secondary obligors or other obligors in respect thereof.
Each Borrower and Guarantor hereby releases Agent and Lenders and their
respective officers, employees and designees from any liabilities arising from
any act or acts under this power of attorney and in furtherance thereof, whether
of omission or commission, except to the extent resulting from Agent's or any
Lender's own gross negligence or wilful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

          7.7 Right to Cure. Agent may, at its option, upon notice to Lead
Borrower, (a) cure any default by any Borrower or Guarantor under any material
agreement with a third party that affects the Collateral, its value or the
ability of Agent to collect, sell or otherwise dispose of the Collateral or the
rights and remedies of Agent or any Lender therein or the ability of any
Borrower or Guarantor to perform its obligations hereunder or under any of the
other Financing Agreements, (b) pay or bond on appeal any judgment entered
against any Borrower or Guarantor, (c) discharge taxes, liens, security
interests or other encumbrances at any time levied on or existing with respect
to the Collateral and pay any amount, incur any expense or perform any act
which, in Agent's good faith judgment, is necessary or appropriate to preserve,
protect,


70

--------------------------------------------------------------------------------


insure or maintain the Collateral and the rights of Agent and Lenders with
respect thereto. Agent may add any amounts so expended to the Obligations and
charge any Borrower's account therefor, such amounts to be repayable by
Borrowers on demand. Agent and Lenders shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of any Borrower or Guarantor. Any payment
made or other action taken by Agent or any Lender under this Section shall be
without prejudice to any right to assert an Event of Default hereunder and to
proceed accordingly.

          7.8 Access to Premises. From time to time as requested by Agent, at
the cost and expense of Borrowers, (a) Agent or its designee shall have complete
access to all of each Borrower's and Guarantor's premises during normal business
hours and after notice to Parent, or at any time and without notice to Lead
Borrower if an Event of Default exists or has occurred and is continuing, for
the purposes of inspecting, verifying and auditing the Collateral and all of
each Borrower's and Guarantor's books and records, including the Records, and
(b) each Borrower and Guarantor shall promptly furnish to Agent such copies of
such books and records or extracts therefrom as Agent may request, and Agent or
any Lender or Agent's designee may use during normal business hours such of any
Borrower's and Guarantor's personnel, equipment, supplies and premises as may be
reasonably necessary for the foregoing and if an Event of Default exists or has
occurred and is continuing for the collection of Receivables and realization of
other Collateral.

SECTION 8 REPRESENTATIONS AND WARRANTIES

          Each Borrower and Guarantor hereby represents and warrants to Agent
and Lenders the following (which shall survive the execution and delivery of
this Agreement), the truth and accuracy of which are a continuing condition of
the making of Loans and providing Letter of Credit Accommodations to Borrowers:

          8.1 Corporate Existence, Power and Authority. Each Borrower and
Guarantor is a corporation or limited liability company duly organized and in
good standing under the laws of its state of organization and is duly qualified
as a foreign corporation or limited liability company and in good standing in
all states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect. The execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder (a) are all within each Borrower's and Guarantor's
corporate or limited liability company powers, (b) have been duly authorized,
(c) are not in contravention of law or the terms of any Borrower's or
Guarantor's certificate or articles of incorporation, by-laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound and (d) will not result in the creation or imposition
of, or require or give rise to any obligation to grant, any lien, security
interest, charge or other encumbrance upon any property of any Borrower or
Guarantor. This Agreement and the other Financing Agreements to which any
Borrower or Guarantor is a party constitute legal, valid and binding obligations
of such Borrower and Guarantor enforceable in accordance with their respective
terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of


71

--------------------------------------------------------------------------------


creditors' rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

          8.2 Name; State of Organization; Chief Executive Office; Collateral
Locations.

                    (a) The exact legal name as of the date hereof of each
Borrower and Guarantor is as set forth on the signature page of this Agreement
and in the Information Certificate. No Borrower or Guarantor has, during the
five years prior to the date of this Agreement, been known by or used any other
corporate or fictitious name or been a party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
of its property or assets out of the ordinary course of business, except as set
forth in the Information Certificate.

                    (b) Each Borrower and Guarantor is as of the date hereof an
organization of the type and organized in the jurisdiction set forth in the
Information Certificate. The Information Certificate accurately sets forth the
organizational identification number of each Borrower and Guarantor or
accurately states that such Borrower or Guarantor has none and accurately sets
forth the federal employer identification number of each Borrower and Guarantor,
in each case, as of the date hereof.

                    (c) The chief executive office and mailing address of each
Borrower and Guarantor and each Borrower's and Guarantor's Records concerning
Accounts are located only at the address identified as such in Schedule 8.2 to
the Information Certificate and its only other places of business and the only
other locations of Collateral not in transit to the extent permitted herein, if
any, are the addresses set forth in Schedule 8.2 to the Information Certificate,
subject to the rights of any Borrower or Guarantor to establish new locations in
accordance with Section 9.2 below. The Information Certificate correctly
identifies any of such locations which as of the date hereof are not owned by a
Borrower or Guarantor and sets forth the owners and/or operators thereof.

          8.3 Financial Statements; No Material Adverse Change. All financial
statements relating to any Borrower or Guarantor which have been or may
hereafter be delivered by any Borrower or Guarantor to Agent and Lenders have
been prepared in accordance with GAAP (except as to any interim financial
statements, to the extent such statements are subject to normal year-end
adjustments and do not include any notes) and fairly present in all material
respects the financial condition and the results of operation of such Borrower
and Guarantor as at the dates and for the periods set forth therein. Except as
disclosed in any interim financial statements furnished by Borrowers and
Guarantors to Agent prior to the date of this Agreement, as of the date hereof,
there has been no act, condition or event which has had or is reasonably likely
to have a Material Adverse Effect since the date of the most recent audited
financial statements of any Borrower or Guarantor furnished by any Borrower or
Guarantor to Agent prior to the date of this Agreement.

          8.4 Priority of Liens; Title to Properties. The security interests and
liens granted to Agent under this Agreement and the other Financing Agreements
constitute a valid perfected first priority security interest in all of the
Collateral (other than the Supplemental Loan Priority Collateral) and a valid
perfected second priority security interest in the Supplemental Loan


72

--------------------------------------------------------------------------------


Priority Collateral subordinate only to the perfected first priority security
interest of Supplemental Loan Agent pursuant to the terms of the Supplemental
Loan Intercreditor Agreement, in each case subject only to the liens indicated
on Schedule 8.4 to the Information Certificate and the other liens permitted
under Section 9.8 hereof. Each Borrower and Guarantor has good and marketable
fee simple title to or valid leasehold interests in all of its Real Property and
good, valid and merchantable title to all of its other properties and assets
subject to no liens, mortgages, pledges, security interests, encumbrances or
charges of any kind, except those granted to Agent and such others as are
specifically listed on Schedule 8.4 to the Information Certificate or permitted
under Section 9.8 hereof.

          8.5 Tax Returns. Each Borrower and Guarantor has filed, or caused to
be filed, in a timely manner all material tax returns, reports and declarations
which are required to be filed by it. All information in such tax returns,
reports and declarations is complete and accurate in all material respects. Each
Borrower and Guarantor has paid or caused to be paid all material taxes due and
payable or claimed due and payable in any assessment received by it, except
taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to such Borrower or Guarantor and
with respect to which adequate reserves have been set aside on its books.
Adequate provision has been made for the payment of all material accrued and
unpaid Federal, State, county, local, foreign and other taxes whether or not yet
due and payable and whether or not disputed.

          8.6 Litigation. Except as set forth on Schedule 8.6 to the Information
Certificate, (a) there is no investigation by any Governmental Authority
pending, or to the best of any Borrower's or Guarantor's knowledge threatened,
against or affecting any Borrower or Guarantor, or its or their assets or
business and (b) there is no action, suit, proceeding or claim by any Person
pending, or to the best of any Borrower's or Guarantor's knowledge threatened,
against any Borrower or Guarantor or its or their assets or goodwill, or against
or affecting any transactions contemplated by this Agreement, in each case,
which if adversely determined against such Borrower or Guarantor has or could
reasonably be expected to have a Material Adverse Effect.

          8.7 Compliance with Other Agreements and Applicable Laws.

                    (a) Borrowers and Guarantors are not in default in any
respect under, or in violation in any respect of the terms of, any agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound where such default or violation has or
could reasonably be expected to have a Material Adverse Effect. Borrowers and
Guarantors are in compliance with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority relating to their
respective businesses, including, without limitation, those set forth in or
promulgated pursuant to the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, ERISA, the Code, as
amended, and the rules and regulations thereunder, and all Environmental Laws
where the failure to so comply has or could reasonably be expected to have a
Material Adverse Effect.

                    (b) Borrowers and Guarantors have obtained all permits,
licenses, approvals, consents, certificates, orders or authorizations of any
Governmental Authority required for the lawful conduct of its business (the
"Permits") where the failure to have such Permits has or could


73

--------------------------------------------------------------------------------


reasonably be expected to have a Material Adverse Effect. All of the Permits are
valid and subsisting and in full force and effect. Except as set forth on
Schedule 8.8 of the Information Certificate, there are no actions, claims or
proceedings pending or to the best of any Borrower's or Guarantor's knowledge,
threatened that seek the revocation, cancellation, suspension or modification of
any of the Permits.

          8.8 Environmental Compliance.

                    (a) Except as set forth on Schedule 8.8 to the Information
Certificate, Borrowers, Guarantors and any Subsidiary of any Borrower or
Guarantor have not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner that violates any applicable
Environmental Law or Permit where such violation has or could reasonably be
expected to have a Material Adverse Effect.

                    (b) Except as set forth on Schedule 8.8 to the Information
Certificate, there has been no, and to the best of any Borrower's or Guarantor's
knowledge there is no pending or threatened, investigation by any Governmental
Authority or any proceeding, complaint, order, directive, claim, citation or
notice by any Governmental Authority or any other person with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
any Borrower or Guarantor and any Subsidiary of any Borrower or Guarantor or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which has or could reasonably be expected to have a
Material Adverse Effect.

                    (c) Except as set forth on Schedule 8.8 to the Information
Certificate, as of the date hereof, Borrowers, Guarantors and their Subsidiaries
have no material liability (contingent or otherwise) in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials.

          8.9 Employee Benefits.

                    (a) Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or State law.
Except as set forth on Schedule 8.9, as of the date hereof each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of any
Borrower's or Guarantor's knowledge, nothing has occurred which would cause the
loss of such qualification. Each Borrower and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

                    (b) Except as set forth on Schedule 8.9, (i) as of the date
hereof, there are no pending, or to the best of any Borrower's or Guarantor's
knowledge, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan and (ii) there has



74

--------------------------------------------------------------------------------


been no non-exempt prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan.

                    (c) Except as set forth on Schedule 8.9, (i) no ERISA Event
has occurred or is reasonably expected to occur; (ii) the current value of each
Plan's assets (determined in accordance with the assumptions used for funding
such Plan pursuant to Section 412 of the Code) are not less than such Plan's
liabilities under Section 4001(a)(16) of ERISA (provided, that, any underfunding
set forth on Schedule 8.9 has not, as of the date hereof, given rise to the
requirement that any additional minimum funding payments be made except as
disclosed therein); (iii) each Borrower and Guarantor, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) each Borrower and
Guarantor, and their ERISA Affiliates, have not incurred and do not reasonably
expect to incur, any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v) each
Borrower and Guarantor, and their ERISA Affiliates, have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

          8.10 Bank Accounts. All of the deposit accounts, investment accounts
or other accounts in the name of or used by any Borrower or Guarantor maintained
at any bank or other financial institution are set forth on Schedule 8.10 to the
Information Certificate, subject to the right of each Borrower and Guarantor to
establish new accounts in accordance with Section 5.2 hereof.

          8.11 Intellectual Property.

                    (a) Each Borrower and Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted or proposed to be conducted. As
of the date hereof, Borrowers and Guarantors do not have any Intellectual
Property registered, or subject to pending applications, in the United States
Patent and Trademark Office or any similar office or agency in the United
States, any State thereof, any political subdivision thereof or in any other
country, other than those described in Schedule 8.11 to the Information
Certificate and has not granted any licenses with respect thereto other than as
set forth in Schedule 8.11 to the Information Certificate. No event has occurred
which permits or would permit after notice or passage of time or both, the
revocation, suspension or termination of such rights where any such event has or
could reasonably be expected to have a Material Adverse Effect.

                    (b) To the best of any Borrower's and Guarantor's knowledge,
no slogan or other advertising device, product, process, method, substance or
other Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by any Borrower or Guarantor
infringes in any material respect as to any patent, trademark, servicemark,
tradename, copyright, license or other Intellectual Property owned by any other
Person presently and no claim or litigation is pending or threatened against or
affecting any Borrower or Guarantor contesting its right to sell or use any such
Intellectual Property where any such infringements, claims or litigation have or
could reasonably be expected to have a Material Adverse Effect. Schedule 8.11 to
the Information Certificate sets forth all of the agreements or


75

--------------------------------------------------------------------------------


other arrangements of each Borrower and Guarantor pursuant to which such
Borrower or Guarantor has a license or other right to use any trademarks, logos,
designs, representations or other Intellectual Property owned by another person
as in effect on the date hereof and the dates of the expiration of such
agreements or other arrangements of such Borrower or Guarantor as in effect on
the date hereof (collectively, together with such agreements or other
arrangements as may be entered into by any Borrower or Guarantor after the date
hereof, collectively, the "License Agreements" and individually, a "License
Agreement"). No trademark, servicemark, copyright or other Intellectual Property
at any time used by any Borrower or Guarantor which is owned by another person,
or owned by such Borrower or Guarantor subject to any security interest, lien,
collateral assignment, pledge or other encumbrance in favor of any person other
than Agent, is affixed to any Eligible Inventory, except (a) to the extent
permitted under the term of the license agreements listed on Schedule 8.11 to
the Information Certificate and (b) to the extent the sale of Inventory to which
such Intellectual Property is affixed is permitted to be sold by such Borrower
or Guarantor under applicable law (including the United States Copyright Act of
1976).

          8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

                    (a) Each Borrower and Guarantor does not have any direct or
indirect Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership except as set forth in Schedule 8.12 to the Information Certificate
and except to the extent permitted after the date hereof under Section 9.10
hereof.

                    (b) Each Borrower and Guarantor is the record and beneficial
owner of all of the issued and outstanding shares of Capital Stock of each of
the Subsidiaries listed on Schedule 8.12 to the Information Certificate as being
owned by such Borrower or Guarantor and as may be permitted after the date
hereof under Section 9.10 hereof.

                    (c) The issued and outstanding shares of Capital Stock of
each Borrower (other than Parent) and Guarantor are directly and beneficially
owned and held by the persons indicated in the Information Certificate, and in
each case all of such shares of Borrowers (other than Parent) and Guarantors
have been duly authorized and are fully paid and non-assessable, free and clear
of all claims, liens, pledges and encumbrances of any kind, except as disclosed
in Schedule 8.12 of the Information Certificate or as otherwise disclosed in
Agent in writing prior to the date hereof.

                    (d) Borrowers and Guarantors (taken as a whole) are and will
continue to be Solvent after the creation of the Obligations, the security
interests of Agent and the other transactions contemplated hereunder. Each of
Spartan, Stores Distribution, MDC, Family Fare, MSFC, Prevo, Buckeye, Pharm,
United and Seaway and its Subsidiaries (taken as a whole) are Solvent and will
continue to be Solvent after the creation of the Obligations, the security
interests of Agent and the other transactions contemplated hereunder.

          8.13 Labor Disputes.

                    (a) Set forth on Schedule 8.13 to the Information
Certificate is a list (including dates of termination) of all collective
bargaining or similar agreements between or applicable to


76

--------------------------------------------------------------------------------


each Borrower and Guarantor and any union, labor organization or other
bargaining agent in respect of the employees of any Borrower or Guarantor on the
date hereof.

                    (b) There is no significant unfair labor practice complaint
pending against any Borrower or Guarantor or, to the best of any Borrower's or
Guarantor's knowledge, threatened against it, before the National Labor
Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the date hereof against any Borrower or Guarantor or, to best of any
Borrower's or Guarantor's knowledge, threatened against it which has or could
reasonably be expected to have a Material Adverse Effect, and no significant
strike, labor dispute, slowdown or stoppage is pending against any Borrower or
Guarantor or, to the best of any Borrower's or Guarantor's knowledge, threatened
against any Borrower or Guarantor which has or could reasonably be expected to
have a Material Adverse Effect.

          8.14 Restrictions on Subsidiaries. Except for restrictions contained
in this Agreement or any other agreement with respect to Indebtedness of any
Borrower or Guarantor permitted hereunder as in effect on the date hereof, there
are no contractual or consensual restrictions on any Borrower or Guarantor or
any of its Subsidiaries which prohibit or otherwise restrict (a) the transfer of
cash or other assets (i) between any Borrower or Guarantor and any of its or
their Subsidiaries or (ii) between any Subsidiaries of any Borrower or Guarantor
or (b) the ability of any Borrower or Guarantor or any of its or their
Subsidiaries to incur Indebtedness or grant security interests to Agent or any
Lender in the Collateral.

          8.15 Material Contracts. Schedule 8.15 to the Information Certificate
sets forth all Material Contracts to which any Borrower or Guarantor is a party
or is bound as of the date hereof. Borrowers and Guarantors have delivered true,
correct and complete copies of such Material Contracts to Agent on or before the
date hereof. Borrowers and Guarantors are not in breach or in default in any
material respect of or under any Material Contract and have not received any
notice of the intention of any other party to terminate any Material Contract.

          8.16 Credit Card Agreements. Set forth in Schedule 8.16 hereto is a
correct and complete list of all of the Credit Card Agreements and all other
agreements, documents and instruments existing as of the date hereof between or
among any Borrower, any of its Affiliates, the Credit Card Issuers, the Credit
Card Processors and any of their Affiliates. The Credit Card Agreements
constitute all of such agreements necessary for each Borrower to operate its
business as presently conducted with respect to credit cards and debit cards and
no Receivables of any Borrower arise from purchases by customers of Inventory
with credit cards or debit cards, other than those which are issued by Credit
Card Issuers with whom such Borrower has entered into one of the Credit Card
Agreements set forth on Schedule 8.16 hereto or with whom Borrower has entered
into a Credit Card Agreement in accordance with Section 9.15 hereof. Each of the
Credit Card Agreements constitutes the legal, valid and binding obligations of
the Borrower that is party thereto and to the best of each Borrower's and
Guarantor's knowledge, the other parties thereto, enforceable in accordance with
their respective terms and is in full force and effect. No default or event of
default, or act, condition or event which after notice or passage of time or
both, would constitute a default or an event of default under any of the Credit
Card Agreements exists or has occurred. Each Borrower and the other parties
thereto have complied in all material respects with all of the terms and
conditions of the Credit Card Agreements to the extent


77

--------------------------------------------------------------------------------


necessary for such Borrower to be entitled to receive all payments thereunder.
Borrowers have delivered, or caused to be delivered to Agent, true, correct and
complete copies of all of the Credit Card Agreements in effect as of the date
hereof.

          8.17 HIPAA Compliance.

                    (a) To the extent that and for so long as any Borrower or
Guarantor is a "covered entity" within the meaning of HIPAA, such Borrower or
Guarantor (i) has undertaken or will promptly undertake all appropriate surveys,
audits, inventories, reviews, analyses and/or assessments (including any
necessary risk assessments) of all areas of its business and operations required
by HIPAA; (ii) has developed or will promptly develop an appropriate plan and
time line for becoming HIPAA Compliant (a "HIPAA Compliance Plan"); and (iii)
has implemented or will implement those provisions of such HIPAA Compliance Plan
in all material respects necessary to ensure that such Borrower or Guarantor is
or becomes HIPAA Compliant.

                    (b) For purposes hereof, "HIPAA Compliant' shall mean that a
Borrower or Guarantor (i) is or will be in compliance in all material respects
with each of the applicable requirements of the so-called "Administrative
Simplification" provisions of HIPAA on and as of each date that any part
thereof, or any final rule or regulation thereunder, becomes effective in
accordance with its or their terms, as the case may be (each such date, a "HIPAA
Compliance Date") and (ii) is not and could not reasonably be expected to
become, as of any date following any such HIPAA Compliance Date, the subject of
any civil or criminal penalty, process, claim, action or proceeding, or any
administrative or other regulatory review, survey, process or proceeding (other
than routine surveys or reviews conducted by any government health plan or other
accreditation entity) that could result in any of the foregoing or that has or
could reasonably be expected to have a Material Adverse Effect.

                    (c) Schedule 8.17 hereto sets forth a complete list of all
"business associate agreements" (as such term is defined in HIPAA) that any
Borrower or Guarantor has entered into with any person as of the date hereof.

          8.18 Compliance with Health Care Laws. Without limiting the generality
of Sections 8.7 or 8.17, or any other representation or warranty made herein or
in any of the other Financing Agreements:

                    (a) Each Borrower and Guarantor is in compliance in all
material respects with all applicable Health Care Laws, including all Medicare
and Medicaid program rules and regulations applicable to them. Without limiting
the generality of the foregoing, no Borrower or Guarantor has received notice by
a Governmental Authority of any violation of any provisions of the Medicare and
Medicaid Anti-Fraud and Abuse or Anti-Kickback Amendments of the Social Security
Act (presently codified in Section 1128(B)(b) of the Social Security Act) or the
Medicare and Medicaid Patient and Program Protection Act of 1987.

                    (b) Each Borrower and Guarantor has maintained in all
material respects all records required to be maintained by the Joint Commission
on Accreditation of Healthcare Organizations, the Food and Drug Administration,
Drug Enforcement Agency and State Boards of Pharmacy and the Federal and State
Medicare and Medicaid programs as required by the


78

--------------------------------------------------------------------------------


Health Care Laws each Borrower and Guarantor and has all necessary permits,
licenses, franchises, certificates and other approvals or authorizations of
Governmental Authority as are required under applicable Health Care Laws.

                    (c) Each Borrower and Guarantor who is a Certified Medicare
Provider or Certified Medicaid Provider has in a timely manner filed all
requisite cost reports, claims and other reports required to be filed in
connection with all Medicare and Medicaid programs due on or before the date
hereof, all of which are complete and correct in all material respects. There
are no known claims, actions or appeals pending before any Third Party Payor or
Governmental Authority, including without limitation, any Fiscal Intermediary,
the Provider Reimbursement Review Board or the Administrator of the Centers for
Medicare and Medicaid Services, with respect to any Medicare or Medicaid cost
reports or claims filed by any Borrower or Guarantor on or before the date
hereof. There currently exist no restrictions, deficiencies, required plans of
correction actions or other such remedial measures with respect to Federal and
State Medicare and Medicaid certifications or licensure.

                    (d) Schedule 8.18 hereto sets forth an accurate, complete
and current list of all participation agreements of any Borrower or Guarantor
with health maintenance organizations, insurance programs, preferred provider
organizations and other Third Party Payors and all such agreements are in full
force and effect and no material default exists thereunder.

          8.19 Interrelated Businesses. Borrowers and Guarantors make up a
related organization of various entities constituting a single economic and
business enterprise so that Borrowers and Guarantors share an identity of
interests such that any benefit received by any one of them benefits the others.
Borrowers and Guarantors render services to or for the benefit of the other
Borrowers and/or Guarantors, as the case may be, purchase or sell and supply
goods to or from or for the benefit of the others, make loans, advances and
provide other financial accommodations to or for the benefit of the other
Borrowers and Guarantors and provide administrative, marketing, payroll and
management services to or for the benefit of the other Borrowers and Guarantors.
Borrowers and Guarantors have the same chief executive office, certain
centralized accounting and legal services, certain common officers and directors
and generally do not provide consolidating financial statements to creditors.

          8.20 Notices from Farm Products Sellers, etc.

                    (a) Each Borrower has not, within the one (1) year period
prior to the date hereof, received any written notice pursuant to the applicable
provisions of the PSA, PACA, the Food Security Act, the UCC or any other
applicable local laws from (i) any Farm Products Seller or (ii) any lender to
any Farm Products Seller or any other Person with a security interest in the
assets of any Farm Products Seller or (iii) the Secretary of State (or
equivalent official) or other Governmental Authority of any State, Commonwealth
or political subdivision thereof in which any Farm Products purchased by such
Borrower are produced, in any case advising or notifying such Borrower of the
intention of such Farm Products Seller or other Person to preserve the benefits
of any trust applicable to any assets of any Borrower established in favor of
such Farm Products Seller or other Person under the provisions of any law or
claiming a security interest in or lien upon or other claim or encumbrance with
respect to any perishable agricultural commodity or any other Farm Products
which may be or have been purchased by a Borrower or


79

--------------------------------------------------------------------------------


any related or other assets of such Borrower (all of the foregoing, together
with any such notices as any Borrower may at any time hereafter receive,
collectively, the "Food Security Act Notices").

                    (b) No Borrower is a "live poultry dealer" (as such term is
defined in the PSA) or otherwise purchases or deals in live poultry of any type
whatsoever. Borrowers and Guarantors do not purchase livestock pursuant to cash
sales as such term is defined in the PSA. Each Borrower is not engaged in, and
shall not engage in, raising, cultivating, propagating, fattening, grazing or
any other farming, livestock or aquacultural operations.

          8.21 Accuracy and Completeness of Information. All information
furnished by or on behalf of any Borrower or Guarantor in writing to Agent or
any Lender in connection with this Agreement or any of the other Financing
Agreements or any transaction contemplated hereby or thereby, including all
information on the Information Certificate is true and correct in all material
respects on the date as of which such information is dated or certified and does
not omit any material fact necessary in order to make such information not
misleading.

          8.22 Survival of Warranties; Cumulative. All representations and
warranties contained in this Agreement or any of the other Financing Agreements
shall survive the execution and delivery of this Agreement and shall be deemed
to have been made again to Agent and Lenders on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by Agent and Lenders regardless of any
investigation made or information possessed by Agent or any Lender. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Borrower or
Guarantor shall now or hereafter give, or cause to be given, to Agent or any
Lender.

SECTION 9 AFFIRMATIVE AND NEGATIVE COVENANTS

          9.1 Maintenance of Existence.

                    (a) Each Borrower and Guarantor shall at all times preserve,
renew and keep in full force and effect its corporate or limited liability
company existence and rights and franchises with respect thereto and maintain in
full force and effect all licenses, trademarks, tradenames, approvals,
authorizations, leases, contracts and Permits necessary to carry on the business
as presently or proposed to be conducted, except as to any Borrower or Guarantor
other than Parent as permitted in Section 9.7 hereto.

                    (b) No Borrower or Guarantor shall change its name unless
each of the following conditions is satisfied: (i) Agent shall have received not
less than thirty (30) days prior written notice from Lead Borrower of such
proposed change in its corporate or limited liability company name, which notice
shall accurately set forth the new name; and (ii) Agent shall have received a
copy of the amendment to the Certificate of Incorporation or Articles of
Incorporation (or Certificate of Formation or other organizational document as
applicable) of such Borrower or Guarantor providing for the name change
certified by the Secretary of State of the jurisdiction of incorporation or
organization of such Borrower or Guarantor as soon as it is available.



80

--------------------------------------------------------------------------------




                    (c) No Borrower or Guarantor shall change its chief
executive office or its mailing address or organizational identification number
(or if it does not have one, shall not acquire one) unless Agent shall have
received not less than thirty (30) days' prior written notice from Lead Borrower
of such proposed change, which notice shall set forth such information with
respect thereto as Agent may in good faith require and Agent shall have received
such agreements as Agent may reasonably require in connection therewith. No
Borrower or Guarantor shall change its type of organization, jurisdiction of
organization or other legal structure, except as to any Borrower (other than
Parent) to the extent permitted in Section 9.7 hereof and in any event after not
less than thirty (30) days prior written notice to Agent.

          9.2 New Collateral Locations. Each Borrower and Guarantor may only
open any new location within the continental United States provided such
Borrower or Guarantor (a) gives Agent thirty (30) days prior written notice of
the intended opening of any such new location and (b) executes and delivers, or
causes to be executed and delivered, to Agent such agreements, documents, and
instruments as Agent may deem reasonably necessary or desirable to protect its
interests in the Collateral at such location.

          9.3 Compliance with Laws, Regulations, Etc.

                    (a) Each Borrower and Guarantor shall, and shall cause any
Subsidiary to, at all times, comply in all material respects with all laws,
rules, regulations, licenses, approvals, orders and other Permits applicable to
it and duly observe all requirements of any foreign, Federal, State or local
Governmental Authority, including ERISA, the Code, the Occupational Safety and
Health Act of 1970, as amended, the Fair Labor Standards Act of 1938, as
amended, all Health Care Laws and all Environmental Laws where the failure to so
comply has or could reasonably be expected to have a Material Adverse Effect.

                    (b) Each Borrower and Guarantor shall give written notice to
Agent promptly after any Borrower's or Guarantor's receipt of any notice of, or
any Borrower's or Guarantor's otherwise obtaining knowledge of, (i) any release,
spill or discharge, threatened or actual, of any Hazardous Material at or from
its premises (whether or not owned by it) other than as permitted under any
applicable Environmental Law or other occurrence that constitutes a violation in
any material respect of any Environmental Law at any such premises or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice from or on behalf of any Governmental Authority with respect to: (A) any
material non-compliance with or violation of any Environmental Law by any
Borrower or Guarantor or (B) the release, spill or discharge, threatened or
actual, of any Hazardous Material other than as permitted under any applicable
Environmental Law. Upon the request of Agent, copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by such
Borrower or Guarantor to Agent. Each Borrower and Guarantor shall take prompt
action to respond to any material non-compliance with any of the Environmental
Laws and shall keep Agent reasonably informed regarding the status of such
response.

                    (c) Without limiting the generality of the foregoing,
whenever Agent reasonably determines that there is material non-compliance, or
any condition that requires any action by or on behalf of any Borrower or
Guarantor in order to avoid any material non-compliance, with any


81

--------------------------------------------------------------------------------


Environmental Law, Borrowers shall, at Agent's request and Borrowers' expense:
(i) cause an independent environmental engineer reasonably acceptable to Agent
to conduct such tests of the site where material non-compliance or alleged
material non-compliance with such Environmental Laws has occurred as to such
material non-compliance and prepare and deliver to Agent a report as to such
material non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such material non-compliance, or such Borrower's
or Guarantor's response thereto or the estimated costs thereof, shall change in
any material respect.

                    (d) Each Borrower and Guarantor shall indemnify and hold
harmless Agent and Lenders and their respective directors, officers, employees,
agents, invitees, representatives, successors and assigns, from and against any
and all losses, claims, damages, liabilities, costs, and expenses (including
reasonable attorneys' fees and expenses) directly or indirectly arising out of
or attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower or
Guarantor and the preparation and implementation of any closure, remedial or
other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.

          9.4 Payment of Taxes and Claims. Each Borrower and Guarantor shall,
and shall cause any Subsidiary to, duly pay and discharge when due all material
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets, except for taxes, assessments, contributions and
governmental charges the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or Subsidiary, as the case may be, and with respect to which adequate
reserves have been set aside on its books and Agent may, at its option,
establish any Reserves in respect thereof to the extent that such taxes give
rise to a security interest, lien or other claim that is pari passu or has
priority over the security interests of Agent or that would otherwise impair the
ability of Agent to realize upon the Collateral.

          9.5 Insurance. Each Borrower and Guarantor shall, and shall cause any
Subsidiary to, at all times, maintain with financially sound and reputable
insurers insurance with respect to the Collateral against loss or damage and all
other insurance of the kinds and in the amounts customarily insured against or
carried by corporations of established reputation engaged in the same or similar
businesses and similarly situated. Said policies of insurance shall be
reasonably satisfactory to Agent as to form, amount and insurer. Borrowers and
Guarantors shall furnish certificates, policies or endorsements to Agent as
Agent shall reasonably require as proof of such insurance, and, if any Borrower
or Guarantor fails to do so, Agent is authorized, but not required, to obtain
such insurance at the expense of Borrowers. All policies shall provide for at
least thirty (30) days prior written notice to Agent of any cancellation or
reduction of coverage and that Agent may act as attorney for each Borrower and
Guarantor in obtaining (if any Borrower or Guarantor fails to do so), and at any
time an Event of Default exists or has occurred and is continuing, adjusting,
settling, amending and canceling such insurance. Borrowers and Guarantors shall
cause Agent to be named as a loss payee and an additional insured (but without


82

--------------------------------------------------------------------------------


any liability for any premiums) under such insurance policies and Borrowers and
Guarantors shall obtain non-contributory lender's loss payable endorsements to
all insurance policies in form and substance satisfactory to Agent. Such
lender's loss payable endorsements shall specify that the proceeds of such
insurance shall be payable to Agent as its interests may appear and further
specify that Agent and Lenders shall be paid regardless of any act or omission
by any Borrower, Guarantor or any of its or their Affiliates. Without limiting
any other rights of Agent or Lenders, any insurance proceeds received by Agent
at any time may be applied to payment of the Obligations, whether or not then
due, in any order and in such manner as Agent may determine. Upon application of
such proceeds to the Loans, Loans may be available subject and pursuant to the
terms hereof to be used for the costs of repair or replacement of the Collateral
lost or damages resulting in the payment of such insurance proceeds.

          9.6 Financial Statements and Other Information.

                    (a) Each Borrower and Guarantor shall, and shall cause any
Subsidiary to, keep proper books and records of all dealings or transactions of
or in relation to the Collateral and the business of such Borrower, Guarantor
and its Subsidiaries in accordance with GAAP. Borrowers and Guarantors shall
furnish to Agent and Lenders within a reasonable time all such financial and
other information as Agent shall reasonably request relating to the Collateral
and the assets, business and operations of Borrowers and Guarantors, and
Borrower shall notify the auditors and accountants of Borrowers and Guarantors
that Agent is authorized to obtain such information directly from them;
provided, that, so long as no Default or Event of Default shall exist or have
occurred and be continuing, Agent shall not exercise its right under this
Section 9.6 to contact the accountants and auditors directly to obtain
information from them not relating to the Collateral without the prior approval
of Lead Borrower, which approval shall not be unreasonably withheld, conditioned
or delayed. Without limiting the foregoing, Borrowers and Guarantors shall
furnish or cause to be furnished to Agent, the following: (i) within thirty (30)
days after the end of each fiscal four (4) week period (or forty-five (45) days
after the end of each fiscal quarter), unaudited consolidated financial
statements (including in each case balance sheets, statements of income and
loss, statements of cash flows, and statements of shareholders' equity), and
unaudited consolidating financial statements (including balance sheets and
statements of income and loss), all in reasonable detail and substantially in
the form of Exhibit D-1 hereto, fairly presenting the financial position and the
results of the operations of Parent and its Subsidiaries as of the end of and
through such fiscal four (4) week period, certified to be correct by the chief
financial officer or vice president of finance of Parent, subject to normal
year-end adjustments and no footnotes and accompanied by a compliance
certificate substantially in the form of Exhibit E hereto, along with a schedule
in a form satisfactory to Agent in good faith of the calculations used in
determining, as of the end of such four (4) week period, whether Borrowers and
Guarantors are in compliance with the covenants set forth in Sections 9.18 and
9.19 of this Agreement for such fiscal four (4) week period and (ii) within
ninety (90) days after the end of each fiscal year, audited consolidated
financial statements of Parent and its Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of cash flows, and
statements of shareholders' equity) and unaudited consolidating financial
statements (including balance sheets and statements of income and loss), and the
accompanying notes thereto, all in reasonable detail and substantially in the
form of Exhibit D-2 hereto, fairly presenting in all material respects the
financial position and the results of the operations of Parent and its
Subsidiaries as of the end of and for such fiscal year, together with the
unqualified

83

--------------------------------------------------------------------------------


opinion of independent certified public accountants with respect to the audited
consolidated financial statements, which accountants shall be Deloitte & Touche
LLP, another nationally recognized independent accounting firm selected by
Borrowers and acceptable to Agent or a regional independent accounting firm
selected by Borrowers and acceptable to Agent, that such audited consolidated
financial statements have been prepared in accordance with GAAP, and present
fairly in all material respects the results of operations and financial
condition of Parent and its Subsidiaries as of the end of and for the fiscal
year then ended. All references to a "fiscal four (4) week period" herein or
otherwise in this Agreement or any of the other Financing Agreements shall mean
such four (4) or five (5) week periods as calculated in accordance with the
current accounting practices of Borrowers and Guarantors as of the date hereof.

                    (b) Borrowers and Guarantors shall promptly notify Agent in
writing of the details of (i) any loss, damage, investigation, action, suit,
proceeding or claim relating to Collateral having a value of more than
$1,000,000, or which if adversely determined would result in a Material Adverse
Effect, (ii) any order, judgment or decree in excess of $5,000,000 that shall
have been entered against any Borrower or Guarantor any of its or their
properties or assets, (iv) any notification of a material violation of laws or
regulations received by any Borrower or Guarantor, (v) any ERISA Event, and (vi)
the occurrence of any Default or Event of Default.

                    (c) Borrowers and Guarantors shall promptly after the
sending or filing thereof furnish or cause to be furnished to Agent copies of
all reports which Parent sends to its stockholders generally and copies of all
reports and registration statements which any Borrower or Guarantor files with
the Securities and Exchange Commission, any national securities exchange or the
National Association of Securities Dealers, Inc.

                    (d) Borrowers and Guarantors shall furnish or cause to be
furnished to Agent such budgets, forecasts, projections and other information
respecting the Collateral and the business of Borrowers and Guarantors, as Agent
may, from time to time, reasonably request. Subject to the terms of Section 13.5
hereof, Agent is hereby authorized to deliver a copy of any financial statement
or any other information relating to the business of Borrowers and Guarantors to
any court or other Governmental Authority or to any Lender or Participant or
prospective Lender or Participant or any Affiliate of any Lender or Participant.
Each Borrower and Guarantor hereby irrevocably authorizes and directs all
accountants or auditors to deliver to Agent, at Borrowers' expense, upon Agent's
request, copies of the financial statements of any Borrower and Guarantor and
any reports or management letters prepared by such accountants or auditors on
behalf of any Borrower or Guarantor and to disclose to Agent and Lenders upon
Agent's request such information as they may have regarding the business of any
Borrower and Guarantor. So long as no Default or Event of Default shall exist or
have occurred and be continuing, Agent shall not exercise its right under this
Section 9.6 to contact the accountants and auditors directly to obtain
information from them not relating to the Collateral without the prior approval
of Lead Borrower, which approval shall not be unreasonably withheld, conditioned
or delayed. Any documents, schedules, invoices or other papers delivered to
Agent or any Lender may be destroyed or otherwise disposed of by Agent or such
Lender one (1) year after the same are delivered to Agent or such Lender, except
as otherwise designated by Lead Borrower to Agent or such Lender in writing.



84

--------------------------------------------------------------------------------




          9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each
Borrower and Guarantor shall not, and shall not permit any Subsidiary to,
directly or indirectly,

                    (a) merge into or with or consolidate with any other Person
or permit any other Person to merge into or with or consolidate with it except
that any Borrower may merge with and into or consolidate with any other Borrower
and any Guarantor may merge with and into or consolidate with any Borrower,
provided, that, each of the following conditions is satisfied as determined by
Agent in good faith: (i) Agent shall have received not less than ten (10)
Business Days' prior written notice of the intention of such Subsidiaries to so
merge or consolidate, which notice shall set forth in reasonable detail
satisfactory to Agent, the persons that are merging or consolidating, which
person will be the surviving entity, the locations of the assets of the persons
that are merging or consolidating, and the material agreements and documents
relating to such merger or consolidation, (ii) Agent shall have received such
other information with respect to such merger or consolidation as Agent may
reasonably request, (iii) as of the effective date of the merger or
consolidation and after giving effect thereto, no Default or Event of Default
shall exist or have occurred, (iv) Agent shall have received, true, correct and
complete copies of all agreements, documents and instruments relating to such
merger or consolidation, including, but not limited to, the certificate or
certificates of merger to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), (v) the surviving corporation
shall expressly confirm, ratify and assume the Obligations and the Financing
Agreements to which it is a party in writing, in form and substance satisfactory
to Agent, and Borrowers and Guarantors shall execute and deliver such other
agreements, documents and instruments as Agent may request in connection
therewith and (v) to the extent a Guarantor is merging with and into or
consolidating with a Borrower, the Borrower shall be the surviving corporation;

                    (b) sell, issue, assign, lease, license, transfer, abandon
or otherwise dispose of any Capital Stock, or Indebtedness owed to it, to any
other Person or any of its assets to any other Person, except for

                              (i) sales of Inventory in the ordinary course of
business,

                              (ii) the sale or other disposition of Equipment
(including worn-out or obsolete Equipment or Equipment no longer used or useful
in the business of any Borrower or Guarantor) so long as such sales or other
dispositions do not involve Equipment having an aggregate fair market value in
excess of $2,500,000 for all such Equipment disposed of in any fiscal year of
Borrowers or as Agent may otherwise agree, and

                              (iii) the issuance and sale by any Borrower or
Guarantor of Capital Stock of such Borrower or Guarantor after the date hereof;
provided, that, (A) Agent shall have received not less than ten (10) Business
Days' prior written notice of such issuance and sale by such Borrower or
Guarantor, which notice shall specify the parties to whom such shares are to be
sold, the terms of such sale, the total amount which it is anticipated will be
realized from the issuance and sale of such stock and the net cash proceeds
which it is anticipated will be received by such Borrower or Guarantor from such
sale, (B) such Borrower or Guarantor shall not be required to pay any cash
dividends or repurchase or redeem such Capital Stock or make any other payments
in respect thereof, except as otherwise permitted in Section 9.11 hereof, (C)
the terms of such Capital Stock, and the terms and conditions of the purchase
and sale thereof, shall


85

--------------------------------------------------------------------------------


not include any terms that include any limitation on the right of any Borrower
to request or receive Loans or Letter of Credit Accommodations or the right of
any Borrower and Guarantor to amend or modify any of the terms and conditions of
this Agreement or any of the other Financing Agreements or otherwise in any way
relate to or affect the arrangements of Borrowers and Guarantors with Agent and
Lenders or are more restrictive or burdensome to any Borrower or Guarantor than
the terms of any Capital Stock in effect on the date hereof, (D) except as Agent
may otherwise agree in writing, all of the Net Proceeds of the sale and issuance
of such Capital Stock shall be paid to Agent for application to the Obligations
in such order and manner as Agent may determine and (E) as of the date of such
issuance and sale and after giving effect thereto, no Default or Event of
Default shall exist or have occurred,

                    (iv) the issuance of Capital Stock of any Borrower or
Guarantor consisting of common stock pursuant to an employee stock option or
grant or similar equity plan (including the Associate Stock Purchase Plan of
Parent) or 401(k) plans of such Borrower or Guarantor for the benefit of its
employees, directors and consultants, provided, that, in no event shall such
Borrower or Guarantor be required to issue, or shall such Borrower or Guarantor
issue, Capital Stock pursuant to such stock plans or 401(k) plans which would
result in a Change of Control or other Event of Default,

                    (v) sales or other dispositions by any Borrower of assets in
connection with the closing or sale of a retail store location of such Borrower
in the ordinary course of such Borrower's business which consist of leasehold
interests in the premises of such store (including the subleasing of the
leasehold interest of such Borrower in such premises), the bulk sale of
Inventory, Equipment and fixtures located at such premises to the purchaser of
the leasehold interests and the books and records relating exclusively and
directly to the operations of such store; provided, that, as to each and all
such sales and closings, (A) on the date of, and after giving effect to, any
such closing or sale, the number of retail store locations that had been
operated by Borrowers closed or sold by Borrowers shall not be greater than five
(5) retail store locations during the period commencing on the date hereof and
ending on the end of the current fiscal year and thereafter, in any twelve (12)
month period, twenty (20%) percent of the number of retail stores operated by
Borrowers as of the end of the immediately preceding fiscal year, (B) Agent
shall have received not less than ten (10) Business Days prior written notice of
such sale or closing, which notice shall set forth in reasonable detail
satisfactory to Agent, the parties to such sale or other disposition, the assets
to be sold or otherwise disposed of, the purchase price and the manner of
payment thereof and such other information with respect thereto as Agent may
request, (C) as of the date of such sale or other disposition and after giving
effect thereto, no Event of Default shall exist or have occurred and be
continuing, (D) such sale shall be on commercially reasonable prices and terms
in a bona fide arm's length transaction with a Person that is not an Affiliate,
(E) as of the date of any such sale or other disposition and after giving effect
thereto, the Excess Availability shall have been not less than $20,000,000 for
each of the immediately preceding ten (10) consecutive days and as of the date
of any such sale or other disposition and after giving effect thereto, the
Excess Availability shall be not less than $20,000,000, and (F) any and all Net
Proceeds payable or delivered to such Borrower in respect of such sale or other
disposition shall be paid or delivered, or caused to be paid or delivered, to
Agent in accordance with the terms of this Agreement for application to the
Obligations in such order and manner as Agent may determine,



86

--------------------------------------------------------------------------------




                              (vi) the sale by Borrowers of all or substantially
all of the United Wholesale Division Assets pursuant to and in accordance in all
material respects with the terms of the United Wholesale Sale Agreements as in
effect on the date hereof, provided, that:

                                        (A) as to such sale, each of the
following conditions is satisfied: (1) such sale shall be consummated and the
transfer of ownership of such assets effective by no later than February 28,
2004, (2) the Net Proceeds of such sale paid in cash or other immediately
available funds at the time of the transfer of ownership or control of the
United Wholesale Division Assets (or any material portion thereof) shall be not
less than $6,000,000, (3) Agent shall have received true, correct and complete
copies of the United Wholesale Sale Agreements and all agreements, documents and
instruments related thereto, (4) as of the date of such sale and after giving
effect thereto (including the reduction in the Borrowing Base as a result of the
assets subject to such sale no longer being included in the Borrowing Base),
Excess Availability shall be not less than $15,000,000, (5) all consideration
delivered or payable to any Borrower or Guarantor in respect of such sale,
including all amounts at any time payable to any Borrower or Guarantor, and all
rights, benefits and remedies of any Borrower and Guarantor pursuant to the
United Wholesale Sale Agreement and any agreement, document or instrument
related thereto, is and shall continue at all times to be subject to the valid
and enforceable, first priority perfected security interest and lien of Agent,
and Borrowers and Guarantor shall take such other and further actions as may be
required hereunder with respect to any such consideration, (6) Borrowers and
Guarantors shall cause the Net Proceeds (including amounts to be applied to the
Obligations) at any time payable to any Borrower or Guarantor pursuant to the
United Wholesale Sale Agreements or any related agreement, document or
instrument to be paid by the other party or parties thereto directly to Agent
for application to the Obligations, (7) such sale is permitted under the
Supplemental Loan Agreement and is otherwise permitted under any other agreement
to which any Borrower or Guarantor is a party or by which it or its assets are
bound and Borrowers and Guarantors shall have obtained all consents and
approvals to such sale as may be required that shall be in full force and effect
and the release of all other security interests, mortgages and liens with
respect to the United Wholesale Division Assets to be sold, including the
release of the security interests, mortgages and liens of Supplemental Loan
Agent, (8) any material amendments to the United Wholesale Sale Agreements after
the date hereof shall be on terms and conditions reasonably satisfactory to
Agent, and (9) upon such sale, the Fixed Asset Availability Limit shall be
reduced by the amount equal to the Net Proceeds payable in respect of the Real
Property so sold up to $5,328,000 and after the Fixed Asset Availability Limit
is reduced to zero, Agent shall establish a Reserve in the amount of any other
Net Proceeds received in respect of such sale; provided, that, the amount of any
such Reserve shall not exceed the then outstanding principal amount of the
Supplemental Loan Debt,

                                        (B) upon the satisfaction of each of the
conditions set forth in clause (A) above, including, but not limited to, the
receipt by Agent of the Net Proceeds from such sale in immediately available
funds in the Agent Payment Account and evidence that Supplemental Loan Agent has
on or before the release by Agent of its security interest, mortgage and lien
unconditionally executed and delivered to Lead Borrower a release instrument
acceptable to Agent with respect thereto and UCC Financing Statement Amendments
with respect to financing statements in which Supplemental Loan Agent is the
secured party in form acceptable for recording to release such assets from its
collateral (together with a written authorization to file such UCC Financing
Statement Amendments in form and substance


87

--------------------------------------------------------------------------------


satisfactory to Agent), Agent shall, at Borrowers' expense, (1) release the
security interest, mortgage and lien of Agent in and upon all of the United
Wholesale Division Assets, (2) execute and deliver to Lead Borrower a release
instrument with respect to the Real Property included in such assets, in form
and substance satisfactory to Agent and (3) cause to be filed a UCC Financing
Statement Amendment in form acceptable for recording with respect to the
appropriate financing statements then of record and for which Agent has the
recording information with respect to the personal property included in the
United Wholesale Division Assets so sold;

                              (vii) the sale by Buckeye of the Marion Real
Property owned by Buckeye located in Marion, Ohio pursuant to and in accordance
in all material respects with the terms of the Real Estate Buy-Sell Agreement,
dated as of July 21, 2003 between Skilken D.S., LLC, and Buckeye as in effect on
the date hereof, provided, that:

                                        (A) as to such sale, each of the
following conditions is satisfied: (1) such sale shall be consummated and the
transfer of ownership of such assets effective by no later than March 31, 2004,
(2) as of the date of such sale and after giving effect thereto (including the
reduction in the Borrowing Base as a result of the assets subject to such sale
no longer being included in the Borrowing Base), Excess Availability shall be
not less than $15,000,000, (3) Agent shall have received true, correct and
complete copies of all agreements, documents and instruments related to the sale
of the Marion Real Property, (4) all consideration delivered or payable to any
Borrower or Guarantor in respect of such sale, including all amounts at any time
payable to any Borrower or Guarantor, and all rights, benefits and remedies of
any Borrower and Guarantor pursuant to any agreement, document or instrument
related to the sale of the Marion Real Property, is and shall continue at all
times to be subject to the valid and enforceable, first priority perfected
security interest and lien of Agent, and Borrowers and Guarantors shall take
such other and further actions as may be required hereunder with respect to any
such consideration, (5) Borrowers and Guarantors shall cause the Net Proceeds at
any time payable to any Borrower or Guarantor pursuant to any agreement,
document or instrument related to the sale of the Marion Real Property to be
paid by the other party or parties thereto directly to Agent for application to
the Obligations, (6) such sale is permitted under the Supplemental Loan
Agreement and is otherwise permitted under any other agreement to which any
Borrower or Guarantor is a party or by which it or its assets are bound and
Borrowers and Guarantors shall have obtained all consents and approvals to such
sale as may be required that shall be in full force and effect and the release
of all other security interests, mortgages and liens with respect to the Marion
Real Property to be sold, including the release of the security interests,
mortgages and liens of Supplemental Loan Agent, and (7) upon the sale of such
Real Property, the Fixed Asset Availability Limit shall be reduced by the amount
equal to the Net Proceeds payable in respect of the Real Property so sold up to
$935,000 and after the Fixed Asset Availability Limit is reduced to zero, Agent
shall establish a Reserve in the amount of any other Net Proceeds received in
respect of such sale; provided, that, the amount of any such Reserve shall not
exceed the then outstanding principal amount of the Supplemental Loan Debt, and

                                        (B) upon the satisfaction of each of the
conditions set forth in clause (A) above, including, but not limited to, the
receipt by Agent of the Net Proceeds from such sale in immediately available
funds in the Agent Payment Account and evidence that Supplemental Loan Agent has
on or before the release by Agent of its security interest,


88

--------------------------------------------------------------------------------


mortgage and lien unconditionally executed and delivered to Lead Borrower a
release instrument acceptable to Agent with respect thereto and UCC Financing
Statement Amendments with respect to financing statements in which Supplemental
Loan Agent is the secured party in form acceptable for recording to release such
assets from its collateral (together with a written authorization to file such
UCC Financing Statement Amendments in form and substance satisfactory to Agent),
Agent shall, at Borrowers' expense, (1) release the security interest, mortgage
and lien of Agent in and upon all of the Marion Real Property, (2) execute and
deliver to Lead Borrower a release instrument with respect to the Real Property
included in such assets, in form and substance satisfactory to Agent and (3)
cause to be filed a UCC Financing Statement Amendment in form acceptable for
recording with respect to the appropriate financing statements then of record
and for which Agent has the recording information with respect to the personal
property included in the Marion Real Property so sold;

                              (viii) the sale after the date hereof by a
Borrower or Guarantor of Real Property and fixtures owned by such Borrower or
Guarantor on the date hereof listed on Part I of Schedule 9.7 hereto, provided,
that:

                                        (A) as to any such sale, each of the
following conditions is satisfied: (1) the aggregate amount of the Net Proceeds
of such sale paid in cash or other immediately available funds at the time of
the transfer of ownership or control of such Real Property (or any material
portion thereof) shall be not less than the amount for such Real Property set
forth on Part I of Schedule 9.7 hereto, (2) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments related
to the sale of such Real Property, (3) as of the date of any such sale and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, except as Agent may otherwise agree, (4) all
consideration delivered or payable to any Borrower or Guarantor in respect of
such sale, including all amounts at any time payable to any Borrower or
Guarantor, and all rights, benefits and remedies of any Borrower and Guarantor
pursuant to any agreement, document or instrument related to the sale of such
Real Property, shall continue at all times to be subject to the valid and
enforceable, first priority perfected security interest and lien of Agent, and
Borrowers and Guarantors shall take such other and further actions as may be
required hereunder with respect to any such consideration, (5) Borrowers and
Guarantors shall cause all amounts at any time payable to any Borrower or
Guarantor pursuant to any agreement, document or instrument related to the sale
of such Real Property to be paid by the other party or parties thereto directly
to Agent for application to the Obligations, (6) such sale is permitted under
the Supplemental Loan Agreement and is otherwise permitted under any other
agreement to which any Borrower or Guarantor is a party or by which it or its
assets are bound and Borrowers and Guarantors shall have obtained all consents
and approvals to such sale as may be required that shall be in full force and
effect and the release of all other security interests, mortgages and liens with
respect to the Real Property to be sold, including the release of the security
interests, mortgages and liens of Supplemental Loan Agent, (7) such sale shall
be to a person that is not an Affiliate and (8) Agent shall have received not
less than ten (10) Business Days' prior written notice of any such sale, which
notice shall set forth in reasonable detail satisfactory to Agent, the parties
to such sale, the purchase price and the manner of payment thereof (and
including the Net Proceeds to be received by the seller after deducting
commissions, fees, costs and expenses), and the material agreements and
documents relating to such sale and (8) upon the sale of such Real Property, the
Fixed Asset Availability Limit shall be reduced by the amount for such Real


89

--------------------------------------------------------------------------------


Property set forth on Part I of Schedule 9.7 hereto if the sale of such Real
Property is part of a sale of an ongoing business concern, or if not then in an
amount equal to the Net Proceeds payable in respect of the Real Property so
sold, and after the Fixed Asset Availability Limit is reduced to zero, Agent
shall establish a Reserve in the amount of any other Net Proceeds received in
respect of such sale; provided, that, the amount of any such Reserve shall not
exceed the then outstanding principal amount of the Supplemental Loan Debt, and

                                        (B) upon the satisfaction of each of the
conditions set forth in clause (A) above, including, but not limited to, the
receipt by Agent of the Net Proceeds from such sale in immediately available
funds in the Agent Payment Account and evidence that Supplemental Loan Agent has
on or before the release by Agent of its security interest, mortgage and lien
unconditionally executed and delivered to Lead Borrower a release instrument
acceptable to Agent with respect thereto and UCC Financing Statement Amendments
with respect to financing statements in which Supplemental Loan Agent is the
secured party in form acceptable for recording to release such assets from its
collateral (together with a written authorization to file such UCC Financing
Statement Amendments in form and substance satisfactory to Agent), Agent shall,
at Borrowers' expense, (1) release the security interest, mortgage and lien of
Agent in and upon all of the Real Property and fixtures so sold, (2) execute and
deliver to Lead Borrower a release instrument with respect to the Real Property
and fixtures included in such assets, in form and substance satisfactory to
Agent and (3) cause to be filed a UCC Financing Statement Amendment in form
acceptable for recording with respect to the appropriate financing statements
then of record and for which Agent has the recording information with respect to
the fixtures included as part of the Real Property so sold;

                              (ix) the sale after the date hereof by Family Fare
of the Capital Stock owned by it of MDP, L.L.C. or the sale after the date
hereof by Seaway of the Capital Stock owned by it of Port Clinton Realty
Company; provided, that:

                                        (A) as to any such sale, each of the
following conditions is satisfied: (1) Agent shall have received true, correct
and complete copies of all agreements, documents and instruments related to the
sale of such Capital Stock, (2) as of the date of any such sale and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing, except as Agent may otherwise agree, (3) all consideration
delivered or payable to any Borrower or Guarantor in respect of such sale,
including all amounts at any time payable to any Borrower or Guarantor, and all
rights, benefits and remedies of any Borrower and Guarantor pursuant to any
agreement, document or instrument related to the sale of such Capital Stock,
shall continue at all times to be subject to the valid and enforceable, first
priority perfected security interest and lien of Agent, and Borrowers and
Guarantors shall take such other and further actions as may be required
hereunder with respect to any such consideration, (4) such sale shall be on
commercially reasonable terms in a bona fide arms' length transaction with a
person that is not an Affiliate (provided, that, for purposes of the sale of the
Capital Stock of MDP, L.L.C., Holiday Pardington Ventures, L.L.C. and for
purposes of the sale of the Capital Stock of Port Clinton Realty Company,
Sandusco, Inc. shall not be deemed to be Affiliates), (5) Borrowers and
Guarantors shall cause the Net Proceeds at any time payable to any Borrower or
Guarantor pursuant to any agreement, document or instrument related to the sale
of such Capital Stock to be paid by the other party or parties thereto directly
to Agent for application to the Obligations, (6) such sale is permitted under
the Supplemental Loan


90

--------------------------------------------------------------------------------


Agreement and is otherwise permitted under any other agreement to which any
Borrower or Guarantor is a party or by which it or its assets are bound and
Borrowers and Guarantors shall have obtained all consents and approvals to such
sale as may be required that shall be in full force and effect and the release
of all other security interests, mortgages and liens with respect to the Capital
Stock to be sold, including the release of the security interests of
Supplemental Loan Agent, and (7) Agent shall have received not less than ten
(10) Business Days' prior written notice of any such sale, which notice shall
set forth in reasonable detail satisfactory to Agent, the parties to such sale,
the purchase price and the manner of payment thereof (and including the Net
Proceeds to be received by the seller after deducting commissions, fees, costs
and expenses), and the material agreements and documents relating to such sale,

                                        (B) upon the satisfaction of each of the
conditions set forth in clause (A) above, including, but not limited to, the
receipt by Agent of the Net Proceeds from such sale in immediately available
funds in the Agent Payment Account and evidence that Supplemental Loan Agent has
on or before the release by Agent of its security interest unconditionally
executed and delivered to Lead Borrower a release instrument acceptable to Agent
with respect thereto and UCC Financing Statement Amendments with respect to
financing statements in which Supplemental Loan Agent is the secured party in
form acceptable for recording to release such assets from its collateral
(together with a written authorization to file such UCC Financing Statement
Amendments in form and substance satisfactory to Agent), Agent shall, at
Borrowers' expense, (1) release the security interest of Agent in and upon all
of the Capital Stock so sold, and (2) cause to be filed a UCC Financing
Statement Amendment in form acceptable for recording with respect to the
appropriate financing statements then of record and for which Agent has the
recording information with respect to the Capital Stock so sold;

                              (x) the sale by Family Fare of the Capital Stock
of MSFC owned by Family Fare pursuant to and in accordance in all material
respects with the terms of the Option Agreement between Family Fare and Phillip
D. Barnes as in effect on the date hereof, provided, that:

                                        (A) as to such sale, each of the
following conditions is satisfied: (1) as of the date of such sale and after
giving effect thereto (including the reduction in the Borrowing Base as a result
of the assets subject to such sale no longer being included in the Borrowing
Base), Excess Availability shall be not less than $15,000,000, (2) as of the
date of any such sale and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing, except as Agent may
otherwise agree, (3) Agent shall have received true, correct and complete copies
of the Option Agreement referred to above and all other agreements, documents
and instruments related to the sale of such Capital Stock, (4) all consideration
delivered or payable to any Borrower or Guarantor in respect of such sale,
including all amounts at any time payable to any Borrower or Guarantor, and all
rights, benefits and remedies of any Borrower and Guarantor pursuant to any
agreement, document or instrument related to the sale of such Capital Stock, is
and shall continue at all times to be subject to the valid and enforceable,
first priority perfected security interest and lien of Agent, and Borrowers and
Guarantors shall take such other and further actions as may be required
hereunder with respect to any such consideration, (5) Borrowers and Guarantors
shall cause the Net Proceeds at any time payable to any Borrower or Guarantor
pursuant to any agreement, document or instrument related to the sale of such
Capital Stock to be paid by the other party or


91

--------------------------------------------------------------------------------


parties thereto directly to Agent for application to the Obligations, (6) such
sale is permitted under the Supplemental Loan Agreement and is otherwise
permitted under any other agreement to which any Borrower or Guarantor is a
party or by which it or its assets are bound and Borrowers and Guarantors shall
have obtained all consents and approvals to such sale as may be required that
shall be in full force and effect and the release of all other security
interests, mortgages and liens with respect to such Capital Stock to be sold,
including the release of the security interests, mortgages and liens of
Supplemental Loan Agent and (7) Agent shall have received not less than ten (10)
Business Days' prior written notice of any such sale, which notice shall set
forth in reasonable detail satisfactory to Agent, the parties to such sale, the
purchase price and the manner of payment thereof (and including the Net Proceeds
to be received by the seller after deducting commissions, fees, costs and
expenses), and the material agreements and documents relating to such sale,

                                        (B) upon the satisfaction of each of the
conditions set forth in clause (A) above, including, but not limited to, the
receipt by Agent of the Net Proceeds from such sale in immediately available
funds in the Agent Payment Account and evidence that Supplemental Loan Agent has
on or before the release by Agent of its security interest, mortgage and lien
unconditionally executed and delivered to Lead Borrower a release instrument
acceptable to Agent with respect thereto and UCC Financing Statement Amendments
with respect to financing statements in which Supplemental Loan Agent is the
secured party in form acceptable for recording to release such assets from its
collateral (together with a written authorization to file such UCC Financing
Statement Amendments in form and substance satisfactory to Agent), Agent shall,
at Borrowers' expense, (1) release the security interest, mortgage and lien of
Agent in and upon all of the assets of MSFC, (2) execute and deliver to Lead
Borrower a release instrument with respect to such assets included in such
assets, in form and substance satisfactory to Agent and (3) cause to be filed a
UCC Financing Statement Amendment in form acceptable for recording with respect
to the appropriate financing statements then of record and for which Agent has
the recording information with respect to the personal property of MSFC;

                              (xi) the subleases by MDC in effect on the date
hereof of Real Property subleased by such Borrower to a customer of Borrowers
listed on Part II of Schedule 9.7 hereto and leases or subleases entered into
after the date hereof by a Borrower or Guarantor of Real Property leased or
owned by such Borrower or Guarantor acquired after the date hereof to a customer
of a Borrower (other than in connection with the closing or sale of a then
existing retail store location of a Borrower or Guarantor which shall be subject
to clause (v) above); provided, that, as to leases or subleases entered into
after the date hereof, (A) any such lease or sublease shall be entered into in
the ordinary course of the business of such Borrower or Guarantor consistent
with the current practices of such Borrower or Guarantor as of the date hereof,
(B) the aggregate amount of the payments by Borrowers and Guarantors to purchase
or otherwise acquire all of such Real Property that is to be leased or subleased
to a customer in any fiscal year and the aggregate amount of the rent and other
amounts payable by Borrowers and Guarantors to the owner of such Real Property
that is to be subleased by such Borrower or Guarantor to a customer in any
fiscal year, together with the maximum aggregate amount that Borrowers and
Guarantors may be required to pay under the guarantees issued by them permitted
under Section 9.9(i) below in such fiscal year, shall not exceed $2,500,000 and
after giving effect to any payments for the purchase or other acquisition of any
such Real Property, the Excess Availability


92

--------------------------------------------------------------------------------


shall be not less than $20,000,000, (C) to the extent applicable, the Borrower
or Guarantor acquiring such Real Property shall have complied with the terms of
Section 9.23 hereof with respect to such Real Property and the terms of such
lease shall in all respects be subordinate to the Mortgage applicable to such
Real Property and otherwise subject to the terms with respect thereto set forth
in the Mortgage applicable to such Real Property, and (4) as of the date of
entering into any such lease or sublease and after giving effect thereto, no
Default or Event of Default shall exist or have occurred,

                              (xii) the licensing by a Borrower or Guarantor of
Intellectual Property owned by it to another Borrower or Guarantor; provided,
that, as to any such license: (A) any rights of such Borrower or Guarantor shall
be subject to the rights of Agent in such Intellectual Property (including the
rights of Agent to use such Intellectual Property upon an Event of Default), and
(B) such license shall not impair, hinder or otherwise adversely affect the
rights of Agent;

                              (xiii) the abandonment or cancellation of
trademarks or the failure to maintain or not renew, or the allowing to lapse of,
any trademarks as registered under the laws of any country which are not
material and are no longer used or useful in the business of any Borrower,
Guarantor or their Subsidiaries and do not appear on or are not otherwise
affixed to or incorporated in any Inventory or Equipment or necessary in
connection with the Records and Borrowers and Guarantors have determined in good
faith in the ordinary course of its business that such trademark being abandoned
or cancelled, or not maintained or renewed, or allowed to lapse, as the case may
be, under the laws of the jurisdiction of any country does not have a value in
excess of $100,000 as to such trademark in such country, provided, that, no
Default or Event of Default shall exist or have occurred; and

                    (c) wind up, liquidate or dissolve, except that any
Guarantor (other than Parent) may wind up, liquidate and dissolve, provided,
that, each of the following conditions is satisfied, (i) the winding up,
liquidation and dissolution of such Guarantor shall not violate any law or any
order or decree of any court or other Governmental Authority in any material
respect and shall not conflict with or result in the breach of, or constitute a
default under, any indenture, mortgage, deed of trust, or any other agreement or
instrument to which any Borrower or Guarantor is a party or may be bound, (ii)
such winding up, liquidation or dissolution shall be done in accordance with the
requirements of all applicable laws and regulations, (iii) effective upon such
winding up, liquidation or dissolution, all of the assets and properties of such
Guarantor shall be duly and validly transferred and assigned to a Borrower, free
and clear of any liens, restrictions or encumbrances other than the security
interest and liens of Agent (and Agent shall have received such evidence thereof
as Agent may require) and Agent shall have received such deeds, assignments or
other agreements as Agent may request to evidence and confirm the transfer of
such assets of such Guarantor to a Borrower, (iv) Agent shall have received all
documents and agreements that any Borrower or Guarantor has filed with any
Governmental Authority or as are otherwise required to effectuate such winding
up, liquidation or dissolution, (v) no Borrower or Guarantor shall assume any
Indebtedness, obligations or liabilities as a result of such winding up,
liquidation or dissolution, or otherwise become liable in respect of any
obligations or liabilities of the entity that is winding up, liquidating or
dissolving, unless such Indebtedness is otherwise expressly permitted hereunder,
(vi) Agent shall have received not less than ten (10) Business Days prior
written notice of the intention of such Guarantor to wind up, liquidate or
dissolve, and


93

--------------------------------------------------------------------------------


(vii) as of the date of such winding up, liquidation or dissolution and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred; or

                    (d) agree to do any of the foregoing.

          9.8 Encumbrances. Each Borrower and Guarantor shall not, and shall not
permit any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any security interest or lien with respect to any
such assets or properties, except:

                    (a) the security interests and liens of Agent for itself and
the benefit of Lenders;

                    (b) liens securing the payment of taxes, assessments or
other governmental charges or levies either not yet overdue or the validity of
which are being contested in good faith by appropriate proceedings diligently
pursued and available to such Borrower, or Guarantor or Subsidiary, as the case
may be and with respect to which adequate reserves have been set aside on its
books;

                    (c) non-consensual statutory liens (other than liens
securing the payment of taxes) arising in the ordinary course of such
Borrower's, Guarantor's or Subsidiary's business to the extent: (i) such liens
secure Indebtedness which is not overdue or (ii) such liens secure Indebtedness
relating to claims or liabilities which are fully insured (subject to customary
deductibles with respect to such insurance) and being defended at the sole cost
and expense and at the sole risk of the insurer or being contested in good faith
by appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or such Subsidiary, in each case prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books;

                    (d) zoning restrictions, easements, licenses, covenants and
other restrictions affecting the use of Real Property which do not interfere in
any material respect with the use of such Real Property or ordinary conduct of
the business of such Borrower, Guarantor or such Subsidiary as presently
conducted thereon or materially impair the value of the Real Property which may
be subject thereto (including any of such zoning restrictions, easements,
licenses, covenants and other restrictions that are set forth in the title
insurance policies issued to Agent with respect to the Real Property as of the
date hereof);

                    (e) purchase money security interests in Equipment
(including Capital Leases) and purchase money mortgages on Real Property in each
case arising after the date hereof to secure Indebtedness permitted under
Section 9.9(b) hereof;

                    (f) pledges and deposits of cash by any Borrower or
Guarantor after the date hereof in the ordinary course of business in connection
with workers' compensation, social security, unemployment insurance and other
types of social security benefits consistent with the current practices of such
Borrower or Guarantor as of the date hereof;



94

--------------------------------------------------------------------------------




                    (g) pledges and deposits of cash by any Borrower or
Guarantor after the date hereof to secure the performance of tenders, bids,
leases, trade contracts (other than for the repayment of Indebtedness), leases,
surety and appeal bonds, statutory obligations and other similar obligations in
each case in the ordinary course of business consistent with the current
practices of such Borrower or Guarantor as of the date hereof; provided, that,
in connection with any performance or surety and appeal bonds issued by a surety
or other person, the issuer of such bond shall have waived in writing any rights
in or to, or other interest in, any of the Collateral in an agreement, in form
and substance satisfactory to Agent and as to any surety and appeal bonds, the
judgment for which any such bond or bonds are being provided shall not otherwise
constitute an Event of Default hereunder;

                    (h) liens arising from (i) operating leases and the
precautionary UCC financing statement filings in respect thereof and (ii)
equipment or other goods which are not owned by any Borrower or Guarantor
located on the premises of such Borrower or Guarantor (but not in connection
with, or as part of, the financing thereof), whether pursuant to consignment
arrangements or otherwise, from time to time in the ordinary course of business
and consistent with current practices of such Borrower or Guarantor and the
precautionary UCC financing statement filings in respect thereof;

                    (i) liens or rights of setoff against credit balances of
Borrowers with Credit Card Issuers or Credit Card Processors or amounts owing by
such Credit Card Issuers or Credit Card Processors to Borrowers in the ordinary
course of business, but not liens on or rights of setoff against any other
property or assets of Borrowers or Guarantors, pursuant to the Credit Card
Agreements (as in effect on the date hereof) to secure the obligations of
Borrowers to the Credit Card Issuers or Credit Card Processors as a result of
fees and chargebacks;

                    (j) statutory or common law liens or rights of setoff of
depository banks with respect to funds of Borrowers or Guarantors at such banks
to secure fees and charges in connection with returned items or the standard
fees and charges of such banks in connection with the deposit accounts
maintained by Borrowers and Guarantors at such banks (but not any other
Indebtedness or obligations);

                    (k) judgments and other similar liens arising after the date
hereof in connection with court proceedings that do not constitute an Event of
Default, provided, that, (i) such liens are being contested in good faith and by
appropriate proceedings diligently pursued, (ii) adequate reserves or other
appropriate provision, if any, as are required by GAAP have been made therefor,
(iii) a stay of enforcement of any such liens is in effect and (iv) Agent may
establish a Reserve with respect thereto;

                    (l) the security interests in and mortgages and liens upon
the Collateral of Supplemental Loan Agent to secure the Supplemental Loan Debt
to the extent permitted hereunder, provided, that, the security interests in and
mortgages and liens upon the Collateral (other than as to the Supplemental Loan
Priority Collateral) of Supplemental Loan Agent are and shall at all times be
subject and subordinate to the security interests, mortgages and liens therein
of Agent pursuant to the terms of the Supplemental Loan Intercreditor Agreement;



95

--------------------------------------------------------------------------------




                    (m) the security interests and liens upon Equipment, Real
Property and related assets permitted to secure Refinancing Indebtedness in
accordance with the terms of Section 9.9(j) hereof;

                    (n) the rights of use and possession of lessees of Real
Property of any Borrower or Guarantor to the extent the lease giving rise to
such rights is otherwise permitted hereunder; and

                    (o) the security interests and liens set forth on Schedule
8.4 to the Information Certificate.

          9.9 Indebtedness. Each Borrower and Guarantor shall not, and shall not
permit any Subsidiary to, incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any Indebtedness, or guarantee,
assume, endorse, or otherwise become responsible for (directly or indirectly),
the Indebtedness, performance, obligations or dividends of any other Person,
except:

                    (a) the Obligations;

                    (b) purchase money Indebtedness (including Capital Leases)
arising after the date hereof to the extent secured by purchase money security
interests in Equipment (including Capital Leases) and purchase money mortgages
on Real Property not to exceed $10,000,000 incurred in the aggregate during any
fiscal year of Borrowers and Guarantors or $25,000,000 in the aggregate at any
time outstanding, in each case so long as such security interests and mortgages
do not apply to any property of such Borrower, Guarantor or Subsidiary other
than the Equipment or Real Property so acquired, and the Indebtedness secured
thereby does not exceed the cost of the Equipment or Real Property so acquired,
as the case may be;

                    (c) guarantees by any Borrower or Guarantor of the
Obligations of the other Borrowers or Guarantors in favor of Agent for the
benefit of Lenders;

                    (d) the Indebtedness of any Borrower or Guarantor to any
other Borrower or Guarantor arising after the date hereof pursuant to loans by
any Borrower or Guarantor permitted under Section 9.10(g) hereof;

                    (e) unsecured Indebtedness of any Borrower or Guarantor
arising after the date hereof to any third person (but not to any other Borrower
or Guarantor), provided, that, each of the following conditions is satisfied as
determined by Agent: (i) such Indebtedness shall be on terms and conditions
acceptable to Agent and shall be subject and subordinate in right of payment to
the right of Agent and Lenders to receive the prior indefeasible payment and
satisfaction in full payment of all of the Obligations pursuant to either (A)
the terms of an intercreditor agreement between Agent and such third party,
which shall be in form and substance satisfactory to Agent, or (B) the terms set
forth in the indenture or other agreement or instrument governing the terms of
such Indebtedness, which shall be in form and substance satisfactory to Agent,
(ii) Agent shall have received not less than ten (10) days prior written notice
of the intention of such Borrower or Guarantor to incur such Indebtedness, which
notice shall set forth in reasonable detail satisfactory to Agent the amount of
such Indebtedness, the person or persons to whom such Indebtedness will be owed,
the interest rate, the schedule of


96

--------------------------------------------------------------------------------


repayments and maturity date with respect thereto and such other information as
Agent may request with respect thereto, (iii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (iv) except as Agent may
otherwise agree in writing, all of the proceeds of the loans or other
accommodations giving rise to such Indebtedness shall be paid to Agent for
application to the Obligations in such order and manner as Agent may determine
or at Agent's option, to be held as cash collateral for the Obligations, except,
that, a portion of such proceeds from an issuance of Indebtedness of Borrowers
evidenced by a single series of notes at the same time may be applied to the
payment in full of all Indebtedness of Borrowers and Guarantors to the
Supplemental Loan Agent and Supplemental Loan Lenders so that after giving
effect to such payment Borrowers and Guarantors have no further obligations or
liabilities to the Supplemental Loan Agent and Supplemental Loan Lenders and the
mortgages, security interests and liens of Supplemental Loan Agent are
terminated and released, provided, that, the aggregate amount of the Net
Proceeds payable to Borrowers and Guarantors upon the incurrence of such
Indebtedness is equal to or greater than $75,000,000, (v) as of the date of
incurring such Indebtedness and after giving effect thereto, no Default or Event
of Default shall exist or have occurred, (vi) such Borrower and Guarantor shall
not, directly or indirectly, (A) amend, modify, alter or change the terms of
such Indebtedness or any agreement, document or instrument related thereto,
except, that, such Borrower or Guarantor may, after prior written notice to
Agent, amend, modify, alter or change the terms thereof so as to extend the
maturity thereof, or defer the timing of any payments in respect thereof, or to
forgive or cancel any portion of such Indebtedness (other than pursuant to
payments thereof), or to reduce the interest rate or any fees in connection
therewith, or (B) redeem, retire, defease, purchase or otherwise acquire such
Indebtedness (except pursuant to regularly scheduled payments permitted herein),
or set aside or otherwise deposit or invest any sums for such purpose, and (vii)
Borrowers and Guarantors shall furnish to Agent all notices or demands in
connection with such Indebtedness either received by any Borrower or Guarantor
or on its behalf promptly after the receipt thereof, or sent by any Borrower or
Guarantor or on its behalf concurrently with the sending thereof, as the case
may be;

                    (f) Indebtedness of Parent to the Supplemental Loan Agent
and Supplemental Loan Lenders evidenced by or arising under the Supplemental
Loan Agreement and other Supplemental Loan Lender Agreements (as in effect on
the date hereof), provided, that:

                              (i) the aggregate principal amount of such
Indebtedness shall not exceed $15,000,000, less the aggregate amount of all
repayments or redemptions, whether optional or mandatory, in respect thereof,
plus interest thereon at the rate provided for in the Supplemental Loan
Agreement as in effect on the date hereof,

                              (ii) as of the date hereof, no event of default,
or event which with notice or passage of time or both would constitute an event
of default exists, or has occurred under the Supplemental Loan Lender
Agreements,

                              (iii) Agent shall have received true, correct and
complete copies of all of the Supplemental Loan Lender Agreements, as duly
authorized, executed and delivered by the parties thereto and from time to time
as Agent may request, Borrowers and Guarantors shall provide to Agent the then
current principal amount of the Supplemental Loan Debt,



97

--------------------------------------------------------------------------------




                              (iv) Borrowers and Guarantors shall not, directly
or indirectly, make, or be required to make, any payments in respect of such
Indebtedness, except that to the extent otherwise permitted under the terms of
the Supplemental Loan Intercreditor Agreement, Parent may make (A) regularly
scheduled payments of principal, interest and fees, if any, in respect of such
Indebtedness when due in accordance with the terms of the Supplemental Loan
Agreement as in effect on the date hereof, (B) mandatory payments of principal
and interest with the net cash proceeds from the sale or other disposition of
the Supplemental Loan Priority Collateral, and (C) mandatory prepayments of
principal and interest from the proceeds of the other Collateral after the
payment in full in cash or other immediately available funds of all of the
Obligations and the termination of this Agreement,

                              (v) Borrowers and Guarantors shall not, directly
or indirectly, (A) amend, modify, alter or change any of the material terms of
such Indebtedness or any of the Supplemental Loan Lender Agreements as in effect
on the date hereof, except, that, Borrowers and Guarantors may, after prior
written notice to Agent, amend, modify, alter or change the terms thereof so as
to extend the maturity thereof or defer the timing of any payments in respect
thereof, or to forgive or cancel any portion of such Indebtedness other than
pursuant to payments thereof, or to reduce the interest rate or any fees in
connection therewith, or to release any liens or security interests in any
assets or properties of any Borrower or Guarantor, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, except as permitted in
clause (iv) above, and

                              (vi) Borrowers and Guarantors shall furnish to
Agent all notices or demands in connection with such Indebtedness either
received by any Borrower or Guarantor or on its behalf promptly after the
receipt thereof, or sent by any Borrower or Guarantor or on its behalf
concurrently with the sending thereof, as the case may be;

                    (g) Indebtedness consisting of the guarantees by the
Supplemental Loan Guarantors set forth in the Supplemental Loan Lender
Agreements as in effect on the date hereof of the Indebtedness of Parent
evidenced by or arising under the Supplemental Loan Agreement, to the extent
that such Indebtedness of Parent is permitted hereunder;

                    (h) Indebtedness of any Borrower or Guarantor entered into
in the ordinary course of business pursuant to Interest Rate Protection
Agreements; provided, that, (i) such arrangements are either with a Lender or an
Affiliate thereof or with banks or other financial institutions that have
combined capital and surplus and undivided profits of not less than $250,000,000
and are acceptable to Agent, (ii) are not for speculative purposes and (iii)
such Indebtedness shall be unsecured, except as to obligations under Interest
Rate Protection Agreements with a Lender or an Affiliate of a Lender or another
financial institution, in each case approved by Agent, to the extent of the
security interest of Agent in the Collateral as provided herein;

                    (i) Indebtedness of any Borrower or Guarantor arising after
the date hereof in the ordinary course of the business of such Borrower or
Guarantor pursuant to guarantees in favor of third parties by such Borrower or
Guarantor of the obligations of its customers under leases of real or personal
property from such third parties by such customers, provided, that, (i) the
maximum aggregate amount that Borrowers and Guarantors may be required to pay in
any fiscal


98

--------------------------------------------------------------------------------


year pursuant to such guarantees, together with the maximum aggregate amount
that Borrowers and Guarantors may be required to pay in respect of rent and
other amounts to the owners of Real Property as provided in Section 9.7(b)(x)
above in such fiscal year, shall not exceed $2,500,000, (ii) as of the date of
entering into any such guarantee, the Excess Availability shall be not less than
$20,000,000 and (iii) as of the date of entering into any such guarantee and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred;

                    (j) unsecured Indebtedness of any Borrower or Guarantor
arising after the date hereof to any third person (but not to any other Borrower
or Guarantor), provided, that, each of the following conditions is satisfied as
determined by Agent: (i) such Indebtedness shall be on terms and conditions
acceptable to Agent, (ii) Agent shall have received not less than ten (10) days
prior written notice of the intention of such Borrower or Guarantor to incur
such Indebtedness, which notice shall set forth in reasonable detail
satisfactory to Agent the amount of such Indebtedness, the person or persons to
whom such Indebtedness will be owed, the interest rate, the schedule of
repayments and maturity date with respect thereto and such other information as
Agent may request with respect thereto, (iii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (iv) except as Agent may
otherwise agree in writing, all of the proceeds of the loans or other
accommodations giving rise to such Indebtedness shall be paid to Agent for
application to the Obligations in such order and manner as Agent may determine
or at Agent's option, to be held as cash collateral for the Obligations, (v) as
of the date of incurring such Indebtedness and after giving effect thereto, no
Default or Event of Default shall exist or have occurred, (vi) the aggregate
amount of such Indebtedness shall not exceed $2,500,000, (vii) such Borrower and
Guarantor shall not, directly or indirectly, (A) amend, modify, alter or change
the terms of such Indebtedness or any agreement, document or instrument related
thereto, except, that, such Borrower or Guarantor may, after prior written
notice to Agent, amend, modify, alter or change the terms thereof so as to
extend the maturity thereof, or defer the timing of any payments in respect
thereof, or to forgive or cancel any portion of such Indebtedness (other than
pursuant to payments thereof), or to reduce the interest rate or any fees in
connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness (except pursuant to regularly scheduled payments
permitted herein), or set aside or otherwise deposit or invest any sums for such
purpose, and (viii) Borrowers and Guarantors shall furnish to Agent all notices
or demands in connection with such Indebtedness either received by any Borrower
or Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be;

                    (k) Indebtedness of any Borrower or Guarantor arising after
the date hereof issued in exchange for, or the proceeds of which are used to
extend, refinance, replace or substitute for Indebtedness permitted under
Section 9.9(b) and Section 9.9(l) hereof (the "Refinancing Indebtedness");
provided, that, as to any such Refinancing Indebtedness, each of the following
conditions is satisfied: (i) Agent shall have received not less than ten (10)
Business Days' prior written notice of the intention to incur such Indebtedness,
which notice shall set forth in reasonable detail satisfactory to Agent, the
amount of such Indebtedness, the schedule of repayments and maturity date with
respect thereto and such other information with respect thereto as Agent may
reasonably request, (ii) promptly upon Agent's request, Agent shall have
received true, correct and complete copies of all agreements, documents and
instruments


99

--------------------------------------------------------------------------------


evidencing or otherwise related to such Indebtedness, as duly authorized,
executed and delivered by the parties thereto, (iii) the Refinancing
Indebtedness shall have a Weighted Average Life to Maturity and a final maturity
equal to or greater than the Weighted Average Life to Maturity and the final
maturity, respectively, of the Indebtedness being extended, refinanced,
replaced, or substituted for, (iv) the Refinancing Indebtedness shall rank in
right of payment no more senior than, and be at least subordinated (if
subordinated) to, the Obligations as the Indebtedness being extended,
refinanced, replaced or substituted for, (v) the Refinancing Indebtedness shall
not include terms and conditions with respect to any Borrower or Guarantor which
are more burdensome or restrictive in any material respect than those included
in the Indebtedness so extended, refinanced, replaced or substituted for, (vi)
such Indebtedness incurred by any Borrower or Guarantor shall be at rates and
with fees or other charges that are commercially reasonable, (vii) the incurring
of such Indebtedness shall not result in an Event of Default, (viii) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of the Indebtedness so extended, refinanced, replaced or substituted for
(plus the amount of reasonable refinancing fees and expenses incurred in
connection therewith outstanding on the date of such event), (ix) the
Refinancing Indebtedness shall be secured by substantially the same assets (or
less of such assets) that secure the Indebtedness so extended, refinanced,
replaced or substituted for, provided, that, such security interests with
respect to the Refinancing Indebtedness shall have a priority no more senior
than, and be at least as subordinated, if subordinated (on terms and conditions
substantially similar to the subordination provisions applicable to the
Indebtedness so extended, refinanced, replaced or substituted for or as is
otherwise acceptable to Agent) as the security interest with respect to the
Indebtedness so extended, refinanced, replaced or substituted for, (x) Borrowers
and Guarantors may only make payments of principal, interest and fees, if any,
in respect of such Indebtedness to the extent such payments would have been
permitted hereunder in respect of the Indebtedness so extended, refinanced,
replaced or substituted for (and except as otherwise permitted below), (xi)
Borrowers and Guarantors shall not, directly or indirectly, (A) amend, modify,
alter or change any terms of the agreements with respect to such Refinancing
Indebtedness, except that Borrowers and Guarantors may, after prior written
notice to Agent, amend, modify, alter or change the terms thereof to the extent
permitted with respect to the Indebtedness so extended, refinanced, replaced or
substituted for, or (B) redeem, retire, defease, purchase or otherwise acquired
such Indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose (other than with Refinancing Indebtedness to the extent permitted herein
and to the extent permitted with respect to the Indebtedness so extended,
refinanced, replaced or substituted for), and (xii) Borrowers and Guarantors
shall furnish to Agent copies of all material notices or demands in connection
with Indebtedness received by any Borrower or Guarantor or on its behalf
promptly after the receipt thereof or sent by any Borrower or Guarantor or on
its behalf concurrently with the sending thereof, as the case may be;

                    (l) the Indebtedness set forth on Schedule 9.9 to the
Information Certificate; provided, that, (i) Borrowers and Guarantors may only
make regularly scheduled payments of principal and interest in respect of such
Indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such Indebtedness as in effect on the date hereof,
(ii) Borrowers and Guarantors shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto as in effect on the date hereof except,
that, Borrowers and Guarantors may, after prior written notice to Agent, amend,
modify, alter or change the terms thereof so as to extend the


100

--------------------------------------------------------------------------------


maturity thereof, or defer the timing of any payments in respect thereof, or to
forgive or cancel any portion of such Indebtedness (other than pursuant to
payments thereof), or to reduce the interest rate or any fees in connection
therewith, or (B) redeem, retire, defease, purchase or otherwise acquire such
Indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose, and (iii) Borrowers and Guarantors shall furnish to Agent all notices
or demands in connection with such Indebtedness either received by any Borrower
or Guarantor or on its behalf, promptly after the receipt thereof, or sent by
any Borrower or Guarantor or on its behalf, concurrently with the sending
thereof, as the case may be.

          9.10 Loans, Investments, Etc. Each Borrower and Guarantor shall not,
and shall not permit any Subsidiary to, directly or indirectly, make any loans
or advance money or property to any person, or invest in (by capital
contribution, dividend or otherwise) or purchase or repurchase the Capital Stock
or Indebtedness or all or a substantial part of the assets or property of any
person, or form or acquire any Subsidiaries, or agree to do any of the
foregoing, except:

                    (a) the endorsement of instruments for collection or deposit
in the ordinary course of business;

                    (b) investments in cash or Cash Equivalents, provided, that,
(i) no Loans are then outstanding and (ii) the terms and conditions of Section
5.2 hereof shall have been satisfied with respect to the deposit account,
investment account or other account in which such cash or Cash Equivalents are
held;

                    (c) the existing equity investments of each Borrower and
Guarantor as of the date hereof in its Subsidiaries, provided, that, no Borrower
or Guarantor shall have any further obligations or liabilities to make any
capital contributions or other additional investments or other payments to or in
or for the benefit of any of such Subsidiaries, except Borrowers and Guarantors
may after the date hereof make loans to, or investments in, Spartan Insurance
Company Ltd. to the extent required for it to comply with applicable laws
concerning its solvency, provided, that, the aggregate amount of all such loans
and investments shall not exceed $1,000,000 in any fiscal year or if the
aggregate amount of all such loans and investments are required to exceed such
amount, as of the date of the making of any such loan or investment and after
giving effect thereto, the Excess Availability shall be not less than
$20,000,000;

                    (d) loans and advances by any Borrower or Guarantor to
employees of such Borrower or Guarantor not to exceed the principal amount of
$250,000 in the aggregate at any time outstanding for: (i) reasonably and
necessary work-related travel or other ordinary business expenses to be incurred
by such employee in connection with their work for such Borrower or Guarantor
and (ii) reasonable and necessary relocation expenses of such employees
(including home mortgage financing for relocated employees);

                    (e) stock or obligations issued to any Borrower or Guarantor
by any Person (or the representative of such Person) in respect of Indebtedness
of such Person owing to such Borrower or Guarantor in connection with the
insolvency, bankruptcy, receivership or reorganization of such Person or a
composition or readjustment of the debts of such Person; provided, that, the
original of any such stock or instrument evidencing such obligations shall be


101

--------------------------------------------------------------------------------


promptly delivered to Agent, upon Agent's request, together with such stock
power, assignment or endorsement by such Borrower or Guarantor as Agent may
request;

                    (f) obligations of Account Debtors to any Borrower or
Guarantor arising from Accounts which are past due evidenced by a promissory
note made by such Account Debtor payable to such Borrower or Guarantor;
provided, that, promptly upon the receipt of the original of any such promissory
note by such Borrower or Guarantor, such promissory note shall be endorsed to
the order of Agent by such Borrower or Guarantor and promptly delivered to Agent
as so endorsed;

                    (g) loans by a Borrower to another Borrower, or loans by a
Borrower to a Guarantor, or loans by a Guarantor to a Borrower or another
Guarantor after the date hereof, provided, that,

                              (i) as to all of such loans, (A) the Indebtedness
arising pursuant to any such loan shall not be evidenced by a promissory note or
other instrument, unless the single original of such note or other instrument is
promptly delivered to Agent upon its request to hold as part of the Collateral,
with such endorsement and/or assignment by the payee of such note or other
instrument as Agent may require, and (B) as of the date of any such loan and
after giving effect thereto, the Borrower or Guarantor making such loan shall be
Solvent,

                              (ii) as to loans by a Guarantor to a Borrower, (A)
the Indebtedness arising pursuant to such loan shall be subject to, and
subordinate in right of payment to, the right of Agent and Lenders to receive
the prior final payment and satisfaction in full of all of the Obligations on
terms and conditions acceptable to Agent, (B) promptly upon Agent's request,
Agent shall have received a subordination agreement, in form and substance
satisfactory to Agent, providing for the terms of the subordination in right of
payment of such Indebtedness of such Borrower to the prior final payment and
satisfaction in full of all of the Obligations, duly authorized, executed and
delivered by such Guarantor and such Borrower, and (C) such Borrower shall not,
directly or indirectly make, or be required to make, any payments in respect of
such Indebtedness prior to the end of the then current term of this Agreement;

                              (iii) as to loans by a Borrower to a Guarantor,
(A) the proceeds of any such loans shall only be used by such Guarantor either
(1) for the payment of taxes or other actual and necessary reasonable operating
expenses of such Guarantor, provided, that, the aggregate amount of all such
loans in any fiscal year shall not exceed $1,000,000 or (2) for the making of a
contemporaneous loan to another Borrower, provided, that, the proceeds of any
such loan by a Borrower to a Guarantor shall be paid directly to the Borrower
that is to receive the proceeds of the loan from the Guarantor, (B) the
Indebtedness arising pursuant to any such loan shall not be evidenced by a
promissory note or other instrument, unless the single original of such note or
other instrument is promptly delivered to Agent upon its request to hold as part
of the Collateral, with such endorsement and/or assignment by the payee of such
note or other instrument as Agent may require, (C) as of the date of any such
loan and after giving effect thereto, the Borrower making such loan shall be
Solvent, and (D) as of the date of any such loan and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing;



102

--------------------------------------------------------------------------------




                    (h) loans of money or property (other than Collateral) after
the date hereof by any Borrower or Guarantor to any Person (other than to a
Borrower or Guarantor), including customers of any Borrower or Guarantor
consistent with the current practices of Borrowers and Guarantors as of the date
hereof (and including advances to customers that are repaid through the purchase
of goods by such customers in the ordinary course of the business of Borrowers
and Guarantors consistent with the current practices of Borrowers and Guarantors
as of the date hereof); provided, that, as to any such loans, each of the
following conditions is satisfied as determined by Agent:

                              (i) as of the date of any such loan, and in each
case after giving effect thereto, no Default or Event of Default shall exist or
have occurred,

                              (ii) as of the date of any such loan, and in each
case after giving effect thereto, the Excess Availability shall have been not
less than $20,000,000 for each of the immediately preceding ten (10) consecutive
days and as of the date of any such loan and after giving effect thereto, the
Excess Availability shall be not less than $20,000,000,

                              (iii) the aggregate amount of all such loans
(including advances to customers) shall not (A) exceed $2,500,000 as to any one
party (or group of Persons that are Affiliates) receiving such loans, or with
the prior consent of Agent in its determination, $5,000,000 as to any one party
(or group of Persons that are Affiliates) receiving such loans or (B) in the
case of such loans made after the date hereof exceed $10,000,000 plus the amount
equal to all repayments of principal received by Borrowers and Guarantors after
the date hereof in cash or other immediately available funds (or repayments of
principal in accordance with the terms of the Indebtedness pursuant to the
purchase of Inventory) in respect of the existing loans and advances by
Borrowers to third parties made prior to the date hereof set forth on Schedule
9.10 to the Information Certificate, and (D) together with the aggregate amount
of the existing loans and advances by Borrowers to third parties made prior to
the date hereof set forth on Schedule 9.10 to the Information Certificate,
exceed up to an aggregate of $20,000,000 outstanding at any one time,

                              (iv) the Person receiving such loan shall be
engaged in a business related, ancillary or complementary to the business of
Borrowers permitted in this Agreement,

                              (v) the original of any promissory note or other
instrument evidencing the Indebtedness arising pursuant to such loans shall be
delivered, or caused to be delivered, to Agent, at Agent's option, together with
an appropriate endorsement, in form and substance satisfactory to Agent,

                              (vi) Agent shall have received (A) not less than
ten (10) Business Days' prior written notice thereof setting forth in reasonable
detail the nature and terms thereof, (B) true, correct and complete copies of
all agreements, documents and instruments relating thereto and (C) such other
information with respect thereto as Agent may request, including a report once
each month on the outstanding balance of all such loans and advances and
including the then outstanding amount of the existing loans and advances by
Borrowers to third parties made prior to the date hereof set forth on Schedule
9.10 to the Information Certificate;



103

--------------------------------------------------------------------------------




                    (i) the purchase by any Borrower or Guarantor of all or a
substantial part of the assets or Capital Stock of any Person located in the
United States or investment after the date hereof by an Borrower or Guarantor by
capital contribution in any Person (other than a Borrower or Guarantor),
provided, that, each of the following conditions is satisfied as determined by
Agent in good faith;

                              (i) as of the date of such purchase or investment
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred and be continuing,

                              (ii) as of the date of any payment in connection
with such acquisition or investment and after giving effect thereto, the
aggregate amount of the Excess Availability of Borrowers shall have been not
less than $20,000,000 for each of the immediately preceding ten (10) consecutive
days and as of the date of any payment in connection with such acquisition or
investment and after giving effect thereto, the aggregate amount of the Excess
Availability of Borrowers shall be not less than $20,000,000,

                              (iii) the aggregate amount of all payments in
connection with (A) the purchase of all or a substantial part of the assets or
Capital Stock of any one Person (or group of Persons that are Affiliates) or
investment in any one Person (or group of Persons that are Affiliates) shall not
exceed (1) in the aggregate $12,500,000, if as of the date of any payment in
connection with such acquisition or investment and after giving effect thereto,
Excess Availability shall have been not less than $30,000,000 for each of the
immediately preceding ten (10) consecutive days and as of the date of any
payment in connection with such acquisition or investment and after giving
effect thereto, the Excess Availability shall be not less than $30,000,000, or
(2) in the aggregate $5,000,000, if as of the date of any payment in connection
with such acquisition or investment and after giving effect thereto, Excess
Availability shall have been less than $30,000,000 but more than $20,000,000 for
each of the immediately preceding ten (10) consecutive days and as of the date
of any payment in connection with such acquisition or investment and after
giving effect thereto, the Excess Availability shall be less than $30,000,000
but more than $20,000,000, (B) all of such purchases and investments in any
fiscal year shall not exceed in the aggregate $12,500,000, (C) all of such
purchases and investments during the term of this Agreement shall not exceed in
the aggregate $40,000,000,

                              (iv) Agent shall have received not less than ten
(10) Business Days' prior written notice of the proposed acquisition or any
investment in excess of $500,000 and such information with respect thereto as
Agent may reasonably request, including (A) the proposed date and amount of the
acquisition or investment, (B) a list and description of the assets or Capital
Stock to be acquired, or the investment to be made and (C) the total purchase
price for the assets or Capital Stock to be purchased (and the terms of payment
of such purchase price) or the total amount of such investment (and the terms of
the payment for such investment) and the consideration to be received in
exchange for such investment,

                              (v) promptly upon Agent's request, the Borrower or
Guarantor purchasing such assets or Capital Stock, or making such investment,
shall deliver, or cause to be delivered to Agent, true, correct and complete
copies of all agreements, documents and instruments relating to such acquisition
or investment,



104

--------------------------------------------------------------------------------




                              (vi) the assets or Capital Stock being acquired,
or investment made, by any Borrower or Guarantor shall be substantially
consistent with, and related to, the business of such Borrower or Guarantor
permitted in this Agreement,

                              (vii) in the case of an investment by capital
contribution, at Agent's option, the original stock certificate or other
instrument evidencing such capital contribution (or such other evidence as may
be issued in the case of a limited liability company) shall be promptly
delivered to Agent, together with such stock power, assignment or endorsement as
Agent may request, and promptly upon Agent's request, the Borrower or Guarantor
making such investment shall execute and deliver to Agent a pledge and security
agreement, in form and substance satisfactory to Agent, granting to Agent a
first priority pledge of, security interest in and lien upon all of the issued
and outstanding shares of such stock or other instrument or interest (and in the
case of a limited liability company take such other actions as Agent shall
require with respect to Agent's security interests therein),

                              (viii) the assets, Capital Stock or other
consideration acquired by any Borrower or Guarantor pursuant to such purchase or
investment shall be free and clear of any security interest, mortgage, pledge,
lien, charge or other encumbrance (other than those permitted in this Agreement)
and Lender shall have received evidence satisfactory to it of the same,

                              (ix) the acquisition by any Borrower or Guarantor
of such assets or Capital Stock, or the making of such investment, shall not
violate any law or regulation or any order or decree of any court or
Governmental Authority in any material respect and shall not and will not
conflict with or result in the breach of, or constitute a default in any respect
under, any material agreement, document or instrument to which such Borrower, or
Guarantor or any Affiliate is a party or may be bound, or result in the creation
or imposition of, or the obligation to grant, any lien, charge or encumbrance
upon any of the property of such Borrower, or Guarantor or any Affiliate or
violate any provision of the certificate of incorporation, by-laws, certificate
of formation, operating agreement or other organizational documentation of such
Borrower or Guarantor,

                              (x) such purchase or investment shall be in a bona
fide arms' length transaction with a person that is not an Affiliate of any
Borrower or Guarantor,

                              (xi) no Borrower or Guarantor shall become
obligated with respect to any Indebtedness, nor any of its property become
subject to any security interest or lien, pursuant to such acquisition or
investment unless such Borrower or Guarantor could incur such Indebtedness or
create such security interest or lien hereunder or under the other Financing
Agreements,

                              (xii) Agent shall have received, in form and
substance satisfactory to Agent, (A) evidence that Agent has valid and perfected
security interests in and liens upon all purchased assets to the extent such
assets constitute Collateral hereunder, (B) UCC financing statements (or other
similar registrations required in any foreign jurisdiction), (C) all Collateral
Access Agreements and other consents, waivers, acknowledgments and other
agreements from third persons which Agent may reasonably deem necessary or
desirable in order to permit, protect and perfect its security interests in and
liens upon the assets purchased, (D) the agreement of the seller consenting to
the collateral assignment by the Borrower or Guarantor purchasing


105

--------------------------------------------------------------------------------


such assets of all rights and remedies and claims for damages of such Borrower
or Guarantor relating to the Collateral under the agreements, documents and
instruments relating to such acquisition and (E) such other agreements,
documents and instruments as Agent may request in connection therewith,

                              (xiii) in no event shall any Accounts, Inventory,
Equipment, Real Property or Prescription Files so acquired by any Borrower
pursuant to such acquisition be deemed Eligible Accounts, Eligible Inventory,
Eligible Equipment, Eligible Real Property or Eligible Prescription Files,
respectively, unless and until Agent shall have conducted a field examination
with respect thereto (and at Agent's option, at Borrowers' expense, obtained an
appraisal of such Inventory, Equipment, Real Property or Prescription Files by
an appraiser reasonably acceptable to Agent and in form, scope and methodology
reasonably acceptable to Agent and addressed to Agent and upon which Agent is
expressly permitted to rely, which appraisal shall be in addition to any
appraisals which Agent may obtain pursuant to its rights under Sections 7.3 or
7.4 hereof) and then only to the extent the criteria for Eligible Accounts,
Eligible Inventory, Eligible Equipment, Eligible Real Property or Eligible
Prescription Files set forth herein are satisfied with respect thereto in
accordance with this Agreement (or such other or additional criteria as Agent
may, at its option, establish with respect thereto in accordance with this
Agreement and subject to such Reserves as Agent may establish in accordance with
this Agreement), and upon the request of Agent, the Accounts, Inventory,
Equipment, Real Property or Prescription Files acquired by such Borrower or
Guarantor pursuant to such acquisition shall at all times after such acquisition
be separately identified and reported to Agent in a manner satisfactory to
Agent;

                    (j) the loans and advances set forth on Schedule 9.10 to the
Information Certificate; provided, that, as to such loans and advances, (i)
Borrowers and Guarantors shall not, directly or indirectly, amend, modify, alter
or change the terms of such loans and advances or any agreement, document or
instrument related thereto, except that so long as no Default or Event of
Default shall exist or have occurred, Borrowers and Guarantors may amend such
terms to: (A) extend the term thereof for up to an additional twelve (12) months
from the current term thereof or such longer period as Agent may agree, (B)
increase the amount or frequency of the payments required from the payee
thereunder, (C) obtain any collateral in respect of such loans, or (D) otherwise
make the terms thereof more favorable to Borrowers and Guarantors and (ii)
Borrowers and Guarantors shall furnish to Agent all notices or demands in
connection with such loans and advances either received by any Borrower or
Guarantor or on its behalf, promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf, concurrently with the sending thereof,
as the case may be.

          9.11 Dividends and Redemptions. Each Borrower and Guarantor shall not,
directly or indirectly, declare or pay any dividends on account of any shares of
class of any Capital Stock of such Borrower or Guarantor now or hereafter
outstanding, or set aside or otherwise deposit or invest any sums for such
purpose, or redeem, retire, defease, purchase or otherwise acquire any shares of
any class of Capital Stock (or set aside or otherwise deposit or invest any sums
for such purpose) for any consideration or apply or set apart any sum, or make
any other distribution (by reduction of capital or otherwise) in respect of any
such shares or agree to do any of the foregoing, except that:



106

--------------------------------------------------------------------------------




                    (a) any Borrower or Guarantor may declare and pay such
dividends or redeem, retire, defease, purchase or otherwise acquire any shares
of any class of Capital Stock for consideration in the form of shares of common
stock (so long as after giving effect thereto no Change of Control or other
Default or Event of Default shall exist or occur);

                    (b) Borrowers and Guarantors may pay dividends to the extent
permitted in Section 9.12 below;

                    (c) any Subsidiary of a Borrower or Guarantor may pay
dividends to a Borrower;

                    (d) Borrowers and Guarantors may repurchase Capital Stock
consisting of common stock held by employees pursuant to any employee stock
ownership plan thereof upon the termination, retirement or death of any such
employee in accordance with the provisions of such plan, provided, that, as to
any such repurchase, each of the following conditions is satisfied: (i) as of
the date of the payment for such repurchase and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing, (ii)
such repurchase shall be paid with funds legally available therefor, (iii) such
repurchase shall not violate any law or regulation or the terms of any
indenture, agreement or undertaking to which such Borrower or Guarantor is a
party or by which such Borrower or Guarantor or its or their property are bound,
and (iv) the aggregate amount of all payments for such repurchases in any
calendar year shall not exceed $500,000;

                    (e) Parent may from time to time purchase shares of its
Capital Stock to make available to employees (i) participating in the Associate
Stock Purchase Plan of Parent who have elected to purchase such shares in
accordance with such plan that are to be paid for by such employees with payroll
deductions (at a price and otherwise on terms specified in the plan) but not to
exceed a maximum of $25,000 for each participating employee and (ii) as
performance bonuses included in the compensation for such employees in the
ordinary course of the business of Borrowers and Guarantors, provided, that, the
aggregate amount of all payments for such purchases of shares for such purpose
in any calendar year shall not exceed $1,000,000.

          9.12 Transactions with Affiliates. Each Borrower and Guarantor shall
not, directly or indirectly:

                    (a) purchase, acquire or lease any property from, or sell,
transfer or lease any property to, any officer, director or other Affiliate of
such Borrower or Guarantor, except in the ordinary course of and pursuant to the
reasonable requirements of such Borrower's or Guarantor's business (as the case
may be) and upon fair and reasonable terms no less favorable to such Borrower or
Guarantor than such Borrower or Guarantor would obtain in a comparable arm's
length transaction with an unaffiliated person, provided that one Borrower may
make sales of goods, or render services, to another Borrower on terms more
favorable to the Borrower purchasing such goods or receiving the benefit of such
services than it would to a person that is not an Affiliate in the ordinary
course of business and consistent with the current practices of Borrowers as of
the date hereof; or

                    (b) make any payments (whether by dividend, loan or
otherwise) of management, consulting or other fees for management or similar
services, or of any Indebtedness owing to any


107

--------------------------------------------------------------------------------


officer, employee, shareholder, director or any other Affiliate of such Borrower
or Guarantor, except reasonable compensation to officers, employees and
directors for services rendered to such Borrower or Guarantor in the ordinary
course of business.

          9.13 Compliance with ERISA. Each Borrower and Guarantor shall, and
shall cause each of its ERISA Affiliates, to: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal and State law; (b) cause each Plan which is qualified
under Section 401(a) of the Code to maintain such qualification; (c) not
terminate any of such Plans so as to incur any material liability to the Pension
Benefit Guaranty Corporation; (d) not allow or suffer to exist any non-exempt
prohibited transaction involving any of such Plans or any trust created
thereunder which would subject such Borrower, Guarantor or such ERISA Affiliate
to a material tax or penalty or other liability on non-exempt prohibited
transactions imposed under Section 4975 of the Code or ERISA; (e) make all
required contributions to any Plan which it is obligated to pay under Section
302 of ERISA, Section 412 of the Code or the terms of such Plan; (f) not allow
or suffer to exist any accumulated funding deficiency, whether or not waived,
with respect to any such Plan; or (g) allow or suffer to exist any occurrence of
a reportable event or any other event or condition which presents a material
risk of termination by the Pension Benefit Guaranty Corporation of any such Plan
that is a single employer plan, which termination could result in any material
liability to the Pension Benefit Guaranty Corporation.

          9.14 End of Fiscal Years; Fiscal Quarters. Each Borrower and Guarantor
shall, for financial reporting purposes, cause its, and each of its
Subsidiaries' (a) fiscal years to end on the dates for the end of each such
fiscal year set forth on Schedule 9.14 hereto and (b) fiscal quarters to end on
the dates for the end of each such fiscal quarter set forth in Schedule 9.14
hereto.

          9.15 Credit Card Agreements. Each Borrower shall (a) observe and
perform all material terms, covenants, conditions and provisions of the Credit
Card Agreements to be observed and performed by it at the times set forth
therein; and (b) at all times maintain in full force and effect the Credit Card
Agreements and not terminate, cancel, surrender, modify, amend, waive or release
any of the Credit Card Agreements, or consent to or permit to occur any of the
foregoing; except, that, (i) any Borrower may terminate or cancel any of the
Credit Card Agreements in the ordinary course of the business of such Borrower;
provided, that, such Borrower shall give Agent not less than fifteen (15) days
prior written notice of its intention to so terminate or cancel any of the
Credit Card Agreements; (d) not enter into any new Credit Card Agreements with
any new Credit Card Issuer unless (i) Agent shall have received not less than
thirty (30) days prior written notice of the intention of such Borrower to enter
into such agreement (together with such other information with respect thereto
as Agent may request) and (ii) such Borrower delivers, or causes to be delivered
to Agent, a Credit Card Acknowledgment in favor of Agent, (e) give Agent
immediate written notice of any Credit Card Agreement entered into by such
Borrower after the date hereof, together with a true, correct and complete copy
thereof and such other information with respect thereto as Agent may request;
and (f) furnish to Agent, promptly upon the request of Agent, such information
and evidence as Agent may require from time to time concerning the observance,
performance and compliance by such Borrower or the other party or parties
thereto with the terms, covenants or provisions of the Credit Card Agreements.



108

--------------------------------------------------------------------------------




          9.16 Change in Business. Each Borrower and Guarantor shall not engage
in any business other than the business of such Borrower or Guarantor on the
date hereof and any business reasonably related, ancillary or complimentary to
the business in which such Borrower or Guarantor is engaged on the date hereof.

          9.17 Limitation of Restrictions Affecting Subsidiaries. Each Borrower
and Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or Guarantor to (a) pay dividends or
make other distributions or pay any Indebtedness owed to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; (b) make loans or
advances to such Borrower or Guarantor or any Subsidiary of such Borrower or
Guarantor, (c) transfer any of its properties or assets to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; or (d) create, incur,
assume or suffer to exist any lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, (iv) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor, (v) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of such Borrower or
Guarantor prior to the date on which such Subsidiary was acquired by such
Borrower or such Guarantor and outstanding on such acquisition date, and (vi)
the extension or continuation of contractual obligations in existence on the
date hereof; provided, that, any such encumbrances or restrictions contained in
such extension or continuation are no less favorable to Agent and Lenders than
those encumbrances and restrictions under or pursuant to the contractual
obligations so extended or continued.

          9.18 Minimum EBITDA. At any time that Excess Availability is less than
$30,000,000, the EBITDA of Parent and its Subsidiaries for the twelve (12) or
thirteen (13), as applicable, consecutive fiscal four (4) week periods (treated
as a single accounting period and with each fiscal four (4) week period
determined in accordance with the current accounting practices of Borrowers and
Guarantors as in effect on the date hereof) ending on the last day of the most
recent fiscal four (4) week period for which financial statements of Parent and
its Subsidiaries are available or have been received by Agent shall be not less
than the amounts set forth on Schedule 9.18 with respect to such period,
provided, that, (a) prior to the effective date of the sale of all or
substantially all of the assets of United to the extent permitted hereunder, the
amounts set forth in Part I of Schedule 9.18 hereto with respect to such period
then ending shall be applicable and (b) on and after the date of the sale of all
or substantially all of the assets of United to the extent permitted hereunder,
the amounts set forth in Part II of Schedule 9.18 hereto with respect to such
period then ending shall be applicable.

          9.19 Capital Expenditures. Borrowers and Guarantors shall not permit
the aggregate amount of all Capital Expenditures of Borrowers and Guarantors
during any fiscal quarter to exceed the amount indicated for such fiscal quarter
set forth on Schedule 9.19 hereto; provided, that, (a) in the event that the
actual amount of Capital Expenditures of Borrowers and Guarantors during any
fiscal quarter are less than the amount permitted hereunder for such fiscal
quarter, Capital Expenditures may be made in any of the next three (3)
consecutive fiscal quarters


109

--------------------------------------------------------------------------------


immediately thereafter in the amount of such excess, provided, that, such excess
amount shall only be used for Capital Expenditures in any of such subsequent
three (3) consecutive fiscal quarters, if after giving effect to the payment
thereof, there is Excess Availability of not less than $20,000,000 and (b) the
limitation on the Capital Expenditures of Borrowers and Guarantors shall only
apply in any fiscal quarter if at any time during the immediately preceding
quarter, Excess Availability was less than $30,000,000.

          9.20 Minimum Excess Availability. The aggregate amount of the Excess
Availability of Borrowers shall at all times be equal to or greater than
$10,000,000.

          9.21 License Agreements.

                    (a) With respect to a License Agreement applicable to
Intellectual Property that is owned by a third party and licensed to a Borrower
or Guarantor and that is affixed to or otherwise used in connection with the
manufacture, sale or distribution of any Inventory (other than an off-the-shelf
product with a shrink wrap license), each Borrower and Guarantor shall (i) give
Agent not less than ninety (90) days prior written notice of its intention to
not renew or to terminate, cancel, surrender or release its rights under any
such License Agreement, or to amend any such License Agreement or related
arrangements to limit the scope of the right of such Borrower or Guarantor to
use the Intellectual Property subject to such License Agreement in any material
respect, either with respect to product, territory, term or otherwise, or to
increase in any material respect the amounts to be paid by such Borrower or
Guarantor thereunder or in connection therewith (and Agent may establish such
Reserves as a result of any of the foregoing as Agent may reasonably determine),
(ii) give Agent prompt written notice of any such License Agreement entered into
by such Borrower or Guarantor after the date hereof, or any material amendment
to any such License Agreement existing on the date hereof, in each case together
with a true, correct and complete copy thereof and such other information with
respect thereto as Agent may in good faith request, (iii) give Agent prompt
written notice of any material breach of any obligation, or any default, by the
third party that is the licensor or by the Borrower or Guarantor that is the
licensee or any other party under any such License Agreement, and deliver to
Agent (promptly upon the receipt thereof by such Borrower or Guarantor in the
case of a notice to such Borrower or Guarantor and concurrently with the sending
thereof in the case of a notice from such Borrower or Guarantor) a copy of each
notice of default and any other notice received or delivered by such Borrower or
Guarantor in connection with any such a License Agreement that relates to the
scope of the right, or the continuation of the right, of such Borrower or
Guarantor to use the Intellectual Property subject to such License Agreement or
the amounts required to be paid thereunder.

                    (b) With respect to a License Agreement applicable to
Intellectual Property that is owned by a third party and licensed to a Borrower
or Guarantor and that is affixed to or otherwise used in connection with the
manufacture, sale or distribution of any Inventory (other than an off-the-shelf
product with a shrink wrap license), at any time an Event of Default shall exist
or have occurred and be continuing or if after giving effect to any Reserves, or
the reduction in the applicable Borrowing Base as a result of Eligible Inventory
using such licensed Intellectual Property ceasing to be Eligible Inventory, the
aggregate amount of the Excess Availability of Borrowers is less than
$5,000,000, Agent shall have, and is hereby granted, the irrevocable right and
authority, at its option, to renew or extend the term of such License


110

--------------------------------------------------------------------------------


Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Agent or in the name and behalf of such Borrower or
Guarantor, subject to and in accordance with the terms of such License
Agreement. Agent may, but shall not be required to, perform any or all of such
obligations of such Borrower or Guarantor under any of the License Agreements,
including, but not limited to, the payment of any or all sums due from such
Borrower or Guarantor thereunder. Any sums so paid by Agent shall constitute
part of the Obligations.

          9.22 Agricultural Products.

                    (a) Each Borrower shall at all times comply in all material
respects with all existing and future Food Security Act Notices during their
periods of effectiveness under the Food Security Act, including, without
limitation, directions to make payments to the Farm Products Seller by issuing
payment instruments directly to the secured party with respect to any assets of
the Farm Products Seller or jointly payable to the Farm Products Seller and any
secured party with respect to the assets of such Farm Products Seller, as
specified in the Food Security Act Notice, so as to terminate or release the
security interest in any Farm Products maintained by such Farm Products Seller
or any secured party with respect to the assets of such Farm Products Seller
under the Food Security Act.

                    (b) Each Borrower shall take all other actions as may be
reasonably required, if any, to ensure that any perishable agricultural
commodity (in whatever form) or other Farm Products are purchased free and clear
of any security interest, lien or other claims in favor of any Farm Products
Seller or any secured party with respect to the assets of any Farm Products
Seller.

                    (c) Each Borrower shall promptly notify Agent in writing
after receipt by or on behalf of such Borrower of any Food Security Act Notice
or amendment to a previous Food Security Act Notice, and including any notice
from any Farm Products Seller of the intention of such Farm Products Seller to
preserve the benefits of any trust applicable to any assets of any Borrower or
Guarantor under the provisions of the PSA, PACA or any other statute and such
Borrower shall promptly provide Agent with a true, correct and complete copy of
such Food Security Act Notice or amendment, as the case may be, and other
information delivered to or on behalf of such Borrower pursuant to the Food
Security Act.

                    (d) In the event any Borrower receives a Food Security Act
Notice, such Borrower shall pay the related invoice within the payment terms
specified therein and notify Agent of such receipt; provided,, that, such
invoice may remain unpaid if, and only so long as (i) appropriate legal or
administrative action has been commenced in good faith and is being diligently
pursued or defended by such Borrower, (ii) adequate reserves with respect to
such contest are maintained on the books of such Borrower, in accordance with
GAAP, (iii) Agent shall have established a Reserve in an amount at least equal
to the amount claimed to be due by such vendor under the relevant invoice, (iv)
such Borrower shall promptly pay or discharge such contested invoice and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such payment, if such
contest is terminated or discontinued adversely to Borrower or the conditions
set forth in this Section 9.21(d) are no longer met.



111

--------------------------------------------------------------------------------




                    (e) Each Borrower shall obtain Agent's written consent prior
to purchasing any Farm Products from a Person who produces such Farm Products in
a state with a central filing system certified by the United States Secretary of
Agriculture, and in the event that such Borrower receives such consent, such
Borrower shall immediately register, as a buyer, with the Secretary of State of
such state (or the designated system operator). Each Borrower shall forward
promptly to Agent a copy of such registration as well as a copy of all relevant
portions of the master list periodically distributed by any such Secretary of
State (or the designated system operator). Each Borrower shall comply with any
payment of obligations in connection with the purchase of any Farm Products
imposed by a secured party as a condition of the waiver or release of a security
interest effective under the Food Security Act or other applicable law whether
or not as a result of direct notice or the filing under any applicable central
filing system. Each Borrower shall also provide to Agent not later than the
fifth (5th) day of each month, true and correct copies of all state filings
recorded in any such central filing system in respect of a Person from whom a
Borrower has purchased Farm Products within the preceding twelve (12) months.

          9.23 After Acquired Real Property. If any Borrower or Guarantor
hereafter acquires any Real Property, fixtures or any other property that is of
the kind or nature described in the Mortgages and such Real Property, fixtures
or other property is adjacent to, contiguous with or necessary or related to or
used in connection with any Real Property then subject to a Mortgage, or if such
Real Property is not adjacent to, contiguous with or related to or used in
connection with such Real Property, then if such Real Property, fixtures or
other property at any location (or series of adjacent, contiguous or related
locations, and regardless of the number of parcels) has a fair market value in
an amount equal to or greater than $500,000 (or if a Default or Event of Default
exists, then regardless of the fair market value of such assets), without
limiting any other rights of Agent or any Lender, or duties or obligations of
any Borrower or Guarantor, promptly upon Agent's request, such Borrower or
Guarantor shall execute and deliver to Agent a mortgage, deed of trust or deed
to secure debt, as Agent may determine, in form and substance substantially
similar to the Mortgages and as to any provisions relating to specific state
laws satisfactory to Agent and in form appropriate for recording in the real
estate records of the jurisdiction in which such Real Property or other property
is located granting to Agent a first and only lien and mortgage on and security
interest in such Real Property, fixtures or other property (except as such
Borrower or Guarantor would otherwise be permitted to incur hereunder or under
the Mortgages or as otherwise consented to in writing by Agent) and such other
agreements, documents and instruments as Agent may require in connection
therewith.

          9.24 Costs and Expenses. Borrowers and Guarantors shall pay to Agent
on demand all costs, expenses, filing fees and taxes paid or payable in
connection with the preparation, negotiation, execution, delivery, recording,
syndication, administration, collection, liquidation, enforcement and defense of
the Obligations, Agent's rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) costs and expenses and fees for insurance premiums, environmental audits,
title insurance premiums, surveys, assessments, engineering reports and
inspections, appraisal fees and search


112

--------------------------------------------------------------------------------


fees, costs and expenses of remitting loan proceeds, collecting checks and other
items of payment, and establishing and maintaining the Blocked Accounts,
together with Agent's customary charges and fees with respect thereto; (c)
charges, fees or expenses charged by any bank or issuer in connection with the
Letter of Credit Accommodations; (d) costs and expenses of preserving and
protecting the Collateral; (e) costs and expenses paid or incurred in connection
with obtaining payment of the Obligations, enforcing the security interests and
liens of Agent, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this Agreement and the other Financing
Agreements or defending any claims made or threatened against Agent or any
Lender arising out of the transactions contemplated hereby and thereby
(including preparations for and consultations concerning any such matters); (f)
all out-of-pocket expenses and costs heretofore and from time to time hereafter
incurred by Agent during the course of periodic field examinations of the
Collateral and such Borrower's or Guarantor's operations, plus a per diem charge
at Agent's then standard rate for Agent's examiners in the field and office
(which rate as of the date hereof is $800 per person per day); and (g) the
reasonable fees and disbursements of counsel (including legal assistants) to
Agent in connection with any of the foregoing.

          9.25 Further Assurances. At the request of Agent at any time and from
time to time, Borrowers and Guarantors shall, at their expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of any Borrower or Guarantor representing that all conditions
precedent to the making of Loans and providing Letter of Credit Accommodations
contained herein are satisfied. In the event of such request by Agent, Agent and
Lenders may, at Agent's option, cease to make any further Loans or provide any
further Letter of Credit Accommodations until Agent has received such
certificate and, in addition, Agent has determined that such conditions are
satisfied.

SECTION 10 EVENTS OF DEFAULT AND REMEDIES

          10.1 Events of Default. The occurrence or existence of any one or more
of the following events are referred to herein individually as an "Event of
Default", and collectively as "Events of Default":

                    (a) (i) any Borrower fails to pay any of the Obligations
within three (3) Business Days of the date when due or (ii) any Borrower or
Obligor fails to perform any of the covenants contained in Sections 9.2, 9.3,
9.4, 9.13, 9.14, 9.15, 9.16, 9.17, 9.21, 9.22 and 9.23 of this Agreement and
such failure shall continue for ten (10) days; provided, that, such ten (10) day
period shall not apply in the case of: (A) any failure to observe any such
covenant which is not capable of being cured at all or within such ten (10) day
period or which has been the subject of a prior failure within a six (6) month
period or (B) an intentional breach by any Borrower or Obligor of any such
covenant or (iii) any Borrower or Obligor fails to perform any of the terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements other than those described in Sections 10.1(a)(i) and
10.1(a)(ii) above;



113

--------------------------------------------------------------------------------




                    (b) any representation, warranty or statement of fact made
by any Borrower or Guarantor to Agent in this Agreement, the other Financing
Agreements or any other written agreement, schedule, confirmatory assignment or
otherwise delivered in connection with this Agreement or any of the other
Financing Agreements shall when made or deemed made be false or misleading in
any material respect;

                    (c) any Obligor revokes or terminates or purports to revoke
or terminate or fails to perform any of the terms, covenants, conditions or
provisions of any guarantee, endorsement or other agreement of such party in
favor of Agent or any Lender;

                    (d) any judgment for the payment of money is rendered
against any Borrower or Obligor in excess of $2,500,000 in any one case or in
excess of $5,000,000 in the aggregate (to the extent not covered by insurance
where the insurer has assumed responsibility in writing for such judgment) and
shall remain undischarged or unvacated for a period in excess of thirty (30)
days or execution shall at any time not be effectively stayed, or any judgment
other than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against any Borrower or Obligor or any of the Collateral
having a value in excess of $2,500,000;

                    (e) any Borrower or Obligor makes an assignment for the
benefit of creditors;

                    (f) a case or proceeding under the bankruptcy laws of the
United States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at law or
in equity) is filed against any Borrower or Obligor or all or any material part
of the properties of Borrowers (taken as a whole) and such petition or
application is not dismissed within forty-five (45) days after the date of its
filing or any Borrower or Obligor shall file any answer admitting or not
contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner;

                    (g) a case or proceeding under the bankruptcy laws of the
United States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at a law
or equity) is filed by any Borrower or Obligor or for all or any material part
of the properties of Borrowers (taken as a whole);

                    (h) any default by any Borrower or any Obligor under any
agreement, document or instrument relating to any Indebtedness for borrowed
money owing to any person other than Lenders, or any capitalized lease
obligations, contingent indebtedness in connection with any guarantee, letter of
credit, indemnity or similar type of instrument in favor of any person other
than Lenders, in any case in an amount in excess of $5,000,000, which default
continues for more than the applicable cure period, if any, with respect thereto
and is not waived in writing, or any default by any Borrower or any Obligor
under any Material Contract (including, without limitation, any of the Credit
Card Agreements), which default continues for more than the applicable cure
period, if any, with respect thereto which default has or could reasonably be
expected to have a Material Adverse Effect, or any Credit Card Issuer or Credit
Card Processor withholds payment of amounts otherwise payable to a Borrower to
fund a reserve account or


114

--------------------------------------------------------------------------------


otherwise hold as collateral, or shall require a Borrower to pay funds into a
reserve account or for such Credit Card Issuer or Credit Card Processor to
otherwise hold as collateral, or any Borrower shall provide a letter of credit,
guarantee, indemnity or similar instrument to or in favor of such Credit Card
Issuer or Credit Card Processor such that in the aggregate all of such funds in
the reserve account, other amounts held as collateral and the amount of such
letters of credit, guarantees, indemnities or similar instruments shall exceed
$2,500,000;

                    (i) any Credit Card Issuer or Credit Card Processor shall
send written notice to any Borrower that it is ceasing to make or suspending
payments to any Borrower of amounts due or to become due to any Borrower or
shall cease or suspend such payments, or shall send written notice to any
Borrower that it is terminating its arrangements with any Borrower or such
arrangements shall terminate as a result of any event of default under such
arrangements, which continues for more than the applicable cure period, if any,
with respect thereto, unless such Borrower shall have entered into arrangements
with another Credit Card Issuer or Credit Card Processor, as the case may be,
within sixty (60) days after the date of any such notice;

                    (j) any material provision hereof or of any of the other
Financing Agreements shall for any reason cease to be valid, binding and
enforceable with respect to any party hereto or thereto (other than Agent) in
accordance with its terms, or any such party shall challenge the enforceability
hereof or thereof, or shall assert in writing, or take any action or fail to
take any action based on the assertion that any provision hereof or of any of
the other Financing Agreements has ceased to be or is otherwise not valid,
binding or enforceable in accordance with its terms, or any security interest
provided for herein or in any of the other Financing Agreements shall cease to
be a valid and perfected first priority security interest in any of the
Collateral purported to be subject thereto (except as otherwise permitted herein
or therein);

                    (k) an ERISA Event shall occur which results in or could
reasonably be expected to result in liability of any Borrower in an aggregate
amount in excess of $5,000,000;

                    (l) any Change of Control;

                    (m) the indictment by any Governmental Authority, or as
Agent may reasonably and in good faith determine, the threatened indictment by
any Governmental Authority of any Borrower or Obligor of which any Borrower,
Obligor or Agent receives notice, in either case, as to which there is a
reasonable possibility of an adverse determination, in the good faith
determination of Agent, under any criminal statute, or commencement or
threatened commencement of criminal or civil proceedings against such Borrower
or Obligor, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture of (i) any of the Collateral having a
value in excess of $5,000,000 or (ii) any other property of any Borrower or
Guarantor which is necessary or material to the conduct of its business;

                    (n) any event shall occur as a result of which (i) the
consolidated revenues of Parent and its Subsidiaries (taken as a whole) in any
fiscal quarter are less than the amount for such fiscal quarter set forth on
Schedule 10.1 hereto, provided, that, (A) prior to the effective date of the
sale of all or substantially all of the assets of United to the extent permitted
hereunder, the amounts set forth in Part I of Schedule 10.1 hereto with respect
to such period then ending shall be applicable and (B) on and after the date of
the sale of all or substantially all of the assets


115

--------------------------------------------------------------------------------


of United to the extent permitted hereunder, the amounts set forth in Part II of
Schedule 10.1 hereto with respect to such period then ending shall be
applicable, (ii) contingent liabilities are incurred by Borrowers and Guarantors
in excess of $40,000,000 which would be required to be reflected in the
footnotes to a balance sheet prepared in accordance with GAAP (except that any
such contingent liabilities that are expressly permitted hereunder shall not be
included in the calculation of such amount), (iii) operations are suspended or
terminated for thirty (30) days or more at any facility of a Borrower used in
generating more than thirty (30%) percent of the consolidated revenues of
Borrowers for the immediately preceding fiscal year (but for this purpose a sale
of a facility in accordance with the terms hereof shall not be deemed to be a
suspension or termination of operations at such facility), (iv) any law,
regulation, order, judgement or decree of any Governmental Authority shall
exist, or any action, suit, investigation, litigation or proceeding shall be
pending or threatened in writing in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to result in the loss
of the ability to conduct any portion of the business that accounted for more
than thirty (30%) of the revenues of Parent and it Subsidiaries (taken as a
whole) in the immediately preceding fiscal year, (viii) the loss, suspension,
revocation or failure to renew any Permit now held or hereafter acquired by a
Borrower required in connection with the sale or distribution of goods the sale
of which gave rise to revenues of more than thirty (30%) percent in the
immediately preceding fiscal year, (viii) within a ninety (90) day time period,
$15,000,000 or more of Inventory (valued at the lower of cost or market) shall
be subject to a product recall or similar product defect occurrence (but any
such Inventory shall not be included in the calculation of such amount if a
Borrower has a valid and enforceable right to return such Inventory to the
supplier thereof either (A) in exchange for cash or other immediately available
funds so long as Agent determines that the supplier has the financial ability to
make all of such payments or (B) to the extent that such Borrower has a bona
fide and valid right of setoff against amounts otherwise payable by such
Borrower to such supplier up to the amounts then owing to such supplier); or

                    (o) there shall be an event of default under any of the
other Financing Agreements.

          10.2 Remedies.

                    (a) At any time an Event of Default exists or has occurred
and is continuing, Agent and Lenders shall have all rights and remedies provided
in this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by any Borrower or Obligor, except as such notice or consent is
expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Agent and Lenders hereunder, under any of the
other Financing Agreements, the UCC or other applicable law, are cumulative, not
exclusive and enforceable, in Agent's discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Obligor of this
Agreement or any of the other Financing Agreements. Subject to Section 12
hereof, Agent may, and at the direction of the Required Lenders shall, at any
time or times, proceed directly against any Borrower or Obligor to collect the
Obligations without prior recourse to the Collateral.



116

--------------------------------------------------------------------------------




                    (b) Without limiting the generality of the foregoing, at any
time an Event of Default exists or has occurred and is continuing, Agent may, at
its option and shall upon the direction of the Required Lenders, (i) upon notice
to Lead Borrower, accelerate the payment of all Obligations and demand immediate
payment thereof to Agent for itself and the benefit of Lenders (provided, that,
upon the occurrence of any Event of Default described in Sections 10.1(f) and
10.1(g), all Obligations shall automatically become immediately due and
payable), and (ii) terminate the Commitments and this Agreement (provided, that,
upon the occurrence of any Event of Default described in Sections 10.1(f) and
10.1(g), the Commitments and any other obligation of the Agent or a Lender
hereunder shall automatically terminate).

                    (c) Without limiting the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, in its discretion,
and upon the direction of the Required Lenders, shall (i) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Borrower or Obligor, at Borrowers'
expense, to assemble and make available to Agent any part or all of the
Collateral at any place and time designated by Agent, (iii) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral, (iv)
remove any or all of the Collateral from any premises on or in which the same
may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker's board, at any office of Agent or elsewhere) at such prices or terms as
Agent may deem reasonable, for cash, upon credit or for future delivery, with
the Agent having the right to purchase the whole or any part of the Collateral
at any such public sale, all of the foregoing being free from any right or
equity of redemption of any Borrower or Obligor, which right or equity of
redemption is hereby expressly waived and released by Borrowers and Obligors
and/or (vi) terminate this Agreement. If any of the Collateral is sold or leased
by Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Agent to Lead Borrower designating the time and place of any
public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrowers and Obligors waive any other notice. In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Borrower and Obligor waives the
posting of any bond which might otherwise be required. At any time an Event of
Default exists or has occurred and is continuing, upon Agent's request,
Borrowers will either, as Agent shall specify, furnish cash collateral to the
issuer to be used to secure and fund Agent's reimbursement obligations to the
issuer in connection with any Letter of Credit Accommodations or furnish cash
collateral to Agent for the Letter of Credit Accommodations. Such cash
collateral shall be in the amount equal to one hundred five (105%) percent of
the amount of the Letter of Credit Accommodations plus the amount of any
expenses payable or to become payable in connection therewith through the end of
the latest expiration date of such Letter of Credit Accommodations.

                    (d) At any time or times that an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion, enforce the rights
of any Borrower or Obligor against


117

--------------------------------------------------------------------------------


any Account Debtor, secondary obligor or other obligor in respect of any of the
Accounts or other Receivables. Without limiting the generality of the foregoing,
Agent may, in its discretion, at such time or times (i) notify any or all
Account Debtors, secondary obligors or other obligors in respect thereof that
the Receivables have been assigned to Agent and that Agent has a security
interest therein and Agent may direct any or all accounts debtors, secondary
obligors and other obligors to make payment of Receivables directly to Agent,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Receivables or other obligations included in the Collateral and
thereby discharge or release the Account Debtor or any secondary obligors or
other obligors in respect thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Receivables or such other
obligations, but without any duty to do so, and Agent and Lenders shall not be
liable for any failure to collect or enforce the payment thereof nor for the
negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders. At any time that an Event of
Default exists or has occurred and is continuing, at Agent's request, all
invoices and statements sent to any Account Debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Borrowers and Obligors shall deliver to Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require. In the
event any Account Debtor returns Inventory when an Event of Default exists or
has occurred and is continuing, Borrowers shall, upon Agent's request, hold the
returned Inventory in trust for Agent, segregate all returned Inventory from all
of its other property, dispose of the returned Inventory solely according to
Agent's instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent's prior written consent.

                    (e) To the extent that applicable law imposes duties on
Agent or any Lender to exercise remedies in a commercially reasonable manner
(which duties cannot be waived under such law), each Borrower and Guarantor
acknowledges and agrees that it is not commercially unreasonable for Agent or
any Lender (i) to fail to incur expenses reasonably deemed significant by Agent
or any Lender to prepare Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain consents of any Governmental Authority or other third party for
the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors, secondary
obligors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as any Borrower or Guarantor, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to


118

--------------------------------------------------------------------------------


disclaim disposition warranties, (xi) to purchase insurance or credit
enhancements to insure Agent or Lenders against risks of loss, collection or
disposition of Collateral or to provide to Agent or Lenders a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower and Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Agent or any Lender would not be
commercially unreasonable in the exercise by Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Agent or any
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to any Borrower
or Guarantor or to impose any duties on Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

                    (f) For the purpose of enabling Agent to exercise the rights
and remedies hereunder, each Borrower and Obligor hereby grants to Agent, to the
extent assignable, an irrevocable, non-exclusive license (exercisable at any
time an Event of Default shall exist or have occurred and for so long as the
same is continuing) without payment of royalty or other compensation to any
Borrower or Obligor, to use, assign, license or sublicense any of the
trademarks, service-marks, trade names, business names, trade styles, designs,
logos and other source of business identifiers and other Intellectual Property
and general intangibles now owned or hereafter acquired by any Borrower or
Obligor, wherever the same maybe located, including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.

                    (g) At any time an Event of Default shall exist or have
occurred and for so long as the same is continuing, Agent may apply the cash
proceeds of Collateral actually received by Agent from any sale, lease,
foreclosure or other disposition of the Collateral to payment of the
Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due. Borrowers and Guarantors shall remain liable to Agent
and Lenders for the payment of any deficiency with interest at the highest rate
provided for herein and all costs and expenses of collection or enforcement,
including attorneys' fees and expenses.

                    (h) Without limiting the foregoing, upon the occurrence of a
Default or an Event of Default, (i) Agent and Lenders may, at Agent's option,
and upon the occurrence of an Event of Default at the direction of the Required
Lenders, Agent and Lenders shall, without notice, (A) cease making Loans or
arranging for Letter of Credit Accommodations or reduce the lending formulas or
amounts of Loans and Letter of Credit Accommodations available to Borrowers
and/or (B) terminate any provision of this Agreement providing for any future
Loans or Letter of Credit Accommodations to be made by Agent and Lenders to
Borrowers and (ii) Agent may, at its option, establish such Reserves as Agent
determines, without limitation or restriction, notwithstanding anything to the
contrary contained herein.



119

--------------------------------------------------------------------------------




SECTION 11 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS;
                       GOVERNING LAW

          11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.

                    (a) The validity, interpretation and enforcement of this
Agreement and the other Financing Agreements (except as otherwise provided
therein) and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of Illinois but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Illinois.

                    (b) Borrowers, Guarantors, Agent and Lenders irrevocably
consent and submit to the non-exclusive jurisdiction of the Circuit Court of
Cook County, Illinois and the United States District Court for the Northern
District of Illinois, whichever Agent may elect, and waive any objection based
on venue or forum non conveniens with respect to any action instituted therein
arising under this Agreement or any of the other Financing Agreements or in any
way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and agree
that any dispute with respect to any such matters shall be heard only in the
courts described above (except that Agent and Lenders shall have the right to
bring any action or proceeding against any Borrower or Guarantor or its or their
property in the courts of any other jurisdiction which Agent deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against any Borrower or Guarantor or its or their property).

                    (c) Each Borrower and Guarantor hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by certified mail (return receipt requested) directed to its
address set forth herein and service so made shall be deemed to be completed
five (5) days after the same shall have been so deposited in the U.S. mails, or,
at Agent's option, by service upon any Borrower or Guarantor in any other manner
provided under the rules of any such courts. Within thirty (30) days after such
service, such Borrower or Guarantor shall appear in answer to such process,
failing which such Borrower or Guarantor shall be deemed in default and judgment
may be entered by Agent against such Borrower or Guarantor for the amount of the
claim and other relief requested.

                    (d) BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL


120

--------------------------------------------------------------------------------


WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT OR ANY LENDER MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

                    (e) Agent and Lenders shall not have any liability to any
Borrower or Guarantor (whether in tort, contract, equity or otherwise) for
losses suffered by such Borrower or Guarantor in connection with, arising out
of, or in any way related to the transactions or relationships contemplated by
this Agreement, or any act, omission or event occurring in connection herewith,
except to the extent resulting from the gross negligence or willful misconduct
of Agent or a Lender as determined by a final and non-appealable judgment or
court order binding on Agent and such Lender. In any such litigation, Agent and
Lenders shall be entitled to the benefit of the rebuttable presumption that it
acted in good faith and with the exercise of ordinary care in the performance by
it of the terms of this Agreement. Each Borrower and Guarantor: (i) certifies
that neither Agent, any Lender nor any representative, agent or attorney acting
for or on behalf of Agent or any Lender has represented, expressly or otherwise,
that Agent and Lenders would not, in the event of litigation, seek to enforce
any of the waivers provided for in this Agreement or any of the other Financing
Agreements and (ii) acknowledges that in entering into this Agreement and the
other Financing Agreements, Agent and Lenders are relying upon, among other
things, the waivers and certifications set forth in this Section 11.1 and
elsewhere herein and therein.

          11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly
waives demand, presentment, protest and notice of protest and notice of dishonor
with respect to any and all instruments and chattel paper, included in or
evidencing any of the Obligations or the Collateral, and any and all other
demands and notices of any kind or nature whatsoever with respect to the
Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein. No notice to or demand on any Borrower or Guarantor which
Agent or any Lender may elect to give shall entitle such Borrower or Guarantor
to any other or further notice or demand to which such Borrower or Guarantor is
not otherwise entitled in the same, similar or other circumstances.

          11.3 Amendments and Waivers.

                    (a) Neither this Agreement nor any other Financing Agreement
nor any terms hereof or thereof may be amended, waived, discharged or terminated
unless such amendment, waiver, discharge or termination is in writing signed by
Agent and the Required Lenders or at Agent's option, by Agent with the
authorization of the Required Lenders, and as to amendments to any of the
Financing Agreements (other than with respect to any provision of Section 12
hereof), by Lead Borrower (for itself and the other Borrowers); except, that, no
such amendment, waiver, discharge or termination shall:

                              (i) reduce the interest rate or any fees or extend
the time of payment of principal, interest or any fees or reduce the principal
amount of any Loan or Letter of Credit Accommodations, in each case without the
consent of each Lender directly affected thereby,



121

--------------------------------------------------------------------------------




                              (ii) increase the Commitment of any Lender over
the amount thereof then in effect or provided hereunder, in each case without
the consent of the Lender directly affected thereby,

                              (iii) release any Collateral (except as expressly
required hereunder or under any of the other Financing Agreements or applicable
law and except as permitted under Section 12.11(b) hereof), without the consent
of Agent and all of Lenders,

                              (iv) reduce any percentage specified in the
definition of Required Lenders, without the consent of Agent and all of Lenders,

                              (v) consent to the assignment or transfer by any
Borrower or Guarantor of any of their rights and obligations under this
Agreement, without the consent of Agent and all of Lenders,

                              (vi) amend, modify or waive any terms of this
Section 11.3 hereof, without the consent of Agent and all of Lenders, or

                              (vii) increase the advance rates constituting part
of the Borrowing Base, without the consent of Agent and all of Lenders.

                    (b) Agent and Lenders shall not, by any act, delay, omission
or otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Agent or any Lender of any right,
power and/or remedy on any one occasion shall not be construed as a bar to or
waiver of any such right, power and/or remedy which Agent or any Lender would
otherwise have on any future occasion, whether similar in kind or otherwise.

                    (c) Notwithstanding anything to the contrary contained in
Section 11.3(a) above, in connection with any amendment, waiver, discharge or
termination, in the event that any Lender whose consent thereto is required
shall fail to consent or fail to consent in a timely manner (such Lender being
referred to herein as a "Non-Consenting Lender"), but the consent of any other
Lenders to such amendment, waiver, discharge or termination that is required are
obtained, if any, then Congress and Parent shall have the right, but not the
obligation, at any time thereafter, and upon the exercise by Congress or Parent
of such right, such Non-Consenting Lender shall have the obligation, to sell,
assign and transfer to Congress or such Eligible Transferee as Congress may
specify, the Commitment of such Non-Consenting Lender and all rights and
interests of such Non-Consenting Lender pursuant thereto. Congress or Parent
shall provide the Non-Consenting Lender with prior written notice of its intent
to exercise its right under this Section, which notice shall specify on date on
which such purchase and sale shall occur. Such purchase and sale shall be
pursuant to the terms of an Assignment and Acceptance (whether or not executed
by the Non-Consenting Lender), except that on the date of such purchase and
sale, Congress, or such Eligible Transferee specified by Congress, shall pay to
the Non-Consenting Lender (except as Congress and such Non-Consenting Lender may
otherwise agree) the amount equal to: (i) the principal balance of the Loans
held by the Non-Consenting Lender outstanding as of the close of business on the
business day immediately preceding the


122

--------------------------------------------------------------------------------


effective date of such purchase and sale, plus (ii) amounts accrued and unpaid
in respect of interest and fees payable to the Non-Consenting Lender to the
effective date of the purchase (but in no event shall the Non-Consenting Lender
be deemed entitled to any early termination fee), minus (iii) the amount of the
closing fee received by the Non-Consenting Lender pursuant to the terms hereof
or of any of the other Financing Agreements multiplied by the fraction, the
numerator of which is the number of months remaining in the then current term of
the Credit Facility and the denominator of which is the number of months in the
then current term thereof. Such purchase and sale shall be effective on the date
of the payment of such amount to the Non-Consenting Lender and the Commitment of
the Non-Consenting Lender shall terminate on such date.

                    (d) The consent of Agent shall be required for any
amendment, waiver or consent affecting the rights or duties of Agent hereunder
or under any of the other Financing Agreements, in addition to the consent of
the Lenders otherwise required by this Section and the exercise by Agent of any
of its rights hereunder with respect to Reserves or Eligible Accounts, Eligible
Inventory, Eligible Credit Card Receivables, Eligible Equipment, Eligible
Prescription Files or Eligible Real Property shall not be deemed an amendment to
the advance rates provided for in this Section 11.3.

          11.4 Waiver of Counterclaims. Each Borrower and Guarantor waives all
rights to interpose any claims, deductions, setoffs or counterclaims of any
nature (other then compulsory counterclaims) in any action or proceeding with
respect to this Agreement, the Obligations, the Collateral or any matter arising
therefrom or relating hereto or thereto.

          11.5 Indemnification. Each Borrower and Guarantor shall, jointly and
severally, indemnify and hold Agent and each Lender, and its officers,
directors, agents, employees, advisors and counsel and their respective
Affiliates (each such person being an "Indemnitee"), harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses (including
attorneys' fees and expenses) imposed on, incurred by or asserted against any of
them in connection with any litigation, investigation, claim or proceeding
commenced or threatened related to the negotiation, preparation, execution,
delivery, enforcement, performance or administration of this Agreement, any
other Financing Agreements, or any undertaking or proceeding related to any of
the transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel except that Borrowers and Guarantors shall
not have any obligation under this Section 11.5 to indemnify an Indemnitee with
respect to a matter covered hereby to the extent resulting from the gross
negligence or wilful misconduct of such Indemnitee as determined pursuant to a
final, non-appealable order of a court of competent jurisdiction (but without
limiting the obligations of Borrowers or Guarantors as to any other Indemnitee).
To the extent that the undertaking to indemnify, pay and hold harmless set forth
in this Section may be unenforceable because it violates any law or public
policy, Borrowers and Guarantors shall pay the maximum portion which it is
permitted to pay under applicable law to Agent and Lenders in satisfaction of
indemnified matters under this Section. To the extent permitted by applicable
law, no Borrower or Guarantor shall assert, and each Borrower and Guarantor
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Financing Agreements or any undertaking or


123

--------------------------------------------------------------------------------


transaction contemplated hereby. All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

SECTION 12 THE AGENT

          12.1 Appointment, Powers and Immunities. Each Lender irrevocably
designates, appoints and authorizes Congress to act as Agent hereunder and under
the other Financing Agreements with such powers as are specifically delegated to
Agent by the terms of this Agreement and of the other Financing Agreements,
together with such other powers as are reasonably incidental thereto. Agent (a)
shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Financing Agreements, and shall not by reason of
this Agreement or any other Financing Agreement be a trustee or fiduciary for
any Lender; (b) shall not be responsible to Lenders for any recitals,
statements, representations or warranties contained in this Agreement or in any
of the other Financing Agreements, or in any certificate or other document
referred to or provided for in, or received by any of them under, this Agreement
or any other Financing Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Financing Agreement or any other document referred to or provided for herein or
therein or for any failure by any Borrower or any Obligor or any other Person to
perform any of its obligations hereunder or thereunder; and (c) shall not be
responsible to Lenders for any action taken or omitted to be taken by it
hereunder or under any other Financing Agreement or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. Without limiting the generality of the foregoing or any of the
other rights and duties of Agent provided for herein or in the other Financing
Agreements, each Lender hereby specifically irrevocably authorizes and directs
Agent to enter into the Supplemental Loan Intercreditor Agreement on behalf of
such Lender and acknowledges and agrees that such Lender shall be bound thereby
and subject to all of the terms and conditions thereof, deemed to make all
representations and warranties made by a Revolving Loan Lender (as such term is
defined therein) as to itself and Agent shall be irrevocably authorized to take
such actions as are provided for on behalf of such Lender thereunder. Agent may
employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. Agent may deem and treat the payee of any note as the holder
thereof for all purposes hereof unless and until the assignment thereof pursuant
to an agreement (if and to the extent permitted herein) in form and substance
satisfactory to Agent shall have been delivered to and acknowledged by Agent.

          12.2 Reliance by Agent. Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Agent. As to any matters not expressly
provided for by this Agreement or any other Financing Agreement, Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or thereunder in accordance with instructions given by the Required Lenders or
all of Lenders as is required in such circumstance, and such


124

--------------------------------------------------------------------------------


instructions of such Agents and any action taken or failure to act pursuant
thereto shall be binding on all Lenders.

          12.3 Events of Default.

                    (a) Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or an Event of Default or other failure of a
condition precedent to the Loans and Letter of Credit Accommodations hereunder,
unless and until Agent has received written notice from a Lender, or a Borrower
specifying such Event of Default or any unfulfilled condition precedent, and
stating that such notice is a "Notice of Default or Failure of Condition". In
the event that Agent receives such a Notice of Default or Failure of Condition,
Agent shall give prompt notice thereof to the Lenders. Agent shall (subject to
Section 12.7) take such action with respect to any such Event of Default or
failure of condition precedent as shall be directed by the Required Lenders;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders. Without limiting the foregoing, and notwithstanding the existence or
occurrence and continuance of an Event of Default or any other failure to
satisfy any of the conditions precedent set forth in Section 4 of this Agreement
to the contrary, Agent may, but shall have no obligation to, continue to make
Loans and issue or cause to be issued Letter of Credit Accommodations for the
ratable account and risk of Lenders from time to time if Agent believes making
such Loans or issuing or causing to be issued such Letter of Credit
Accommodations is in the best interests of Lenders.

                    (b) Except with the prior written consent of Agent, no
Lender may assert or exercise any enforcement right or remedy in respect of the
Loans, Letter of Credit Accommodations or other Obligations, as against any
Borrower or Obligor or any of the Collateral or other property of any Borrower
or Obligor.

          12.4 Congress in its Individual Capacity. With respect to its
Commitment and the Loans made and Letter of Credit Accommodations issued or
caused to be issued by it (and any successor acting as Agent), so long as
Congress shall be a Lender hereunder, it shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as Agent, and the term "Lender" or "Lenders" shall, unless the context
otherwise indicates, include Congress in its individual capacity as Lender
hereunder. Congress (and any successor acting as Agent) and its Affiliates may
(without having to account therefor to any Lender) lend money to, make
investments in and generally engage in any kind of business with Borrowers (and
any of its Subsidiaries or Affiliates) as if it were not acting as Agent, and
Congress and its Affiliates may accept fees and other consideration from any
Borrower or Guarantor and any of its Subsidiaries and Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.

          12.5 Indemnification. Lenders agree to indemnify Agent (to the extent
not reimbursed by Borrowers hereunder and without limiting any obligations of
Borrowers hereunder) ratably, in accordance with their Pro Rata Shares, for any
and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this


125

--------------------------------------------------------------------------------


Agreement or any other Financing Agreement or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that Agent is obligated to pay
hereunder) or the enforcement of any of the terms hereof or thereof or of any
such other documents, provided, that, no Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.

          12.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that
it has, independently and without reliance on Agent or other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of Borrowers and Obligors and has made its own decision to enter
into this Agreement and that it will, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
other Financing Agreements. Agent shall not be required to keep itself informed
as to the performance or observance by any Borrower or Obligor of any term or
provision of this Agreement or any of the other Financing Agreements or any
other document referred to or provided for herein or therein or to inspect the
properties or books of any Borrower or Obligor. Agent will use reasonable
efforts to provide Lenders with any information received by Agent from any
Borrower or Obligor which is required to be provided to Lenders or deemed to be
requested by Lenders hereunder and with a copy of any Notice of Default or
Failure of Condition received by Agent from any Borrower or any Lender;
provided, that, Agent shall not be liable to any Lender for any failure to do
so, except to the extent that such failure is attributable to Agent's own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Except for notices, reports and
other documents expressly required to be furnished to Lenders by Agent
hereunder, Agent shall not have any duty or responsibility to provide any Lender
with any other credit or other information concerning the affairs, financial
condition or business of any Borrower or Obligor that may come into the
possession of Agent.

          12.7 Failure to Act. Except for action expressly required of Agent
hereunder and under the other Financing Agreements, Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

          12.8 Additional Loans. Agent shall not make any Loans or provide any
Letter of Credit Accommodations to any Borrower on behalf of Lenders
intentionally and with actual knowledge that such Loans or Letter of Credit
Accommodations would cause the aggregate amount of the total outstanding Loans
and Letter of Credit Accommodations to such Borrower to exceed the Borrowing
Base of such Borrower, without the prior consent of all Lenders, except, that,
Agent may make such additional Loans or provide such additional Letter of Credit
Accommodations on behalf of Lenders, intentionally and with actual knowledge
that such Loans or Letter of Credit Accommodations will cause the total
outstanding Loans and Letter of Credit Accommodations to such Borrower to exceed
the Borrowing Base of such Borrower, as Agent may deem necessary


126

--------------------------------------------------------------------------------


or advisable in its discretion, provided, that: (a) the total principal amount
of the additional Loans or additional Letter of Credit Accommodations to any
Borrower which Agent may make or provide after obtaining such actual knowledge
that the aggregate principal amount of the Loans equal or exceed the Borrowing
Base, plus the amount of Special Agent Advances made pursuant to Section
12.11(a)(ii) hereof then outstanding, shall not exceed $5,000,000 and shall not
cause the total principal amount of the Loans and Letter of Credit
Accommodations to exceed the Maximum Credit and (b) no such additional Loan or
Letter of Credit Accommodation shall be outstanding more than ninety (90) days
after the date such additional Loan or Letter of Credit Accommodation is made or
issued (as the case may be), except as the Required Lenders may otherwise agree.
Each Lender shall be obligated to pay Agent the amount of its Pro Rata Share of
any such additional Loans or Letter of Credit Accommodations.

          12.9 Concerning the Collateral and the Related Financing Agreements.
Each Lender authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements. Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the terms of this Agreement or the other
Financing Agreements and the exercise by Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

          12.10 Field Audit, Examination Reports and other Information;
Disclaimer by Lenders. By signing this Agreement, each Lender:

                    (a) is deemed to have requested that Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report and report with respect to the Borrowing Base prepared or
received by Agent (each field audit or examination report and report with
respect to the Borrowing Base being referred to herein as a "Report" and
collectively, "Reports"), appraisal and financial statements;

                    (b) expressly agrees and acknowledges that Agent (i) does
not make any representation or warranty as to the accuracy of any Report,
appraisal or financial statement or (ii) shall not be liable for any information
contained in any Report, appraisal or financial statement;

                    (c) expressly agrees and acknowledges that the Reports are
not comprehensive audits or examinations, that Agent or any other party
performing any audit or examination will inspect only specific information
regarding Borrowers and Guarantors and will rely significantly upon Borrowers'
and Guarantors' books and records, as well as on representations of Borrowers'
and Guarantors' personnel; and

                    (d) agrees to keep all Reports confidential and strictly for
its internal use in accordance with the terms of Section 13.5 hereof, and not to
distribute or use any Report in any other manner.

          12.11 Collateral Matters.

                    (a) Agent may, at its option, from time to time, at any time
on or after an Event of Default and for so long as the same is continuing or
upon any other failure of a condition precedent to the Loans and Letter of
Credit Accommodations hereunder, make such


127

--------------------------------------------------------------------------------


disbursements and advances ("Special Agent Advances") which Agent, in its sole
discretion, (i) deems necessary or desirable either to preserve or protect the
Collateral or any portion thereof or (ii) to enhance the likelihood or maximize
the amount of repayment by Borrowers and Guarantors of the Loans and other
Obligations, provided, that, the aggregate principal amount of the Special Agent
Advances pursuant to this clause (ii), plus the then outstanding principal
amount of the additional Loans and Letter of Credit Accommodations which Agent
may make or provide as set forth in Section 12.8 hereof, shall not exceed the
aggregate amount of $5,000,000 or (iii) to pay any other amount chargeable to
any Borrower or Guarantor pursuant to the terms of this Agreement or any of the
other Financing Agreements consisting of (A) costs, fees and expenses and (B)
payments to any issuer of Letter of Credit Accommodations. Special Agent
Advances shall be repayable on demand and together with all interest thereon
shall constitute Obligations secured by the Collateral. Special Agent Advances
shall not constitute Loans but shall otherwise constitute Obligations hereunder.
Interest on Special Agent Advances shall be payable at the Interest Rate then
applicable to Prime Rate Loans and shall be payable on demand. Without
limitation of its obligations pursuant to Section 6.10, each Lender agrees that
it shall make available to Agent, upon Agent's demand, in immediately available
funds, the amount equal to such Lender's Pro Rata Share of each such Special
Agent Advance. If such funds are not made available to Agent by such Lender,
such Lender shall be deemed a Defaulting Lender and Agent shall be entitled to
recover such funds, on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Agent at the Federal Funds Rate for each day during such period (as
published by the Federal Reserve Bank of New York or at Agent's option based on
the arithmetic mean determined by Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three leading brokers of Federal funds transactions in New
York City selected by Agent) and if such amounts are not paid within three (3)
days of Agent's demand, at the highest Interest Rate provided for in Section 3.1
hereof applicable to Prime Rate Loans.

                    (b) Lenders hereby irrevocably authorize Agent, at its
option and in its discretion to release any security interest in, mortgage or
lien upon, any of the Collateral (i) upon termination of the Commitments and
payment and satisfaction of all of the Obligations and delivery of cash
collateral to the extent required under Section 13.1 below, or (ii) constituting
property being sold or disposed of if Lead Borrower or any Borrower or Guarantor
certifies to Agent that the sale or disposition is made in compliance with
Section 9.7 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Borrower
or Guarantor did not own an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, or (iv) having a value in the
aggregate in any twelve (12) month period of less than $5,000,000, and to the
extent Agent may release its security interest in and lien upon any such
Collateral pursuant to the sale or other disposition thereof, such sale or other
disposition shall be deemed consented to by Lenders, or (v) if required or
permitted under any other terms hereof or of any of the other Financing
Agreements, including any intercreditor agreement, or (vi) approved, authorized
or ratified in writing by all of Lenders. Except as provided above, Agent will
not release any security interest in, mortgage or lien upon, any of the
Collateral without the prior written authorization of all of Lenders. Upon
request by Agent at any time, Lenders will promptly confirm in writing Agent's
authority to release particular types or items of Collateral pursuant to this
Section.



128

--------------------------------------------------------------------------------




                    (c) Without in any manner limiting Agent's authority to act
without any specific or further authorization or consent by the Required
Lenders, each Lender agrees to confirm in writing, upon request by Agent, the
authority to release Collateral conferred upon Agent under this Section. Agent
shall (and is hereby irrevocably authorized by Lenders to) execute such
documents as may be necessary to evidence the release of the security interest,
mortgage or liens granted to Agent upon any Collateral to the extent set forth
above; provided, that, (i) Agent shall not be required to execute any such
document on terms which, in Agent's opinion, would expose Agent to liability or
create any obligations or entail any consequence other than the release of such
security interest, mortgage or liens without recourse or warranty and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any security interest, mortgage or lien upon (or obligations of any Borrower or
Guarantor in respect of) the Collateral retained by such Borrower or Guarantor.

                    (d) Agent shall have no obligation whatsoever to any Lender
or any other Person to investigate, confirm or assure that the Collateral exists
or is owned by any Borrower or Guarantor or is cared for, protected or insured
or has been encumbered, or that any particular items of Collateral meet the
eligibility criteria applicable in respect of the Loans or Letter of Credit
Accommodations hereunder, or whether any particular reserves are appropriate, or
that the liens and security interests granted to Agent pursuant hereto or any of
the Financing Agreements or otherwise have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent in this Agreement
or in any of the other Financing Agreements, it being understood and agreed that
in respect of the Collateral, or any act, omission or event related thereto,
Agent may act in any manner it may deem appropriate, in its discretion, given
Agent's own interest in the Collateral as a Lender and that Agent shall have no
duty or liability whatsoever to any other Lender.

          12.12 Agency for Perfection. Each Lender hereby appoints Agent and
each other Lender as agent and bailee for the purpose of perfecting the security
interests in and liens upon the Collateral of Agent in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession (or
where the security interest of a secured party with possession has priority over
the security interest of another secured party) and Agent and each Lender hereby
acknowledges that it holds possession of any such Collateral for the benefit of
Agent as secured party. Should any Lender obtain possession of any such
Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent's
request therefor shall deliver such Collateral to Agent or in accordance with
Agent's instructions.

          12.13 Successor Agent. Agent may resign as Agent upon thirty (30)
days' notice to Lenders and Parent. If Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for
Lenders. If no successor agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with Lenders and
Parent, a successor agent from among Lenders. Upon the acceptance by the Lender
so selected of its appointment as successor agent hereunder, such successor
agent shall succeed to all of the rights, powers and duties of the retiring
Agent and the term "Agent" as used herein and in the other Financing Agreements
shall mean such successor agent and the retiring Agent's appointment, powers and
duties as Agent shall be terminated. After any retiring Agent's


129

--------------------------------------------------------------------------------


resignation hereunder as Agent, the provisions of this Section 12 shall inure to
its benefit as to any actions taken or omitted by it while it was Agent under
this Agreement. If no successor agent has accepted appointment as Agent by the
date which is thirty (30) days after the date of a retiring Agent's notice of
resignation, the retiring Agent's resignation shall nonetheless thereupon become
effective and Lenders shall perform all of the duties of Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.

          12.14 Co-Agent. Agent may at any time and from time to time determine
that a Lender may, in addition, be a "Co-Agent", "Co-Documentation Agent" or
similar designation hereunder and enter into an agreement with such Lender to
have it so identified for purposes of this Agreement. Agent shall provide
written notice to Lead Borrower of any such agreement. Any Lender that is so
designated as a Co-Agent, Co-Documentation Agent or such similar designation by
Agent shall have no right, power, obligation, liability, responsibility or duty
under this Agreement or any of the other Financing Agreements other than those
applicable to all Lenders as such. Without limiting the foregoing, the Lenders
so identified shall not have or be deemed to have any fiduciary relationship
with any Lender and no Lender shall be deemed to have relied, nor shall any
Lender rely, on a Lender so identified as a Co-Agent, Co-Documentation Agent or
such similar designation in deciding to enter into this Agreement or in taking
or not taking action hereunder.

SECTION 13 TERM OF AGREEMENT; MISCELLANEOUS

          13.1 Term.

                    (a) THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS SHALL
BECOME EFFECTIVE AS OF THE DATE SET FORTH ON THE FIRST PAGE HEREOF AND SHALL
CONTINUE IN FULL FORCE AND EFFECT FOR A TERM ENDING ON THE DATE FOUR (4) YEARS
FROM THE DATE HEREOF (THE "RENEWAL DATE"), AND FROM YEAR TO YEAR THEREAFTER,
UNLESS SOONER TERMINATED PURSUANT TO THE TERMS HEREOF. AGENT MAY, AT ITS OPTION
(OR SHALL AT THE DIRECTION OF ANY LENDER IN WRITING RECEIVED BY AGENT AT LEAST
NINETY (90) DAYS PRIOR TO THE RENEWAL DATE OR ANY ANNIVERSARY OF THE RENEWAL
DATE, AS THE CASE MAY BE), TERMINATE THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS, OR LEAD BORROWER OR ANY BORROWER MAY TERMINATE THIS AGREEMENT AND
THE OTHER FINANCING AGREEMENTS, EACH CASE, EFFECTIVE ON THE RENEWAL DATE OR ON
ANY ANNIVERSARY OF THE RENEWAL DATE IN ANY YEAR BY GIVING TO THE OTHER PARTY AT
LEAST SIXTY (60) DAYS PRIOR WRITTEN NOTICE; PROVIDED, THAT, THIS AGREEMENT AND
ALL OTHER FINANCING AGREEMENTS MUST BE TERMINATED SIMULTANEOUSLY. In addition,
Borrowers may terminate this Agreement at any time upon ten (10) days prior
written notice to Agent (which notice shall be irrevocable) and Agent may, at
its option, and shall at the direction of Required Lenders, terminate this
Agreement at any time on or after an Event of Default. Upon the Renewal Date or
any other effective date of termination of the Financing Agreements, Borrowers
shall pay to Agent all outstanding and unpaid Obligations and shall furnish cash
collateral to Agent (or at Agent's option, a letter of credit issued for the
account of Borrowers and at Borrowers' expense, in form


130

--------------------------------------------------------------------------------


and substance satisfactory to Agent, by an issuer acceptable to Agent and
payable to Agent as beneficiary) in such amounts as Agent determines are
reasonably necessary to secure Agent and Lenders from loss, cost, damage or
expense, including attorneys' fees and expenses, in connection with any
contingent Obligations, including issued and outstanding Letter of Credit
Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent or any Lender has not yet received final
and indefeasible payment and any continuing obligations of Agent or any Lender
pursuant to any Deposit Account Control Agreement (contingent or otherwise). The
amount of such cash collateral (or letter of credit, as Agent may determine) as
to any Letter of Credit Accommodations shall be in the amount equal to one
hundred five (105%) percent of the amount of the Letter of Credit Accommodations
plus the amount of any expenses payable or to become payable in connection
therewith through the end of the latest expiration date of such Letter of Credit
Accommodations. Such payments in respect of the Obligations and cash collateral
shall be remitted by wire transfer in Federal funds to the Agent Payment Account
or such other bank account of Agent, as Agent may, in its discretion, designate
in writing to Lead Borrower for such purpose. Interest shall be due until and
including the next Business Day, if the amounts so paid by Borrowers to the
Agent Payment Account or other bank account designated by Agent are received in
such bank account later than 12:00 noon, Chicago time.

                    (b) No termination of this Agreement or the other Financing
Agreements shall relieve or discharge any Borrower or Guarantor of its
respective duties, obligations and covenants under this Agreement or the other
Financing Agreements until all Obligations have been fully and finally
discharged and paid, and Agent's continuing security interest in the Collateral
and the rights and remedies of Agent and Lenders hereunder, under the other
Financing Agreements and applicable law, shall remain in effect until all such
Obligations have been fully and finally discharged and paid. Accordingly, each
Borrower and Guarantor waives any rights it may have under the UCC to demand the
filing of termination statements with respect to the Collateral and Agent shall
not be required to send such termination statements to Borrowers or Guarantors,
or to file them with any filing office, in each case, unless and until this
Agreement shall have been terminated in accordance with its terms and all
Obligations paid and satisfied in full in immediately available funds.

                    (c) If for any reason this Agreement is terminated prior to
the Renewal Date, in view of the impracticality and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of Agent's and each Lender's lost profits as a result
thereof, Borrowers agree to pay to Agent for itself and the ratable benefit of
Lenders, upon the effective date of such termination, an early termination fee
in the amount equal to

 

Amount

 

Period

         

(i)  1% of Maximum Credit

 

From the date hereof to and including the first
anniversary of the date hereof

         

(ii) 1/2% of Maximum Credit

 

From and after the first anniversary of the
date hereof to and including June 1, 2006.



131

--------------------------------------------------------------------------------




Such early termination fee shall be presumed to be the amount of damages
sustained by Agent and Lenders as a result of such early termination and
Borrowers and Guarantors agree that it is reasonable under the circumstances
currently existing. In addition, Agent and Lenders shall be entitled to such
early termination fee upon the occurrence of any Event of Default described in
Sections 10.1(f) and 10.1(g) hereof, even if Agent and Lenders do not exercise
the right to terminate this Agreement, but elect, at their option, to provide
financing to any Borrower or permit the use of cash collateral under the United
States Bankruptcy Code. The early termination fee provided for in this Section
13.1 shall be deemed included in the Obligations.

                    (d) Notwithstanding anything to contrary contained in
Section 13.1(c) above, in the event of the termination of this Agreement by
Borrowers prior to the end of the then current term or renewal term of this
Agreement and the full and final repayment of all of the Obligations and the
receipt by Lender of cash collateral all as provided in Section 13.1(c) with the
proceeds of initial loans and advances to Borrowers pursuant to a credit
facility provided by Wachovia Bank National Association or its Affiliates (or
for which Wachovia Bank, National Association or any of its Affiliates is acting
as agent) to Borrowers to replace the financing arrangements provided for
herein, Borrowers shall not be required to pay the early termination fee
provided for above.

          13.2 Interpretative Provisions.

                    (a) All terms used herein which are defined in Article 1,
Article 8 or Article 9 of the UCC shall have the meanings given therein unless
otherwise defined in this Agreement.

                    (b) All references to the plural herein shall also mean the
singular and to the singular shall also mean the plural unless the context
otherwise requires.

                    (c) All references to any Borrower, Guarantor, Agent and
Lenders pursuant to the definitions set forth in the recitals hereto, or to any
other person herein, shall include their respective successors and assigns.

                    (d) The words "hereof", "herein", "hereunder", "this
Agreement" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not any particular provision of this Agreement
and as this Agreement now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

                    (e) The word "including" when used in this Agreement shall
mean "including, without limitation" and the word "will" when used in this
Agreement shall be construed to have the same meaning and effect as the word
"shall".

                    (f) An Event of Default shall exist or continue or be
continuing until such Event of Default is waived in accordance with Section 11.3
or is cured in a manner satisfactory to Agent, if such Event of Default is
capable of being cured as determined by Agent.

                    (g) All references to the term "good faith" used herein when
applicable to Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned and the observance of reasonable commercial standards of
fair dealing based on how an asset-based lender with similar rights


132

--------------------------------------------------------------------------------


providing a credit facility of the type set forth herein would act in similar
circumstances at the time with the information then available to it. Borrowers
and Guarantors shall have the burden of proving any lack of good faith on the
part of Agent or any Lender alleged by any Borrower or Guarantor at any time.

                    (h) Any accounting term used in this Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Parent most recently received
by Agent prior to the date hereof or such other method as may be acceptable to
Agent. Notwithstanding anything to the contrary contained in GAAP or any
interpretations or other pronouncements by the Financial Accounting Standards
Board or otherwise, the term "unqualified opinion" as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is not only unqualified (other than by reason of an exception as to consistency
related to new accounting pronouncements or method change under GAAP) but also
does not include any explanation, supplemental comment or other comment or note
concerning the ability of the applicable person to continue as a going concern.

                    (i) In the computation of periods of time from a specified
date to a later specified date, the word "from" means "from and including", the
words "to" and "until" each mean "to but excluding" and the word "through" means
"to and including".

                    (j) Unless otherwise expressly provided herein, (i)
references herein to any agreement, document or instrument shall be deemed to
include all subsequent amendments, modifications, supplements, extensions,
renewals, restatements or replacements with respect thereto, but only to the
extent the same are not prohibited by the terms hereof or of any other Financing
Agreement, and (ii) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.

                    (k) The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

                    (l) This Agreement and other Financing Agreements may use
several different limitations, tests or measurements to regulate the same or
similar matters. All such limitations, tests and measurements are cumulative and
shall each be performed in accordance with their terms.

                    (m) This Agreement and the other Financing Agreements are
the result of negotiations among and have been reviewed by counsel to Agent and
the other parties, and are the products of all parties. Accordingly, this
Agreement and the other Financing Agreements shall not be construed against
Agent or Lenders merely because of Agent's or any Lender's involvement in their
preparation.

          13.3 Notices. All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made: if delivered in person,
immediately upon delivery; if by


133

--------------------------------------------------------------------------------


telex, telegram or facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing. All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):

 

If to any Borrower or Guarantor:

Spartan Stores, Inc.
850 76th St. SW
P.O. Box 8700
Grand Rapids, Michigan 49518-8700
Attention: Mr. David Staples
Telephone No.: 616/878-8315
Telecopy No.: 616/878-2775

       

with a copy to:

Seyfarth Shaw L.L.P.
55 E. Monroe Street
Suite 4200
Chicago, Illinois 60603
Attention: Theodore E. Cornell III
Telephone No.: 312/269-8907
Telecopy No.: 312/269-8869

       

If to Agent:

Congress Financial Corporation
          (Central)
150 South Wacker Drive
Suite 2200
Chicago, Illinois 60606-4202
Attention: Portfolio Administrator
Telephone No.:312/739-2210
Telecopy No.: 312/444-9423

          13.4 Partial Invalidity. If any provision of this Agreement is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

          13.5 Confidentiality.

                    (a) Agent and each Lender shall use all reasonable efforts
to keep confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any material
non-public information supplied to it by any Borrower pursuant to this
Agreement, provided, that, nothing contained herein shall limit the disclosure
of any such information: (i) to the extent required by statute, rule,
regulation, subpoena or court order, (ii) to bank examiners and other
regulators, auditors and/or accountants, in connection with any litigation to
which Agent or such Lender is a party, (iii) to any Lender or Participant (or


134

--------------------------------------------------------------------------------


prospective Lender or Participant) or to any Affiliate of any Lender so long as
such Lender or Participant (or prospective Lender or Participant) or Affiliate
shall have been instructed to treat such information as confidential in
accordance with this Section 13.5, or (iv) to counsel for Agent or any Lender or
Participant (or prospective Lender or Participant).

                    (b) In the event that Agent or any Lender receives a request
or demand to disclose any confidential information pursuant to any subpoena or
court order, Agent or such Lender, as the case may be, agrees (i) to the extent
permitted by applicable law or if permitted by applicable law, to the extent
Agent or such Lender determines in good faith that it will not create any risk
of liability to Agent or such Lender, Agent or such Lender will promptly notify
Lead Borrower of such request so that Lead Borrower may seek a protective order
or other appropriate relief or remedy and (ii) if disclosure of such information
is required, disclose such information and, subject to reimbursement by
Borrowers of Agent's or such Lender's expenses, cooperate with Lead Borrower in
the reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such portion of the disclosed
information which Lead Borrower so designates, to the extent permitted by
applicable law or if permitted by applicable law, to the extent Agent or such
Lender determines in good faith that it will not create any risk of liability to
Agent or such Lender.

                    (c) In no event shall this Section 13.5 or any other
provision of this Agreement, any of the other Financing Agreements or applicable
law be deemed: (i) to apply to or restrict disclosure of information that has
been or is made public by any Borrower, Guarantor or any third party or
otherwise becomes generally available to the public other than as a result of a
disclosure in violation hereof, (ii) to apply to or restrict disclosure of
information that was or becomes available to Agent or any Lender (or any
Affiliate of any Lender) on a non-confidential basis from a person other than a
Borrower or Guarantor, (iii) to require Agent or any Lender to return any
materials furnished by a Borrower or Guarantor to Agent or a Lender or prevent
Agent or a Lender from responding to routine informational requests in
accordance with the Code of Ethics for the Exchange of Credit Information
promulgated by The Robert Morris Associates or other applicable industry
standards relating to the exchange of credit information. The obligations of
Agent and Lenders under this Section 13.5 shall supersede and replace the
obligations of Agent and Lenders under any confidentiality letter signed prior
to the date hereof.

                    (d) Notwithstanding anything to the contrary set forth
herein or in any of the other Financing Agreements or any other written or oral
understanding or agreement, (i) any obligations of confidentiality contained
herein, in any of the other Financing Agreements or any such other understanding
or agreement do not apply and have not applied from the commencement of
discussions between the parties to the tax treatment and tax structure of the
transactions contemplated herein (and any related transactions or arrangements),
and (ii) each party (and each of its employees, representatives, or other
agents) may disclose to any and all persons the tax treatment and tax
structuring of the transactions contemplated herein and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure, all within the meaning of
Treasury Regulation Section 1.6011-4; provided, that, each party recognizes that
the privilege that it may, in its discretion, maintain with respect to the
confidentiality of a communication relating to the transactions contemplated
herein, including a confidential communication with its attorney or a
confidential communication with a federally authorized tax practitioner under
Section 7525 of


135

--------------------------------------------------------------------------------


the Internal Revenue Code, is not intended to be affected by the foregoing.
Borrowers and Guarantors do not intend to treat the Loans and related
transactions as being a "reportable transaction" (within the meaning of Treasury
Regulation Section 1.6011-4). In the event Borrowers or Guarantors determine to
take any action inconsistent with such intention, it will promptly notify Agent
thereof. Each Borrower and Guarantor acknowledges that one or more of Lenders
may treat its Loans as part of a transaction that is subject to Treasury
Regulation Section 1.6011-4 or Section 301.6112-1, and the Agent and such Lender
or Lenders, as applicable, may file such IRS forms or maintain such lists and
other records as they may determine is required by such Treasury Regulations.

          13.6 Successors. This Agreement, the other Financing Agreements and
any other document referred to herein or therein shall be binding upon and inure
to the benefit of and be enforceable by Agent, Lenders, Borrowers, Guarantors
and their respective successors and assigns, except that Borrower may not assign
its rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent and Lenders. Any such purported assignment without such express prior
written consent shall be void. No Lender may assign its rights and obligations
under this Agreement without the prior written consent of Agent, except as
provided in Section 13.7 below. The terms and provisions of this Agreement and
the other Financing Agreements are for the purpose of defining the relative
rights and obligations of Borrowers, Guarantors, Agent and Lenders with respect
to the transactions contemplated hereby and there shall be no third party
beneficiaries of any of the terms and provisions of this Agreement or any of the
other Financing Agreements.

          13.7 Assignments; Participations.

                    (a) Each Lender may, with the prior written consent of
Agent, assign all or, if less than all, a portion equal to at least $5,000,000
in the aggregate for the assigning Lender, of such rights and obligations under
this Agreement to one or more Eligible Transferees (but not including for this
purpose any assignments in the form of a participation), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Acceptance; provided, that, (i) such transfer or assignment will not be
effective until recorded by Agent on the Register and (ii) Agent shall have
received for its sole account payment of a processing fee from the assigning
Lender or the assignee in the amount of $5,000.

                    (b) The aggregate amount of the Commitments of Congress and
its Affiliates shall not be less than $35,000,000, except, that, Congress shall
have the right to assign its rights and delegate its obligations as a Lender
under the Financing Agreements below such minimum amount (i) to any present and
future subsidiaries or affiliates of Congress or (ii) to the extent of the
interests of Participants as provided herein, or (iii) upon the merger,
consolidation, sale, transfer or other disposition of all or any substantial
portion of its business, loan portfolio or other assets or (iv) at any time
after an Event of Default shall exist or have occurred and be continuing or (v)
with the consent of the Lead Borrower which consent shall not be unreasonably
withheld, delayed or conditioned.

                    (c) Agent shall maintain a register of the names and
addresses of Lenders, their Commitments and the principal amount of their Loans
(the "Register"). Agent shall also


136

--------------------------------------------------------------------------------


maintain a copy of each Assignment and Acceptance delivered to and accepted by
it and shall modify the Register to give effect to each Assignment and
Acceptance. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and any Borrowers, Guarantors, Agent and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Lead Borrower and any Lender at any reasonable time and from
time to time upon reasonable prior notice.

                    (d) Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
the assignee thereunder shall be a party hereto and to the other Financing
Agreements and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations (including, without limitation, the obligation to participate in
Letter of Credit Accommodations) of a Lender hereunder and thereunder and the
assigning Lender shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Agreement.

                    (e) By execution and delivery of an Assignment and
Acceptance, the assignor and assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any of the other Financing Agreements or the execution, legality,
enforceability, genuineness, sufficiency or value of this Agreement or any of
the other Financing Agreements furnished pursuant hereto, (ii) the assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower, Obligor or any of their
Subsidiaries or the performance or observance by any Borrower or Obligor of any
of the Obligations; (iii) such assignee confirms that it has received a copy of
this Agreement and the other Financing Agreements, together with such other
documents and information it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance, (iv) such
assignee will, independently and without reliance upon the assigning Lender,
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Financing Agreements, (v) such
assignee appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Financing
Agreements as are delegated to Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Financing
Agreements are required to be performed by it as a Lender. Agent and Lenders may
furnish any information concerning any Borrower or Obligor in the possession of
Agent or any Lender from time to time to assignees and Participants.

                    (f) Each Lender may sell participations to one or more banks
or other entities in or to all or a portion of its rights and obligations under
this Agreement and the other Financing Agreements (including, without
limitation, all or a portion of its Commitments and the Loans owing to it and
its participation in the Letter of Credit Accommodations, without the consent of


137

--------------------------------------------------------------------------------


Agent or the other Lenders); provided, that, (i) such Lender's obligations under
this Agreement (including, without limitation, its Commitment hereunder) and the
other Financing Agreements shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Borrowers, Guarantors, the other Lenders and Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and the other Financing
Agreements, and (iii) the Participant shall not have any rights under this
Agreement or any of the other Financing Agreements (the Participant's rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the Participant relating
thereto) and all amounts payable by any Borrower or Guarantor hereunder shall be
determined as if such Lender had not sold such participation.

                    (g) Nothing in this Agreement shall prevent or prohibit any
Lender from pledging its Loans hereunder to a Federal Reserve Bank in support of
borrowings made by such Lenders from such Federal Reserve Bank; provided, that,
no such pledge shall release such Lender from any of its obligations hereunder
or substitute any such pledgee for such Lender as a party hereto.

                    (h) Borrowers and Guarantors shall assist Agent or any
Lender permitted to sell assignments or participations under this Section 13.7
in a manner reasonably necessary in order to enable or effect any such
assignment or participation, including (but not limited to) the execution and
delivery of any and all agreements, notes and other documents and instruments as
shall be requested and the delivery of informational materials, appraisals or
other documents for, and the participation of relevant management in meetings
and conference calls with, potential Lenders or Participants. Borrowers shall
certify the correctness, completeness and accuracy, in all material respects, of
all descriptions of Borrowers and Guarantors and their affairs provided,
prepared or reviewed by any Borrower or Guarantor that are contained in any
selling materials and all other information provided by it and included in such
materials.

          13.8 Entire Agreement. This Agreement, the other Financing Agreements,
any supplements hereto or thereto, and any instruments or documents delivered or
to be delivered in connection herewith or therewith represents the entire
agreement and understanding concerning the subject matter hereof and thereof
between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written. In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.

          13.9 Counterparts, Etc. This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile shall have the same force and effect
as the delivery of an original executed counterpart of this Agreement or any of
such other Financing Agreements. Any party delivering an executed counterpart of
any such agreement by telefacsimile shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.



138

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have
caused these presents to be duly executed as of the day and year first above
written.

AGENT

 

BORROWERS

     

CONGRESS FINANCIAL CORPORATION
          (CENTRAL), as Agent

 

SPARTAN STORES, INC.

     

By:

/s/ Richard A. Dickard

--------------------------------------------------------------------------------

 

By:

/s/ David M. Staples

--------------------------------------------------------------------------------

Title:

Senior Vice President

--------------------------------------------------------------------------------

 

Title:

Chief Financial Officer

--------------------------------------------------------------------------------

         

SPARTAN STORES DISTRIBUTION, LLC
UNITED WHOLESALE GROCERY
COMPANY
MARKET DEVELOPMENT
CORPORATION
SPARTAN STORES ASSOCIATES, LLC
FAMILY FARE, LLC
MSFC, LLC
SEAWAY FOOD TOWN, INC.
THE PHARM OF MICHIGAN, INC.
VALLEY FARM DISTRIBUTING CO.
GRUBER'S FOOD TOWN, INC.
GRUBER'S REAL ESTATE LLC
PREVO'S FAMILY MARKETS, INC.
CUSTER PHARMACY, INC.
BUCKEYE REAL ESTATE MANAGEMENT
CO.

           

By:

/s/ David M. Staples

--------------------------------------------------------------------------------

     

Title:

Treasurer

--------------------------------------------------------------------------------

         

GUARANTORS

         

JFW DISTRIBUTING COMPANY
LLJ DISTRIBUTING COMPANY
SPARTAN STORES HOLDING, INC.
SI INSURANCE AGENCY, INC.

           

By:

/s/ David M. Staples

--------------------------------------------------------------------------------

     

Title:

Treasurer

--------------------------------------------------------------------------------



139

--------------------------------------------------------------------------------




LENDERS

         

CONGRESS FINANCIAL CORPORATION
          (CENTRAL)

               

By:

/s/ Richard A. Dickard

--------------------------------------------------------------------------------

     

Title:

Senior Vice President

--------------------------------------------------------------------------------

     

Commitment: $170,000,000

     




















140

--------------------------------------------------------------------------------




EXHIBIT A

SCHEDULE 1
FORM OF NOTICE OF ASSIGNMENT AND ACCEPTANCE

______, 20__

____________________
____________________
____________________
Attn.:________________

          Re:_____________________________

Ladies and Gentlemen:

          Congress Financial Corporation (Central), in its capacity as agent
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the financial institutions which are parties thereto as lenders (in such
capacity, "Agent"), and the financial institutions which are parties to the Loan
Agreement as lenders (individually, each a "Lender" and collectively, "Lenders")
have entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to ___________, ____________, ____________, and ____________
(collectively, "Borrowers") as set forth in the Loan and Security Agreement,
dated ______________, 20__, by and among Borrowers, certain of their affiliates,
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the "Loan Agreement"),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the "Financing
Agreements"). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

          1.          We hereby give you notice of, and request your consent to,
the assignment by __________________________ (the "Assignor") to
___________________________ (the "Assignee") such that after giving effect to
the assignment Assignee shall have an interest equal to _______ (___%) percent
of the total Commitments pursuant to the Assignment and Acceptance Agreement
attached hereto (the "Assignment and Acceptance"). We understand that the
Assignor's Commitment shall be reduced by $____________, as the same may be
further reduced by other assignments on or after the date hereof.

          2.          Assignee agrees that, upon receiving the consent of Agent
to such assignment, Assignee will be bound by the terms of the Loan Agreement as
fully and to the same extent as if the Assignee were the Lender originally
holding such interest under the Loan Agreement.

          3.          The following administrative details apply to Assignee:




B-7

--------------------------------------------------------------------------------




 

(A)

Notice address:

                 

Assignee name:

 

--------------------------------------------------------------------------------

     

Address:

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

     

Attention:

 

--------------------------------------------------------------------------------

     

Telephone:

 

--------------------------------------------------------------------------------

     

Telecopier:

 

--------------------------------------------------------------------------------

             

(B)

Payment instructions:

                 

Account No.

 

--------------------------------------------------------------------------------

     

At:

 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

     

Reference:

 

--------------------------------------------------------------------------------

     

Attention:

 

--------------------------------------------------------------------------------

 

          4.          You are entitled to reply upon the representations,
warranties and covenants of each of Assignor and Assignee contained in the
Assignment and Acceptance.















B-8

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

Very truly yours,

     

[NAME OF ASSIGNOR]

     

By:

 

--------------------------------------------------------------------------------

       

Title:

 

--------------------------------------------------------------------------------

     

[NAME OF ASSIGNEE]

     

By:

 

--------------------------------------------------------------------------------

       

Title:

 

--------------------------------------------------------------------------------

ACKNOWLEDGED AND ASSIGNMENTS
CONSENTED TO:

     

CONGRESS FINANCIAL CORPORATION

 

(______________), as Agent

     

By:

 

--------------------------------------------------------------------------------

       

Title:

 

--------------------------------------------------------------------------------

 












B-9

--------------------------------------------------------------------------------




EXHIBIT B
TO
LOAN AND SECURITY AGREEMENT


Form of Borrowing Base Certificate



000's omitted

Date:            ______________, 200_
Number:___________________

          Pursuant to the Loan and Security Agreement by and among Congress
Financial Corporation (Central) as agent ("Agent"), the parties thereto as
lenders ("Lenders"), Spartan Stores, Inc. and certain of its subsidiaries, and
any amendments thereto (the "Loan Agreement"), each hereby certifies to Agent
and Lenders, as of the above date, as follows:

Reconciliation Of Collateral Balance

Spartan Retail
Stores

Spartan
Distribution

United
Wholesale

Corporate

Combined

Accounts Availability
 

         

1.

Gross Third Party Trade Accounts
(Regular)

         

2.

Credit Card Receivable

         

3.

Weekend Sales not in Aging

         

4.

Sub Total Accounts

         

5.

Less Ineligibles

           

(a)

Past Dues

           

(b)

Contras

           

(c)

Credits in Prior

           

(d)

Cross Aging

           

(e)

Intercompany

           

(f)

Packer Payables

         



B-2

--------------------------------------------------------------------------------




Reconciliation Of Collateral Balance

Spartan Retail
Stores

Spartan
Distribution

United
Wholesale

Corporate

Combined

 

(g)

Aging to GL Recon.

           

(h)

Vendor Billings (Returns)

           

(i)

Unapplied Cash

         

6.

Total Ineligibles

         

7.

Eligible Accounts

         

8.

Advance Rate

         

9.

Net Available:  Accounts

                     

Inventory Availability
 

         

10.

Gross Inventory

         

11.

Transfers to Liquidate (per Hilco)

         

12.

Sub-Total Inventory

         

13.

Less Ineligibles:

           

(a)

Gen. Merch. Reserve

           

(b)

Shrink Reserves

           

(c)

Capitalized Cigarette Tax

           

(d)

Market Gains

           

(e)

Variance between GL and
Perpetual

           

(f)

Returns, Inv. Adj. & Salvage
estimate

         

14.

Total Ineligibles

         

15.

Eligible Inventory

         

16.

Advance Rate

         

17.

Net Available: Inventory

         

18.

Prescription File Availability

         

19.

Fixed Asset Availability

         

20.

Total Availability

                       



B-3

--------------------------------------------------------------------------------




Reconciliation Of Collateral Balance

Spartan Retail
Stores

Spartan
Distribution

United
Wholesale

Corporate

Combined

Loans and Reserves:

         

21.

Loan Balance

         

22.

Outstanding L/Cs

         

23.

PACA Claims (incl. accruals)

         

24.

Gift Cards and Certificates

         

25.

Rent Reserves

         

26.

Other

         

27.

Total Loans and Reserves

                       

28.

Excess Availability

         

As of the date of this Certificate, no Event of Defaults exists or has occurred
and is continuing. Each Borrower acknowledges that the Loans and Letter of
Credit Accommodations by Agent and Lenders to Borrowers are based upon the
reliance of Agent and Lenders on the information contained herein and all
representations and warranties with respect to Accounts and Inventory in the
Loan Agreement are applicable to the Accounts and Inventory included in this
Certificate. The reliance by Agent and Lenders on this Certificate should not be
deemed to limit the right of Agent to establish or revise criteria of
eligibility or Reserves or otherwise limit, impair, or affect in any manner the
rights of Agent under the Loan Agreement. in the event of any conflict between
the determination of Agent of the amount of the Loans and Letter of Credit
Accommodations available to Borrowers in accordance with the terms of the Loan
Agreement and the determination by Borrowers of such amounts, the determination
of Agent shall govern. All capitalized terms used in this Certificate shall have
the meaning assigned to them in the Loan Agreement.

SPARTAN STORES, INC. (for itself
and its Subsidiaries)

     

By:

 

--------------------------------------------------------------------------------

       

Title:

 

--------------------------------------------------------------------------------

 







B-4

--------------------------------------------------------------------------------




EXHIBIT C
INFORMATION CERTIFICATE

GUIDELINES FOR PREPARATION OF INFORMATION CERTIFICATE


          Annexed hereto is a form of Information Certificate which you should
complete carefully and accurately.

          Please note:

          1.          The Information Certificate should be completed by you in
consultation with your attorneys and accountants.

          2.          To the extent there is insufficient space provided in the
Information Certificate for a response to any question, please include
additional pages as exhibits to the certificate.

          3.          The Information Certificate should be returned to us as
soon as possible since the information in it is necessary for us to prepare the
loan documentation.

          4.          The Information Certificate will be included as an exhibit
to the Loan and Security Agreement between us. The number of the schedules
provided for in the Information Certificate correspond to the sections of the
Loan and Security Agreement covering the applicable matter where such schedules
are referenced.

          If you have any questions in connection with the preparation of the
Information Certificate, please let us know.

          Thank you for your cooperation and we look forward to continuing to
work with you.


                                                  CONGRESS FINANCIAL CORPORATION
(CENTRAL)








--------------------------------------------------------------------------------




INFORMATION CERTIFICATE
OF
_______________________



Dated: ____________________                   



Congress Financial Corporation (Central),
for itself and as Agent
150 South Wacker Drive
Suite 2200
Chicago, Illinois 60606


In connection with certain financing provided or to be provided by Congress
Financial Corporation (Central) and certain other lenders (collectively,
"Lenders") and for whom Congress Financial Corporation (Central) will be acting
as agent (in such capacity, "Agent"), the undersigned (the "Company") represents
and warrants to Agent and Lenders the following information about it, its
organizational structure and other matters of interest to Agent and Lenders:

1.

The full and exact name of the Company as set forth in its certificate of
incorporation (or its certificate of formation or other organizational document
filed with the applicable state governmental authority, as the case may be) is
as follows:

     

 

   

2.

The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

     

 

   

3.

The Company is a registered organization of the following type (for example,
corporation, limited partnership, limited liability company, etc.):

     

Company

Type

       

 

 

   

4.

The Company was organized on the date indicated below, under the laws of the
State indicated below, and the Company is in good standing under the laws of
such State.



1

--------------------------------------------------------------------------------




 


Company

Date of
Organization

Jurisdiction of
Organization

         

 

 

 

   

5.

The organizational identification number of the Company issued by its
jurisdiction of organization is as set forth below (or if none is issued by the
jurisdiction of organization indicate "none"):

     

Company

ID No.

           

 

 

     

6.

The Federal Employer Identification Number of the Company is as follows:

     

 

 

     

7.

The Company is duly qualified and authorized to transact business as a foreign
organization in the following states and is in good standing in such states:

     

 

       

8.

The name of the Company as set forth in its organizational documentation as
filed of record with the applicable state authority has been changed as follows:

     

Company

Date of Change

Prior Name

         

 

 

 

   

9.

Since the date of five (5) years prior to the date hereof, the Company has made
or entered into the following mergers or acquisitions:

     

 

   

10.

The chief executive office and mailing address of the Company is located at the
address indicated on Schedule 8.2 hereto.

       

11.

The books and records of the Company pertaining to accounts, contract rights,
inventory, and other assets are located at the addresses indicated on Schedule
8.2 hereto.

       

12.

The Company has other places of business and/or maintains inventory or other
assets only at the addresses (indicate whether locations are owned, leased or
operated by third parties and if leased or operated by third parties, their name
and address) indicated on Schedule 8.2 hereto.




2

--------------------------------------------------------------------------------




13.

The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as indicated
on Schedule 8.2 hereto.

       

14.

The Company's assets are owned and held free and clear of liens, mortgages,
pledges, security interests, encumbrances or charges except as set forth on
Schedule 8.4 hereto or as otherwise permitted under Section 9.8 of the Loan
Agreement.

       

15.

Except as set forth on Schedule 8.6 hereto, (a) there is no investigation by any
Governmental Authority pending or, to the best of the Company's knowledge,
threatened against or affecting the Company or its assets or business, and (b)
there is no action, suit, proceeding or claim by any Person pending or, to the
best of the Company's knowledge, threatened against the Company or its assets or
goodwill or against or affecting any transactions contemplated by the Loan
Agreement, in each case, which if adversely determined against the Company has
or could reasonably be expected to have a Material Adverse Effect (as such term
is defined in the Loan Agreement).

       

16.

The Company is in compliance with all environmental laws applicable to its
business or operations where the failure to so comply has or could reasonably be
expected to have a Material Adverse Effect, except as set forth on Schedule 8.8
hereto. Except as set forth on Schedule 8.8 hereto, the Company has no material
liability (contingent or otherwise) in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handing, production or
disposal of any Hazardous Materials.

       

17.

The Company has no deposit accounts, investment accounts, securities account or
similar accounts with any bank, savings or loan or other financial institution,
except as set forth on Schedule 8.10 hereto for the purposes and of the types
indicated therein.

       

18.

The Company does not own or license any trademarks, patents, copyrights or other
intellectual property, except as set forth on Schedule 8.11 hereto (indicate
type of intellectual property and whether owned or licensed, registration
number, date of registration, and, if licensed, the name and address of the
licensor).

       

19.

The Company is affiliated with, or has ownership in, the corporations (including
subsidiaries) and other organizations set forth on Schedule 8.12 hereto.

       

20.

The names of the members of the Company and their holdings are as set forth on
Schedule 8.12 hereto.



3

--------------------------------------------------------------------------------




21.

The Company is not a party to or bound by any collective bargaining or similar
agreement with any union, labor organization or other bargaining agent, except
as set forth on Schedule 8.13 hereto (indicate date of agreement, parties to
agreement and date of termination).

       

22.

The Company is not a party to or bound by any "material contract", except as set
forth on Schedule 8.15 hereto. For this purpose a "material contract" means (a)
any contract or other agreement (other than the Financing Agreements (as defined
in the Loan Agreement) or contracts relating to the purchase or sale of
inventory in the ordinary course of business), written or oral, of the Company
involving monetary liability of or to any person in an amount in excess of
$5,000,000 in any fiscal year and (b) any other contract or other agreement
(other than the Financing Agreements or contracts relating to the purchase or
sale of inventory in the ordinary course of business), whether written or oral,
to which the Company is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto would have a Material
Adverse Effect.

       

23.

The Company has no "indebtedness", except as set forth on Schedule 9.9 hereto
(or as otherwise permitted under Section 9.9 of the Loan Agreement). For this
purpose, the term "indebtedness" has the meaning assigned thereto in the Loan
Agreement.

       

24.

The Company has not made any loans or advances, except as set forth on Schedule
9.10 hereto or as otherwise permitted under Section 9.10 of the Loan Agreement,
except that Schedule 9.10 sets forth all loans described in Section 9.10(g) of
the Loan Agreement outstanding.

       

25.

The Company has no chattel paper (whether tangible or electronic) or instruments
as of the date hereof, except for the indebtedness listed on Schedule 9.10
hereof.

       

26.

The Company has no commercial tort claims as of the date hereof.

     

 

27.

There is no provision in the articles of organization or operating agreement of
the Company or the other organizational documents of the Company, or in the laws
of the State of its organization, requiring any vote or consent of any party
other than the sole member signatory thereto to borrow or to authorize the
mortgage or pledge of or creation of a security interest in any assets of the
Company or any subsidiary. Such power is vested exclusively in its sole member
that is the signatory thereto.



4

--------------------------------------------------------------------------------




28.

The officers of the Company and their respective titles are as follows:

     

Company

Title

Name

         

 

 

 

             

The following will have signatory powers as to all transactions of the Company
with Agent and Lenders:

     

 

           

29.

The sole member of the Company is:

     

 

       

30.

At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes), except as follows:

     

 

   

31.

Certified Public Accountants for the Company is the firm of:

       





[SIGNATURE PAGE FOLLOWS]










5

--------------------------------------------------------------------------------




          For purposes of the Information Certificate, unless otherwise defined
herein, all capitalized terms used herein shall have the respective meanings
assigned to such terms in the Loan Agreement.

          The term "Loan Agreement", as used herein, means the Loan and Security
Agreement, dated December 23, 2003, by and among the Borrowers, the Guarantors,
Agent and Lenders (as amended and supplemented and as the same may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced). Agent and Lenders shall be entitled to rely upon the foregoing in all
respects, and the undersigned is duly authorized to execute and deliver this
Information Certificate on behalf of the Company.


 

Very truly yours,

     

SPARTAN STORES FUEL, LLC

     

By:

 

--------------------------------------------------------------------------------

       

Title:

 

--------------------------------------------------------------------------------












6

--------------------------------------------------------------------------------




SCHEDULE 8.2
to
INFORMATION CERTIFICATE

Locations

 

1.

Chief Executive Office

                           

2.

Location of Books and Records

                           

3.

Locations of Inventory, Equipment and Other Assets

     

Address

 

Owned/Leased/Third Party

Name/Address of Lessor or
Third Party, as Applicable

                           

4.

Locations of Assets in Prior 4 Months not Listed Above

           













--------------------------------------------------------------------------------




SCHEDULE 8.4
to
INFORMATION CERTIFICATE

Existing Liens














--------------------------------------------------------------------------------




SCHEDULE 8.6
to
INFORMATION CERTIFICATE

Pending Litigation














--------------------------------------------------------------------------------




SCHEDULE 8.8
to
INFORMATION CERTIFICATE

Environmental Compliance
















--------------------------------------------------------------------------------




SCHEDULE 8.10
to
INFORMATION CERTIFICATE

Deposit Accounts; Investment Accounts

A.

Part 1 - Deposit Accounts

         

B.

Part 2 - Investment and Other Accounts

     













--------------------------------------------------------------------------------




SCHEDULE 8.11
to
INFORMATION CERTIFICATE

Intellectual Property

 

SCHEDULE 8.12
to
INFORMATION CERTIFICATE

Subsidiaries; Affiliates; Investments


 

A.

Subsidiaries (More than 50% owned by the Company)



Subsidiary

Jurisdiction of
Incorporation

Percentage
Owned

     

 

   



 

B.

Affiliates (Less than 50% owned by the Company)



Affiliate

Jurisdiction of
Incorporation

Percentage
Owned

     

 

   



 

C.

Affiliates (Subject to common ownership with the Company)



Affiliate

Jurisdiction of
Incorporation


Parent

Percentage
Owned

               



 

D.

Shareholders (If widely held, only holders with more than 10%)

           







--------------------------------------------------------------------------------




SCHEDULE 8.13
to
INFORMATION CERTIFICATE

Labor Matters

 















--------------------------------------------------------------------------------




SCHEDULE 8.15
to
INFORMATION CERTIFICATE

Material Contracts

 


















--------------------------------------------------------------------------------




SCHEDULE .9.9
to
INFORMATION CERTIFICATE

Existing Indebtedness

 



















--------------------------------------------------------------------------------




SCHEDULE 9.10
to
INFORMATION CERTIFICATE

Loans and Advances

 



















--------------------------------------------------------------------------------




EXHIBIT D

FORM OF FINANCIAL STATEMENTS




Spartan Stores, Inc.

Consolidated Financial Statements

Fiscal Year _______














--------------------------------------------------------------------------------




Spartan Stores, Inc. and Subsidiaries
Consolidated Balance Sheets
($000s)

 

[Date]

--------------------------------------------------------------------------------

 

[Date]

--------------------------------------------------------------------------------

 

(Unaudited)

 

 

 

ASSETS

 

 

 

 

 

 

 

 

 

 

 

Current assets

 

 

 

 

 

   Cash and cash equivalents

 

 

 

 

 

   Accounts receivable, net

 

 

 

 

 

   Inventories

 

 

 

 

 

   Prepaid expenses and other current assets

 

 

 

 

 

   Deferred taxes on income

 

 

 

 

 

   Property and equipment held for sale

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Total current assets

 

 

 

 

 

 

 

 

 

 

 

Other assets

 

 

 

 

 

   Goodwill, net

 

 

 

 

 

   Other, net

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Total other assets

 

 

 

 

 

 

 

 

 

 

 

Property and equipment

 

 

 

 

 

   Land and improvements

 

 

 

 

 

   Buildings and improvements

 

 

 

 

 

   Equipment

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   Total property and equipment

 

 

 

 

 

   Less accumulated depreciation and amortization

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   Net property and equipment

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Total assets

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

LIABILITIES AND SHAREHOLDERS' EQUITY

 

 

 

 

 

 

 

 

 

 

 

Current liabilities

 

 

 

 

 

   Accounts payable

 

 

 

 

 

   Accrued payroll and benefits

 

 

 

 

 

   Other accrued expenses

 

 

 

 

 

   Current portion of exit costs

 

 

 

 

 

   Current maturities of long-term debt

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   Total current liabilities

 

 

 

 

 

 

 

 

 

 

 

Other long-term liabilities

 

 

 

 

 

Exit costs

 

 

 

 

 

Deferred taxes

 

 

 

 

 

Postretirement benefits

 

 

 

 

 

Long-term debt

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Total long-term liabilities

 

 

 

 

 

 

 

 

 

 

 

Shareholders' equity

 

 

 

 

 

   Common stock, voting, no par value

 

 

 

 

 

   Preferred stock, no par value

 

 

 

 

 

   Accumulated other comprehensive loss

 

 

 

 

 

   Retained earnings

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      Total shareholders' equity

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Total liabilities and shareholders' equity

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




Spartan Stores, Inc. and Subsidiaries
Consolidated Statements of Earnings
(Unaudited)
($000s, except per share amounts)

 

 

[Weeks]

--------------------------------------------------------------------------------

 

 

 

[Date]

--------------------------------------------------------------------------------

 

 

[Date]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net sales

 

 

 

 

 

 

Cost of sales

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

Gross margin

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating expenses

 

 

 

 

 

 

   Selling, general and administrative

 

 

 

 

 

 

   Depreciation and amortization

 

 

 

 

 

 

   (Gain) loss on disposal of assets

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

Total operating expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating earnings

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-operating expense (income)

 

 

 

 

 

 

   Interest expense

 

 

 

 

 

 

   Other, net

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

Total non-operating expense, net

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Earnings before income taxes and discontinued operations

 

 

 

 

 

 

Income taxes

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Earnings from continuing operations

 

 

 

 

 

 

 

 

 

 

 

 

 

Earnings from discontinued operations, net of taxes

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Net earnings

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Basic earnings per share:

 

 

 

 

 

 

   Earnings from continuing operations

 

 

 

 

 

 

   Earnings from discontinued operations

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

   Net earnings

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Diluted earnings per share:

 

 

 

 

 

 

   Earnings from continuing operations

 

 

 

 

 

 

   Earnings from discontinued operations

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

   Net earnings

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Weighted average shares outstanding:

 

 

 

 

 

 

   Basic

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

   Diluted

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




Spartan Stores, Inc. and Subsidiaries
Consolidated Statements of Earnings
(Unaudited)

 

 

[Weeks]

--------------------------------------------------------------------------------

 

 

 

[Date]

--------------------------------------------------------------------------------

 

 

[Date]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net sales

 

 

 

 

 

 

Cost of sales

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

Gross margin

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating expenses

 

 

 

 

 

 

   Selling, general and administrative

 

 

 

 

 

 

   Depreciation and amortization

 

 

 

 

 

 

   (Gain) loss on disposal of assets

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

Total operating expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating earnings

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-operating expense (income)

 

 

 

 

 

 

   Interest expense

 

 

 

 

 

 

   Other, net

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

Total non-operating expense, net

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Earnings before income taxes and discontinued operations

 

 

 

 

 

 

Income taxes

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Earnings from continuing operations

 

 

 

 

 

 

 

 

 

 

 

 

 

Earnings from discontinued operations, net of taxes

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Net earnings

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




Spartan Stores, Inc. and Subsidiaries
Consolidated Statements of Shareholders' Equity
(Unaudited)
($000s)

 

 



Shares
Outstanding

--------------------------------------------------------------------------------

 



Common
Stock

--------------------------------------------------------------------------------

 


Deferred
Stock-Based
Compensation

--------------------------------------------------------------------------------

 

Accumulated
Other
Comprehensive
Income (Loss)

--------------------------------------------------------------------------------

 



Retained
Earnings

--------------------------------------------------------------------------------

 




Total

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reclassification of deferred stock-based
compensation upon adoption of SFAS
123(R)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Comprehensive earnings, net of tax:

 

 

 

 

 

 

 

 

 

 

 

 

Net earnings

 

 

 

 

 

 

 

 

 

 

 

 

Minimum pension liability adjustment

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Total comprehensive earnings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to initially apply SFAS

 

 

 

 

 

 

 

 

 

 

 

 

   No. 158, net of taxes

 

 

 

 

 

 

 

 

 

 

 

 

Dividends

 

 

 

 

 

 

 

 

 

 

 

 

Stock-based employee compensation

 

 

 

 

 

 

 

 

 

 

 

 

Issuances of common stock and related

 

 

 

 

 

 

 

 

 

 

 

 

   tax benefit on stock option exercises

 

 

 

 

 

 

 

 

 

 

 

 

Issuances of restricted stock

 

 

 

 

 

 

 

 

 

 

 

 

   and related tax benefit

 

 

 

 

 

 

 

 

 

 

 

 

Cancellations of restricted stock

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to initially apply FIN 48,

 

 

 

 

 

 

 

 

 

 

 

 

   net of taxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Comprehensive earnings, net of tax:

 

 

 

 

 

 

 

 

 

 

 

 

Net earnings

 

 

 

 

 

 

 

 

 

 

 

 

Minimum pension liability adjustment

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Total comprehensive earnings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dividends

 

 

 

 

 

 

 

 

 

 

 

 

Stock-based employee compensation

 

 

 

 

 

 

 

 

 

 

 

 

Issuances of common stock and related

 

 

 

 

 

 

 

 

 

 

 

 

   tax benefit on stock option exercises

 

 

 

 

 

 

 

 

 

 

 

 

Issuances of restricted stock

 

 

 

 

 

 

 

 

 

 

 

 

   and related tax benefit

 

 

 

 

 

 

 

 

 

 

 

 

Cancellations of restricted stock

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effects of changing the pension plans

 

 

 

 

 

 

 

 

 

 

 

 

   measurement date pursuant to SFAS

 

 

 

 

 

 

 

 

 

 

 

 

   No. 158, net of taxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Comprehensive earnings, net of tax:

 

 

 

 

 

 

 

 

 

 

 

 

Net earnings

 

 

 

 

 

 

 

 

 

 

 

 

Minimum pension liability adjustment

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Total comprehensive earnings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dividends

 

 

 

 

 

 

 

 

 

 

 

 

Stock-based employee compensation

 

 

 

 

 

 

 

 

 

 

 

 

Issuances of common stock and related

 

 

 

 

 

 

 

 

 

 

 

 

   tax benefit on stock option exercises

 

 

 

 

 

 

 

 

 

 

 

 

Issuances of restricted stock

 

 

 

 

 

 

 

 

 

 

 

 

   and related tax benefit

 

 

 

 

 

 

 

 

 

 

 

 

Cancellations of restricted stock

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




Spartan Stores, Inc. and Subsidiaries
Consolidated Statements of Cash Flow
(Unaudited)
($000s)

 

 

[Weeks]

--------------------------------------------------------------------------------

 

 

[Date]

--------------------------------------------------------------------------------

 

[Date]

--------------------------------------------------------------------------------

 

 

 

 

 

Cash flows from operating activities

 

 

 

 

   Net earnings

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

      Earnings from discontinued operations, net of tax

 

 

 

 

   Earnings from continuing operations

 

 

 

 

   Adjustments to reconcile net earnings to

 

 

 

 

    net cash provided by operating activities:

 

 

 

 

      Depreciation and amortization

 

 

 

 

      Postretirement benefits expense

 

 

 

 

      Deferred taxes on income

 

 

 

 

      Stock-based compensation expense

 

 

 

 

      Excess tax benefit on stock compensation

 

 

 

 

      Other

 

 

 

 

   Changes in operating assets and liabilities:

 

 

 

 

      Accounts receivable

 

 

 

 

      Inventories

 

 

 

 

      Prepaid expenses and other assets

 

 

 

 

      Accounts payable

 

 

 

 

      Accrued payroll and benefits

 

 

 

 

      Postretirement benefits payments

 

 

 

 

      Other accrued expenses and other liabilities

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Net cash provided by operating activities

 

 

 

 

 

 

 

 

 

Cash flows from investing activities

 

 

 

 

   Purchases of property and equipment

 

 

 

 

   Net proceeds from the sale of assets

 

 

 

 

   Acquisitions, net of cash acquired

 

 

 

 

   Other

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Net cash used in investing activities

 

 

 

 

 

 

 

 

 

Cash flows from financing activities

 

 

 

 

   Net proceeds from (payments on) revolver

 

 

 

 

   Proceeds from long-term borrowings

 

 

 

 

   Repayment of long-term debt

 

 

 

 

   Financing fees paid

 

 

 

 

   Excess tax benefit on stock compensation

 

 

 

 

   Proceeds from sale of common stock

 

 

 

 

   Dividends paid

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Net cash provided by financing activities

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Discontinued operations:

 

 

 

 

   Net cash (used in) provided by operating activities

 

 

 

 

   Net cash provided by investing activities

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Net cash provided by discontinued operations

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Net decrease in cash and cash equivalents

 

 

 

 

Cash and cash equivalents at beginning of period

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Cash and cash equivalents at end of period

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




Spartan Stores, Inc. and Subsidiaries
Consolidated Statements of Cash Flow
(Unaudited)
($000s)

 

 

[Weeks]

--------------------------------------------------------------------------------

 

 

[Date]

--------------------------------------------------------------------------------

 

[Date]

--------------------------------------------------------------------------------

 

 

 

 

 

Cash flows from operating activities

 

 

 

 

   Net earnings

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

     Earnings from discontinued operations, net of tax

 

 

 

 

   Earnings from continuing operations

 

 

 

 

   Adjustments to reconcile net earnings to

 

 

 

 

    net cash provided by operating activities:

 

 

 

 

      Depreciation and amortization

 

 

 

 

      Postretirement benefits expense

 

 

 

 

      Deferred taxes on income

 

 

 

 

      Stock-based compensation expense

 

 

 

 

      Excess tax benefit on stock compensation

 

 

 

 

      Gain on disposal of businesses

 

 

 

 

      (Gain) loss on disposal of assets

 

 

 

 

   Changes in operating assets and liabilities:

 

 

 

 

      Accounts receivable

 

 

 

 

      Inventories

 

 

 

 

      Prepaid expenses and other assets

 

 

 

 

      Accounts payable

 

 

 

 

      Accrued payroll and benefits

 

 

 

 

      Postretirement benefits payments

 

 

 

 

      Other accrued expenses and other liabilities

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Net cash provided by operating activities

 

 

 

 

 

 

 

 

 

Cash flows from investing activities

 

 

 

 

   Purchases of property and equipment

 

 

 

 

   Net proceeds from the sale of assets

 

 

 

 

   Acquisitions, net of cash acquired

 

 

 

 

   Proceeds from business divestitures

 

 

 

 

   Other

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Net cash used in investing activities

 

 

 

 

 

 

 

 

 

Cash flows from financing activities

 

 

 

 

   Net proceeds from revolver

 

 

 

 

   Repayment of long-term debt

 

 

 

 

   Financing fees paid

 

 

 

 

   Excess tax benefit on stock compensation

 

 

 

 

   Proceeds from sale of common stock

 

 

 

 

   Dividends paid

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Net cash provided by financing activities

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Discontinued operations:

 

 

 

 

   Net cash (used in) provided by operating activities

 

 

 

 

   Net cash used in investing activities

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Net cash (used in) provided by discontinued operations

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Net (decrease) increase in cash and cash equivalents

 

 

 

 

Cash and cash equivalents at beginning of period

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Cash and cash equivalents at end of period

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




Spartan Stores, Inc.
Consolidating Balance Sheets
[Date]

--------------------------------------------------------------------------------



ASSETS

 


Consolidated

--------------------------------------------------------------------------------

 


Eliminations

--------------------------------------------------------------------------------

 

Distribution
Segment

--------------------------------------------------------------------------------

 

Retail
Segment

--------------------------------------------------------------------------------

 

Discontinued
Operations

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

Current assets

 

 

 

 

 

 

 

 

 

 

   Cash and cash equivalents

 

 

 

 

 

 

 

 

 

 

   Accounts receivable

 

 

 

 

 

 

 

 

 

 

   Intercompany accounts receivable

 

 

 

 

 

 

 

 

 

 

   Inventories

 

 

 

 

 

 

 

 

 

 

   Prepaid expenses and other current assets

 

 

 

 

 

 

 

 

 

 

   Deferred taxes on income

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

      Total current assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other assets

 

 

 

 

 

 

 

 

 

 

   Goodwill

 

 

 

 

 

 

 

 

 

 

   Other

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

      Total other assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property and equipment

 

 

 

 

 

 

 

 

 

 

   Land and improvements

 

 

 

 

 

 

 

 

 

 

   Buildings and improvements

 

 

 

 

 

 

 

 

 

 

   Equipment

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Total property and equipment

 

 

 

 

 

 

 

 

 

 

   Less accumulated depreciation and amortization

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Net property and equipment

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

Total assets

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

LIABILITIES AND SHAREHOLDERS' EQUITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current liabilities

 

 

 

 

 

 

 

 

 

 

   Accounts payable

 

 

 

 

 

 

 

 

 

 

   Intercompany accounts payable

 

 

 

 

 

 

 

 

 

 

   Accrued payroll and benefits

 

 

 

 

 

 

 

 

 

 

   Other accrued expenses

 

 

 

 

 

 

 

 

 

 

   Current portion of exit costs

 

 

 

 

 

 

 

 

 

 

   Current maturities of long-term debt

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

      Total current liabilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other long-term liabilities

 

 

 

 

 

 

 

 

 

 

Exit costs

 

 

 

 

 

 

 

 

 

 

Deferred taxes

 

 

 

 

 

 

 

 

 

 

Postretirement benefits

 

 

 

 

 

 

 

 

 

 

Long-term debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shareholders' equity

 

 

 

 

 

 

 

 

 

 

   Common stock

 

 

 

 

 

 

 

 

 

 

   Additional paid-in capital

 

 

 

 

 

 

 

 

 

 

   Accumulated other comprehensive loss

 

 

 

 

 

 

 

 

 

 

   Retained earnings (accumulated deficit)

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   Total shareholders' equity

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

Total liabilities and shareholders' equity

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




Spartan Stores, Inc.
Consolidating Statements of Earnings
Year-to-Date
[Date]

--------------------------------------------------------------------------------


 


Consolidated

--------------------------------------------------------------------------------

 


Eliminations

--------------------------------------------------------------------------------

 

Distribution
Segment

--------------------------------------------------------------------------------

 

Retail
Segment

--------------------------------------------------------------------------------

 

Discontinued
Operations

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Net sales

 

 

 

 

 

 

 

 

 

Cost of sales

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Gross margin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating expenses

 

 

 

 

 

 

 

 

 

   Selling, general and administrative

 

 

 

 

 

 

 

 

 

   Provision for asset impairments and exit costs

 

 

 

 

 

 

 

 

 

   Depreciation and amortization

 

 

 

 

 

 

 

 

 

   (Gain) loss on disposal of assets

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Total operating expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Operating earnings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-operating expense (income)

 

 

 

 

 

 

 

 

 

   Interest expense

 

 

 

 

 

 

 

 

 

   Other, net

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Total non-operating expense, net

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Earnings (loss) before income taxes and other

 

 

 

 

 

 

 

 

 

Total income taxes

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Earnings (loss) from continuing operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Earnings from discontinued operations

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Net earnings (loss)

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




EXHIBIT E
TO
LOAN AND SECURITY AGREEMENT

Form of Compliance Certificate

To:

Congress Financial Corporation
          (Central), as Agent
150 South Wacker Drive
Chicago, Illinois 60606

Ladies and Gentlemen:

          I hereby certify to you pursuant to Section 9.6 of the Loan Agreement
(as defined below) as follows:

          1.          I am the duly elected Chief Financial Officer of
_____________, a ___________ corporation, _____________, a ____________
corporation and ____________, a ____________ corporation (collectively,
"Borrowers"). Capitalized terms used herein without definition shall have the
meanings given to such terms in the Loan and Security Agreement, dated ______,
20__, by and among Congress Financial Corporation (Central) as agent for the
financial institutions party thereto as lenders (in such capacity, "Agent") and
the financial institutions party thereto as lenders (collectively, "Lenders"),
Borrowers and certain of their affiliates (as such Loan and Security Agreement
is amended, modified or supplemented, from time to time, the "Loan Agreement").

          2.          I have reviewed the terms of the Loan Agreement, and have
made, or have caused to be made under my supervision, a review in reasonable
detail of the transactions and the financial condition of Borrowers and
Guarantors, during the immediately preceding fiscal four (4) week period.

          3.          The review described in Section 2 above did not disclose
the existence during or at the end of such fiscal four (4) week period, and I
have no knowledge of the existence and continuance on the date hereof, of any
condition or event which constitutes a Default or an Event of Default, except as
set forth on Schedule I attached hereto. Described on Schedule I attached hereto
are the exceptions, if any, to this Section 3 listing, in detail, the nature of
the condition or event, the period during which it has existed and the action
which any Borrower or Guarantor has taken, is taking, or proposes to take with
respect to such condition or event.

          4.          I further certify that, based on the review described in
Section 2 above, no Borrower or Guarantor has at any time during or at the end
of the immediately preceding fiscal four (4) week period, except as specifically
describe on Schedule II attached hereto or as permitted by the Loan Agreement,
done any of the following:

 

(a)

Changed its respective corporate name, or transacted business under any trade
name, style, or fictitious name, other than those previously described to you
and set forth in the Financing Agreements.



E-1

--------------------------------------------------------------------------------




 

(b)

Changed the location of its chief executive office, changed its jurisdiction of
incorporation, changed its type of organization or changed the location of or
disposed of any of its properties or assets (other than pursuant to the sale of
Inventory in the ordinary course of its business or as otherwise permitted by
Section 9.7 of the Loan Agreement), or established any new asset locations.

       

(c)

Materially adversely changed the terms upon which it sells goods (including
sales on consignment) or provides services.

       

(d)

Permitted or suffered to exist any security interest in or liens on any of its
properties, whether real or personal, other than as specifically permitted in
the Financing Agreements.

          5.          Attached hereto as Schedule III are the calculations used
in determining, as of the end of such fiscal four (4) week period whether
Borrowers and Guarantors are in compliance with the covenants set forth in
Section 9.17 and Section 9.18 of the Loan Agreement for such fiscal period.

          6.          The foregoing certifications are made and delivered this
day of ____________, 20__.

 

Very Truly yours,

       

--------------------------------------------------------------------------------

     

By:

 

--------------------------------------------------------------------------------

       

Title:

 

--------------------------------------------------------------------------------







E-2

--------------------------------------------------------------------------------




SCHEDULE 1.52
TO
LOAN AND SECURITY AGREEMENT

Existing Lenders

Standard Federal Bank
Aimco CDO Series 2000
Aimco CDO Series 2001
Allstate Life Insurance
Balance High Yield Fund I
Balance High Yield Fund II
Bank One, Michigan
The CIT Group
Comerica Bank
U.S. Bank (Formally Firstar Bank)
Frankin CLO II, LTD.
Frankin CLO I, LTD.
Harris
Heller Financial
KZH Riverside
Mass Mutual Life
Muirfeild Trading LLC/Deerfield
National City
NCB Capital Corp
Fifth Third Bank
Olympic Funding Trust
Rabobank
Saar Holdings CDO Ltd.
Scotia Bank
Sequils Equils-Cumberland
Fleet Bank
TCF Bank
United of Omaha Life Insurance
US Bank
ORIX Financial Services
Bank One NA
RCG Carpathia Master Fund


--------------------------------------------------------------------------------




SCHEDULE 1.53
TO
LOAN AND SECURITY AGREEMENT

Existing Letters of Credit

Letter of Credit No.

Beneficiary

Outstanding Balance

Expiration Date

S452810

Fifth Third Bank

$415,000

11/24/2004

S451367

Discover Reinsurance

$1,650,000

12/31/2003

S451381

Reliance Insurance Co

$8,375,073

12/1/2004

S451339

Old Republic
Insurance Co

$2,092,000

12/15/2004

S452351

Jondex Corp

$275,000

5/30/2004

S452107

Dept of Consumer &
Industry Services

$1,000,000

1/31/2004

S452269

Traveler's Insurance

$183,000

4/1/2004


--------------------------------------------------------------------------------




SCHEDULE 1.83
TO
LOAN AND SECURITY AGREEMENT

Marion Real Property

          The real property located in the City of Marion, Marion County, Ohio,
commonly known as 332 S. Main, Marion, Ohio, and legally described below,
together with all improvements, fixtures, easements, hereditaments and
appurtenances.

TRACT I:

Situated in the City of Marion, County of Marion, and State of Ohio:

PARCEL I
Known as being a part of Lot No. 1, renumbered 278 in Henry Peter's Second
Addition to the City of Marion, Ohio bounded and described as follows: Beginning
at a round iron bar located at the intersection of the present East line of
South Main Street (an 82 1/2 foot wide street) and the present south line of
East Columbia Street (a 60 foot wide street); thence South on the present East
line of South Main Street, 60 feet to a round iron bar, the place of beginning;
thence East on a line parallel to the present South line of East Columbia
Street, 166.34 feet to a round iron bar located in the West line of a 16 1/2
foot alley, 60 feet South of the intersection of the South line of East Columbia
Street and the West line of said 16 1/2 foot alley; thence South along the West
line of said 16 1/2 foot alley 47 feet to a round iron bar; thence West on a
line parallel with the South line of East Columbia Street, 166.30 feet to a
round iron bar in the East line of South Main Street, thence North along the
East line of South Main Street; 47 feet to a round iron bar, the place of
beginning; together with all the appurtenances and hereditaments thereunto
belonging but subject to all legal highways; said premises also being known and
designated as 308 South Main Street, Marion, Ohio, and to include vacated alleys
pertinent thereto.

PARCEL II
Known as being a part of Lot No. 1, renumbered 278, in Henry Peter's Second
Addition to the City of Marion, Ohio, bounded and described as follows:

Beginning at a round iron bar located at the intersection of the present East
line of South Main Street (an 82 1/2 foot wide street) and the present South
line of East Columbia Street (a 60 foot wide street); thence South on the
present East line of South Main Street, 107 feet to a round iron bar; the place
of beginning; thence East on a line parallel to the present South line of East
Columbia Street; 166.30 feet to a round iron bar located in the West line of a
16 1/2 foot alley, 107 feet South of the intersection of the South line of East
Columbia Street and the West line of said 16 1/2 foot alley, thence South along
the West line of said 16 1/2 foot alley, 64.90 feet to a round iron bar; thence
west on a line parallel with the South line of East Columbia Street, and on the
North line of a certain 10 foot alley, 166.25 feet to a round iron bar in the
East line of South Main Street; thence North along the East line of South Main
Street, 64.90 feet to a round iron bar, the place of beginning.

The above description of said real estate being the same as that contained in
the report of the Surveyor, with reference to original Tract No. 3, to the
Probate Court of Marion County, Ohio,



--------------------------------------------------------------------------------


filed in this cause on November 30, 1937, the same having been surveyed and
platted by D. Reed Ours, Registered Surveyor and Civil Engineer, on November 20,
1937, which description was, on motion to approve and confirm the report of the
Surveyor, approved and confirmed by order of this court made on November 30,
1937 wherein and whereby the court ordered that the above description be used
for all future purposes as the legal description of that part of Tract No. 3
known and designated as 316 South Main Street, Marion, Ohio, and to include
vacated alleys pertinent thereto.

PARCEL III:
Known as being part of the Northwest part of Lot 1 (renumbered 278) in Henry
Peter's Second Addition to the City of Marion, Ohio, as follows: Beginning at a
round iron bar at the intersection of the present East line of South Main Street
(an 82 1/2 foot wide street) and the present South line of East Columbia Street
(a 60 foot wide street); thence East on the present South line of East Columbia
Street 90 feet to a round iron bar; thence South parallel to the East line of
South Main Street (60 feet to a round iron bar; thence West parallel to the
South line of East Columbia Street 90 feet to a round iron bar in the present
East line of South Main Street; thence North on the present East line of South
Main Street 60 feet to the place of beginning, together with all the
appurtenances and hereditaments thereunto belonging, and 1/2 vacated alley East
of said described portion of Lot 278.

TRACT II:

Situated in the City of Marion, County of Marion, and State of Ohio:

Being a part of Lots 392 and 405 in Dumble's Addition and the South part of Lot
278 Peter's 2nd Addition to the City of Marion and vacated alleys appurtaining
thereto, and being more particularly described as follows:

Commencing at an old iron bar at the intersection of the East line of South Main
Street and the South line of East Columbia Street; thence North 88 degrees 34
minutes East, on said South line of East Columbia Street, a distance of 174.62
feet to a railroad spike, the place of beginning; thence continuing North 88
degrees 34 minutes East on said South line of East Columbia Street, a distance
of 162.75 feet to an approved metal survey marker; thence South 64 degrees 56
minutes East, a distance of 13.43 feet to an approved metal survey marker on the
West line of South State Street; thence South 1 degree 22 minutes East, along
the said West line of South State Street, a distance of 297.00 ft. to an
approved metal survey marker; thence South 88 degrees 35 minutes West, a
distance of 348.80 feet to a railroad spike on the aforesaid East line of South
Main Street; thence North 1 degree 28 minutes West, on said East line of South
Main Street, a distance of 126.00 feet to a railroad spike; thence North 88
degrees, 27 minutes East, a distance of 174.58 feet to a railroad spike; thence
North 1 degree 29 minutes West, a distance of 177.00 feet to a railroad spike,
the place of beginning and containing 1.72 acres of land, more or less.


--------------------------------------------------------------------------------




SCHEDULE 1.92
TO
LOAN AND SECURITY AGREEMENT

Mortgages

A.          Michigan Properties:

Location

County

Owner

1.

330 Ann Street NW
Grand Rapids, Michigan 49504
 

Kent

United Wholesale
Grocery Company

2.

6487 Westside Saginaw Road
Bay City, Michigan 46706
 

Bay

United Wholesale
Grocery Company

3.

756 Napier Avenue
Benton Harbor, Michigan 49002
 

Benton

Market Development
Corporation

4.

5190 Hartshorn Drive
Flushing, Michigan 48433
 

Genesee

United Wholesale
Grocery Company

5.

76th Street SW, West of Clyde Park Avenue
and East of Burlingame Road
Byron Township, Michigan 49518

Kent

Market Development
Corporation

6.

850 76th Street, SW
Byron Township, Michigan 49518
 

Kent

Market Development
Corporation

7.

993 Butternut Drive, Lot #3
Holland, Michigan 49423

Allegan/Ottawa

Family Fare, LLC

8.

2812 Millcork Street
Kalamazoo, Michigan 49001
 

Kalamazoo

United Wholesale
Grocery Company

9.

5505 South Pennsylvania Avenue
Lansing, Michigan 48910
 

Ingham

United Wholesale
Grocery Company

10.

2140 East Laketon Avenue
Muskegon, Michigan 49442
 

Muskegon

United Wholesale
Grocery Company

11.

124 East Front Street
Adrian, Michigan 49221

Lenawee

Gruber's Real Estate,
LLC

12.

706 Perry Avenue
Big Rapids, Michigan 49307
 

Mecosta

Market Development
Corporation

13.

1054 Mikesell Road
Charlotte, Michigan 48813
 

Eaton

Market Development
Corporation


--------------------------------------------------------------------------------




14.

1341 North Routh M-52
Owosso, Michigan 48867
 

Shiawassee

Market Development
Corporation

15.

775 Industrial Court
Bloomfield Township, Michigan 48302
 

Oakland

United Wholesale
Grocery Company

16.

14990 East Eleven Mile Road
Warren, Michigan 48089
 

Macomb

United Wholesale
Grocery Company

17.

11901 Dixie Street
Redford Township, Michigan 48239
 

Wayne

United Wholesale
Grocery Company

18.

26960 Van Born Road
Dearborn Heights, Michigan 48125
 

Wayne

United Wholesale
Grocery Company

19.

5539-5559 West US Highway 10
Ludington, Michigan

Mason

Market Development
Corporation

B.          Ohio Properties:

Location

County

Owner

1.

3138 Hill Avenue
Toledo, Ohio
 

Lucas

United Wholesale
Grocery Company

2.

332 South Main Street
Marion, Ohio 43302
 

Marion

Buckeye Real Estate
Management Co.

3.

1020 Ford Street
Maumee, Ohio 43537

Lucas

Buckeye Real Estate
Management
Co./Seaway Food
Town, Inc./Valley Farm
Distributing Co.
 

4.

Tracy and Oregon Roads
Northwood, Ohio 43619
 

Wood

Market Development
Corporation

5.

410 South Wheeling Street
Oregon, Ohio 43616
 

Lucas

Buckeye Real Estate
Management Co.

6.

801 Dixie Highway
Rossford, Ohio 43640
 

Wood

Buckeye Real Estate
Management Co.

7.

4223 South Avenue
Toledo, Ohio 43607

Lucas

Buckeye Real Estate
Management Co.


--------------------------------------------------------------------------------




C.          Indiana Property:

Location

County

Owner

1.

Vacant land located in Plymouth, Indiana

Marshall

Market Development
Corporation





--------------------------------------------------------------------------------




SCHEDULE 1.28
TO
LOAN AND SECURITY AGREEMENT

Supplemental Loan Guarantors

1.

Spartan Stores Distribution, LLC

 

 

2.

JFW Distributing Company

 

 

3.

LLJ Distributing Company

 

 

4.

United Wholesale Grocery Company

 

 

5.

Market Development Corporation

 

 

6.

Spartan Stores Associates, LLC

 

 

7.

Family Fare, LLC

 

 

8.

MSFC, LLC

 

 

9.

Seaway Food Town, Inc.

 

 

10.

The Pharm of Michigan, Inc.

 

 

11.

Valley Farm Distributing Co.

 

 

12.

Gruber's Food Town, Inc.

 

 

13.

Gruber's Real Estate, LLC

 

 

14.

Prevo's Family Markets, Inc.

 

 

15.

Custer Pharmacy, Inc.

 

 

16.

Spartan Stores Holding, Inc.

 

 

17.

SI Insurance Agency, Inc.

 

 

18.

Buckeye Real Estate Management Co.


--------------------------------------------------------------------------------




SCHEDULE 1.131
TO
LOAN AND SECURITY AGREEMENT

Supplemental Loan Lender Agreements

1.          The term loan promissory notes executed by Spartan Stores, Inc.
payable to the order of each lender in the amount of each lender's term loan
commitment under and in accordance with the term of the Supplemental Loan
Agreement.

2.          The revolving loan promissory notes executed by Spartan Stores, Inc.
payable to the order of the respective lender in the amount of such lender's
revolving loan commitment under and in accordance with the terms of the
Supplemental Loan Agreement.

3.          The guaranty executed by each Guarantor (as defined in the
Supplemental Loan Agreement) under and in accordance with the terms of the
Supplemental Loan Agreement.

4.          The security agreement executed by Spartan Stores, Inc. in favor of
Agent (as defined in the Supplemental Loan Agreement) under and in accordance
with the terms of the Supplemental Loan Agreement.

5.          The security agreement executed by each Guarantor in favor of Agent
under and in accordance with the terms of the Supplemental Loan Agreement.

6.          The pledge agreements executed by Spartan Stores, Inc. with respect
to the Guarantor Equity Interests (as defined in the Supplemental Loan
Agreement) under and in accordance with the terms of the Supplemental Loan
Agreement.

7.          The collateral assignment of the Lease Interests (as defined in the
Supplemental Loan Agreement) of Spartan Stores, Inc. executed by Spartan Stores,
Inc. in favor of Agent under and in accordance with the terms of the
Supplemental Loan Agreement.

8.          The collateral assignment of the Lease Interests of each Guarantor
executed by each Guarantor in favor of Agent under and in accordance with the
terms of the Supplemental Loan Agreement.

9.          The mortgages and deeds of trust executed by Spartan Stores, Inc. or
any Guarantor in favor of Agent pertaining to the Mortgaged Properties (as
defined in the Supplemental Loan Agreement) under and in accordance with the
terms of the Supplemental Loan Agreement.

10.          The closing certificate signed by Spartan Stores, Inc. and cash
Guarantor under and in accordance with the terms of the Supplemental Loan
Agreement.

11.          The consolidated solvency certificate of Spartan Stores, Inc. and
each Guarantor, taken as a whole, executed by Spartan Stores, Inc. and each
Guarantor under and in accordance with the terms of the Supplemental Loan
Agreement.


--------------------------------------------------------------------------------




12.          The environmental certificate and indemnity agreement executed by
Spartan Stores, Inc. under and in accordance with the terms of the Supplemental
Loan Agreement.

13.          The environmental certificate and indemnity agreement executed by
each Guarantor under and in accordance with the terms of the Supplemental Loan
Agreement.

14.          The post-closing environmental agreement executed by Spartan
Stores, Inc. and the applicable Guarantors which are the owners of the Mortgaged
Properties located in Ludington, Michigan, Marion, Ohio and Maumee, Ohio in
favor of Agent under and in accordance with the terms of the Supplemental Loan
Agreement.

15.          The Uniform Commercial Code financing statements required by Agent
or Lenders (as defined in the Supplemental Loan Agreement) and such other
documents, instruments and agreements as Agent or Lenders may require in
connection with the transactions contemplated by the Supplemental Loan
Agreement.





--------------------------------------------------------------------------------




SCHEDULE 1.132
TO
LOAN AND SECURITY AGREEMENT

Supplemental Loan Priority Collateral

See Attached List












--------------------------------------------------------------------------------




Lease Dates Review

12/23/03
6:33 PM


Lease Date

Store #

City

State

Address

Landlord's Legal
Name

Tenant's Legal
Name



5/12/00

100/118

Hudsonville/Distr. Ct.

MI

Distribution Center
3030 Corporate Grove Dr.
Hudsonville, MI 49426

Golden Eagle, LLC

Family Fare



5/12/00

100/118

Hudsonville/Retail Support

MI

Retail Support Center
3030 Corporate Grove Dr.
Hudsonville, MI 49426

Golden Eagle, LLC

Family Fare



5/12/00

100/112

Hudsonville/Central Bakery

MI

Central Bakery
3030 Corporate Grove Dr.
Hudsonville, MI 49426

Golden Eagle, LLC

Family Fare



11/20/01

107

Rogers Plaza

MI

1100 Rogers Plaza, SW
Wyoming, MI 49509

Rogers Plaza, LLC c/o
The Hutensky Group

Family Fare


12/19/01

108

Zeeland

MI

9479 Riley Street
Zeeland, MI 49464

Riley LLC

Family Fare




3/29/99

115

Cutlerville

MI

701-68th St., SW
Grand Rapids, MI 49509

68th Street Cutlerville
LLC / Geenen DeKock
Properties LLC

Family Fare


3/29/99

116

Hudsonville

MI

5221 Cherry
Hudsonville, MI 49426

Genzink Investments,
LLC

Family Fare


3/29/99

119

Byron Center

MI

2245 84th St. SW
Byron Center, MI 49315

84th Street Byron
Center LLC

Family Fare


3/29/99

122

Holland

MI

993 Butternut
Holland, MI 49423

Butternut Drive Holland
LLC

Family Fare


3/29/99

123

Holland

MI

1185 W. Washington
Holland, MI 49423

Capital Retail, LLC

Family Fare


3/29/99

128

Holland

MI

716 Chicago Dr.
Holland, MI 49423

Capital Retail, LLC

Family Fare



7/12/93

137

Allendale

MI

6101 Lake Michigan Dr., PO
55
Allendale, MI 49401

Grand Valley
Properties

Family Fare


3/29/99

239

Georgetown

MI

6480 28th Ave.
Hudsonville, MI 49426

Capital Retail, LLC

Family Fare


1/1/95

254

Grand Rapids

MI

1225 Leonard St., NE
Grand Rapids, MI 49505

VanderKooy Land
Company

Family Fare


3/29/99

261

Grandville

MI

3075 30th St.
Grandville, MI 49418

Allendale Investment
Realty

Family Fare


4/21/97

265

Kentwood

MI

6127 Kalamazoo, SE
Kentwood, MI 49508

Daane's Development

Family Fare


12/4/99

335

Cedar Springs

MI

4175 17 Mile Road
Cedar Springs, MI 49319

RBL Investments

Great Day


12/4/99

339

Lake Michigan Drive

MI

2755 Lake Michigan Drive
Grand Rapids, MI 49504

RBL Investments

Great Day


10/8/91

408

Sparta

MI

565 S. State Street
Sparta, MI 49345

Emmons Development

Great Day


1/31/00

635

Coopersville

MI

1181 W. Randall
Coopersville, MI 49404

Casemier Leasing, Inc.

Prevo's


4/21/97

636

GR - Northland

MI

5241 Northland Drive
Grand Rapids, MI 49525

Daane's Development
Co.

Prevo's


4/21/97

637

GR - Cascade

MI

6797 Cascade Road
Grand Rapids, MI 49546

Daane's Development
Co.

Prevo's


3/2/01

641

Traverse City - Chum's

MI

4144 US 31 S.
Traverse City, MI 49431

DP Properties, LLC

Prevo's


3/2/01

642

Traverse City - 8th St.

MI

905 E. 8th Street
Traverse City, MI 49684

DP Properties, LLC

Prevo's


12/31/91

643

Frankfort

MI

1002 Forest Avenue
Frankfort, MI 49635

G.D.O. Investments

Prevo's


7/11/89

644

Ludington

MI

5539 W. US-10
Ludington, MI 49431

Market Development
Corporation

Prevo's



9/21/03

Assignment
Per 2nd
Admt.
Prevo's
Lease

Ludington

MI

5539 W. US-10
Ludington, MI 49431

Market Development
Corporation

Shop-N-Save


--------------------------------------------------------------------------------




Lease Dates Review

12/23/03
6:33 PM


Lease Date

Store #

City

State

Address

Landlord's Legal
Name

Tenant's Legal
Name



3/2/01

645

Bellaire

MI

305 S. Division
Box 918
Bellaire, MI 49615

DP Properties, LLC

Prevo's


12/11/78

647

Manistee

MI

1183 Mainstee Highway
Manistee, MI 49660

Manistee Investment
Group

Prevo's

1/23/94

648/1520

Cadillac

MI

215 S. Mitchell
Cadillac, MI 49601

GDO Investments

Glen's (FKA
Prevo's)

3/2/94

Parking
Lease

Cadillac

MI

215 S. Mitchell
Cadillac, MI 49601

GDO Investments

Glen's (FKA
Prevo's)


9/1/02

1092

Madison Family Market

MI

1226 Madison Ave., SE
Grand Rapids, MI 49507

Tillman Development,
LLC

Family Fare



1/15/75

1411

Harrison

MI

4235 North Clare Ave., P.O.
Box 608
Harrison, MI 48625

Harrison Area
Economic
Development, Inc.

United Wholesale


5/10/99

1500

Gaylord (Corp.)

MI

829 W. Main, PO 580
Gaylord, MI 49734

Catts Realty Company

Glen's



5/10/99

1501

Houghton Lake

MI

3561 W. Houghton Lake,
PO 699
Houghton, MI 48629

Catts Realty Company

Glen's


5/10/99

1502

Rogers City

MI

100 S. Bradley Highway
Rogers City, MI 49779

Catts Realty Company

Glen's


5/10/99

1504

Cheboygan

MI

992 S. Main St.
Cheboygan, MI 49721

Universal Land Co.

Glen's



4/5/77

1505

Rose City

MI

2626 N. M-33, P.O. Box 480
Rose City, MI 48654

Jr. J. Gifford & Gladys
L. Gifford

Glen's


3/1/77

1506

Charlevoix

MI

103 Captains Corner/M-66
Charlevoix, MI 49720

Captain's Corner, LLC

Glen's


5/10/99

1507

Mancelona

MI

619 N. Williams
Mancelona, MI 49659

Catts Realty Company

Glen's


6/28/96

1507a

Mancelona - Brooks
Pharmacy

MI

617 N. Williams
Mancelona, MI 49659

Catts Realty Company

Glen's


5/10/99

1508

Mio

MI

305 Morenci, PO Box 549
Mio, MI 48647

Catts Realty Company

Glen's


5/10/99

1509

West Branch

MI

2206 S. M-76, P.O. 145
West Branch, MI 48661

Catts Realty Company

Glen's


5/10/99

1510

Gaylord

MI

829 W. Main, PO 580
Gaylord, MI 49734

Catts Realty Company

Glen's


4/26/72

1511

Grayling

MI

2470 s. I-75 Bus. Loop
Grayling, MI 49738

Grayling Mini Mall, LLC
#1

Glen's


5/1/87

1512

Alma

MI

1700 Wright Ave.
Alma, MI 48801

Bobenal Investments,
Inc.

Ashcraft's Market


5/10/99

1513

Kalkaska

MI

784 S. Cedar, Box 940
Kalkaska, MI 49646

Catts Realty Company

Glen's



5/10/99

1514

East Jordan

MI

240 S. Lake St.
PO Box 873
East Jordan, MI 49727

Catts Realty Company

Glen's



5/10/99

1515

Lewiston

MI

5105 County Rd. 612, Box 40
Lewiston, MI 49756

Catts Realty Company

Glen's


9/25/75

1516

Roscommon

MI

409 North Fifth St., PO B
Roscommon, MI 48653

Frederick G. Krauss

Glen's



5/10/99

1517

Boyne City

MI

430 N. Lake St.
Box 807
Boyne City, MI 49712

Catts Realty Company

Glen's


12/21/98

1518

Clare

MI

10350 S. Clare Ave.
Clare, MI 48617

Chodaka LLC

Ashcraft's Market


5/10/99

1519

Oscoda

MI

5463 N. Huron Rd.
Oscoda, MI 48750

Catts Realty Company

Glen's


6/10/83

1522

Standish

MI

533 S. Main St.
Standish, MI 48658

Standish Plaza
Associates

Ashcraft's Market


1/31/02

1523

Harrison

MI

1570 N. Clare Ave
Harrison, MI 48625

Jade Pig Ventures -
Harrison, LLC

Glen's


12/21/98

1524

Gladwin

MI

1190 N. State St.
Gladwin, MI 48624

Ashcraft - Gladwin,
LLC

Ashcraft's Market


--------------------------------------------------------------------------------




Lease Dates Review

12/23/03
6:33 PM


Lease Date

Store #

City

State

Address

Landlord's Legal
Name

Tenant's Legal
Name


11/1/93

1525

Petoskey (N.)

MI

1163 North US-31
Petoskey, MI 49770

KRW Associates

Glen's


5/10/99

Sublease

Petoskey (N.)

MI

1163 North US-31
Petoskey, MI 49770

Jondex Corp.

Glen's


12/18/89

1526

Petoskey (S.)

MI

1305 Spring St.
Petoskey, MI 49770

Agree Limited
Partnership

Glen's


5/10/99

Sublease

Petoskey (S.)

MI

1305 Spring St.
Petoskey, MI 49770

Jondex Corp.

Glen's


5/10/99

1527

Munising

MI

425 E. M-28
Munising, MI 49862

Universal Land Co.

Glen's


9/29/92

1529

Marion

MI

401 S. Mill
Marion, MI 49665

Kibby Co. LLC

Ashcraft's Market


8/8/86

1530

St. Ignace

MI

699 US 2, P.O. Box 188
St. Ignace, MI 49781

Card & Card
Investments

Glen's


6/22/92

1531

Sault Ste. Marie

MI

4284 I-75 Buns Spur
Sault Ste. Marie, MI 49783

Developers Diversified
Realty Corp.

Glen's


2/27/95

1532

Midland

MI

2026 N. Saginaw Rd.
Midland, MI 48640

Richmar Properties

Ashcraft's Market



5/10/99

1533

Waters/Distribution Center

MI

1280 Marlette, P.O. Box 218
Waters, MI 49797

Catts Realty Company

Glen's


1/1/00

Sublease

Waters/Distribution Center

MI

1280 Marlette, P.O. Box 218
Waters, MI 49797

Family Fare, LLC

Supply North
Central Group


1/20/98

6101

Findlay

OH

1925 Tiffin Ave.
Findlay, OH 45840

Isaac Property Holding
Company, Ltd.

Food Town


4/29/82

6103

Maumee

OH

127 Goldon Gate Plaza
Maumee, OH 43537

Trail Investors c/
Zyndorf/Serchuk

Food Town


7/18/89

6104

Sylvania

OH

5890 Monroe Street
Sylvania, OH 53460

KIF Real Estate
Partnership

Food Town


1/14/96

6105

Toledo

OH

2725 W. Central
Toledo, OH 43606

Shina Properties, LLC

Food Town


1/5/82

6106

Maumee

OH

2527 Parkway Plaza
Maumee, OH 43537

Tolson Investments

Food Town


4/7/87

6107

Toledo

OH

3911 Secor Road
Toledo, OH 43623

The Shulak Family
Limited Partnership

Food Town


11/18/83

6109

Toledo

OH

114 S. Byrne Rd.
Toledo, OH 43615

Byrne-Hill Co., Ltd.

Food Town


3/17/78

6110

Toledo

OH

1030 Alexis Road
Toledo, OH 43612

The Joseph Brothers
Co.

Food Town


2/8/80

6112

Tiffin

OH

710 W Market Street
Tiffin, OH 44883

Tiffin Westgate
Company

Food Town


8/7/68

6113

Sandusky

OH

904 Milan-Perkins Road
Sandusky, OH 44870

Sandusky Properties

Food Town


7/11/89

6115

Toledo

OH

5251 Airport Hwy
Toledo, OH 43615

Reed Holdings, LLC

Food Town


6/10/88

6116

Lima

OH

2290 Elida Road
Lima, OH 45805

Kamin Realty Company

Food Town


8/1/91

6117

Napoleon

OH

1400 N. Scott Street
Napoleon, OH 43545

MTC Properties

Food Town


8/3/78

6120

Port Clinton

OH

1848 E. Perry St.
Port Clinton, OH 43452

Port Clinton Realty
Company

Food Town


12/26/84

6122

Bowling Green

OH

1044 North Main Street
Bowling Green, OH 43402

Isaac Property Holding
Company, Ltd.

Food Town


3/1/94

6123

Fostoria

OH

895 North Countyline St.
Fostoria, OH 44830

SKC Investments

Food Town


12/8/95

6125

Northwood

OH

2674 Woodville Rd.
Northwood, OH 43519

Toledo's Great Eastern

Food Town


11/2/96

6126

Lima

OH

2100 Harding Hwy.
Lima, OH 45804

KIMCO Realty

Food Town


9/29/94

537 Whse

Byron Center

MI

537 - 76th Street
Grand Rapids, MI 49315

Vienna Holdings, LLC

Mkt. Development


12/20/02

FSS

Kentwood

MI

5262 Eastern Avenue SE
Kentwood, MI

New Plan Excel Realty
Trust, Inc.

Mkt. Development


12/20/02

MDC/RSD

Kentwood

MI

5262 Eastern Avenue SE
Kentwood, MI

New Plan Excel Realty
Trust, Inc.

Mkt. Development


--------------------------------------------------------------------------------




Lease Dates Review

12/23/03
6:33 PM


Lease Date

Store #

City

State

Address

Landlord's Legal
Name

Tenant's Legal
Name


1/26/00

Ply Whse

Plymouth

MI

9075 Haggerty Road
Plymouth, MI 48170

Cohen Financial Corp.

Mkt. Development


8/26/97

Relay

Kalkaska

MI

502 Pine Street
Kalkaska, MI

500 South Maple, Inc.

Mkt. Development



12/1/74

CLOSED
6003

Maumee

OH

105 Golden Gate Plaza
124 E. Front Street
Maumee, OH 43537

Trail Investors c/o
Zyndorf/Serchuk

Food Town


10/30/81

CLOSED
6022

Perrysburg

OH

132 East S. Boundary St.
Perrysburg, OH 43551

Tolson Investments

Food Town


8/11/87

CLOSED
6028

Toledo

OH

1207 N. Reynolds Road
Toledo, OH 43615

R & D Investors

Food Town


10/17/83

CLOSED
6033

Northwood

OH

4662 Woodville Road
Northwood, OH 43619

Saba & Saba

Food Town


2/1/90

CLOSED
6045

Temperance

OH

8926 Lewis Ave.
Temperance, MI 48182

MS Associates

Food Town


8/17/95

CLOSED
6047

Trenton

OH

3000 VanHorn Road
Trenton, MI 48183

Trafford Square

Food Town


3/17/78

CLOSED
6053

Toledo

OH

3045 W. Alexis Rd.
Toledo, OH 43613

Joseph Brothers
Company, LLC

Food Town


3/17/78

CLOSED
6054

Oregon

OH

3010 Navarre Ave.
Oregon, OH 43616

Joseph Brothers
Company, LLC

Food Town


10/17/89

CLOSED
6059

Ashland

OH

1971 Baney Street
Ashland, OH 44805

New Plan Excel
Realty Trust, Inc.

Food Town


4/15/68

CLOSED
6060

Norwalk

OH

265 Benedict Ave.
Norwalk, OH 44857

Kathryn Woodward

Food Town


12/8/88

CLOSED
6066

Piqua

OH

1544 Covington Ave.
Piqua, OH 45356

New Plan Excel
Realty Trust, Inc.

Food Town



7/25/88

CLOSED
6075

Toledo

OH

Monroe Street Market Sq.
5329 Monroe Street
Toledo, OH 43623

Monroe St. Market
Square, LLC

Food Town



9/13/90

CLOSED
6077

Bowling Green

OH

1080 S. Main Street
Bowling Green, OH 43402

Natl Realty & Dev.
Corp.

Food Town


5/4/81

CLOSED
6078

Sylvania

OH

6750 Sylvania Ave.
Sylvania, OH 43560

MS Associates

Food Town


4/4/89

CLOSED
6114

Fremont

OH

1800 E. State Street
Fremont, OH 43420

Aufrecht-Grobman
Enterprises

Food Town


3/29/99

CLOSED
127

Lowell

MI

2153 W. Main St.
Lowell, MI 49331

Ridgeview Shopping
Center, LLC

Family Fare


10/2/89

CLOSED
1520

Cadillac

MI

2100 N. Mitchell
Cadillac, MI 49601

Lakeland Square
Limited Partnership

Glen's


5/10/99

Sublease

Cadillac

MI

2100 N. Mitchell
Cadillac, MI 49601

Jondex Corp.

Glen's

12/21/1998
Terminates
12/31/03

CLOSED
1523

Harrison

MI

158 First St.
Harrison, MI 48625

Aschrafts Markets,
Inc.

Ashcraft's Market


--------------------------------------------------------------------------------




SCHEDULE 1.136
TO
LOAN AND SECURITY AGREEMENT

United Wholesale Division Assets

          United Distribution Group, L.L.C., a Michigan corporation, United
Properties Group, L.L.C., a Michigan limited liability company, and United
Wholesale Grocery Company, a Michigan corporation ("United"), intend to enter
into an Asset Purchase Agreement in respect of the United Wholesale Division
Assets (the "United Purchase Agreement").

          The United Wholesale Division Assets include each of the following:

          (a)          All inventories of food, beverages, general merchandise,
cigarettes, tobacco, tobacco products and other products owned by United;

          (b)          All warehouse displays, leasehold improvements,
equipment, furniture, office equipment, computer hardware, computer software,
and other tangible personal property owned by United, together with all express
and implied warranties by the manufacturers or sellers of those items (to the
extent transferable), and all available maintenance records, and other documents
relating to those items or to the installation or functioning of those items;

          (c)          All of United's right, title, and interest in and to all
Contracts (as defined in the United Purchase Agreement), licenses, agreements,
and personal property leases used in or related to the Business (as defined in
the United Purchase Agreement) and listed on Exhibit B to the United Purchase
Agreement if and to the extent they are assignable and any necessary consents
are received and any security deposits and similar deposits relating to the
Assumed Contracts (as defined in the United Purchase Agreement);

          (d)          All of United's right, title and interest in and to the
real property leases listed on Exhibit C to the United Purchase Agreement for
the real property leased by United and any security deposits and similar
deposits relating to the Real Property Leases (as defined in the United Purchase
Agreement);

          (e)          All of United's right, title and interest in and to the
real property listed on Exhibit D to the United Purchase Agreement;

          (f)          Inventory (as defined in the United Purchase Agreement)
records, supplier lists, payroll, product information, equipment lists,
specifications, labels, files and other records and documents specifically
relating to the Purchased Assets (as defined in the United Purchase Agreement)
and the conduct of the Business, but excluding United's financial statements,
corporate records and minute books;

          (g)          Permits, licenses, orders, franchises, certifications and
approvals and Governmental Authorizations (as defined in the United Purchase
Agreement) specifically



--------------------------------------------------------------------------------


relating to or maintained as part of the Business at the Business Locations (as
defined in the United Purchase Agreement), but only if and to the extent legally
assignable;

          (h)          All of United's right, title and interest in and to the
trade name "United Wholesale Grocery Company" and any trademarks related
exclusively to such trade name;

          (i)          All notes and accounts receivable of United (other than
receivables from affiliates of United);

          (j)          Those rights relating to deposits and prepaid expenses
and claims for refunds and rights to offset in respect thereof; and

          (k)          Any goodwill associated with the Business




--------------------------------------------------------------------------------




SCHEDULE 1.137
TO
LOAN AND SECURITY AGREEMENT

United Wholesale Sale Agreements

1.          The Asset Purchase Agreement, dated October 2, 2003, by and among
United Distribution Group, L.L.C., a Michigan corporation ("UDG"), United
Properties Group, L.L.C., a Michigan limited liability company ("UPG" and
together with UDG, the "Buyer"), and United Wholesale Grocery Company, a
Michigan Corporation ("Seller"), as the same may be amended or supplemented from
time to time.

2.          Customer Supply Agreement between Buyer and Spartan Stores
Distribution, LLC.

3.          Services Agreement between Spartan Stores, Inc. and Buyer.

4.          Assumption Agreement by Buyer in favor of Seller.

5.          Assignment of Trademark by Seller in favor of Buyer.





--------------------------------------------------------------------------------




SCHEDULE 8.9
TO
LOAN AND SECURITY AGREEMENT

Employee Benefits

          1          The Spartan Stores, Inc. Cash Balance Pension Plan has not
received a determination letter from the Internal Revenue Service.

          2          Richard Deming v. Spartan Stores, Inc., et al. (Western
District of Michigan, (Case No.: 1:03-CV-0449). Mr. Deming, a former
executive-level employee, claims that his application for long term disability
benefits was improperly denied. Spartan Stores, Inc.'s employee welfare benefit
plan contracted with Jefferson Pilot Insurance Co. to provide long term
disability benefits, and the insurer concluded that Deming did not meet the
policy's definition of a disability.

          3          As previously disclosed in Parent's filings with the
Securities and Exchange Commission, the current value of the assets of the
Spartan Stores, Inc. Cash Balance Pension Plan are less than the benefit of
obligations of such Plan.

          4.          Borrowers may incur withdrawal liability with respect to a
multiemployer pension plan on account of the closing and/or sale of certain
Seaway Food Town stores, the amount of which, if any, has not yet been
determined but is currently estimated to be $350,000 - $400,000.





--------------------------------------------------------------------------------




SCHEDULE 8.16
TO
LOAN AND SECURITY AGREEMENT

Credit Card Agreements

1.          Merchant Services Agreement between Discover Financial Services,
Inc. and Spartan Stores, Inc. and certain of its subsidiaries.

2.          Independent Sales Organization Agreement, dated on or about March
21, 1997, by and among ABN AMRO Merchant Services, LLC, Standard Federal Bank
and Spartan Stores, Inc. as amended, and arrangements pursuant thereto.

3.          Agreement for American Express Card Acceptance/Supermarket dated
November 3, 2002 between American Express Travel Related Services Company, Inc.
and Family Fare, Inc. (d/b/a Spartan Retail).







--------------------------------------------------------------------------------




SCHEDULE 8.17
TO
LOAN AND SECURITY AGREEMENT

Business Associates Agreements

1.

Amendment to Coupon Processing Agreement, effective October 1, 2002, by and
between Carolina Coupon Clearing, Inc., d/b/a Carolina Services, Inc., and
Spartan Stores, Inc., as amended.

 

 

2.

Agreement between QS/1 Data Systems and Spartan Stores, dated April 14, 2003.

 

 

3.

Agreement between Advanced Innovative Solutions and Spartan Stores, dated April
7, 2003.

 

 

4.

Agreement between Shred It and Spartan Stores, dated April 11, 2003.

 

 

5.

Agreement between Kitch Drutchas Wagner DeNardis & Valitutti and Spartan Stores,
Inc., dated April 17, 2003.





--------------------------------------------------------------------------------




SCHEDULE 8.18
TO
LOAN AND SECURITY AGREEMENT

List of Participation Agreements

1.

Community Pharmacy Network Agreement, undated, by and between Advanced Health
System, Inc. and [Pharmacy].

 

 

2.

AdvancePCS Supplement Participation Agreement, dated January 7, 2003, by and
between AdvancePCS, as drug claim processing agent for Kmart Corporation, and
Great Day Pharmacy.

 

 

3.

Pharmacy Participation Agreement, dated as of September 24, 2002, by and between
Family Fare, LLC and American Health Care.

 

 

4.

Provider Agreement Amendment, dated April 22, 2003, by and between AmeriScript,
Inc. and Spartan Stores, Inc.

 

 

5.

Amendment to the Participating Pharmacy Agreement/Program Conditions, effective
August 1, 2000, by and between Anthem Prescription Management, Inc. and Family
Fare, Inc.

 

 

6.

Confirmation by Family Fare Pharmacies to APB America, of Family Fare
Pharmacies' desire to be included on the provider list for ValuScrip (a
prescription insurance plan).

 

 

7.

Prescription Service Agreement, entered into November 1, 1999 by and between
Family Fare Pharmacy/ValuLand Pharmacies and Benefit Administrative Systems,
Ltd.

 

 

8.

Pharmacy Agreement, dated November 11, 1997, by and between Benescript Services,
Inc. and Family Fare Pharmacies.

 

 

9.

Chain Agreement for New Pharmacies, dated April 26, 2000, by and between Blue
Cross and Blue Shield of Michigan and Family Fare Pharmacies.

 

 

10.

Pharmacy Provider Agreement, dated as of February 7, 2003, by and between
Catalyst Rx and Spartan Stores, Inc.

 

 

11.

Plan sheet, specification sheet and member id card with regard to ClaimsPro
providing services (the processing of claims) to OtisSunkmeyer.

 

 

12.

Services Agreement, dated September 15, 2003, by and between Express-Med, Inc.
and Spartan Stores, Inc.

 

 

13.

Pamphlet, dated December 2002, regarding major client additions to Express
Scripts.

 

 

14.

Net Payment Schedule for PERxCare Network, provided by Express Scripts Pharmacy
Network.



--------------------------------------------------------------------------------




15.

Ltr from Family Fare Pharmacies to ESI/Value Rx requesting that ESI/Value Rx add
Family Fare Pharmacies to Network 58.

 

 

16.

Form of Addendum to the Express Scripts, Inc. Pharmacy Network Manual for
Compliance with Medicare Laws and Regulations Applicable to Medicare+Choice
Benefit Plans.

 

 

17.

Payer Specification Sheets, attached to Memorandum, dated May 23, 2000, from
First Health Provider Relation to Michigan Medicaid Providers.

 

 

18.

Participating Pharmacy Agreement dated October 16, 2003, by and between First
Health Group Corporation and Spartan Stores, Inc. [as participating pharmacy
provider].

 

 

19.

First Health Remittance Advice Specifications, undated, provided by First Health
Services Corporation.

 

 

20.

Pharmacy Provider Agreement, effective September 10, 1999, by and between LDI
Pharmacy Benefit Management Company and ValuLand Pharmacies.

 

 

21.

Authorization to Participate in health plan, by MedImpact Healthcare Systems,
Inc. for Family Fare.

 

 

22.

Pharmacy Services Agreement, effective as of December 18, 2000, by and between
Spartan Retail Pharmacies and MedTrak Services LLC.

 

 

23.

Participating Pharmacy Agreement, dated June 29, 1999, by and among National
Medical Health Card Systems, Inc., ValuLand Inc. (as owner), and Family Fare and
Glen's Pharmacies (as participating pharmacies).

 

 

24.

Agreement for Provider Participation between National Prescription
Administrators Inc. and Family Fare Pharmacies, dated March 19, 1999.

 

 

25.

Packet of information from National Pharmaceutical Services to Pharmacist, dated
1/26/1998, concerning preparation for the arrival of customers utilizing NPS
coverage.

 

 

26.

Pharmacy Provider Agreement, effective September 21, 1999, by and between Nova
Prescription Services, Inc. and ValuLand Pharmacies.

 

 

27.

Pharmacy Provider Agreement, dated December 1, 1999, by and between Pacific
Healthcare Systems, LLC and Valueland Pharmacies.

 

 

28.

Several confirmations confirming Family Fare, Inc.'s participation in numerous
Pharmacy Networks, with an attached Schedule of pharmacy listing for Spartan
Retail Stores, operated under the "Family Fare, Inc." subsidiary of Spartan
Stores, Inc.


--------------------------------------------------------------------------------




29.

Pharmaceutical Care Network Agreement, dated August 25, 1998, by and between PBM
Plus, Inc. and Family Fare Pharmacies.

 

 

30.

PCS Provider Agreement, undated, by and between PCS Health Systems, Inc., and
[Provider].

 

 

31.

Participating Pharmacy Agreement, dated December 11, 2000, by and between
Pharmaceutical Care Network and Spartan Retail Pharmacies.

 

 

32.

Notification to pharmacist that effective December 1, 2000 ClaimsPro Management
Services, Inc. will be marketing the PharmaCare PPO Network.

 

 

33.

Letter, without attached documents, PHARMA-LINK Preferred Pharmacy to Family
Fare Pharmacy concerning Preferred Pharmacy Agreement, Payment Agreement and
Application.

 

 

34.

Pharmacy Network Participation Agreement, dated as of September 21, 1999, by and
between PharmaSure, Inc. and ValuLand, Inc.

 

 

35.

Provider Service Agreement, dated June 22, 1998, by and between Family Fare
Pharmacies and Prescription Processing Services, Inc.

 

 

36.

Pharmacy Providers of Georgia Contract Amendment/Addendum.

 

 

37.

Prescription Drug Services Agreement, dated May 5, 2000, by and between Spartan
Retail Pharmacies and Pacificare Pharmacy Centers Inc.

 

 

38.

Prime Therapeutics Advantage Pharmacy Agreement, dated March 1, 2001, by and
between Prime Therapeutics and Spartan Retail Pharmacies.

 

 

39.

Pharmacy Participation Agreement, dated as of June 1, 2000, by and between
Priority Health Managed Benefits, Inc. and Family Fare Inc.; and Pharmacy
Participation Agreement (Medicaid/Michild), by and between Priority Health and
Family Fare, Inc.

 

 

40.

Execution page and Exhibits to ProCare Pharmacy Network Participation Agreement,
dated August 21, 1998, between Family Fare Pharmacies and ProCare PBM, Inc.

 

 

41.

Addendum to Participating Pharmacy Agreement, dated March 27, 2001, by and
between ValuLand, Inc. and Professional Claims Services, Inc.; and Participating
Pharmacy Agreement, dated June 14, 1999, by and between Professional VCLaim
Services, Inc. and ValuLand, Inc.

 

 

42.

Pharmacy Administrative Manual January 2002, provided by Regence Pharmacy
Advantage.


--------------------------------------------------------------------------------




43.

Addendum to Provider Pharmacy Agreement, dated May 10, 1999, by and between
RESTAT and ValuLand Inc.

 

 

44.

Addendum to Pharmacy Network Agreement, dated February 22, 2000 between
RxAmerica L.L.C. and Seaway Food Town, Inc.

 

 

45.

Argus Health Systems Inc. Point-of-Sale Information and Participating Pharmacy
Agreement, dated June 29, 1999, by and between Connecticut General Life
Insurance Company and ValuLand, Inc.

 

 

46.

Pharmacy Network Participation Agreement, dated as of February 16, 2003, by and
between NetCard Systems and Family Fare LLC.

 

 

47.

Pharmacy Provider Agreement, dated June 6, 2002, by and between Spartan Store,
Inc. and Sav-RX.

 

 

48.

Pharmacy Services Participation Agreement, dated January 10, 2000, by and
between Selectcare Networks, Inc. and Family Fare, Inc.

 

 

49.

Provider Pharmacy Agreement, dated May 14, 1999, by and between Serv-U
Prescription Services Inc. and ValuLand, Inc.

 

 

50.

Network Participation Agreement, December 17, 2002, by and between Seaway Food
Town, Inc. and SMCRx, Inc.

 

 

51.

Tmesys Participating Pharmacy Agreement, dated June 14, 1999, by and between
Timesys Inc. and ValuLand, Inc.

 

 

52.

Participating Pharmacy Agreement, dated February 28, 1998 by and between
Transworld Prescription Network and Family Fare Pharmacies.

 

 

53.

Pharmacy Provider Contract, dated March 20, 1998, by and between United Provider
Services, Inc. and Family Fare, Inc.

 

 

54.

Pharmacy Participation Agreement Amendment, dated October 31, 2002, by and
between US Script, Inc. and Foodtown 6040.

 

 

55.

WHP Health Initiatives, Inc. Revised Pharmacy Manual, dated March 2000.

 

 

56.

Service Agreement, dated February 1, 1999, by and between Family Fare Pharmacy,
Inc. and WorkingRx.

 

 

57.

Pharmacy Participation Agreement, dated January 17, 2000, by and between USI
Prescription Benefits Management Company and Family Fare Inc.


--------------------------------------------------------------------------------




58.

Participating Pharmacy Agreement, dated January 10, 2003, by and between
AultCare and Seaway Food Town, Inc.

 

 

59.

Participating Agreement for Pharmacy Chain, dated September 27, 2000, by and
between Argus Health Systems, Inc. and Spartan Retail Pharmacies.

 

 

60.

Provider Pharmacy Agreement, dated March 19, 1999, by and between Advance
Paradigm, Inc. and Family Fare Pharmacies.

 

 

61.

Provider Pharmacy Agreement, dated June 29, 2000, by and between Advance
Paradigm, Inc. and Spartan Retail Pharmacies.

 

 

62.

Amendment to Pharmacy Agreement, effective November 1, 1999, by and between
Aetna U.S. Healthcare and Family Fare, Inc.

 

 

63.

Participating Pharmacy Agreement, dated October 2, 2003, by and between AultCare
and Spartan Stores, Inc.

 

 

64.

Pharmacy Participation Agreement, dated January 17, 2003, by and between
Agelity, Inc. and Seaway Food Town, Inc.

 

 

65.

Addendum to Pharmacy Participation Agreement, dated June 4, 2003, by and between
Agelity, Inc. and Seaway Food Town, Inc.

 

 

66.

Addendum to Pharmacy Participation Agreement, dated June 12, 2003, by and
between Agelity, Inc. and Seaway Food Town, Inc.

 

 

67.

Several Billing Agent Authorizations signed by Glen's Pharmacies and Great Day
Pharmacies (the "Providers"), authorizing certain billing agents to act as agent
for the purpose of preparing, processing and submitting claims on behalf of
Providers.

 

 

68.

Acceptance Letter, dated April 26, 2000 from Blue Cross Blue Shield accepting
Family Fare Pharmacy #115 for participation in prescription drug programs.

 

 

69.

Chain Agreement, dated April 25, 2000, by and between Blue Cross Blue Shield of
Michigan and Family Fare Pharmacy #115.

 

 

70.

Preferred Rx Participation Agreement, dated January 1, 2000, by and between Blue
Cross Blue Shield of Michigan and Family Fare Pharmacy #115.

 

 

71.

Traditional Rx Participation Agreement, dated January 1, 2000, by and between
Blue Cross Blue Shield of Michigan and Family Fare Pharmacy #115, with attached,
undated amendment.

 

 

72.

Participation Agreement, dated October 14, 2003, by and between Express Scripts
and Seaway Foodtown.



--------------------------------------------------------------------------------




73.

Participating Pharmacy Agreement, dated May 6, 2003, by and between Caremark,
Inc. and Seaway Foodtown, Inc.

 

 

74.

Trading Partner Addendum (HIPAA Compliance), effective April 14, 2003,
supplements and made part of the Network Participation Agreement, by and between
Spartan Stores, Inc. and SMCRx, Inc.

 

 

75.

Traditional Rx Pharmacy Participation Agreement, dated July 25, 2001, by and
between Blue Cross Blue Shield of Michigan and Spartan Stores, Inc.

 

 

76.

Provider Agreement, dated July 29, 2003, by and between AdvancePCS and Spartan
Stores, Inc.

 

 

77.

Participating Pharmacy Agreement, dated September 15, 2001, by and between First
Health Group Corporation and Food Town, Inc.

 

 

78.

Participating Pharmacy Agreement, dated September 15, 2001, by and between First
Health Group Corporation and Family Fare, Inc.





--------------------------------------------------------------------------------




SCHEDULE 9.7
TO
LOAN AND SECURITY AGREEMENT

Part I

Minimum Proceeds Amounts for Certain Owned Real Property


 

Location

Minimum Proceeds Amounts

 

 

 

 

 

1.

1020 Ford Street
Maumee, Ohio 43537

$8,000,000

 

 

 

 

 

 

 

2.

Tracy and Oregon Roads
Northwood, Ohio 43619

$1,500,000

 

 

 

 

 

 

 

3.

Vacant land located at
1162 and 1280 76th St. S.W.
Byron Township, Michigan

$2,100,000

 

 

 

 

 

 

 

4.

993 Butternut Drive, Lot #3
Holland, Michigan 49423

$170,000

 

 

 

 

 

 

 

5.

756 Napier Avenue
Benton Harbor, Michigan 49002

$0

 

 

 

 

 

 

 

6.

Northside of Jefferson Street,
West of Columbus Drive
Plymouth, Indiana 46563

$275,000

 

 



--------------------------------------------------------------------------------




SCHEDULE 9.7
TO
LOAN AND SECURITY AGREEMENT

Part II

Existing Leases of Real Property to Customers

See Attached







--------------------------------------------------------------------------------




SCHEDULE 9.7
PART II
TO LOAN AND SECURITY AGREEMENT


MARKET DEVELOPMENT CORPORATION
Market Development Corporation is Sublessor in all Leases.

December 18, 2003

MOC
Lease
Date

Sublease
Date


Tenant


Lessor-Prime


Sq. Ft.


Rental

Sublease
Rental


Term

7/10/95

7/10/95

Busch's, Inc.
12601 Grafton Road
Carleton, Michigan

Maurice & Hana, Inc.
Spartan Covenant 50%
6% Rental Override

42,000

$218,400.00

$231,504.00

7/10/95 to 7/10/05

1/9/87

1/9/87

L&L Shop-Rite
2380 N. Cedar Street
Holt, Michigan

Delhi Village Partnership
Spartan Covenant
6% Rental Override

33,245

$224,410.50

$237,875.28

3/18/88 to 3/18/08

5/18/95

8/15/95

Plumb's, Inc.
33 East M-82
Newaygo, Michigan

River Valley Dev. Co. LLC
Spartan Covenant 50%
6% Rental Override

30,788

$267,864.00

$283,935.84

11/95 to 10/31/15

6/25/96

4/8/96

Harding's Market
6330 S. Westnedge
Portage, Michigan

Village Green Properties LTD

6% Rental Override

59,868

$225,000.00

$238,500.00

6/1/02 to 5/31/07

5/4/95

5/4/95

J and S Supermarket, Inc.
70920 Van Dyke
Romeo, Michigan

Fiddlers Group LLC
Spartan Covenant 50%
2% Rental Override

33,706

$303,354.00

$309,421.32

1/30/96 to 1/29/16

9/9/82

9/9/82

Busch's, Inc.
565 East Michigan
Saline, Michigan

K&K Development
No Spartan Covenant
6% Rental Override

37,350

$135,956.28

$144,113.76

12/1/03 to 11/30/08

8/18/80

10/26/87

Busch's, Inc.
1450 West Chicago
Tecumseh, Michigan

Seto, LLC/Tecumseh Plaza
Spartan Covenant
No Rental-Override

31,600

$119,384.04

$119,384.04

12/1/01 to 11/30/11

1/25/93

1/25/93

Plumb's, Inc.
3251 East Colby
Whitehall, Michigan

W. DeLano Living Trust
Spartan Covenant 55%
6% Rental Override

34,480

$214,320.00

$228,000.00

1/25/93 to 1/24/08

 

 

TOTALS

 

303,038

$1,708,688.82

$1,792,734.24

 




--------------------------------------------------------------------------------




SCHEDULE 9.14
TO
LOAN AND SECURITY AGREEMENT

End of Fiscal Quarters




Period

FY 2004

End Date

FY 2005

End Date

FY 2006

End Date

FY 2007

End Date

FY 2008

End Date

FY 2009

End Date


1st

2nd

3rd (1st Qtr.)
 


4/26/2003

5/24/2003

6/21/2003
 


4/24/2004

5/22/2004

6/18/2004
 


4/23/2005

5/21/2005

6/18/2005
 


4/22/2006

5/20/2006

6/17/2006
 


4/28/2007

5/26/2007

6/23/2007
 


4/26/2008

5/24/2008

6/21/2008

 


4th

5th

6th (2nd Qtr.)
 


7/19/2003

8/16/2003

9/13/2003
 


7/17/2004

8/14/2004

9/11/2004
 


7/16/2005

8/13/2005

9/10/2005
 


7/15/2006

8/12/2006

9/9/2006
 


7/21/2007

8/18/2007

9/15/2007
 


7/19/2008

8/16/2008

9/13/2008
 


7th

8th

9th

10th (3rd Qtr.)
 


10/11/2003

11/8/2003

12/6/2003

1/3/2004
 


10/9/2004

11/6/2004

12/4/2004

1/1/2005
 


10/8/2005

11/5/2005

12/3/2005

12/31/2005
 


10/7/2006

11/4/2006

12/2/2006

12/30/2006
 


10/13/2007

11/10/2007

12/8/2007

1/5/2008
 


10/11/2008

11/8/2008

12/6/2008

1/3/2009
 


11th

12th

13th (4th Qtr - Y/E)
 


1/31/2004

2/28/2004

3/27/2004
 


1/29/2005

2/26/2005

3/26/2005
 


1/28/2006

2/25/2006

3/25/2006
 


1/27/2007

2/24/2007

3/31/2007
 


2/2/2008

3/1/2008

3/29/2008
 


1/31/2009

2/28/2009

3/28/2009
 

Note: The above schedule represents the end of financial periods for all Spartan
entities except for Market Development Corporation ("MDC"), Spartan Insurance
Company, Ltd. ("SICL"), and SI Insurance Agency, Inc. ("SII"). MDC and SICL are
on calendar month ends with year ends on 3/31 of each year. SII fiscal periods
coincide with the above schedule with the exception of their year end and 13th
period which always ends on 3/31.


--------------------------------------------------------------------------------




SCHEDULE 9.18
TO
LOAN AND SECURITY AGREEMENT

Minimum EBITDA

See Attached










--------------------------------------------------------------------------------




SCHEDULE 9.18
TO
LOAN AND SECURITY AGREEMENT

Spartan Stores, Inc.
Covenant Summary
EBITDA
(In Millions of Dollars)


 

With
United

--------------------------------------------------------------------------------

 

Without
United

--------------------------------------------------------------------------------

 

Fiscal 04

 

 

 

 

Opening EBITDA Covenant Trailing 13 through P9

27.00

 

24.50

 

Trailing 13 through p10

27.75

 

25.25

 

Trailing 13 through p11

28.50

 

26.00

 

Trailing 13 through p12

29.25

 

26.50

 

Trailing 13 through p13

30.00

 

28.40

 

 

 

 

 

 

Fiscal 05

 

 

 

 

Trailing 13 through p1

30.00

 

28.40

 

Trailing 13 through p2

30.50

 

28.90

 

Trailing 13 through p3

31.00

 

29.40

 

Trailing 13 through p4

32.00

 

30.40

 

Trailing 13 through p5

33.00

 

31.40

 

Trailing 13 through p6

33.50

 

31.90

 

Trailing 13 through p7

34.00

 

32.40

 

Trailing 13 through p8

35.00

 

33.40

 

Trailing 13 through p9

35.50

 

33.90

 

Trailing 13 through p10

36.00

 

34.40

 

Trailing 13 through p11

36.50

 

34.90

 

Trailing 13 through p12

37.00

 

35.40

 

Trailing 13 through p13

37.50

 

35.90

 

 

 

 

 

 

Fiscal 06

 

 

 

 

Trailing 13 through p1

37.50

 

35.90

 

Trailing 13 through p2

38.00

 

36.40

 

Trailing 13 through p3

38.50

 

36.90

 

Trailing 13 through p4

39.00

 

37.40

 

Trailing 13 through p5

39.50

 

37.90

 

Trailing 13 through p6 and thereafter

40.00

 

38.40

 


--------------------------------------------------------------------------------




SCHEDULE 9.19
TO
LOAN AND SECURITY AGREEMENT

Capital Expenditures

 

Fiscal Quarter

Maximum Capital Expenditures

 

 

 

 

 

 

Quarter 1 of Fiscal Year 2004

$1,800,000

 

 

 

 

 

 

 

 

Quarter 2 of Fiscal Year 2004

2,400,000

 

 

 

 

 

 

 

 

Quarter 3 of Fiscal Year 2004

5,000,000

 

 

 

 

 

 

 

 

Quarter 4 of Fiscal Year 2004

7,300,000

 

 

 

 

 

 

 

 

Quarter 1 of Fiscal Year 2005

5,500,000

 

 

 

 

 

 

 

 

Quarter 2 of Fiscal Year 2005

6,000,000

 

 

 

 

 

 

 

 

Quarter 3 of Fiscal Year 2005

5,500,000

 

 

 

 

 

 

 

 

Quarter 4 of Fiscal Year 2005

5,000,000

 

 

 

 

 

 

 

 

Quarter 1 of Fiscal Year 2006

6,000,000

 

 

 

 

 

 

 

 

Quarter 2 of Fiscal Year 2006

6,700,000

 

 

 

 

 

 

 

 

Quarter 3 of Fiscal Year 2006

6,500,000

 

 

 

 

 

 

 

 

Quarter 4 of Fiscal Year 2006

5,000,000

 

 

 

 

 

 

 

 

Quarter 1 of Fiscal Year 2007

6,300,000

 

 

 

 

 

 

 

 

Quarter 2 of Fiscal Year 2007

7,300,000

 

 

 

 

 

 

 

 

Quarter 3 of Fiscal Year 2007

7,000,000

 

 

 

 

 

 

 

 

Quarter 4 of Fiscal Year 2007

6,000,000

 

 

 

 

 

 

 

 

Quarter 1 of Fiscal Year 2008

6,900,000

 

 

 

 

 

 

 

 

Quarter 2 of Fiscal Year 2008

8,000,000

 

 

 

 

 

 

 

 

Quarter 3 of Fiscal Year 2008 and
   for each fiscal quarter thereafter

7,700,000

 

 


--------------------------------------------------------------------------------




SCHEDULE 10.1
TO
LOAN AND SECURITY AGREEMENT

Revenues

See Attached









--------------------------------------------------------------------------------




SCHEDULE 10.1
TO
LOAN AND SECURITY AGREEMENT

Spartan Stores, Inc
Covenants
(In millions $)

PART I

--------------------------------------------------------------------------------

 

Minimum Revenue By Quarter With United

--------------------------------------------------------------------------------

 

Qtr 1

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Qtr 2

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Qtr 3

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Qtr 4

--------------------------------------------------------------------------------

 

$          351.4

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$          373.7

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$          474.0

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$          334.0

--------------------------------------------------------------------------------

 



PART II

--------------------------------------------------------------------------------

 

Minimum Revenue By Quarter Without United

--------------------------------------------------------------------------------

 

Qtr 1

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Qtr 2

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Qtr 3

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Qtr 4

--------------------------------------------------------------------------------

 

$          323.8

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$          343.1

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$          437.9

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$          307.3

--------------------------------------------------------------------------------

 